                 IN THE UNITED STATES DISTRICT COURT      f'
                   FOR THE DISTRICT OF CONNECTICUT

THE   STATE OF CONNECTICUT;                            'lll   '.,:,'i   I0   =: l?' I   I

THE   STATE OF ALABAMA;
THE   STATE OF ALASKA;                                                             RT
THE   STATE OF ARIZONA;
THE   STATE OF COLORADO;
THE   STATE OF DELAWARE;
THE   STATE OF FLORIDA;
THE   STATE OF HAWAII;
THE   STATE OF IDAHO;                 May 10,2019
THE   STATE OF ILLINOIS;
THE   STATE OF INDIANA;
THE   STATE OF IOWA;                  COMPLAINT
THE   STATE OF KANSAS;
THE   COMMONWEALTH OF KENTUCKY;
THE   STATE OF LOUISIANA;
THE   STATE OF MAINE,;
THE   STATE OF MARYLAND;
THE   COMMONWEALTH OF                 Public Version
      MASSACHUSETTS;
THE   STATE OF MICHIGAN;
THE   STATE OF MINNESOTA;
THE   STATE OF MISSISSIPPI;
THE   STATE OF MISSOURI;
THE   STATE OF MONTANA;
THE   STATE OF NEBRASKA;
THE   STATE OF NEVADA;
THE   STATE OF NEW JERSEY;
THE   STATE OF NEW MEXICO;
THE   STATE OF NEW YORK;
THE   STATE OF NORTH CAROLINA;
THE   STATE OF NORTH DAKOTA;
THE   STATE OF OHIO;
THE   STATE OF OKLAHOMA;
THE   STATE OF OREGON;
THE   COMMONWEALTH OF
      PENNSYLVANIA;
THE   COMMONWE,ALTH OF PUERTO RICO;
THE   STATE OF RHODE ISLAND;
THE   STATE OF SOUTH CAROLINA;
THE   STATE OF TENNESSEE;
THE   STATE OF UTAH;
THE   STATE OF VERMONT;
THE   COMMONWEALTH OF VIRGINIA;
THE STATE OF WASHINGTON;
THE STATE OF WEST VIRGINIA;
THE STATE OF WISCONSIN;



TEVA PHARMACEUTICALS USA, INC.;
ACTAVIS HOLDCO US, INC.;
ACTAVIS PHARMA, INC.;
AMNEAL PHARMACEUTICALS, INC. ;
APOTEX CORP.;
ARA APRAHAMIAN;
AUROBINDO PHARMA U.S.A., INC.;
DAVID BERTHOLD;
BRECKENRIDGE PHARMACEUTICAL, INC.;
JAMES (JIM) BROWN;
MAUREEN CAVANAUGH;
TRACY SULLIVAN DIVALERIO ;
DR. REDDY'S LABORATORIES, INC.;
MARC FALKIN;
GLENMARK PHARMACEUTICALS, [NC.,
USA;
JAMES (JIM) GRAUSO;
KEVIN GREEN;
GREENSTONE LLC;
ARMANDO KELLUM;
LANNETT COMPANY, INC.;
LUPIN PHARMACEUTICALS, INC. ;
MYLAN PHARMACEUTICALS INC.;
JILL NAILOR;
JAMES (JIM) NESTA;
PAR PHARMACEUTICAL COMPANIES, INC.;
NISHA PATEL;
PFIZER,INC.;
KONSTANTIN OSTAFICIUK;
DAVID REKE,NTHALER;
RICHARD (RICK) ROGERSON;
SANDOZ, INC.;
TARO PHARMACEUTICALS USA, INC.
UPSHER-SMITH LABORATORIES, LLC ;
WOCKHARDT USA LLC;
ZYDUS PHARMACEUTICALS (USA), INC.
                                TABLE OF CONTENTS

                                                                                      PAGE
I.    SUMMARY OF THE CASE                                                                  2

II.   JUzuSDICTION AND VENUE                                                               9

M.    THE PARTIES                                                                         10

IV.   FACTS SUPPORTING THE LEGAL CLAIMS                                                   l8

      A.   Factual Support For The Allegations                                            18


      B    The Generic Drug Market                                                        20

           l.     The Hatch-Waxman      Act   .                                           20

           2      The Importance Of Generic Drugs                                         2t

           J        The Players In The Drug Distribution System                           22

                    a.     Manufacturer s/Supplier.ç ..........                           22
                    b.     llho I e s al e r s /D i s tr i butor s                        25
                    c.     Group Purchas ing Organizations (GP Os)                        26
                    d.     Pharmacy and supermarket Chains .........                      26
                    e.     Customer Incentives                                            27

           4.       The Cozy Nature Of The Industry And Opportunities For Collusion..... 29

                    a.     Trade Association and Customer Conferences                     29
                    b.     Industry Dinners and Private Meetings                          30

           5        The Overarching Conspiracy Between Generic Drug Manufacturers
                    Playing Nice In The Sandbox ..............              .............. 33

           6.       Generic Drug Price Spikes Since 2013                                  50

      C.   The Illegal Schemes                                                            51


                    The Overarching Conspiracy In Operation: Customer And Market
                    Allocation Agreements To Maintain Market Share And Avoid Price
                    Erosion                                                                51


                    a.     Teva/Mylan ..................                                   52
                           i.    Fenohbrate .......                                        52
                           ll.   Clonidine -TTS Patch ...                                  55
                           iii   Tolterodine Extended Re lease                             60
                           iv    Capecitabine                                              65
b.   Teva/Sandoz                                                  68
                Portia and Jolessa .......                        68
     ll.        Temozolomide ............                         70
     iii        Tobramycin                                        74
     iv         Dexmethylphenidate HCL Extended Release           76

c.   Teva/Lupin                                                   79
     i.    LamivudinelZidovudine(genericCombivir)                 79
     ii. Irbesartan                                                83
     iii. Drospirenone and ethinyl estradiol (Ocella)              84
     iv. Norethindrone/ethinyl estradiol (Balziva@)                88

d.   Teva"/Greenstone .................                            88
     i.         Oxaprozin Tablets ..                               89
     ii.        Tolterodine Tartrate                              92
     iii.       Piroxicam                                         94
     iv.        Cabergoline                                       97

e.   Teva/Actavis ...........                                      98
     i, Amphetamine/Dextroamphetamine Extended Release             98
     ii. Amphetamine/Dextroamphetamine Immediate Release           99
     iii. Dextroamphetamine Sulfate Extended Release              101
     iv. Clonidine-TTs ............                               101
     v. Budesonidelnhalation                                      103
     vi. Celecoxib                                                104

f.   Teva/Par                                                     106
     i.         Omega-3-Acid Ethyl Esters                         106
     ii.        Entecavir                                         108
     iii.       Budesonide DR Capsules ..                         110
     iv.        Clonidine-TTS ..................             ..   101
     v.         Budesonide Inhalation ......                 ..   103

g.   Teva/Taro                                                    112
     l          Enalapril Maleate                                 tt2
     ii         Nortriptyline Hydrochloride ........              ll6
h    T ev   alZydus ...............                               120
     i.         Fenofibrate                                       120
     ii.        Paricalcitol                                      l2s
     iii.       Niacin ER ............                            t28
     iv.        Etodolac Extended Release                         131

l.   Teva/Glenmark                                                133
     i.         Moexipril Hydrochloride Tablets                   134
     ii.        Desogestrel/EthinylEstradiolTables(Kariva)        135
     iii.       Gabapentin Tablets                                136


                              n
           iv.       Etodolac Extended Release                                   131

     j.    Teva/Lannett                                                          137
                 Baclofen                                                        138

     k.    Teva/Amneal ..............                          ................... 140
           i.    Norethindrone Acetate                                           140

     l.    Teva/Dr. Reddy's ......                                               141
           i.    Oxaprozin..                                                     141
           ii. Paricalcitol                                                      143

2.   Taking The Overarching Conspiracy To A New Level: Price Fixing
     (2012 -201s)                                                                148

     â..   Teva July 31,2012 Price Increase .....                                150
           i.        Nadolol ...........                                         151
           ii.       Labetalol                                                   154
           iii.      Nitrofurantoin MAC Capsules                                 154

     b     Increasing Prices Before A New Competitor Enters The
           Market: Budesonide Inhalation Suspension
           (February - April 2013)                                               155

     c.    Early 2013: Teva's Generics Business Struggles                        157

     d.    April 2013: Teva Hires Defendant Nisha      Patel                     158

     e.    Ranking "Quality of Competition" to Identify Price
           Increase Candidates ...                                               162
           i.     The "High Quality" Competitor Relationships                    163
                  Ð Mylan (+3)                                                   163
                                                                                 165
                                                                                 166
                                                                                 166
                                                                                 t67
                                                                                 t67

     f.     }l4ay   24,2013: The First List of Increase Candidates               168
            i         Glenmark                                                   t70
            1l        Sandoz                                                     174
            111       Taro   ...                                                  177

     ù
     Þ'     July 3, 2013 Price Increases                                          178
            i.      Upsher-Smith .........                                        180
            ii. Mylan                                                             182
            iii. Sandoz......                                                     186



                                   lll
    h     July 19,2013 Price Increase (Enalapril Maleate)                         187

    i.    August 9,2013 Price Increases ("Round2") .........                      193
          i.     Mylan .............                                              198
          ii. Pravastatin (Glenmark/ApotexlZydus/Lupin) .........                 201
          iii. Etodolac and Etodolac ER .........                                 207
          iv. Impact of Price Increases                                           211

    j.    Price Increase Hiatus                                                   212

    k.    March 7,2014: Price Increases and Overarching Conspiracy
          Converge Qlliacin ER)                                               .   213

    l.    April 4,2014 Price Increases                          ...............   216
          i.     Lupin (Cephalexin Oral Suspension) ..... . . .. . ............   222
          ii.     Greenstone(AzithromycinOralSuspension,
                 Azithromycin Suspension, and Medroxyprogesterone
                  Tablets)                                     ................   224
          iii. Actavis (Clarithromycin ER Tablets, Tamoxifen
                  Citrate and Estazolam                                           227
          iv. Multiple Manufacturers (Ketoconazole Cream and
                   Tablets)                                                       23t
          v.       New Relationships Emerge                                       234
                   a) Breckenridge .........                                      234
                   b) Rising                                                      236
                   c) Versapharm                                                  238
          vi.      Impact                                                         239

    m.    April   15, 2014 Price Increase (Baclofen)                              239

    n     July 1, 2014 Price Increase (Fluocinonide)                              241

    o     August 28,2014 Price Increases                                          246
                 Mylan                                                            252
          ll
          lll
          IV

    p.    January 28,2015 Price Increases                                         262
          i.     Propranolol .........                                            265
          ii.    Ciprofloxacin HCL and Glimepiride                                266
          iii.   Griseofulvin ...............                                     269

3   Competitors Become "High Quality" After Successfully Colluding
    With Teva.                                                                    270

    a.     |i4ay 2014: Defendant Patel Updates The Quality Competitor
           Rankings to Reflect New Relationships                                  270

                              1V
             l.       Apotex     .                                    ..... 270
              ii.     Zydus                                                 )7')
              i ii.   Heritage                                        ..... 274
             iv.      Lupin   ...                                     ..... 275
                      Par........                                     ..... 276
             vi.      Greenstone..,                                   ..... 278
             vii.     Amneal........                                  ..... 279
             viii     Rising                                          ..... 281
             ix.      Breckenridge                                    ..... 282
             X.       Glenmark......                                  ..... 283
4    "Quality Competitors" Collude With Each Other As Well Q'{ot Just
     With Teva)                                                            284

     a.      One Example: The Sandoz/Mylan Relationship .........          285
             i..   Market Allocation - Valsartan HCTZ                      286
             ii.   Price Increases - Summ er 2013                          289
                      a)      Haloperidol and Trifluoperazine HCL..        290
                      b)      Benazepril HCTZ........                     293
                      c)      Levothyroxine.............                  295
                      d)      Clomipramine HCL                            299
                      e)      Tizanidine                                  305

     b..    IndividualDefendantRelationships......                        307
            1..    Ara Aprahamian......                                   308
            ii.    David eefthold ........                                309
            i ii.  Jim Brown                                              310
            iv.    Maureen Cavanaugh                                      3lt
                   Marc Falkin................                            312
            vi.    Jim Grauso.........                                    313
            vii.   Kevin Green.......                                     31s
            viii, Armando Kellum                                          317
            ix.    Jill Nailor                                            318
            X.        James Nesta.........                                319
            xi.       Konstantin Ostaficiuk                               320
            xii.      Nisha PateI.........                                32t
            xiii.     David Rekenthaler ...............                   323
            xiv.      Rick Rogerson.............                          324
            XV,       Tracy Sullivan.....                                 32s

5    A commitment To The overarching conspiracy was Instrumental
     To The Success Of The Price Fixing Agreements...............         326

6.   "Quality Competitor" Rankings Relate To price Increases, But
     Even "Low Quality" Competitors Comply With The Overarching
     Conspiracy                                                           328
                     a.      Example: Camber Pharmaceuticals, Inc. (and its President,
                             Defendant Ostaficiuk)                                         328

            7.       Teva Profitability Increases Dramatically As A Result Of Price
                     Increases...                                                        ..334

            8.       Teva and Its Executives Knowingly Violated The Antitrust Laws ....... 335

            9.       Price Increases Slow Dramatically After Government
                     Investigations Commence..............                                 338

       D     Consciousness Of GuiIt...........                                             340

            1.       Spoliation of Evidence                                                341
            2.       Obstruction of Justice                                                342

V.     TRADE AND COMMERCE............                                                      344

VI.    MARKET EFFECTS                                                                      344

VII.   CAUSES OF ACTION

       COI.INT ONE
       (BY ALL PLAINTIFF STATES AGAINST DEFENDANT TEVA
       AND ALL OTHER CORPORATE DEFENDANTS I.]NDER JOINT AND
       SEVERAL LIABILITY - HORIZONTAL CONSPIRACY TO ALLOCATE
       MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
       VIOLATION OF SECTION 1 OF THE SHERMAN ACT MARKET EFFECTS                            345

       COI.INT TWO
       (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
       MYLAN AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT
       AND SEVERALLIABILITY) _ HORIZONTAL CONSPIRACY TO ALLOCATE
       MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS TN
       VIOLATION OF SECTION I OF THE SHERMAN ACT..........                                 349

       COUNT THREE
       (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
       SANDOZ AND ALL OTHER CORPORATE DEFENDANTS TINDER JOINT
       AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO ALLOCATE
       MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
       VIOLATION OF SECTION 1 OF THE SHERMAN ACT..........   .............. 351

       COUNT FOUR
       (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
       ACTAVIS AND ALL OTHER CORPORATE DEFENDANTS LINDER JOINT
       AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO ALLOCATE


                                                 VI
MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
vroLATroN oF sECTroN 1 OF ITHE SHERMAN ACT.........                .. 353
COUNT FIVE
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT
TARO AND ALL OTHER CORPORATE DEFENDANTS TINDER JOINT
AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO ALLOCATE
MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
VIOLATION OF SECTION 1 OF THE SHERMAN ACT..........   .............. 355

COTINT SIX
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT
GLENMARK AND ALL OTHER CORPORATE DEFENDANTS UNDER
JOINT AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT                   357

COTINT SEVEN
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT
LUPIN AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT
AND SEVERAL LIABILITY) _ HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT                   359

COI.INT EIGHT
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT       I



AMNEAL AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT
AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT                   360

COUNT NINE
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT
APOTEX AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT
AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT.............      362

COUNT TEN
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT
AUROBINDO AND ALL OTHER CORPORATE DEFENDANTS TINDER
JOINT AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT..........         363

COUNT ELEVEN
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT

                                vll
BRECKENRIDGE AND ALL OTHER CORPORATE DEFENDANTS UNDER
JOINT AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT                  365

COLINT TWELVE
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT
DR. REDDY'S AND ALL OTHER CORPORATE DEFENDANTS UNDER
JOINT AND SEVERAL LIABILITY) _ HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT                  366

COUNT THIRTEEN
(BY ALL PLAINTIFF STATES AGAINST DEFENDANTS
PFIZER AND GREENSTONE AND ALL OTHER CORPORATE DEFENDANTS
UNDER JOINT AND SEVERAL LIABILITY) _ HORIZONTAL CONSPIRACY
TO ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT......... 368

COTINT FOURTEEN
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT
LANNETT AND ALL OTHER CORPORATE DEFENDANTS LINDER JOINT
AND SEVERAL LIABILITY) _ HORIZONTAL CONSPIRACY TO ALLOCATE
MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS TN
VIOLATION OF SECTION I OF THE SHERMAN ACT..........                 369

COLINT FIFTEEN
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT
PAR AND ALL OTHER CORPORATE DEFENDANTS I.INDER JOINT AND
SEVERAL LIABILITY) _ HORIZONTAL CONSPIRACY TO ALLOCATE
MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
VIOLATION OF SECTION 1 OF THE SHERMAN ACT..........                 371

COI.INT SIXTEEN
 (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
UPSHER-SMITH AND ALL OTHER CORPORATE DEFENDANTS IJNDER
JOTNT AND SEVERAL LIABILITY) _ HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT...............   372

COUNT SEVENTEEN
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT
WOCKHARDT AND ALL OTHER CORPORATE DEFENDANTS LINDER
JOINT AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT............      374



                                VIII
COTINT EIGHTEEN
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT
ZYDUS AND ALL OTHER CORPORATE DEFENDANTS LINDER JOINT AND
SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO ALLOCATE
MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
VIOLATION OF SECTION 1 OF THE SHERMAN ACT..........  ............,, 375

COLINT NINETEEN
(BY CERTAIN PLAINTIFF STATES AGAINST
DEFENDANT ARA APRAHAMIAN) - HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT...........           377

COTINT TWENTY
(BY CERTAIN PLAINTIFF STATES AGAINST
DEFENDANT DAVID BERTHOLD) _ HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT..........             378

COI.INT TV/ENTY-ONE
(BY CERTAIN PLAINTIFF STATES AGAINST
DEFENDANT JAMES (JIM) BROWN) _ HORIZONTAL CONSPIRACY
TO ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT                       380

COUNT TWENTY-TWO
(BY CERTAIN PLATNTIFF STATES AGAINST
DEFENDANT MAUREEN CAVANAUGH) - HORIZONTAL CONSPIRACY
TO ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT...................... 382

COTINT TWENTY-THREE
(BY CERTAIN PLAINTIFF STATES AGAINST
DEFENDANT MARC FALKIN) - HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT.......                386

COI.INT TV/ENTY-FOUR
(BY CERTAIN PLAINTIFF STATES AGAINST
DEFENDANT JAMES (JIM) GRAUSO) - HORIZONTAL CONSPIRACY
TO ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT                       388

COUNT TWENTY-FIVE
(BY CERTAIN PLAINTIFF STATES AGAINST
DEFENDANT KEVIN GREEN) - HORIZONTAL CONSPIRACY TO



                                  IX
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT.......         389

COLINT TWENTY-SX
(BY CERTAIN PLAINTIFF STATES AGAINST
DEFENDANT ARMANDO KELLUM) - HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENE,RIC
DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT.......         392

COUNT TWENTY-SEVEN
(BY CERTAIN PLAINTIFF STATES AGAINST
DEFENDANT JILL NAILOR) _ HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT                394

COLINT TWENTY-EIGHT
(BY CERTAIN PLAINTIFF STATES AGAINST
DEFENDANT JAMES NESTA) - HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT.......         39s

COI.INT TWENTY-NINE
(BY CERTAIN PLAINTIFF STATES AGAINST
DEFENDANT KONS TANTIN O STAFICIUK) _ HORIZONTAL
CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
MULTIPLE GENERIC DRUGS IN VIOLATION OF
SECTION 1 OF THE SHERMAN ACT..........                            398

COUNT THIRTY
(BY CERTAIN PLAINTIFF STATES AGAINST
DEFENDANT NISHA PATEL) _ HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT.......         399

COUNT THIRTY-ONE
(BY CERTAIN PLAINTIFF STATES AGAINST
DEFENDANT DAVID REKENTHALER) - HORIZONTAL CONSPIRACY
TO ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT.............   403

COI.INT THIRTY-TWO
(BY CERTAIN PLAINTIFF STATES AGAINST
DEFENDANT RICHARD (RICK) ROGERSON) - HORIZONTAL
CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
MULTIPLE GENERIC DRUGS IN VIOLATION OF
SECTION 1 OF THE SHERMAN ACT..........                            407




                                X
COTINT THIRTY-THREE
(BY CERTAIN PLAINTIFF STATES AGAINST
DEFENDANT TRACY SULLIVAN) - HORIZONTAL CONSPIRACY TO
ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT.........   409

COTINT THIRTY-FOUR
SUPPLEMENTAL STATE LAW CLAIMS.........                        410


     Connecticut...                                           4r0
     Alabama........                                          4tt
     Alaska                                                   412
     Arizona..........                                        412
     Colorado...                                              414
     Delaware                                                 414
     Florida                                                  415
     Hawaii                                                   417
     Idaho                                                    418
     lllinois                                                 418
     Indiana......                                            4r9
     Iowa..........                                           420
     Kansas                                                   420
     Kentucky                                                 421
     Louisiana..                                              42s
     Maine                                                    425
     Maryland                                                 425
     Massachusetts .....                                      426
     Michigan                                                 427
     Minnesota.                                               428
     Mississippi                                              432
     Missouri...                                              433
     Montana...                                               433
     Nebraska..                                               435
     Nevada.....                                              436
     New Jersey                                               437
     New Mexico....                                           438
     New York........                                         439
     North Carolina                                           440
     North Dakota...                                          444
     Ohio.................                                    445
     Oklahoma.                                                44s
     Oregon......                                             445
     Pennsylvania .......                                     446
     Puerto Rico..........                                    457
     Rhode Island.......                                      457
     South Carolina....                                       458

                               XI
          Tennessee                      4s9
          Utah..........                 461
          Vermont                        46t
          Virginia                       462
          'Washington
                           .....         462
          West Virginia..                463
          Wisconsin........              463



PRAYTER FOR RELIEF                       465

JURY DEMAND.                             467




                                   xll
       People of the same trade seldom meet together, even for merriment and diversior¡ but the
       conversation ends in a conspiracy against the public, or in some contrivance to raise prices.


                               Adam Smith, TheWealth of Nøtions,7776

        Teva said in a statement it would continue to defend itself and that while it does "review
       prices in the context of market conditions, availability and cost of productior¡" it does not
       "discuss individual pricing rationale/strategies." It denied that it engaged in anything that
                                 would lead to criminal or civil liability.

            "Overall, we establish prices to enable patient access, maintain our commitment to
        innovative and generic medicines and fulfill obligations to our shareholders," Teva said.
        "Teva delivers high-quality medicines to patients around the world, and is committed to
       complying with all applicable competition laws and regulations in doing so. Teva fosters a
         culture of compliance with these laws and regulations, and is dedicated to conducting
       business with integrity and fairness. Litigation surrounding U.S. generic pricing of several
           companies, including Tev4 continues to be the subject of innacurate media stories."


                         Støtements by Teaø reported in Løw360, Jønuøry 18,          201_9


                                            COMPLAINT

       The States of Connecticut, Alabama, Alaska, Arizona, Colorado, Delaware, Florida,

Hawaii,Idaho,Illinois, Indiana, Iowa, Kansas, Louisiana, Maine, Maryland, Michigan,

Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New Jersey, New Mexico, New

York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Rhode Island, South Carolina,

Tennessee, Utah, Vermont, Washington, West Virginia, Wisconsin, the Commonwealths                  of
Kentucky, Massachusetts, Pennsylvania, Puerto Rico and Virginia (the "Plaintiff States"), by and

through their Attorneys General, bring this civil law enforcement action against Teva

Pharmaceuticals USA, Inc. ("Teva"), Actavis Holdco US, Inc., Actavis Pharma, Inc., Amneal

Pharmaceuticals, Inc., Apotex Corp., Ara Aprahamian, Aurobindo Pharma U.S.A., Inc., David

Berthold, Breckenridge Pharmaceutical, Inc., James (Jim) Brown, Maureen Cavanaugh,Tracy

Sullivan DiValerio, Dr. Reddy's Laboratories, Inc., Marc Falkin, Glenmark Pharmaceuticals,

Inc., USA, James (Jim) Grauso, Kevin Green, Greenstone LLC, Armando Kellum, Lannett
Company, Inc., Lupin Pharmaceuticals, Inc., Mylan Pharmaceuticals Inc., Jill Nailor, James

(Jim) Nesta, Konstantin Ostaficiuk, Par Pharmaceutical Companies, Inc., Nisha Patel, Pfizer,

Inc., David Rekenthaler, Richard (Rick) Rogerson, Sandoz, Inc., Taro Pharmaceuticals USA,

Inc., Upsher-Smith Laboratories, LLC, Wockhardt USA LLC, and Zydus Pharmaceuticals

(USA), Inc. (collectively, the "Defendants") and allege as follows:

I.     SUMMARY OF THE CASE

       1.      For many years, the generic pharmaceutical industry has operated pursuant to an

understanding among generic manufacturers not to compete with each other and to instead settle

for what these competitors refer to as "fair share." This understanding has permeated every

segment of the industry, and the purpose of the agreement was to avoid competition among

generic manufacturers that would normally result in significant price erosion and great savings to

the ultimate consumer. Rather than enter a particular generic drug market by competing on price

in order to gain market share, competitors in the generic drug industry would systematically and

routinely communicate with one another directly, divvy up customers to create an artificial

equilibrium in the market, and then maintain anticompetitively high prices. This "fair share"

understanding was not the result of independent decision making by individual companies to

avoid competing with one another. Rather, it was a direct result of specific discussion,

negotiation and collusion among industry participants over the course of many years.

       2.      By 2012, Teva and other co-conspirators decided to take this understanding to the

next level. Apparently unsatisfied with the status quo of "fair share" and the mere avoidance of

price erosion, Teva and its co-conspirators embarked on one of the most egregious and damaging

price-fixing conspiracies in the history of the United States. Teva and its competitors sought to

leverage the collusive nature of the industry to not only maintain their "fair share" of each



                                                 2
generic drug market, but also to significantly raise prices on as many drugs as possible. In order

to accomplish that objective, Teva selected a core group of competitors with which it already had

very profitable collusive relationships   - Teva referred   to them as "High Quality" competitors     -
and targeted drugs where they overlapped. Teva had understandings         with its highest quality

competitors to lead and follow each other's price increases, and did so with great frequency and

success, resulting in many billions of dollars of harm to the national economy over a period         of

several years.

        3.       At the zenith of this collusive activity involving Teva, during a l9-month period

beginning in July 2013 and continuing through January 20l5,Teva significantly raised prices on

approximately 112 different generic drugs. Of those 112 different drugs, Teva colluded with its

"High Quality" competitors on at least 86 of them (the others were largely in markets where

Teva was exclusive). The size of the price increases varied, but a number of them were well

over 1,000o/o.

        4.       In July 2014, the State of Connecticut initiated a non-public investigation into

suspicious price increases for certain generic pharmaceuticals. Over time, the investigation

expanded and Connecticut was joined in its efforts by forty-eight (a8) additional states and U.S.

territories. The allegations in this Complaint are based on, and supported by, information and

evidence gleaned directly from the investigation, including: (1) the review of many thousands             of

documents produced by dozens of companies and individuals throughout the generic

pharmaceutical industry, (2) an industry-wide phone call database consisting of more than        11


million phone call records from hundreds of individuals at various levels of the Defendant

companies and other generic manufacturers, and (3) information provided by several as-of-yet

unidentified cooperating witnesses who were directly involved in the conduct alleged herein.



                                                   3
       5.      As a result of the information and evidence developed through that investigation,

which is still ongoing, the Plaintiff States allege that Defendant Teva consistently and

systematically, over a period of several years, along with the other Defendants named herein and

other unnamed co-conspirators, engaged in contracts, combinations and conspiracies that had the

effect of unreasonably restraining trade, artificially inflating and maintaining prices and reducing

competition in the generic pharmaceutical industry throughout the United States, including but

not limited to, the markets for well more than one-hundred (100) different generic drugs, many

of which are identified herein. This conduct has resulted in many billions of dollars of

overcharges to the Plaintiff States and others, and has had a significant negative impact on our

national health and economy.

       6.      Plaintiff States also allege that Defendants participated in an overarching

conspiracy, the effect of which was to minimize       if not thwart competition   across the generic drug

industry. The overarching conspiracy was effectuated by a series of conspiracies that affected

and continue to affect the market for a number of generic drugs identified in this Complaint.

       7.      The Plaintiff States focus here on the role of these named Defendants and their

participation in and agreement with this overarching conspiracy. The Complaint describes

conspiracies regarding the sale of specific drugs, and how these specific conspiracies are also

part of the larger overarching conspiracy. The Plaintiff States continue to investigate additional

conspiracies, involving these and other generic drug manufacturers, regarding the sale of other

drugs not identified in this Complaint, and   will likely bring additional   actions based on those

conspiracies at the appropriate time in the future.

        8.     Defendants' illegal agreements have raised prices, maintained artificially inflated

prices, thwarted Congress's goalto lower the prices of drugs, and thus frustrated the potential       of


                                                   4
the industry to deliver great value to Plaintiff States and those they represent. Generic drugs are

pharmaceutically equivalent to the referenced brand name drug in dosage, form, route of

administration, strength or concentration, and amount of active ingredient. Generic drugs can

save (and have saved) consumers, other purchasers ofdrugs, and taxpayers tens               ofbillions of

dollars annually because generic drugs are a lower-priced altemative to brand name drugs.

When the manufacturer of a branded drug loses the market exclusivity that comes with patent

rights, generic drugs offer lower prices and greater access to healthcare for all consumers in the

United States through genuine competition. A consumer with a prescription can               fill   that

prescription not only with the brand name drug, but also with a generic version of that drug,              if
one is available. State laws often require pharmacists to        fill   prescriptions with generic versions

ofthe drug.

          9.      Typically, when the first generic manufacturer enters a market for a given drug,

the manufacturer prices its product slightly lower than the brand-name manufacturer. When a

second generic manufacturer enters, that reduces the average generic price to nearly half the

brand-name price. As additional generic manufacturers market the product, the prices continue

to   fall. For drugs that attract   a large number   of generic manufacturers, the average generic price

falls to 20Yo or less of the price of the branded drug.

          10.     Generic drugs were one of the few "bargains" in the United States healthcare

system. Health care experts believe cost savings from the growing number of generic drugs

helped keep the lid on increasing health care costs. With the Hatch-Waxman Act               of    1984,

Congress designed the generic drug market to keep costs low, and the market initially operated

that way.




                                                        5
       1   1.   At some point, that price dynamic changed for many generic drugs. Prices for

hundreds of generic drugs have risen   -   while some have skyrocketed, without explanation,

sparking outrage from politicians, payers and consumers across the country whose costs have

doubled, tripled, or even increased 1,000yo or   more. The growing outrage        and public reports   of

unexplained and suspicious price increases caused the State of Connecticut to commence its

investigation in July 2014. Shortly thereafter, Congress opened an inquiry and various

companies acknowledged that a criminal grand         jury investigation   had been convened by the

United States Department of Justice Antitrust Division.

       12.      Generic drug manufacturers argued publicly that the signifìcant price increases

were due to a myriad of benign factors, such as industry consolidation, FDA-mandated plant

closures, or elimination of unprofitable generic drug product lines. What the Plaintiff States

have found through their investigation, however, is that the reason underlying many of these

price increases is much more straightforward     -   illegal collusion among generic drug

manufacturers. Prices of many generic pharmaceuticals were and remain artifrcially inflated

through collusive bid rigging and market allocation agreements designed to prevent price wars

from occurring when key competitive opportunities arise in the marketplace.

       13.      Generic drug manufacturers, through their senior leadership and marketing, sales

and pricing executives, have routine and direct interaction. The Defendants exploited their

interactions at various and frequent industry trade shows, customer conferences and other similar

events, to develop relationships and sow the seeds for their illegal agreements. These

anticompetitive agreements are further refined and coordinated at regular "industry dinners,"

"girls'nights out," lunches, parties, golf outings, frequent telephone calls, e-mails and text

messages.




                                                      6
         14.      The anticompetitive conduct     -   schemes to   fix   and maintain prices, allocate

markets and otherwise thwart competition      -   has caused, and continues to cause, significant harm

to the United States healthcare system, which is ongoing. Moreover, executives and others at the

highest levels in many of the Defendant companies, including but not limited to Defendants Ara

Aprahamian, David Berthold, James (Jim) Brown, Maureen Cavanaugh, Tracy Sullivan

DiValerio, Marc Falkin, James (Jim) Grauso, Kevin Green, Armando Kellum, Jill Nailor, James

(Jim) Nesta, Konstantin (Kon) Ostaficiuk, Nisha Patel, David Rekenthaler, and Richard (Rick)

Rogerson, among others, conceived, directed and ultimately benefited from these schemes.

         15.      Defendant Teva is a consistent participant in the conspiracies identified in this

Complaint, but the conduct is pervasive and industry-wide. The schemes identified herein are

part of a larger, overarching understanding about how generic manufacturers              fix prices   and

allocate markets to suppress competition. Through its senior-most executives and account

managers, Teva participated in a wide-ranging series of restraints with more than a dozen generic

drug manufacturers, all of whom knowingly and willingly participated. As a result of these

conspiracies, Defendants reaped substantial monetary rewards.

         16.      Defendants'anticompetitive conduct falls principally into two categories, the

overarching goal being to avoid price erosion and maintain inflated pricing within and across

their respective broad product portfolios and, at times, increase pricing for targeted products

without triggering a "frght to the bottom" among existing competitors. First, to avoid competing

with one another and thus eroding the prices for a myriad of generic drugs, Defendants                - either
upon their entry into a given generic market or upon the entry of a new competitor into that

market   -   communicated with each other to determine and agree on how much market share and

which customers each competitor was entitled to. They then implemented the agreement by



                                                        7
either refusing to bid for particular customers or by providing a cover bid that they knew would

not be successful.

        17.    Second, and often in conjunction with the market allocation schemes, competitors

in a particular market communicated -- either in person, by telephone, or by text message -- and

agreed to collectively raise and/or maintain prices for a particular generic drug.

        18.    Defendants here understood and acted upon an underlying code ofconduct that is

widespread in the generics industry: an expectation that any time a competitor is entering a

particular generic drug market, it can contact its competitors and allocate the market according to

a generally agreed-upon standard   of "fair share" in order to avoid competing and keep prices

high. While different drugs may involve different     sets   of companies, this background

understanding remains constant and is an important component of the Defendants' ability to

reach agreements for specific drugs.

        19.    The Defendants knew their conduct was unlawful. The conspirators usually chose

to communicate in person or by cell phone, in an attempt to avoid creating a written record of

their illegal conduct. The structure of the generic drug industry provided numerous opportunities

for collusive communications at trade shows, customer events and smaller more intimate dinners

and meetings. When communications were reduced to            writing or text message, Defendants often

took overt and calculated steps to destroy evidence of those communications.

       20.     As a result of the conspiracies identified in this Complaint, consumers and payors

nationwide, including the Plaintiff States, paid substantially inflated and anticompetitive prices

for numerous generic pharmaceutical drugs, and the Defendants illegally prof,rted as a result.

       21.     The Plaintiff States seek a finding that the Defendants' actions violated federal

and state antitrust and consumer protection laws; a permanent injunction preventing the




                                                  8
Defendants from continuing their illegal conduct and remedying the anticompetitive effects

caused by their illegal conduct; disgorgement of the Defendants' ill-gotten gains; damages on

behalf of various state and governmentalentities and consumers in various Plaintiff States;and

civil penalties and other relief   as a result   of Defendants' violations of law.

II.     JURISDICTION AND VENUE

        22.     This Court has jurisdiction over this action under Section       I of the Sherman Act,
15 U.S.C. 5   I &.26,   and under 28 U.S.C. gg 1331 and 1337.

        23.     In addition to pleading violations of federal law, the Plaintiff States also allege

violations of state law, as set forth below, and seek civilpenalties, damages and equitable relief

under those state laws.   All claims under federal and state law are based on a common           nucleus   of
operative fact, and the entire law enforcement action commenced by this Complaint constitutes a

single case that would ordinarily be tried in one judicial proceeding. The Court has jurisdiction

over the non-federal claims under 18 U.S.C. $ 1367(a), as well as under principles of pendent

jurisdiction. Pendent jurisdiction will avoid unnecessary duplication and multiplicity of actions,

and should be exercised in the interests     ofjudicial economy, convenience,        and fairness.

       24.      This Court may exercise personal jurisdiction over all of the Defendants because

they either transact business in the District of Connecticut where this action was commenced, or

they have engaged in anticompetitive and illegal conduct that has had an impact in the District of

Connecticut. Specifically, the corporate Defendants market and sell generic pharmaceutical

drugs in interstate and intrastate commerce to consumers nationwide through drug wholesalers

and distributors, pharmacy and supermarket chains, and other resellers of generic pharmaceutical

drugs. The individual Defendants were executives of various Defendants or non-Defendant co-

conspirators who engaged in and directed some of the unlawful conduct addressed herein. The



                                                       9
acts complained of have, and     will   continue to have, substantial effects in the District   of

Connecticut.

        25.       Venue is proper in this district under Section l2 of the Clayton Act, 15 U.S.C.         $


22, and 28 U.S.C. $ 1391(b)-(c). At all times relevant to the Plaintiff States' Complaint, the

Defendants resided, transacted business, were found, or had agents in this District, and a portion

of the affected interstate trade and commerce described below has been carried out in this

District.

ilI.    THE PARTIES

        26.       The Attorneys General are the chief legal officers for their respective States.

They are granted authority under federal and state antitrust and consumer protection laws to

bring actions to protect the economic well-being of the Plaintiff States and obtain injunctive and

other relief from the harm that results from the violations of antitrust and consumer protection

laws alleged herein.    All Plaintiff   States seek equitable and other relief under federal antitrust

laws in their sovereign or quasi-sovereign capacities. To the extent specified in the state claims

asserted in the Complaint, certain Attorneys General of the       Plaintiff States have and here

exercise authority to secure relief, including monetary relief, including for governmental entities

and consumers in their states who paid or reimbursed for the generic pharmaceutical drugs that

are the subject   of the Complaint. As specif,red in Count 34, some states also seek damages for

state entities or their consumers under state antitrust law, and some states seek additional         relief

for violations of state consumer protection laws.

        27.       Defendant Teva Pharmaceuticals USA, Inc. ("Teva") is a corporation organized

and existing under the laws of the State of Delaware       with its principal place of business at 1090




                                                      l0
Horsham Road, North Wales, Pennsylvania. At all times relevant to the Complaint, Teva has

marketed and sold generic pharmaceuticals in this District and throughout the United States.

        28.      Defendant Actavis Holdco US, Inc. ("Actavis Holdco"), is a corporation

organized and existing under the laws of the State of Delaware with its principal place     of

business in Parsippany, New Jersey. In August 2016, Teva Pharmaceuticals USA, Inc. acquired

the Actavis generics business of Allergan plc, including Actavis,    Inc. Upon the acquisition,

Actavis, Inc.   - the acquired   Allergan plc generics operating company (formerly known as

Watson Pharmaceuticals)     - was renamed Allergan Finance,     LLC, which in turn assigned all of

the assets and liabilities of the former Allergan plc generic business to the newly formed Actavis

Holdco, including subsidiaries Actavis Pharma, Inc. and Actavis Elizabeth LLC (a research and

development and manufacturing entity for Actavis generic operations), among others. Actavis

Holdco is a wholly-owned subsidiary of Teva Pharmaceuticals USA, Inc., which is a Delaware

corporation with its principal place of business in North Wales, Pennsylvania.

       29.       Defendant Actavis Pharma, Inc. is a Delaware corporation with its principal place

of business at 400 Interpace Parkway, Parsippany, New Jersey. It is      a   wholly-owned subsidiary

of Actavis Holdco and is a principal operating company in the U.S. for Teva's generic products

acquired from Allergan    plc. It manufactures,   markets, and/or distributes generic

pharmaceuticals. Unless addressed individually, Actavis Holdco and Actavis Pharma, Inc. are

collectively referred to herein as "Actavis." At alltimes relevant to the Complaint, Actavis has

marketed and sold generic pharmaceuticals in this District and throughout the United States.

       30.       Defendant Amneal Pharmaceuticals, Inc. ("Amneal") is a corporation organized

and existing under the laws of the state of Delaware, with a principal place of business at 400




                                                   l1
Crossing Boulevard, Bridgewater, New Jersey. At all times relevant to the Complaint, Amneal

has marketed and sold generic pharmaceuticals in this District and throughout the United States.

        31.      Defendant Apotex Corp. ("Apotex") is a corporation organized and existing under

the laws of the State of Delaware. Its principal place of business is 2400 North Commerce

Parkway, Weston, Florida. At all times relevant to the Complaint, Apotex has marketed and sold

generic pharmaceuticals in this District and throughout the united States.

        32.      Defendant Ara Aprahamian ("Aprahamian") is an individual residin g at 74

Catalpa Court, Bardonia, New     York. At all times relevant to the Complaint, Aprahamian was

the Vice President of Sales and Marketing at Defendant Taro Pharmaceuticals USA, Inc.

        33.      Defendant Aurobindo Pharma U.S.A., Inc. ("Aurobindo") is a corporation

organized and existing under the laws of the State of Delaware with its principal place   of
business at 6 Wheeling Road, Dayton, New Jersey.      At all times relevant to the Complaint,

Aurobindo has marketed and sold generic pharmaceuticals in this District and throughout the

United States.

       34.       Defendant David Berthold ("Berthold") is an individual residing at   2l Hillcrest
Road, Towaco, New Jersey. At all times relevant to the Complaint, Berthold was the Vice

President of Sales at Defendant Lupin Pharmaceuticals, Inc.

       35.       Defendant Breckenridge Pharmaceutical, Inc. ("Breckenridge") is a Delaware

corporation with its principal place of business at 1 Passaic Avenue, Fairfield, New Jersey. At

all times relevant to the Complaint, Breckenridge has marketed and sold generic pharmaceuticals

in this District and throughout the United States.




                                                 t2
       36.     Defendant James (Jim) Brown ("Brown") is an individual residing at 4521

Christensen Circle, Littleton, Colorado. At all times relevant to the Complaint, Brown was the

Vice President of Sales at Defendant Glenmark Pharmaceuticals, Inc.

       37.     Defendant Maureen Cavanaugh ("Cavanaugh") is an individual residing ar.529

North York Road, Hatboro, Pennsylvania. At all times relevant to the Complaint, Cavanaugh

was the Senior Vice President, Commercial Officer, North America, for Defendant Teva

Pharmaceuticals USA, Inc.

       38.     Defendant Tracy Sullivan DiValerio ("Sullivan") is an individual residing at 2

Pierre Court, Marlton, New Jersey. At all times relevant to the Complaint, Sullivan was a

Director of National Accounts at Defendant Lannett Company, Inc.

       39.     Defendant Dr. Reddy's Laboratories, Inc. ("Dr. Reddy's") is a corporation

organized and existing under the laws of the State of New Jersey with its principal place   of
business at 107 College Road East, Princeton, New Jersey.   At all times relevant to the

Complaint, Dr. Reddy's has marketed and sold generic pharmaceuticals in this District and

throughout the United States.

       40.     Defendant Marc Falkin ("Falkin") is an individual residing at2975 Weston Road,

Westin, Florida. At all times relevant to the Complaint, Falkin was the Vice President,

Marketing, Pricing and Contracts at Defendant Actavis.

       41.     Defendant Glenmark Pharmaceuticals Inc., USA ("Glenmark") is a corporation

organized and existing under the laws of the State of Delaware with a principal place of business

at750 Corporate Drive, Mahwah, New Jersey. At all times relevant to the Complaint, Glenmark

has marketed and sold generic pharmaceuticals in this District and throughout the United States.




                                                13
         42.   Defendant James (Jim) Grauso ("Grauso") is an individual residing        aT   713

Windsor Lane, Ramsey, New Jersey. Defendant Grauso worked at Defendant Aurobindo as a

Senior Vice President, Commercial Operations from December 2011 through January 2014.

Since February 2014, Grauso has been employed as the Executive Vice President, N.A.

Commercial Operations at Defendant Glenmark.

         43.   Defendant Kevin Green ("Green") is an individual residing at 110 Coachlight

Circle, Chalfont, Pennsylvania. Defendant Green worked at Defendant Teva as a Director of

National Accounts from January 2006 through October 2013. Since November 2013, Green has

worked at Defendant Zydus Pharmaceuticals (USA) Inc. and is cunently the Vice President of

Sales.

         44.   Defendant Greenstone LLC ("Greenstone") is a limited liability company located

at 100 Route 206, North Peapack, New Jersey. Greenstone is a wholly-owned subsidiary of

Defendant Pftzer Inc. ("Pfizer"), a global pharmaceutical company headquartered in New York,

New York, and has at all relevant times operated   as   the generic drug division of Pfizer.

Greenstone operates out of Pfizer's Peapack, New Jersey campus, and a majority of Greenstone's

employees are also employees of Pfizer's Essential Health Division, including Greenstone's

President. Greenstone employees also use Pfizer for financial analysis, human resources and

employee benefit purposes, making the two companies essentially indistinguishable. At all times

relevant to the Complaint, Greenstone has - under the direction and control of Pfizer
                                                                                             - marketed
and sold generic pharmaceuticals in this District and throughout the United States.

         45.   Defendant Armando Kellum ("Kellum") is an individual residing at 56 Gravel

Hill Road, Huntingdon Valley, Pennsylvania. At all times relevant to the Complaint, Kellum

was the Vice President, Contracting and Business Analytics at Defendant Sandoz, Inc.



                                                t4
       46.     Defendant Lannett Company, Inc. ("Lannett") is a corporation organized and

existing under the laws of the State of Delaware with its principal place of business at 9000 State

Road, Philadelphia, Pennsylvania. At all times relevant to the Complaint, Lannett has marketed

and sold generic pharmaceuticals in this District and throughout the United States.

       47.     Defendant Lupin Pharmaceuticals, Inc. ("Lupin") is a Delaware corporation with

its principal place of business in Baltimore, Maryland. Lupin is a wholly-owned subsidiary      of
Lupin Limited, an Indian company with its principal place of business in Mumbai, India. At all

times relevant to the Complaint, Lupin has marketed and sold generic pharmaceuticals in this

District and throughout the United States.

       48.     Defendant Mylan Pharmaceuticals Inc. ("Mylan") is a corporation organized and

existing under the laws of the State of Delaware with its principal place of business at 1000

Mylan Boulevard, Canonsburg, Pennsylvania. At all times relevant to the Complaint, Mylan has

marketed and sold generic pharmaceuticals in this District and throughout the United States.

       49.     Defendant Jill Nailor ("Nailor") is an individual residing at 1918 McRae Lane,

Mundelein, Illinois. At all times relevant to the Complaint, Nailor was the Senior Director of

Sales and National Accounts at Defendant Greenstone.

       50.     Defendant James (Jim) Nesta ("Nesta") is an individual residin g at 9715

Devonshire Drive, Huntersville, North Carolina. At all times relevant to the Complaint, Nesta

was the Vice President of Sales at Defendant Mylan.

       51.     Defendant Konstantin Ostaficiuk ("Ostaficiuk") is an individual residing at 29

Horizon Drive, Mendham, New Jersey. At all times relevant to the Complaint, Ostaficiuk was

the President of Camber Pharmaceuticals, Inc. ("Camber").




                                                15
       52.     Defendant Par Pharmaceutical Companies, Inc. ("Par") is a corporation organized

and existing under the laws of the State of Delaware   with its principal place of business at One

Ram Ridge Road, Chestnut Ridge, New      York. At all times relevant to the Complaint,   Par has

marketed and sold generic pharmaceuticals in this District and throughout the United States.

       53.     Defendant Nisha Patel ("Patel") is an individual residing at 103 Chinaberry Lane

Collegeville, Pennsylvania. At all times relevant to the Complaint, Patel worked as a Director of

Strategic Customer Marketing and as a Director of National Accounts at Defendant Teva.

       54.     Defendant Pfrzer,Inc. ("Pifizer") is a corporation organized and existing under

the laws of Delaware, with its principal place of business at 235 East 42nd Street New York, New

York. Pftzer is a global biopharmaceutical company and is the corporate parent of Defendant

Greenstone. At all times relevant to the Complaint, Pftzer has marketed and sold generic

pharmaceuticals in this District and throughout the United States, and has also participated in and

directed the business activities of Defendant Greenstone.

       55.     Defendant David Rekenthaler ("Rekenthaler") is an individual residing at2626

Lulworth Lane, Marietta, Georgia. At all times relevant to the Complaint, Rekenthaler was the

Vice President, Sales US Generics at Defendant Teva.

        56.    Defendant Richard (Rick) Rogerson ("Rogerson") is an individual residing at 32

Chestnut Trail, Flemington, New Jersey. At all times relevant to the Complaint, Rogerson was

the Executive Director of Pricing and Business Analytics at Defendant Actavis.

       57.     Defendant Sandoz, Inc. ("Sandoz") is a corporation organized and existing under

the laws of the State of Colorado, with its principal place of business at 100 College Road West,

Princeton, New Jersey. Sandoz is a subsidiary of Novartis AG, a global pharmaceutical company




                                                 l6
based in Basel, Switzerland.   At all times relevant to the Complaint, Sandoz has marketed and

sold generic pharmaceuticals in this District and throughout the United States.

          58.   Defendant Taro Pharmaceuticals USA, Inc. ("Taro") is a corporation organized

and existing under the laws of the State of New York, with its principal place of business at 3

Skyline Drive, Hawthorne, New York. At all times relevant to the Complaint, Taro marketed

and sold generic pharmaceutical drugs in this District and throughout the United States.

          59.   Defendant Upsher-Smith Laboratories, LLC (formerly known as Upsher-Smith

Laboratories, Inc.) ("Upsher-Smith"), is a Minnesota limited liability company located at 6701

Evenstad Drive, Maple Grove,    MN. Upsher-Smith      is a subsidiary of Sawaii Pharmaceutical Co.,

Ltd., a large generics company in Japan. At all times relevant to the Complaint, Upsher-Smith

has marketed and sold generic pharmaceuticals in this District and throughout the United States.

          60.   Defendant Wockhardt USA LLC ("Wockhardt") is a Delaware limited liability

company located at 20 Waterview Boulevard, 3'd Floor, Parsippany, New Jersey. At all times

relevant to the Complaint, Wockhardt has marketed and sold generic pharmaceuticals in this

District and throughout the United States.

          61.   Defendant Zydus Pharmaceuticals (USA), Inc. ("Zydus") is a corporation

organized and existing under the laws of the State of New Jersey with its principal place     of
business at 73 Route 31 North, Pennington, New Jersey. At all times relevant to the Complaint,

Zydus has marketed and sold generic pharmaceuticals in this District and throughout the United

States.

          62.   Whenever any reference is made in any allegation of the Complaint to any

representation, act or transaction of Defendants, or any agent, employee or representative

thereof, such allegation shall be deemed to mean that such principals, offìcers, directors,



                                                 17
employees, agents or representatives of Defendants, while acting within the scope of their actual

or apparent authority, whether they were acting on their own behalf or for their own benefit, did

or authorized such representations, acts or transactions on behalf of Defendants, respectively.

IV.    FACTS SUPPORTING THE LEGAL CLAIMS

       A.      Factual Support For The Allegations

        63.    The allegations in this Complaint are supported and corroborated by facts and

evidence obtained from numerous sources, including but not limited to those set fodh below.

       64.     During the course of the investigation, the Plaintiff States have issued over 30

subpoenas to various generic drug manufacturers, individuals and third parties, and have

compiled over 7 million documents in a shared document review platform.

       65.     The Plaintiff States have issued more than 300 subpoenas to various telephone

carriers, and have obtained phone call and text message records for numerous companies and

individuals throughout the generic pharmaceutical industry. The Plaintiff States have loaded

those call and text records into a software application for communications surveillance,

collection and analysis, designed exclusively for law enforcement. The Plaintiff States have also

loaded the names and contact information for over 600 sales and pricing individuals throughout

the industry, at every level   -   giving the Plaintiff States a unique perspective to know who in the

industry was talking to who, and when.

        66.    Defendant Teva has, at all times relevant to the Complaint, maintained a live

database that it refers to as Delphi where it has catalogued nearly every decision it has made

regarding the products it sells, including those decisions that were made collusively     -   which

Teva often referred to as "strategic" decisions. Although the Plaintiff States have not been

provided with full access to that important database from Teva, they have obtained static images



                                                     18
of the database that were internally disseminated over time by Teva, which were referred to    as


Market Intel Reports. Through its review and investigation of some of those reports, in

combination with the phone records, the Plaintiff States have, to date, identified over 300

instances of collusion where Teva spoke to competitors shortly before or at the time it made what

the company referred to as a "strategic" market decision. A number of those instances are

detailed throughout this Complaint.

       67   .   During the course of their investigation, the States have also obtained valuable

cooperation from a number of individuals. The expected testimony from certain of those

individuals will directly support and corroborate the allegations throughout this Complaint.

Some of those cooperating witnesses include:

                (a)    A former pricing executive at Defendant Sandoz during the time period

       relevant to this Complaint [refered to herein as CW-1];

                (b)    A former sales and marketing executive at Rising Pharmaceuticals, Inc.

       and Defendant Sandoz during the time period relevant to this Complaint freferred to

       herein as CW-21;

                (c)    A former senior sales executive at Defendant Sandoz during the time

       period relevant to this Complaint [referred to herein as CW-3];

                (d)    A former senior   sales executive at Defendant Sandoz during the time

       period relevant to this Complaint [referred to herein as CW-4];

                (e)    A former senior executive   at Defendant Glenmark during the time period

       relevant to this Complaint [referred to herein as CW-5]; and

                (Ð     Jason Malek    ("Malek"), former Vice President of Commercial Operations

       at Heritage Pharmaceuticals, Inc. ("Heritage")




                                                 19
         B.        The Generic Drug Market

                   1.     The Hatch-Waxman Act

         68.       In 1984, Congress enacted the Drug Price Competition    and Patent Term

Restoration Act, commonly known as the "Hatch-Waxman"            Act. Its intention   was to balance

two seemingly contradictory interests: encouraging drug innovation, and promoting competition

between brand and generic drugs in order to lower drug prices. To encourage innovation, Hatch-

Waxman gave branded drug manufacturers longer periods of market exclusivity for newly-

approved products; this increased the financial returns for investment in drug research and

development.

         69.       To promote price competition, the law established a new regulatory approval

pathway for generic products to help ensure that generic drugs became available more quickly

following patent expiration. To gain approval for a new drug, drug manufacturers must submit a

new drug application ("NDA") to the United States Food and Drug Administration ("FDA")

showing that the new drug is safe and effective for its intended use. Developing a new drug and

obtaining an NDA can take many years and cost tens or hundreds of millions of dollars.

         70.       The Hatch-Waxman Act encouraged faster approval for generic versions of

brand-name drugs through the use of "abbreviated new drug applications"        ("ANDAs").      These

applications rely on the safety and efficacy evidence previously submitted by the branded drug

manufacturer, permitting generic manufacturers to avoid conducting costly and duplicative

clinical trials.

         71.       Hatch-Waxman succeeded in both of its goals. Since the law was passed in 1984,

generic drugs have moved from being less than 20o/o of prescriptions f,rlled in the United States to

nearly   90%o   of prescriptions filled. A recent study found that, in 2011 alone, generic medicines



                                                    20
saved $193   billion for consumers. During the same period, innovation has continued to lead to

many new and helpful drugs.

                 2.      The Importance Of Generic Drugs

         72.     Like their branded counterparts, generic drugs are used in the diagnosis, cure,

mitigation, treatment or prevention of disease and, thus, are integral components in modern

healthcare, improving health and quality of life for nearly all people in the United States. In

2015, sales of generic drugs in the United States were estimated at $74.5 billion dollars. Today,

the generic pharmaceutical industry accounts for nearly 90o/o of all prescriptions written in the

United States.

         73.     A branded drug manufacturer that develops an innovative drug can be rewarded

with a patent granting   a   period of exclusive rights to market and sell the drug. During this period

of patent protection, the manufacturer typically markets and sells its drug under a brand name,

and the lack of competition can permit the manufacturer to set its prices extremely high.

         74.     Once the brand-name drug's exclusivity period ends, additional firms that receive

FDA approval are permitted to manufacture and sell "generic" versions of the brand-name drug.

As generic drugs enter the market, competition typically leads to dramatic reductions in price.

Generic versions of brand name drugs are priced lower than the brand-name versions. Under

most state laws, generic substitution occurs automatically, unless the prescriber indicates on the

prescription that the branded drug must be "dispensed as written."

         75.     As additional manufacturers enter a particular drug market, competition pushes

the price down much more dramatically. Often, the price of a generic drug        will   end up as low as

20Yo   of the branded price or even lower. For this reason, generic drugs have long been referred

to as one of the few "bargains" in the United States healthcare system. Experts have stated that



                                                    21
the substantial cost savings gained from the growing number of generic drugs have played a

major role in keeping health care costs from increasing more dramatically.

       76.     Where there is genuine competition, the savings offered by generics drugs over

their brand-name equivalents provide tremendous benef,rts to consumers and health care payors.

Patients typically see lower out of pocket expenses, while lower costs for payors and insurers can

lead to lower premiums for those who pay for health insurance, and lower costs to government

health care programs like Medicare and Medicaid mean greater value for taxpayers.

               3.   The Players In The Drus Distribution System

       77.     The United States prescription drug distribution system includes entities that are

involved at various levels before prescription drugs are ultimately delivered to end users.

                       ø.     Manufacturers/Supnliers

       78.     Drug manufacturers are the source of the prescription drugs in the pharmaceutical

supply chain. Unlike branded drug manufacturers, generic manufacturers typically do not

develop new drug therapies, but instead manufacture generic drugs that can be substituted (often

automatically under state law) for the branded drug after expiration of the brand's exclusivity.

Generic pharmaceuticals can be manufactured in a variety of forms, including tablets, capsules,

injectables, inhalants, liquids, ointments and creams. A manufacturer seeking to sell a "new

drug" in the United States (including generic versions of previously approved drugs) must obtain

approval from the FDA, which evaluates many factors, including drug safety, efficacy, raw

material suppliers, manufacturing processes, labeling and quality control.

       79.     Generic drug manufacturers operate manufacturing facilities, and compete with

each other to sell the generic drugs they produce to wholesalers, distributors, and in some cases,




                                                 22
directly to retailpharmacy chains, mail-order and specialty pharmacies, hospital chains, and

some health plans.

       80.     Generic drug manufacturers also sell some of their drugs through auctions to

different purchasers in the supply chain, e.9., group purchasing organizations, retail pharmacies

and supermarket chains with pharmacies.

       81.     In marketing their generic drugs, manufacturers often do not attempt to

differentiate their products because, primarily, a generic drug is a commodity. Consequently,

competition is dictated by price and supply. As a result, generic drug manufacturers usually all

market the drug under the same name, which is the name of the active ingredient (e.g.,

Acetazolamide).

       82.     Drug suppliers include the manufacturers themselves,   as   well as other companies

that have agreements to sell or distribute certain generic pharmaceutical drugs manufactured by

another company. The corporate Defendants in this action are all drug manufacturers and

suppliers who compete with one another for the sale of generic pharmaceutical drugs which are

ultimately sold to consumers in the United States.

       83.     Drugs sold in the United States may be manufactured either domestically or

abroad. Many manufacturers that produce drugs for the United States market are owned by, or

are, foreign companies. Generic drugs may be manufactured by the same companies that

manufacture brand-name drugs (even in the same factories), or may come from companies that

manufacture generics exclusively. Drug manufacturers typically sell their products through

supply agreements negotiated with their customers.

       84.     Generic manufacturers report certain benchmark or list prices for each generic

drug that they offer, including the average wholesale price ("AWP") and wholesale acquisition



                                                23
cost ("WAC"); these sometimes serve as benchmarks, but given the different characteristics         of

different buyers and the nature of individual negotiations,   a manufacturer   will frequently   supply

the same generic drug at several different prices depending on the customer or type of customer.

       85.     In addition, generic manufacturers that enter into   a   Medicaid rebate agreement

must report their average manufacturer prices ("AMP") to the federal Centers for Medicare and

Medicaid Services on a monthly and quarterly basis. Pursuant to federal law, AMP is defined          as


the average price paid to the manufacturer for the drug in the United States by (a) wholesalers for

drugs distributed to retail community pharmacies and (b) retail community pharmacies that

purchase drugs directly from the manufacturer.

       86.     Medicaid reimbursement for certain generic drugs is calculated using a formula

that is derived from a manufacturer's AMP for that specific generic drug. Put another way, a

manufacturer's AMP may have a direct impact on how much a state Medicaid program pays for a

generic drug dispensed to a Medicaid benefrciary.

       87.     The corporate Defendants in this case are among the largest generic

pharmaceutical manufacturers in the industry. Each has a broad portfolio of generic drugs which

it sells to distributors, retailers and group purchasing organizations, many of whom have a

nationwide presence. Competitors for particular pharmaceutical products vary given the shifting

pharmaceutical landscape as drugs lose exclusivity, and as manufacturers decide to enter or exit

an existing drug market.   At all time relevant to this Complaint, every Defendant's portfolio

remained broad, and was marketed to customers in virtually every state across the United States.

       88.     The Defendants' customers supply generic pharmaceuticals to a wide swath of

consumer populations, including but not limited to Medicaid recipients; private and public sector

employees with commercial payor, employer-funded, or self-funded health plans; patients in



                                                 24
non-profit, for-profit, or public hospitals or long-term care facilities; uninsured "cash pay"

consumers; and prisons.

        89.    The generic pharmaceutical portfolios of the Defendants run the gamut of

indications, servicing a wide range of health needs. These include potentially less common

health problems such as human immunodeficiency virus (HIV) treated with

Lamivudine/Zidovudine and long-term kidney disease treated by Paricalcitol, as well as more

commonplace conditions such as high blood pressure treated with medications including

Clonidine-TTS Patch, Irbesartan, Moexipril HCL and Enalapril Maleate, high cholesterol treated

with medications such as Fenofibrate, Pravastatin or Niacin ER, and attention deficit

hyperactivity disorder (ADHD) treated by Dexmethylphenidate or

Amphetam ine/Dextroamphetamine.

        90.    Taken together, customers purchase a wide range of generic pharmaceutical

products, in enormous volumes, in every state. Defendants'business plans and strategies for

their broad portfolios focus on the nationwide supply and demand chain that funnels their

products through various purchasers, including state govemments, municipalities, and private

sector employers, in order to reach consumer populations in every state. This supply and

demand chain is described in more detail below.

                       b.      Wholesalers/Dislributors

       91.     Wholesalers and distributors purchase pharmaceutical products from

manufacturers and distribute them to a variety of customers, including pharmacies (retail and

mail-order), hospitals, long-term care and other medical facilities. Some wholesalers sell to a

broad range of customers while others specialize in sales of particular products (e.g., biologic

products) or sales to a particular type of customer (e.g., nursing homes).



                                                 25
       92.     Wholesalers and distributors have similar business models, but distributors

typically provide more services to their customers. Some of the largest wholesalers and

distributors of generic drugs include AmerisourceBergen Corporation ("ABC"), Cardinal Health,

Inc. ("Cardinal"), H.D. Smith,LLC ("HD Smith"), McKesson Corporation ("McKesson") and

Morris & Dickson, LLC ("Morris & Dickson").

                          c.      Grouo Purchasins Orgønizations (GPOsl

       93.     Group purchasing organizations ("GPOs") are membership-based entities that

negotiate with manufacturers, wholesalers, and distributors on behalf of a large group    of
purchasers. GPOs leverage their buying power to obtain better prices and terms for their

members, and assist buyers in trade relations and contract management with sellers. GPOs have

formed to serve state and local governments, hospital groups, retail pharmacies, and supermarket

chains. Some of the GPOs who sell large volumes of Defendants' generic products for

distribution nationwide include Vizient (formerly Novation), Premier, Inc. ("Premier"), Intalere

(formerly Amerinet), the Minnesota Multistate Contracting Alliance for Pharmacy ("MMCAP")

and Econdisc Contracting Solutions ("Econdisc").

                          d.     Pharmacv and Supermarket Chains

       94.     Pharmacies are the final step on the pharmaceutical supply chain before drugs

reach the consumer. There are several types of pharmacies, including chain and independent

retail pharmacies, pharmacies in supermarkets and other large retail establishments, and mail-

order pharmacies.   If   a retail pharmacy or supermarket chain purchases generic drugs   on alarge

enough scale, manufacturers may agree to contract with them directly. Such retailers can obtain

attractive terms by avoiding the markups or fees charged by wholesalers, distributors, and GPOs.

Retailers large enough to purchase drugs directly from manufacturers include Rite Aid



                                                   26
corporation ("Rite Aid"), CVS Health ("cvS"), The walgreen company ("walgreens"), wal-

Mart Stores, Inc. ("Walmart"), Target Corporation, and Publix Super Markets, Inc. ("Publix").

                          e.   Customer Incentíves

       95.     Some of the largest buyers that purchase from generic manufacturers actually

benefit when prices are higher. For example, in McKesson's 2014 l0-K filing, the company

reported the following:

               A significant portion of our distribution anangements with the
               manufacturers provides us compensation based on a percentage of
               our purchases. In addition, we have certain distribution
               affangements with pharmaceutical manufacturers that include an
               inflation-based compensation component whereby we benefit when
               the manufacturers increase their prices as we sell our existing
               inventory at the new higher prices. For these manufacturers, a
               reduction in the frequency and magnitude of price increases, as
               well as restrictions in the amount of inventory available to us,
               could have a material adverse impact on our gross profit margin.

In that same filing, McKesson also reported that "The business' practice is to pass on to

customers published price changes from suppliers."

       96.     Similarly, in Cardinal's201410-K filing, the company reported that

               Gross margin in our Pharmaceutical segment is impacted by
               generic and branded pharmaceutical price appreciation and the
               number and value of generic pharmaceutical launches. In past
               years, these items have been substantial drivers of Pharmaceutical
               segment profit. Prices for generic pharmaceuticals generally
               decline over time. But at times, some generic products experience
               price appreciation, which positively impacts our margins.

       97.     ABC's Annual Summary 2014 and Annual Report 2014 make very similar

observations

               Our results of operations continue to be subject to the risks
               and uncertainties of inflation in branded and generic
               pharmaceutical prices and deflation in generic pharmaceutical
               prices.



                                                27
                Certain distribution service agreements that we have entered into
                with branded and generic pharmaceutical manufacturers continue
                to have an inflation-based compensation component to them.
                Arrangements with a small number of branded manufacturers
                continue to be solely inflation-based. As a result, our gross profit
                from brand-name and generic manufacturers continues to be
                subject to fluctuation based upon the timing and extent of
                manufacturer price increases. If the frequency or rate of branded
                and generic pharmaceutical price increases slows, our results of
                operations could be adversely affected.In addition, generic
                pharmaceuticals are also subjectto price deflation. If thefrequency
                or rate of generic pharmaceutical price deflation accelerates, our
                results of operations could be adversely affected.

        98.     Other large retail customers have similar contractual provisions in their contracts

with generic manufacturers that allow for potentially greater compensation when prices         are

higher. For example, contracts between Walgreens Boots Alliance Development GmbH,                a

GPO, and generic manufacturers contain provisions about Rebates and Administrative fees that

are directly tied to "total contract sales"   -   a number that increases when prices increase. In other

words, that GPO (and other larger retail customers with similar contractual terms) may make

more money when generic pharmaceutical prices are higher

        99.     The generic manufacturers are keenly aware that some of their customers benefit

from their price increases. In fact, many of the generic drug manufacturers regularly tout these

price increases in their discussions with customers. As just one example, when Teva met with

large customer Red Oak (a joint venture between Cardinal and CVS) in December 2014,it

boasted that during its August 28,2014 price increase it had been able to increase twenty

different product families, resulting in an estimated $29.0M price increase value to the customer




                                                       28
                 4.     The Cozv Nature Of The fndustrv And Onoortunities tr'or Collusion

          100.   The generic drug market is structured in a way that allows generic drug

manufacturers, including but not limited to the Defendants, to interact and communicate with

each other directly and in person, on a frequent basis.

                        a.      Trade Association and Customer Conferences

          101.   Many customers of the Defendants, including but not limited to (a) large

wholesalers or distributors like ABC, Cardinal, HD Smith, McKesson and Morris & Dickson, (b)

GPOs like Premier, MMCAP and Econdisc, and (c) other large drug purchasers like pharmacy or

grocery store chains, hold multi-day conferences throughout the year in various locations

throughout the United States. Generic manufacturers from across the United States are invited to

attend.

          102.   Additionally, the Defendants and other generic drug manufacturers also attend

various industry trade shows throughout the year, including those hosted by the National

Association of Chain Drug Stores ("NACDS"), Healthcare Distribution Management Association

("HDMA") (now the Healthcare Distribution Alliance), the Generic Pharmaceutical Association

("GPhA") and Efficient Collaborative Retail Marketing ("ECRM"), in      a   variety of locations

throughout the United States.

          103.   At these various conferences and trade shows, sales representatives from many

generic drug manufacturers, including Defendants, interact with each other and discuss their

respective businesses and customers. Many of these conferences and trade shows include

organized recreational and social events such as golfoutings, lunches, cocktail parties and

dinners that provide additional opportunities to meet with competitors. Defendants use these

opportunities to discuss and share competitively-sensitive information concerning upcoming



                                                 29
bids, specific generic drug markets, pricing strategies and pricing terms in their contracts with

customers.

        104.     These trade shows and customer conferences provide generic drug manufacturers,

including but not limited to the Defendants, with ample opportunity to meet, discuss, devise and

implement a host of anticompetitive schemes that unreasonably restrain competition in the

United States'market for generic drugs.

                        b.     Industrv Dínners and Prìvate Meetínss

       105.      In addition to these frequent conferences and trade shows, senior executives and

sales representatives gather in smaller groups, allowing them to further meet face-to-face with

their competitors and discuss competitively sensitive information.

       106.      Many generic drug manufacturers, including several of the Defendants, are

headquartered in close proximity to one another in New Jersey or eastern Pennsylvania, giving

them additional opportunities to foster connections and meet and collude. At least forty-one (41)

different generic drug manufacturers are concentrated between New York City and Philadelphia,

including, among others, Defendants Actavis, Aurobindo, Breckenridge, Dr. Reddy's, Glenmark,

Greenstone, Lannett, Pat,Pftzer, Sandoz, Taro, Teva, Wockhardt and Zydus.

       107   .   High-level executives of many generic drug manufacturers get together

periodically for what some of them refer to as "industry dinners." For example, in January 2014,

at a time when the prices of a number of generic drugs were reportedly soaring, at least thirteen

(13) high-ranking executives, including CEOs, Presidents and Senior Vìce Presidents of various

generic drug manufacturers, met at a steakhouse in Bridge\¡/ater, New Jersey. Executives

(including individual Defendants Berthold, Falkin and Ostaficiuk) from Defendants Actavis,




                                                 30
Aurobindo, Breckenridge, Dr. Reddy's and Lannett, among many other generic manufacturers,

attended this particular dinner.

        108.   At these industry dinners, one company is usually responsible for paying for all of

the attendees. For example, in a group e-mail conversation among the competitors in December

2013, one of the participants -- a high-ranking executive for Defendant Dr. Reddy's -- joked

"[y]ou guys are still buying for Mark and I, right?" The response from another executive:

"Well. . . I didn't think the topic would come up so quickly but . . . we go in alphabetical order by

company and [a generic drug manufacturer not identified in this Complaint as a conspirator]

picked up the last bill. . . . PS. . . . no backing out now! Its [sic] amazinghow many in the group

like l8 year-old single malt scotch when they aren't buying."

        109.   Other groups of competitors gather routinely for golf outings, where they have the

opportunity to spend several days at a time together without interruption. One such annual event

was organized by a packaging contractor in Kentucky. From September          17   -19,2014, for

example, high-level executives from Defendants Teva, Apotex, Actavis, Amneal, Lannett, Par,

Zydus and others were invited to a gathering at a country club in Bowling Green, Kentucky

where they would play golf all day and socialize at night. Defendant Rekenthaler was in

attendance with high-level executives from Defendants Lannett, Amneal, Apotex, Wockhardt

and other generic manufacturers. Rekenthaler and a high-level executive from Apotex, J.H.,

actually stayed together in the home of the owner of the packaging company that sponsored the

event. At the conclusion of the outing, one of the executives   -   Defendant Ostaficiuk   -   sent an e-

mail to the other attendees, stating:   '


                                                                         "' As discussed   more   fully

below in Section lV.C.6.a, Defendants Rekenthaler and Ostaficiuk used this golf outing as an



                                                 31
opportunity to negotiate Camber's anticompetitive entry into the market for two different Teva

drugs.

         110.      Some generic pharmaceutical sales representatives also get together regularly for

what they refer to as a "Girls Night Out" ("GNO"), or alternatively "Women in the Industry"

meeting or dinner. During these events, the sales representatives meet with their competitors and

discuss competitively sensitive information.

         II   1.   Many "Women in the Industry" dinners were organized by 4.S., a salesperson

from non-Defendant Heritage Pharmaceuticals, Inc. who resides in the State of Minnesota.

Other participants in these meetings were employees of generic drug manufacturers located in

Minnesota, or salespeople residing in the area. However, out-of-town sales representatives were

also aware of these dinners and were included when in the area. For example, in November

2014,Defendant Sullivan of Defendant Lannett sent A.S. a text message asking "[w]hen is your

next industry women event? I'm due for a trip out there and I'd love to plan for it if possible...."

A.S. responded: "There is an XMas [sic] party at Tanya's house on Dec 6th. Yes that is a

Saturday. We do it about once a quarter and usually it is during the week -- this was an

exception."

         l12.      Sometimes dinners were also planned around visits of out-of-town competitors.

As A.S. stated in organizing the dinner:

                   Sorry if the meeting/dinner invite is a little short notice, but [K.N.,
                   a National Account Representative at Defendant Dr. Reddy's] will
                   [be] in MN on Sept 29th and it would be a great time for everyone
                   to get together! So much has been happening in the industry too --
                   we can recap all our findings from NACDS [trade show] over            a
                   martini or glass of wine! :) Plus the food is super Yummy!

         113.      Several different GNOs were held in 2015, including: (1) at the ECRM

conference in February (involving Defendants Dr. Reddy's, Greenstone, Lannett, Teva, Upsher-


                                                     32
Smith and Zydus, among others        -   including individual Defendants Nailor and Sullivan); (2) in

Baltimore in May (involving Defendants Dr. Reddy's, Lupin and Teva among others); and (3) at

the NACDS conference in August (involving Defendant Dr. Reddy's among others).

                    5      The Overarching Conspiracv Betryeen Generic Drug Manufacturers                    -
                           Plavine Nice In The Sandbox

          ll4.      As a result of these communications, sales and marketing executives in the

generic pharmaceutical industry are well aware of their competitors'current and future business

plans. This reciprocal sharing of inside information greatly facilitates agreements among

competitors to allocate markets to avoid price competition.

          I   15.   The overarching conspiracy among generic manufacturers, however
                                                                                           -   which ties

together all of the agreements on individual drugs identified in this Complaint
                                                                                    -   is an agreed-

upon code that each competitor is entitled to its "fair share" of the market, whether that market is

a   particular generic drug, or a number of generic drugs. Coined "fair share," the term is

generally understood as an approximation of how much market share each competitor is entitled

to, based on the number of competitors in the market, with a potential adjustment based on the

timing of entry. Once a manufacturer has achieved its "fair share," it is generally understood that

the competitor      will no longer compete for additional business.   The common goal or purpose        of
this overarching agreement is to keep prices high, avoid price erosion and serve as the basis for

further supra-competitive price increases.

          116.      This overarching agreement is widespread across the generic drug industry and is

broader than the Defendant manufacturers named in this Complaint. The Plaintiff States focus

here on the role of these named Defendants and their participation in, and agreement with, this

overarching conspiracy. This Complaint describes conspiracies regarding the sale of specific

drugs, and how these specific conspiracies are also part ofthe larger overarching conspiracy.


                                                     3-t
        117.     The exact contours of this "fair share" understanding, which has been in place for

many years (and pre-dates any of the specific conduct detailed herein), has evolved over time

during the numerous in-person meetings, telephonic communications, and other interactions

between generic manufacturers about specific drugs. These business and social events occur

with such great frequency that there is an almost constant ability for Defendants to meet in

person and discuss their business plans. For example, between February 20,2013 and December

20, 2013 (a 4 I -week period), there were at least forty-four (44) different tradeshows or customer

conferences where the Defendants had the opportunity to meet in person. These in-person

meetings gave the Defendants the opportunity and cover to have these conversations, and reach

these agreements, without fear of detection.

       I   18.   As described in more detail below, when necessary, this larger understanding was

reinforced through phone calls and text messages between the Defendants to discuss "fair share"

and the desire to maintain or raise prices with respect to specific drugs. These types   of

communications occur with great frequency across the industry, including among Defendants.

       1   19.   For example, from the period of January 1,2013 through December 31,2013,

senior sales executives and other individuals responsible for the pricing, marketing and sales   of
generic drugs at Defendant Teva spoke to representatives of every signif,rcant competitor by

phone andlor text on multiple occasions. Phone calls and text messages with several of those

key competitors during the 2013 calendar year are set forth below. The following Table (Table

l), which   is conservative because it is based on phone and text message records from only some

of the executives and salespeople at issue, and therefore shows only some of the phone calls and

text messages between the Defendants during that period, sheds some light on the frequency with

which Defendants communicated with each other throughout 2013.



                                                 34
                                                                     Table        1
                           Teva phone/text communications with other Defendants (by month)
                                         January 1,2013 - December 31,2013

              lãn-13     Feb-13   M   a   r-13   ADr-13   Mav-13    Jun-13        Jul-13    Âup-1 q   Sên-1?   O.t-1q   Nôv-13   Dec-13    Totals
                2          2              0        7                  1               17      1)        15       40       13         47     183
                0          3              0        0        )6        9               6       I         I        12       L4         tb      95
                2          0          20           L        4         5               6        7        0        2        7          r,      59
      Lup¡n     10         5              9        3                  g               19       I        5        13       6          0      12L
     Mylan      31        47          32                              26              26      16        1        L        0          LL     26r
                17         5              4        4        72        16              18      14        3        0        9           2     104
                o          o              0        0        2         L               8       L1,       0        1,L      t           1      35
                13         21         42           20       30        40              59      2T        34      14R       5R         47     531
                75         85         107          72      L67       tol              159     9)        5g      ))7      101         131    1389



          120.         Of the 1,389 calls listed in Table 1,1,234 of them                              - or 89o/o - involved
Defendants Green, Patel and Rekenthaler of Teva speaking with competitors. Many                                                  -   though

not all   - of those communications involve                        matters that are addressed throughout this Complaint.

          121.         Similarly, from the period of January 1,2074 through December 31,2014, senior

sales executives and other individuals responsible for the pricing, marketing and sales of generic

drugs at Defendant Teva continued to speak to representatives of every significant competitor by

phone and/or text on multiple occasions. Phone calls and text messages with several of those

key competitors during the 2014 calendar year are set forth below. The following Table (Table

2), which is conservative because it is based on phone and text message records from only some

of the executives and salespeople at issue, and therefore shows only some of the phone calls and

text messages between the Defendants during that period, sheds similar light on the frequency

with which Defendants communicated with each other throughout 2014.




                                                                             35
                                                    Table 2
                        Teva phone/text communications with other Defendants (by month)
                                          January lr2014           -   December 3lr2014

           lan-14     Feb-14   Mar-14   Aor- 14       Mav-14   lu n-14      Jul-14   AUP-14    Seo-14   Oct-14   Nov-14   Dec-14      Totals
             31         t7       47       42            76        I                    24        36        21      I        l4          365
             4          11       17        7            7         2           9        6         I         6       3        3            70
             T7         3        13        3             7        1           6        1         9         0       0        o            54
             11         5        13       4             0         0           0        0         0         0       0        0            33
             6          1        1           'J,         7        2           0        10        13        5       2        I            s7
             5          10       7        10            0         1,          28       7         4         7       6        3            82
             1,         1        7         4            t7       16           5        2         1         0       0        1,            55
             18         36       44       24            37       t4           19       15        5         5       4        4           225
             93         84      !43       95            L45      45          105       65        69        40      23       34          941



       122.         Of the 941 calls listed in Table 2,778 of them                          - or 83o/o -   involved Defendants

Patel and Rekenthaler of Teva speaking with competitors (by this time, Defendant Green no

longer worked at Teva). Many             -         though not all      -   of those communications involve matters that

are addressed throughout this Complaint.

       123.         It was not just Teva personnel speaking to their competitors, however. All of

these individuals were speaking to each other, when needed, hundreds or even thousands                                           of

times to ensure adherence to the overarching conspiracy. Because it would be too voluminous to

list the total number of calls among all of the Defendants, the following graphic shows the

interlocking web of communications and relationships between just some of the individuals

employed by Teva and its key competitors. Each line in the graphic below demonstrates that at

least one phone call or text message was sent between those individuals (identified by their

initials) while they \¡/ere competitors. For many of these individuals, there were hundreds of

calls and texts with competitors, but the volume of those communications is not captured by this

graphic.




                                                                       36
              &hHtu                                                        comPony




                  e
                                                 =g{e




                                                              Actavis
       124.    In order to provide some organizational principle around the massive amount of

collusive behavior by the Defendants described in this Complaint, certain sections are centered

around the relationship between Defendant Teva and another conspirator. However, this

convenience should not imply that the Complaint is solely concerned with bilateral relationships

involving Teva.

       125.    The specific drug agreements often involve overlapping sets of Defendants in

communication with each other, all following their agreed-upon "fair share" code of conduct.

For example, to view only a small portion of the interlocking, overlapping web of collusion

formed by Defendants: Teva, Taro and Wockhardt discussed amongst themselves the allocation

of the Enalapril Maleate market; Teva and Taro communicated with Sandoz concerning the

prices for Ketoconazole Cream; Sandoz worked with Mylan to allocate the market for Valsartan

HCTZ; Teva, Mylan and Par all communicated with each other in the spring of 2014 concerning

the market for Budesonide DR Capsules. These are not isolated, one-off agreements, but rather

demonstrate the ongoing, sprawling nature of the Defendants' overarching conspiracy.


                                                 7
           126.   Referred to sometimes as the                           for the generic drug industry,

the fair share understanding among Defendants dictates that when two generic manufacturers

enter the market at the same time, they generally expect that each competitor is entitled to

approximately     50%o   of the market. When a third competitor enters, each competitor expects to

obtain 33Yo share; when a fourth competitor enters, each expects 25Yo; and so on, as additional

competitors enter the market.

           127.   When a generic drug manufacturer is the first to enter a particular drug market on

an exclusive basis    it is commonly understood that that manufacturer is entitled to a little more

than its proportional share of the market. For example, when Defendant Dr. Reddy's was about

to enter the market for a drug in January 2013, the Vice President of Sales and Marketing

explained during negotiations with his competitor that "he views it this     way. If they [Dr.

Reddy's] are first and others come out after, he deserves 60%o. If he launches with others on day

[one], he considers fair share 2-50yo,3-33yo, 4-25Yo, etc."

           128.   Conversely, those generic manufacturers that enter later are typically entitled to a

little   less than their proportional share. One of the many examples of this occurred in March

2014, when     - as discussed more fully below - Defendant     Lupin entered the Niacin ER market

after Defendant Teva had previously been exclusive. Defendants Patel of Teva and Berthold             of

Lupin spoke directly by phone      a number   of times during this period, including three (3) calls on

March 24,2014. That same day, Defendant Rekenthaler of Teva sent an internal e-mail to

Defendant Patel stating:

                                                                                        Here, Teva's

expectation to maintain 600/o share in a two-player market, after being the first in that market,

was consistent with the overarching conspiracy.



                                                    38
        L29.    Defenda¡rt Talo went so far as to create a pgaphic represeutatiou of that

turderstaudiug, taking into accourt both the uuurber of competitors and order of enhy to estirnate

what its "fail share" should be in auy given rnalket:




[TARO_0002241s0.1

        130.   Although these general pararneters are well-known, there is no precise methocl for

apportioning "fair share" because rnarket share is ultiruately cletermined by either y¡inning or

maiutaining the busiuess of various ctutomers. which is irrherently variable in a giveu year. The

shared objective, however, is to attain a state of equilibriuur, where lro courpetitors are

i¡rceutivized to compete for additio¡ral ¡narket share by erodiug price.

        13l.   Jtlis sernrnon goal was stated succinctly by Defendant Aprahauúan, who advised

the Taro Pricing Department in haining doctunents fiorn September aud November 2013 that




                                                                      As demonstlated throughout the

Conrplaint, Apraharnian's idea    of                    meaut constantly reachiug out to courpetitors

in order to coordinate giving trp share to reach a "fai¡" allocation aud keep prices hipilr.

        132.   This scheure to urinirnize cornpetition and allocate "fair share" is typically

irnpleurented as   follows. First. Defendants allocate the urarket for an indiviclual drug basecl on


                                                   39
the number of competitors and the timing of their entry so that each competitor obtains an

acceptable share of the market. Then, the competitors agree on ways to avoid competing on

price and, at times, significantly raise price. This pattern is frequently followed even in the

absence of direct communication between the competitors, demonstrating the universal code               of

conduct agreed to by Defendants.

          133.   This "fair share" understanding has been particularly effective when       a new


competitor enters the market    -   a   time when, in a free-functioning, competitive market for generic

drugs, prices would be expected to go down. In today's generic drug markets, a new competitor

will   either approach or be approached by the existing competitors. Existing competitors        will

agree to "walk away" from a specific customer or customers by either refusing to bid or

submitting a cover bid. The new competitor's transition into the market is seamless; the new

entrant is ceded market share and immediately charges a supra-competitive price. The

competitors then continue this process of dividing up customers until the market reaches a new

artificial equilibrium. This is referred to     as a   "stable" market.

          134.   "Fair share" principles also dictate how generic drug manufacturers respond when

a competitor experiences supply issues.         If the disruption is temporary, the existing competitors

will refrain from taking   any action that might upset the market balance. By contrast, if the

disruption is for a longer term, the competitors will divide up customers until each player

achieves a revised "fair share" based on the number of players remaining in the market. For

example, in July 2013, a retail pharmacy customer e-mailed Defendant Taro stating that one              of

Defendant Mylan's products was on back order and asked Taro to bid for the business.

Defendant Aprahamian sent an internal e-mail stating




                                                         40
   uld be:




request was due to a competitor's   price     ease


             -   'When a generic uranufactu'er par-ticipates
       137                                                   in this scheme, and prices stay hig;h,

this is viewed as "playing ¡rice in the sandbox." For example     - as discussed   more fully below   -
in December 2014 Defendant Teva \lras approached by a large retail custouler on behalf of

Defendaut Greenstone. The custorner indicated that Gleenstone was entering the market for

Cabergoline a¡rd was seekiug to target specific customers. The customer specifically requested

                                                     I
that Teva give up alarge customer to the new entrant, and indicated that "Greenstone has

promised to play nice in the sandbox." After discussing the matter intemally, a Teva

representative responded to the customer:     "[t]ell Greenstone \¡/e are playing nice in the sandbox

and we   will   let them have fthe targeted customer.]"

         138.     Similarly, when a generic manufacturer is "playing nice in the sandbox," it is

generally referred to as a "responsible" or "rational" competitor. For instance, in May 2013,

R.T., a senior sales and marketing executive at Defendant Sandoz, sent an intemal e-mail to J.G.,

another Sandoz senior executive, stating




         139.     Defendant Sandoz, in turn, uses that same terminology to refer to its competitors

that are acting in accordance with "fair share" principles. For example, in internal company

presentations throughout 2014, Sandoz consistently referred to Defendant Actavis as a

                             and Defendant Taro as a

         140.      Defendant Teva had its own term of aft   -   referring to the competitors it had the

most collusive relationships with as "high quality" competitors. As explored more fully below,

Teva had long-standing relationships with these competitors, including several of the corporate

Defendants, which affected nearly every overlapping drug they sold. As just one example,

Defendant Patel of Teva exchanged seven (7) text messages and had two (2) long phone calls

with Defendant Aprahamian of Taro on June 3 and 4,2014. After a lengthy twenty-five (25)

minute call with Aprahamian on the morning of June 4,Patel sent an internal e-mail to K.G., a

Teva senior marketing executive, stating



                                                    42
        l4l.   Adherence to the rules regarding "fair share" is critical in order to maintain high

prices. Indeed, that is the primary purpose of the agreement. If even one competitor does not

participate (and, thus behave in accordance with) the larger understanding, it can lead to

unwanted competition and lower prices. In the relatively few instances where a competitor

prioritizes gaining market share over the larger understanding of maintaining "fair share," that

competitor is viewed as "irresponsible," and is spoken to by other competitors. For example, in

March 2015, Defendant Upsher-Smith learned that Defendant Sandoz had submitted a bid on a

product not identified in the Complaint at one of Upsher-Smith's GPO customers. B.P., a senior

account manager at Upsher-Smith, forwarded that information internally stating




       142.    "Fair share," "playing nice in the sandbox," and similar terminology have become

part of the industry lexicon, and thus part of the larger understanding between Defendants.

Generic drug manufacturers actively and routinely monitor their fair share and that of their

competitors, as well as discuss customer allocation amongst each other within the context of

agreements on specihc drugs, as set forth more    fully below. For example, in July 2013,LJ.,   a

senior marketing executive at Sandoz, sent an internal e-mail identifying 47 products where

Sandoz did not have "fair share" of the market.    After some back-and-forth internal joking

among Sandoz executives about the idea that Sandoz might actually attempt to compete for

business in those markets by driving prices down, Defendant Kellum responded by emphasizing

the truly industry-wide nature of the agreement:



                                                  43
that




        145.   Further, in Janury 2015. Defendant Teva was in disctusions with a lalge retail

customer about the possibility of becoming its supplier for   Moex   I HCL HCTZ Tablets. The

custorner stated




                                                M
          146.         Customers at times also facilitate price increases, asking competitors to

                   a   market by raising prices. For example, in November 2013, S.G., a senior account

executive at Sandoz, sent an internal e-mail stating




           147.        The "fair share" agreement is not limited to any one market; these principles

constantly inform and guide the market actions that generic drug manufacturers decide to take

(or not take) both within and across product markets. For example, in November 2013,

Defendant Dr. Reddy's won the           "8" slotl   business at alarge wholesale customer on a product not

identified in the Complaint. Dr. Reddy's had previously won the "4" slot business at that

customer because Defendant Mylan had                                  from the business. J.4., a senior

account executive at Dr. Reddy's, sent an internal e-mail stating




           148.        Similarly, in October 2013, CW-1, a senior pricing executive at Sandoz, sent an

internal e-mail, including to Defendant Kellum, stating that Sandoz had decided not to bid on

two drugs not identified in the Complaint at a large retail customer. CW-1 explained his

reasoning as follows:




                                            Similarly, in June 2014, Sandoz chose not to bid at a customer

on a product not identified in the Complaint out of concem that Defendant Mylan would


'   Some large customers contract with multiple suppliers - referring to them as primary ("4 slot") or secondary     ("8
slot") suppliers- so that in the event ofa supply disruption for a particular drug, there is a secondary source of
supply.

                                                           45
retaliate. As C'W-l explained,



As discussed more fully below in Section IV.C.4.a, these decisions were made by Sandoz

executives as a direct result of communications between the competitors, and in the context of an

ongoing understanding between Defendants Sandoz and Mylan to fix prices and avoid

competition on a number of different drugs, including Nadolol and Benazepril HCTZ.

        149. A similar     scenario occurred in August 2015, when Defendant Taro declined to bid

on Etodolac Extended Release (ER) Tablets at a large supermarket chain where DefendantZydus

was the incumbent. Taro voiced concerns internally that Zydus might retaliate and take share

from them on another product, Warfarin Sodium Tablets. As C.L., an analyst at Taro, reasoned

in an internal e-mail, Zydus

                                   As discussed more fully below, both Etodolac ER and Warfarin

were drugs where Taro had previously agreed with its competitors, including Teva and Zydus, to

fix prices   and allocate customers   in2014. Taro's focus on playing nice in the sandbox was

merely an extension of those already-existing agreements.

        150.      As these examples make clear, the interdependence among generic manufacturers

transcends product markets as these companies make decisions not only based on what impact

their actions will have in a given product market, but also on how those actions will impact other

product markets where the competitors overlap, and any future markets where they might

eventually compete.

        151   .   In fact, as explained in more detail below, certain Defendants had long-standing

agreements     with some of their competitors to limit competition on any products on which the

companies overlapped. For instance, shortly after Defendant Patel was hired by Teva in2013,



                                                   46
she reached out to   CW-l    and asked how Sandoz handled price increases. Patel explained that

she had been hired by Teva to identify products where Teva could increase prices. CW-1 told

Patel that Sandoz would     follow any Teva price increases and that Sandoz would not poach

Teva's customers after Teva increased price. CW-1 reiterated his conversation to Defendant

Kellum, who understood and approved.

        152.   Indeed, generic manufacturers often communicated about, and colluded on,

multiple drugs at any given time. As just one example, in July 2013, Defendant Teva increased

pricing on a list of 21 different products. There was a great deal of internal pressure from

management at Sandoz     -   including from Defendant Kellum and CW-1          -   to obtain a copy of the

Teva price increase   list. As a result, CW-2 (then      a Sandoz employee) reached out to his former

colleague, Defendant Rekenthaler, the Vice President of Sales at Teva, to obtain a copy of the

full Teva price increase list. Defendant Rekenthaler forwarded the list to his own personal          e-

mail address before then forwarding it to CW-2's personal e-mail address. Upon receiving the

list, CW-2 read it to his supervisor   -   CW-1   -   over the phone. Notably, the Teva list included a

number of products that Defendant Sandoz did not even sell.

        153.   It was not uncommon for generic manufacturers to communicate with each other

about products that they did not   sell. In another example, Defendants Teva, Wockhardt,           and

Mylan collusively raised pricing on Enalapril in July 2013 (discussed more fully below). After a

lengthy conversation with Defendant Patel in the midst of the price increases, Defendant

Aprahamian of Taro (not in the market for Enalapril at that time) sent an internal e-mail,

including to M.P., a senior Taro executive, stating




And Taro did move fast. By December 2073, Aprahamian spoke again with Defendant Patel,



                                                        47
M.4.,   an account manager at Defendant Mylan, and M.C., a senior sales and marketing

executive at Defendant Wockhardt. Taro then re-entered the Enalapril market and matched

competitor pricing.

         154.   In another example, on January 1,2013     -   the day before a substantial Mylan price

increase on a number of items   -   Defendant Green of Teva spoke five (5) times with Defendant

Nesta of   Mylan. The next day, Defendant Green spoke with Defendant Kellum of          Sandoz.

Defendant Kellum then sent an internal e-mail to the sandoz team stating




Despite that fact that Teva did not sell Levothyroxine, Green still conveyed to Sandoz that Mylan

raised price on that product.

        155.    Unlike their branded counterparts, generic drugs are commodities and generic

manufacturers are constantly making decisions to enter new markets and leave existing markets.

Often these decisions are made, at least in part, based on who the competitors are and how strong

the relationship is between the two companies. As one example, in July 2013,Defendant Sandoz

was looking to implement a                     that involved temporarily delisting ten products that

they overlapped on with Defendant Taro. This strategy would allow Taro to raise price on these

products while Sandoz was out of the market, and then Sandoz could re-enter later at the higher

pnce.

        156.    This interdependence between generic manufacturers is further demonstrated by

the countless examples of companies sharing sensitive information with competitors as a matter

of course. The Plaintiff States have gathered evidence going back more than a decade of generic

companies routinely communicating and sharing information with each other about bids and



                                                 48
pricing   strategy.   s   iucludes forwalding bid packages received û'om a ctrstomer (e.g., a

Request for Proposal or "RFP") to a courpetitor, either on their own initiative, or at the request   of

a   co    etitor.




to cover trp evidence of the overarching conspiracy. For example, in May 2014, a large custoruer

of Taro's received a bid on a product not identified iu the Complaint and gave Taro an

opportuuity to bid to retain the busi¡ress. 4.L., a senior contracting executive at Taro, seut au

internal e-rnail

                                          Defendant Aprahamian replied:



                                                   49
               6.      Generic Drus Price Spikes Since 2013




"[t]he prices of more than 1,200 generic rnedications increased an average of 448 percent

between July 2013 and   J    2014." A separate analysis conducted by Defendant Sandoz showed

tlrat during the calendar years 2013 artd,2Ol4, there were 1,487                      (increases




                                                50
of tlre WAC price ppeater than     100   , of which l2olo (178) were increased by ptreater than

1,000%.

        162- These increases       in 2013 and20l4 were staggering    co    ared to prior years. The




2013       20t4:




lll soule cases.




to0%.

        C.         The Illegal Schemes

                   1.     The Overarching Conspiracy In Operation: CustomerAnd Market
                          Allocstion Agreements To M¡int¡in Market Shere And Avoid Price
                          Erosion

        165.       When entering a generic dnrg rnalket, Teva a¡rd the other Defendants routinely

and systematically soupçht out thei¡'competitors in an effort to reach agreement to allocate ruarket

share, ruaintain higür prices and/or avoid corupeting on   pdce. hese agf,eements had the effect of


                                                   5l
artificially maintaining high prices for   a large number   of generic drugs and creating an

appearance of competition where in fact little to none existed.

          166.   Some illustrative examples of these agreements are set forth below, organized by

company relationship and describing specific examples relating to specific drugs over time.

                        à.     Teva/lVlylan

                              i.        Fenofibrate

          167.   Fenofibrate-also known by brand names such as Tricor-is          a   medication used to

treat cholesterol conditions by lowering "bad" cholesterol and fats (such as LDL and

triglycerides) and raising "good" cholesterol (HDL) in the blood.

          168.   As of the end of 2012, Teva and Lupin were the only major suppliers of generic

Fenofibrate 48mg and l45mg tablets, with Teva having approximately 65Yo market share and

Lupin having approximately    35%o   market share.

          169.   On February 27,2013, K.G., a senior marketing executive at Teva, e-mailed

multiple Teva colleagues asking them to provide

                                                                           Specifically, K.G. was

seeking                               on Mylan's potential entry to the market. In order to get this

information, Defendant Green called Mylan's Vice President of National Accounts, Defendant

Jim Nesta. Over the course of that day, Green and Nesta spoke at least four (4) different times.

That same day, Green reported back to K.G. and other Teva colleagues what he had learned:

Mylan planned to launch Fenofibrate 48mg and 145mg sometime around November 2013.

          170. A few months later, however, Teva learned that Mylan was moving up its launch
date for Fenofibrate. In advance of this launch, Teva, Lupin, and Mylan conspired to allocate the

market for Fenofibrate. On May 8, 2013, Defendant Green e-mailed his colleagues at Teva that



                                                     52
                                                                  To assist in Teva's      e   rts to

allocate the Feuofibrate mailiet. Green asked a colleague for the




l45mg tablets                               and that he needed Teva's Fenofibrate sales

profrtability         tion                                                                                to

Mylan,



contact by phone. These calls include at least those listed belorv. Ou these calls. Teva, Mylan.




allocate market share to Mylau


       51612013     Voice    Patel, N¡sha   (Teva) Outgoing Berthold,     David (tupin)        0:ü):32
      ;516/2OL3     Voice    Patel, Nisha   (Teva) lncoming Berthold,     David (tupin)        O:22:O2
                    Voice    Green, Kevin (Teva)     Outgo¡ng   Berthold, David ([upin)
                    Voice    Patel, Nisha (Teva)     lncoming   Berthold, David ([upin)
         sl7l2O73   Voice    Nesta, Jim (tuÎylan)    Outgoing   Green, Kevin (Teva)
         sl7/2OL3   Voice    Nesta, Jím (Mylan)      lncoming   Green, Kevin (Teva)
         slil2oL3   Voice    Nesta, Jim (tvllan)     Outgo¡ng   Green, Kevin (Teva)
         slil2oL3   Voice    Nesta, Jim (tt ylan)    Outgoing   Berthold, David (Lupin)
         sl8l2OL3   Voice    Nesta, Jim (lvlylan)    lncoming   Berthold, David (tupin)
         sl812OL3   Voice    Nesta, Jim (ùlylan)     Outgoíng   Berthold, David (Lupi n)
         sl812OL3   Voice    Nesta, Jim (lvlylan)    Outgoing   Green, Kevin (Teva)
         slgl20t3   Voice    Nesta, Jim   (tfilan)   lncoming   Green, Kevin (Teva)
         sl812OL3   Voice    Nesta, Jim (Mylan)      Outgo¡ng   Green, Kevin (Teva)
         sl812OL3   Voice    Nesta, Jim (fvlylan)    lncoming   Green, Kevin (Teva)            0:03:¡16
         sle/2ot3   Voice    Green, Kevin (Teva)     Outgoing   Berthold, David (Lupin)        0:01:ü)
         sl9/2Ot3   Voice    Green, Kevin (Teva)     lncoming   Berthold, David ( Lupin)       0:12:00
         sle/2073   Voice    Nesta, Jim (Mylan)      lncoming   Green, Kevin (Teva)            0:04:05.


         172.   In one shiking example of the coorclination between the tluee corupanies,

Defenclant Nesta called Defenclant Green at2:427tttt ou May 7 aud they spoke for urore thzur




                                                     5-3
eleven   (l I ) minutes. Immediately after hanging up the phone -        at 2:54pm    -   Nesta called

Defendant Berthold and spoke for nearly three (3) minutes.

         173.     On May 10,2013, K.G. received the Teva sales and profitability information he

requested. After having the information for barely a half hour, and before there was even a

formal price challenge by Mylan at any of Teva's customers, K.G. concluded that

                                                                                                    By

conceding Econdisc to Mylan, Teva would walk away from its single biggest customer (in terms

of gross profit) for the 48mg tablets and the third largest out of six customers (in terms of gross

profit) for the 145mg tablets. Defendant Patel, who had been at Teva for only two weeks at that

point, said she                                                                                       The

logic, of course, was to allocate a customer of sufÍicient size to Mylan so that Mylan would be

cornfortable with its "fair share" and not need to compete on price to acquire market share.

         174.     Teva executives immediately reached out to executives at Mylan and Lupin

through a series of phone calls. These calls include at least those listed below. On these calls,

executives of Teva, Mylan, and Lupin confirmed the market allocation scheme.

         Date      CallType   Target Name           Direction      Contact Name                Duration
         5/L0/20L3Yoice       Nesta, Jim (Mylan)    Outgoing       Green, Kevin (Teva)             0:00:28
         5/IO/2Ot3 Voice      Nesta, Jim (Mylan)    lncoming       Green, Kevin (Teva)             0:10:46
         5/LO/20t3 Yoice      Nesta, Jim (Mylan)    lncoming       Green, Kevin (Teva)             0:02:19
         5lI0/20I3',Voice     Nesta, Jim (Mylan)    O   utgoi ng   Patel, Nisha (Teva)             0:05:25
         5/!O/2O!3 Yoice      Patel, Nisha (Teva)   Outgoing       Berthold, David ( Lupin)        0:00:17
         5lI0l2013 Voice      Patel, Nisha (Ieva)   lncoming       Berthold, David ( Lupi n)       0:07:26
         5/tO/2Ot3 Voice      Patel, Nisha (Teva)   lncoming       Berthold, David (Lupin)         O:t7:28


          175.    Teva made good on its agreement to concede Econdisc to Mylan. On May 15,

2013, Econdisc informed Teva that a new market entrant had submitted a competitive offer for

Fenofibrate 48mg and 145mg tablets and asked Teva for a counteroffer to retain Econdisc's

business. Less than an hour after receiving the notice of the price challenge, Defendant Green


                                                    54
recommended conceding Econdisc based on                                                    K.G. later agreed:         I

        176.    Following Teva's internal confirmation of the market allocation scheme, Teva

executives spoke with executives at Mylan and Lupin numerous times. These calls include at

least those listed   below. On these calls, executives of Teva, Mylan, and Lupin confirmed that

Teva was sticking to the market allocation scheme by conceding Econdisc to Mylan.

       Date          Call                    Name                 Direction   Contact Name                   Duration
       5/L6/2Ot3 Voice            Patel, Nisha (Teva) Outsoins Berthold, David (Lupin)                           0:00:36
       5/16/2013 Voice            Patel, Nisha (Teva) lncoming Berthold, David (Lupin)                           0:02:07
       5/L6/2073 Voice            Patel, Nisha (Teva) lncomins Berthold, David (Lupin)                           0:00:07
       5/L6/2013 Voice            Patel, Nisha T                  lncomi      Berthold, David
                      Voice       Patel, Nisha                    lncomi                   David
                      Voice       Patel, Nisha                    Ou          Berthold David        Lu

                      Voice       Pate       Nisha                o           Berthold David
                      Voice       Berthol          David Lu   n   Ou                 Jim           an
                      Voice       Berthol          David Lu       lncomi      Gree      Kevi n                   0:
                      Voice       N          Jim                  Ou          Gree      Kevi n
       5/L7/2OL3      Voice       Nesta, Jim (Mylan) lncomins                 Green, Kevin (Teva)                0:11:50
       5/17/2013      Voice       Nesta, Jim (Mvlan) Outsoins                 Green, Kevin (Teva)                O:O2:23
       5/L7/2O!3      Voice       Patel, Nisha (Teva) Outgoins                Berthold, David      (Lupin)       0:00:09
          7           Voice       Pate   I   N   isha             lncomi      Berthol      David Lu      n       0:00:2
       5/L7/20L3 Voice            Patel, Nisha (Teva)             Outgoing Berthold, David (Lupin)               O;LI:!2
       5/L7/20t3 Voice            Nesta, Jim (Mylan)              lncoming    Green, Kevin (Teva)                0:04:25
       5/L7/2OL3 Voice            Nesta, Jim (Mylan)              Outgoing    Green, Kevin (Teva)                0:00:05
       5/17/2013 Text             Nesta, Jim (Mylan)              Outgoing    Green, Kevin (Teva)                0:00:0C
       5/17/2OL3 Voice            Nesta, Jim (Mvlan)              lncomins    Green, Kevin (Teva)                0:16:02


                            ii.       Clonidine-TTS Patch

        177.    Clonidine-TTS Patch-also known by the brand name Catapres-TTS                                             a
                                                                                                                 -is
medication in the form of a transdermal patch that is used to treat high blood pressure.

        178.    As of September 2011, Mylan and Teva were at rough parity in the market for

generic Clonidine-TTS, with Mylan having approximately 48.4%o market share and Teva having

approximately 44.4% market share. At the end of 2011 and beginning of 2012, however, Teva

began to take more than its       "fair share."

                                                                  55
       179.    In November 2011, Teva took over Mylan's business for Clonidine-TTS at

Walgreens after Walgreens solicited Teva to provide a   bid. Then, in late January 2012, Cardinal

Health solicited a bid from Teva for a one-time-buy to cover an alleged   short-terml
            that Mylan was experiencing. A few days after Teva submitted its offer to Cardinal

for the one-time-buy, Cardinal asked Teva to become Cardinal's primary supplier for Clonidine-

TTS. Believing that Cardinal's request was prompted by Mylan having supply issues, Teva

accepted and took over the primary position at Cardinal for Clonidine-TTS.

       180.    On February 10,2012, the move of Cardinal's business to Teva prompted K.G.          of

Teva to order his colleagues to get intelligence on the extent of Mylan's alleged supply issues.

That same day, Defendant Rekenthaler called 8.P., a senior national accounts executive at

Mylan, to obtain the information and they spoke for six (6) minutes. Later that day, Rekenthaler

reported back to his Teva colleagues that, contrary to Teva's assumptions,


I       and cautioned that Teva should                      Rekenthaler was concerned that

Mylan might retaliate against Teva for taking more than its "fair share" without consulting with

Mylan. With the awards from Walgreens and Cardinal, Teva was projected to have between

65y"-70y" market share for Clonidine-TTS.

       181.    To gain back some market share, Mylan challenged Teva's Clonidine-TTS

business at McKesson. To de-escalate the situation, Teva


I        Then, in   April 2072,Mylan   aggressively challenged Teva's Clonidine-TTS business at

CVS to gain back market share and further signal its displeasure with Teva for taking the

Cardinal business. Internally, Teva lamented that Mylan was

                      Ultimately, Teva




                                                 s6
       182.    Teva heard Mylan's retaliatory message loud and clear. On May 4,2012,        justa

few days after losing the CVS Clonidine-TTS business to Mylan, Teva was approached by

Cardinal about a different drug, Doxazosin. At the time, Mylan was the primary supplier for

Doxazosin at Cardinal. Cardinal representatives told Teva that Mylan was on backorder for one

of the four Doxazosin dosage strengths until the end of June 2072, but Cardinal wanted to move

the entire Doxazosin line to Teva. Rather than take this business, K.G. cautioned his colleagues

that Teva




       183.    On July 78,2012, E,.G., a senior Teva product manager, circulated an internal e-

mail to Teva's national account managers that the

                                      Teva learned of   thisl      directly from Mylan over the

course of at least two calls between Defendants Green and Nesta on July 17 and the morning        of

July 1 8,2072. Those calls lasted three (3) minutes and five (5) minutes, respectively.

       184.    On the morning of September 28,2012, Defendants Nesta and Green spoke by

phone at least twice, once for four (4) minutes and once for fourteen (14) minutes. On those

calls, Nesta informed Green of Mylan's impending temporary exit from the Clonidine-TTS

market. As expected, later in the day on September 28,2012, Teva began getting solicitations

from Mylan customers, such as Wal-Mart and CVS, seeking a bid from Teva for Clonidine-TTS

because Mylan had   just issued   a   temporary discontinuation notice.

        185.   Mylan's exit from the Clonidine-TTS market presented an opportunity to raise

prices and collusively reallocate the market at the inflated prices when Mylan fully reentered the

market. For example, in April 2012, before Mylan had challenged Teva's Clonidine-TTS



                                                    57
business at CVS, Teva's direct invoice price to CVS for the .l mg, .2mg, and.3mg Clonidine-

TTS was 522.13, $37.81, and $54.41, respectively. Mylan's retaliation against Teva drove the

prices for CVS down to below $10.49, $18.17, and $26.51 for those dosages, respectively.

Because of Mylan's exit from the market, however, when Teva took back the CVS business in

October 2012,Teva was able to charge CVS a direct invoice price of $33.28, $56.08, and

$80.76, respectively.

         186.   Mylan and Teva maintained regular contact             as   former Mylan customers came to

Teva because of Mylan's supply issues with Clonidine-TTS. For example, Teva submitted bids

to CVS and Wal-Mart-which were ultimately accepted by those companies-on October 4,

2012 and October 5,2012, respectively. In the days leading up to those bids, Teva and Mylan

representatives had at least the following phone calls:

         Date      CallType Target Name                    Direction       Contact Name          Duration
         70/Ll2072 Voice Rekenthal er, David (Teva)        Outgoing        B.P. (Mylan)            0:01-:00
         to/1./2012 Voice Nesta, Jim (Mylan)               lncoming        Green, Kevin (Teva)     0:00:10
         to/u2oL2 Voice Nesta, Jim (Mylan)                 Outgoing        Green, Kevin (Teva)     0:00:04
         t0/t/2012   Voice   Nesta, Jim (Mylan)            lncoming        Green, Kevin (Teva)     0:00:06
         !0/Ll2012   Voice   Nesta, Jim (Mylan)            Outgoing        Green, Kevin (Teva)     0:05:00
         10/4/20L2   Voice   Green, Kevin (Teva)           lncoming        Nesta, Jim (Mylan)      0:11:00


         187.   Teva and Mylan representatives continued to keep in contact going forward so

that if Mylan reentered the Clonidine-TTS market, Mylan could regain market share without

eroding price through competitive bidding. For example, on October 10,2012, Defendants

Green and Nesta spoke for ten (10) minutes. That same day, E.G. of Teva sent an e-mail to Teva

national account managers and other senior representatives reiterating that Teva representatives

should

         188.   In or about February 2013, Mylan relaunched Clonidine-TTS and began seeking

market share, In early March 2013 Mylan sought to secure the Clonidine-TTS business at

Econdisc. Rather than competitively bid for the business, Teva's internal documents state that

                                                      58
they chose   to            Econdisc back to   Mylan. By April 2013 Teva     also

and                  McKesson to Mylan.

        189.      In a stark admission of Teva's willingness to help Mylan regain market share

without competition, Defendant Rekenthaler acknowledged in an internal e-mail dated February

28,2013 that Teva was                                                           to Mylan. Because

Teva had been able to increase the price at CVS following Mylan's exit, Mylan gave a bid to

CVS that was higher than Mylan's                                                         For its part,

Teva was


I          if CVS brought Mylan's price challenge to Teva's attention. CVS         pushed Mylan to

lower its bid in light of its prior prices but, confident that its brinkmanship would work because

of Teva's cooperation, Mylan would not do so. Ultimately, CVS declined Mylan's bid because

of Mylan's refusal to lower its bid in light of its prior pricing. Nonetheless, because Mylan's bid

to CVS was not competitive-but rather an effort to allocate the market without eroding        price-

Teva was able to maintain artificially higher prices at CVS.

        190.      To cary out their scheme to allocate the Clonidine-TTS market without eroding

price, representatives of Teva and Mylan remained in regular contact. In February and March

2013 alone, Teva and Mylan representatives called each other at least 33 different times and

spoke for nearly 2 hours and 45 minutes.

        191.      By April 2013, Teva had

Having successfully allocated the market, however, Mylan and Teva were now conspiring to

raise prices on Clonidine-TTS. On     April 8,2073,1.L.,   a   marketing manager at Teva, reported

internally to his Teva colleagues, including Defendant Rekenthaler, that Mylan had agreed to

raise prices:



                                                  59
Cloni    e-TTS.

                    üi.         Tolterodine Extended Release




        193.   Pfizer is the bra¡rded drug manufachrer for   De    I   LA. To resolve   patent

infringernent sl¿irrts against Teva by Pfizer related to Detlol LA, Teva and Pfizer entered into   a


settleurent ap¡reement under which Teva would distribute au authorized generic of Tolterodine

ER. To resolve sirnilar   6t¿inrs, Mylan entered into its own settlement apreement with Pfizer,

which allowed Mylan to laurch its generic version Tolterodine ER. Ou Octotrer 31, 2013,


                                                 60
Mylan's ANDA for Tolterodine ER was approved. Under their respective settlement agreements

with Pfizer, this triggering event allowed Teva and Mylan to launch their respective generics on

January 2,2074.

       194.    Teva planned to launch on January        2,2014. During the first half of December

2013,Teva was under the impression-based on conversations with potential customers-that

Mylan was not in   a   position to launch until 30 to 60 days after Teva launched. Nonetheless,

Teva was considering how to allocate the market with Mylan when it did eventually launch. On

December 3,2013, J.K., a marketing executive atTeva, sent an e-mail to Defendant Rekenthaler,

K.G., and several other Teva colleagues stating

                                                 To prepare offers and figure out the allocation of

customers that would bring Teva its desired    50o/o   to   60%o market share, Teva executives were


instructed to gather usage from potential customers.

       195.    Through the first half of December 2013, as Teva was soliciting usage amounts

from potential customers, customers were asking Teva to send in pricing offers before the

launch. Teva resisted sending out those offers and instead did not plan to do so until the January

2,2014 launch date. Teva's delay in putting together pricing for potential customers was part of

aplan to drive up the amount it could charge for Tolterodine ER. Specifically, Teva expected

that on January 7,2014,Pftzer would raise the price of branded Detrol         LA. This would allow
Teva to peg its price to the now inflated price of the branded drug and thereby command a higher

price for Tolterodine ER on the January 2,2014 generic launch date.

       196.    At the end of the day on Friday December 20,2073, T.C. of Teva learned from

D.H. at Cardinal that Mylan intended to launch its Tolterodine ER on January 2,2014. D.H.




                                                  61
further provided T.C. with Mylan's pricing for two dosages, and conveyed that Mylan is

                                      and that Teva

          197.   Figure it out they did. T.C. informed her Teva colleagues of Mylan's plans. K.G.

of Teva then worked over the weekend to turn this information into initial pricing for all of

Teva's potential customers and then shared it intemally. In a telling admission that Teva had no

intention to bid competitively for all accounts, K.G. noted that the next step was

                  bids. The goal in                                 bids was to ensure that both

Mylan and Teva received their previously stated market share goals: Teva wanted

I         while Mylan was only

          198.   On Monday, December 23,2013, Rekenthaler, Patel, K.G., T.C., and several

others at Teva had a telephone conference scheduled from 8:00am to 9:00am to discuss the

Tolterodine ER launch strategy. Just minutes before the meeting was to start, Rekenthaler tried

calling Defendant Nesta at Mylan. Nesta returned Rekenthaler's call at    8:   l5am, which was

during Teva's scheduled Tolterodine ER phone conference. Rekenthaler nonetheless answered

Nesta's call on his cell phone and the pair spoke for   I minute, 26 seconds. Immediately   after

Teva's scheduled Tolterodine ER phone conference, Rekenthaler tried calling Nesta two more

times. At 70:22am, Nesta returned Rekenthaler's calls and the pair spoke for an additional       12


minutes, 2 seconds. During these calls, Defendants Rekenthaler and Nesta exchanged the details

about their offers to various customers, including the specific contractual language used in their

offers.

          199.   +For example, at 1O:33am-while Rekenthaler was still on the phone with Nesta,

K.G. sent an e-mail to Rekenthaler and others asking about the appropriate contractual language




                                                  62
[TUS000654798.1

       20L     In exclmnge for Mylan either subrnitting cover bids or ¿þsf¿ining from bidding on

these custotners, Teva reciprocated by suburitting cover bids and/or refruing to subrnit bids to

custourers that Mylan talgeted. This is dernonsh'ated by the fact that Teva's newly revised


                                                63
pricing plan now irrcluded corrsiderably higher dilect invoice prices for major crntomers

allocated to Mylan: namely trValpleens, Cigra. Huurana. Ophuu RX Prirne Therapuetics. ancl

Kaiser. The table belorv includes a conparison of Teva's pricing plan for these lv{ylau customers

before and aftel Defendaut Rekenthaler spoke rvith Defendant Nesta on    Dece     er 23- 2013:

                                                                   Prlce after Dave Rekent{raler
            Dosages                    lnltlal Prfclng Plan           Speaks wlth Jlm Nesta




                                                 64
                     iv.        Capecitabine




period of t




tlrat tlrey could allocate the market betweeu them. For   exa   le, in a January 31,2014 e-rnail,

J.P., a natioual accorurts executive at   Teva,   rmed K.G., Defendaut Rekenthaler, and others at

Teva that Mylan was courting a specific customer, Annada Health Care, and       tnat!



                                                  65
                                                           Teva   incorporated   s data   it received

from Mylan i¡rto its   o   launch plan for Capecitabine.




foll      e-mail:




Defendant Cavanaugh responded that she would be in the ofüce the next day and wanted to

discuss it with Rekenthaler in person.

       2ll.    Less thau an hotu'later, Rekerrthaler sent another e-urail. just to Defendant Patel,

asking her to nur a custourer report and iudicating that Mylan    will
                                                 66
                                                                                                         Mylan

did seek the business for each of these three companies and Teva conceded each of them,

pursuant to the agreement Rekenthaler had reached with Nesta.

       2I2.        On August 7,2014, McKesson informed Teva that it received a bid for

Capecitabine and gave Teva the opportunity to bid to retain the business. Defendant Patel then

sent an e-mail to K.G., Defendant Rekenthaler, and C.B. at Teva to ask if they had

                                          C.8., a senior operations executive at Teva, replied that Teva

did                    but C.B. did not want to put the plan in writing. Instead C.B. told Patel she

                 to discuss   it.   K.G., separately, questioned whether the competitive bid was coming

from Mylan, and asked Defendant Rekenthaler whether he had any additional information.

Defendant Rekenthaler also did not want to put that                                   in writing, so he

responded:

       213. Thel                    was the market allocation scheme previously agreed to by Defendants

Nesta and Rekenthaler on behalf of Mylan and Teva. The same day that Mylan put a bid in to

McKesson     -   August 7,2014        - Defendants Nesta and Rekenthaler   spoke by phone for nearly

thirteen (13) minutes. On that call, Defendants Rekenthaler and Nesta discussed Mylan's bid to

McKesson and reconfirmed their market allocation scheme.

       214.        This market       allocationl      was highlighted in other e-mails as   well.   On

August 70,2074, C.B. e-mailed Defendant Rekenthaler, Defendant Patel, and K.G. about the

plan. C.B. stated that C.B.'s

                                             but that C.B. wanted to confirm. Defendant Rekenthaler

corrected C.8., stating that Mylan is                                                                but that

Teva                                                Rekenthaler knew Mylan was targeting Econdisc,



                                                        67
even though Econdisc had not contacted Teva, because he and Defendant Nesta had previously

discussed it.

        215.    The next morning, at 8:30am on August 11,2014, Defendant Rekenthaler alerted

others at Teva that Mylan had received formal approval to market Capecitabine and that he was

                                 Five minutes later, Rekenthaler received a call from Defendant

Nesta. After exchanging voicemails, the two spoke at 8:52am. The call lasted nearly six (6)

minutes. Shortly after hanging up the phone, at approximately 9:02am. Rekenthaler e-mailed

K.G., Defendant Patel and others at Teva to confirm that Mylan's

                            He added that Teva

and that he

        216.    In accordance with their market allocation scheme, Mylan targeted and Teva

conceded the Capecitabine business at ABC, Econdisc, and McKesson/Rite-Aid.

        217.    Teva also conceded some of the                  as   well, pursuant to the

agreement. On August 14,2014, for example, a smaller customer        -   Cigna   -   informed Teva that

it received a bid for Capecitabine. On August 78,2014, Rekenthaler called Nesta to discuss the

market allocation scheme and Mylan's bid to Cigna. The pair talked for thirteen (13) minutes.

The next day, K.G. circulated an internal e-mail confirming that Teva


I          atCigna.

                b.     Teva/Sandoz

                      i.   Portia and Jolessa

        218. Ethinyl estradiol and levonorgestrel,    when used in combination, is an oral

contraceptive used to prevent pregnancy. During the relevant time period, both Teva and Sandoz




                                                 68
marketed ethinyl estradiol and levonorgestrel under multiple names       -   including both Portia and

Jolessa.

           219.   In or around May 20l2,Teva had much higher market share than Sandoz for both

Portia and Jolessa. Teva's market share for Portia was      37%o   compared to Sandoz's l7%o,while

Teva's market share for Jolessa was     43%o   compared to Sandoz's l1olo.

        220.      On May 11,2012, Walmart contacted Teva with a right of first refusal and

explained that another supplier had made an offer for the sale of four drugs, including Portia and

Jolessa. T.C., a senior sales executive at Teva, responded,

                                            The customer responded that it was Sandoz. T.C. had

initially been very reluctant to let Sandozhave the business, candidly remarking to the customer

that,




        221.      After sending out a competitive offer for the sale of three drugs, including Portia

and Jolessa, to the customer on    May 16,2072 and an even more competitive offer on May         18   -
Teva abruptly backtracked on }l4ay 23,2012 and removed Portia and Jolessa from the           offer. The

night before this change in plans, on May 22,Defendant Green of Teva spoke on the phone with

CW-2, then at Sandoz, for five (5) minutes, and agreed to withdraw the offer for Portia and

Jolessa. The decision to concede the Walmart business to Sandoz led to a more equal share split

between the companies for both Portia and Jolessa. Teva discussed the decision internally and

explained that the reason for the                        was that Teva was




        222.      Sandoz continued to coordinate with Teva to achieve its "fair share" of the

markets for both Portia and Jolessa. On July 2,2013, another key customer contacted Teva



                                                    69
stating it had received bids on Portia and Jolessa and in order for Teva to retain the business,

Teva would need to submit    its             On July 9,2013,   CW-l of Sandoz called Defendant

Patel and left a voicemail. Shortly thereafter, they connected for a sixteen (16) minute   call. On

July 10, Teva learned that the challenger was Sandoz. At l2:16pm, Defendant Rekenthaler

forwarded an e-mail to Defendant Patel and posed the question,

Patel did not respond by e-mail, but due to the close proximity of their offices she likely related

her conversation with   CW-l directly to Defendant Rekenthaler.

       223. Defendant      Rekenthaler then called CW-2 at Sandoz at l:26pm that same day and

they spoke for two (2) minutes. CW-2 called Rekenthaler back a few minutes later and they

spoke for nine (9) minutes. CW-2 and Rekenthaler would speak once more later that day, at

4:48pm, for seven (7) minutes. Later that same evening, Teva submitted a cover bid to the

customer for Portia and Jolessa, which the customer described as                               for

their primary supply. Teva submitted an intentionally inflated bid for the two drugs in order to

ensure that Sandoz obtained the primary award with the customer.

                     ii.       Temozolomide

       224. Temozolomide,       also known by the brand name Temodar, is used to treat

glioblastoma multiforme and refractory anaplastic astrocytoma, both cancers of the brain.

       225.    The patent on Temodar was set to expire in early      20l4,but both Teva   and Sandoz

had independently obtained the right to launch in August 2013    -   six months prior to the patent

expiration. Leading up to the launch of the generic, Teva coordinated with Sandoz to divide up

the market.

       226.    On July 18, 2013, alarge retail pharmacy customer ("The Pharmacy") submitted

an RFP to Sandoz for Temozolomide. Playing by the rules of the road, Sandozwaited to see




                                                 70
what Teva was going to do before submitting their own bid. That same day, CW-1 received a

telephone call from Defendant Patel. Patel sought information on Sandoz's current customers

and discussed options to allocate customers for Temozolomide. Nothing was agreed to on that

call.

        227.   On July 22,2013, P.G., a senior Sandoz executive, instructed his team to find out

Teva's plans with regard to The Pharmacy:

I       The next morning, S.G., a national accounts executive at Sandoz, spoke with The

Pharmacy and asked The Pharmacy to find out Teva's plans. S.G. summarizedhis call with The

Pharmacy to his team




        228.   At the same time, CW-1 was reaching out to Teva directly to get more

information. CW-1 called Defendant Patel at approximately 1:45pm on July 23,2013. After

exchanging voicemails, they spoke for over fourteen (14) minutes that same afternoon.

        229.   Also on the afternoon of July 23,The Pharmacy replied to Sandoz and cryptically

delivered Teva's message regarding its plans for Temozolomide:




                                               7l
urderstood that                                       Oue Sa¡rdoz executive responded internally

and exclairued that this was




                                                                                  Re       aler




                                         Rekenthaler rnost likely got his informatiou fiom

Defendant Patel. Just one day earlier, on July 29,2013, Patel had called CrW-l at Sandoz and

spoke for rtine (9) urinutes, tvhere the two discussed how to carve up the market for the drug.



                                                72
       232. Teva and Sandoz were also coordinating        oupür other chamrels.   After receiving




       234.   Teva and Saudoz çenrmtrniç¿ted their filttue plans with each other for other

accounts in additiou to The Phannacy and CVS. On July 31,2013, D.P. of Sandoz e-urailed au

update on Temozolomide to his coworker, stating:




                                              73
        235.    Going forward, Sandoz and Teva continued to coordinate with respect to

Temozolomide. On August 72,2013, the same day          as Teva's launch,   CW-2 met in person with

Defendant Rekenthaler at the Grand Lux Café in Las Vegas during the NACDS Total Store Expo

conference. There, Rekenthaler discussed, among other things, Temozolomide and informed

CW-2 that Teva had offrcially launched and shipped all formulations of the drug.

        236. Although Teva initially obtained the CVS account in August 2013 due to
Sandoz's inability to supply the 25Omg strength of Temozolomide, the companies had agreed

that the account would revert back to Sandoz once Sandoz could supply that dosage strength. In

an internal e-mail dated August 16,2013, a Teva employee confirmed the plan




        237.    CW-1 spoke to Defendant Patel both before and after Sandoz sent out any offers

regarding Temozolomide in an effort to develop and ensure the appropriate fair share balance

between the two competitors.

                        iii.   Tobramycin

        238.    Tobramycin, also known by the brand name Tobi, is an eye drop used to treat

bacterial infections.

        239.    Beginning in October 2013, prior to the first generic launch of Tobramycin (for

which Teva would have 180-day generic exclusivity), Sandoz began making plans for its entry

after Teva's exclusivity period. These plans included going after Sandoz's "fair share," but

depended on Teva    being            4.S.,   a Sandoz executive responsible for product launches,

wrote in an internal e-mail in October 2013:




                                                 74
         240.   As expected, Teva   *u.I            when it came time to give up share to Sandoz.

Nearing Teva's loss of exclusivity and Sandoz's entry, on July I,2074, Teva and Sandoz began

sharing information and coordinating to divide up the market for Tobramycin. Defendant Patel

exchanged seven (7) calls with CW-1 on July 1, during which they discussed Sandoz's launch

plans and how to divide up the market for Tobramycin. Defendant Patel conveyed some of this

information in an internal Teva e-mail the same day, writing,



                                                         The next day, Teva made the decision to

concede two different accounts for Tobramycin to Sandoz.

         24L    On July 7,2014, Patel and   CW-l spoke frve more times, including    one call lasting

eleven   (l l) minutes. On these calls, CW-1   and Patel discussed how to divide up the market for

Tobramycin, including specific accounts that each would maintain or concede to the other. Patel

then memorialized the agreement in an e-mail two days later. The result: Teva would take

Walgreens, McKesson, Econdisc, ABC, and Omnicare; while Sandoz would take CVS, Cigna,

Prime Therapeutics, Kinney Drugs, and OptumRx. Teva also planned to concede the Cardinal

business to Sandoz.

         242. Patel told CW-l specifrcally that Teva would not even submit a bid to CVS. This
was significant because Tobramycin was a very expensive product, and Sandoz was able to

acquire the CVS business by offering only a nominal reduction to the extremely high Teva price.

         243.   According to plan, Teva conceded the CVS business to Sandoz after CVS

contacted Teva and requested that Teva submit a lower price to retain the business. Defendant



                                                  75
Rekenthaler wrote in an intemal e-mail,

                                                                                Teva also went

through with its plan to concede Cardinal to Sandoz.

       244.    CW-l, in turn, told Defendant Patel that   Sandoz would not pursue business from

ABC and Walgreens. CW-1 spoke with Defendant Kellum about his conversations with

Defendant Patel and the agreement to stay away from Walgreens and ABC, and Kellum agreed

with the plan. Pursuant to that agreement, Sandoz made no effort to contact those two large

customers when it entered the market.

       245.    CW-1 and Patel also discussed Sandoz's target market share. CW-1 informed

Patel that Sandoz was seeking a 50Yo share, but Patel thought that was

                           After discussing Sandoz's share goal with Defendant Rekenthaler,

Patel went back to   CW-l and informed him                                       Sandoz

appeared to comply with that, as Patel observed that Sandoz




       246.    On July 9,2074, one of the above allocated customers, Kinney Drugs, approached

Teva asking for a lower price on Tobramycin. A Teva analyst stated in an internal   e-mail,I
                                                                    A Teva national accounts

director was confused by this decision and responded,

                        The analyst responded and said,




Defendant Patel's direction had come after she had called CW-1 at Sandoz twice on July 9,2014




                                               76
and left hirn a   voicemail. CW-l theu retuured her call the sa¡ne day and the two spoke for

          es.


                       iv.       Dexmeth     henidate   IICL Exteuded Rele¡se




on     ruary 20,2014.




                                                  77
One of the Teva national account managers on the e-mail responded by confirming that the

approach

        250.       On February 14,2014, Teva also refused to lower its price for Dexmeth ER when

approached by a GPO customer, Anda, even though Sandoz's price was not significantly lower

than Teva's   -   essentially conceding the business to Sandoz.

       251.        Further, on February 20,2014, another large retail customer approached Teva

indicating that because a new competitor had launched for Dexmeth ER, the customer was

entitled to certain price protection terms (i.e., a lower purchase price for the drug). Patel spoke

to CW-l the same day for almost twenty-one (21) minutes. The next day, February 27,Patel

responded internally about the customer's request, with additional inside information from

Sandoz, stating:




       252.       Also on February 21,2014, Patel sent a calendar invite to Rekenthaler and other

team members for a meeting on February 24 where one of the topics to be discussed               wasl
                      for                                                                      Not

surprisingly, she called CW-    I a few   days later, on February   27 ,   to further coordinate about

Dexmeth ER.

       253.        Throughout this time period, Sandoz abided by fair share principles and its

ongoing understanding with Teva. In February 2014, Sandoz's target market share for varying

strengths of Dexmeth ER varied by how many manufacturers were in the market.

       254. Teva and Sandoz were not alone in allocating customers for certain formulations
of Dexmeth ER. The agreement was also carried out by other manufacturers allowing Sandoz to



                                                     78
take share from them. In February 2014, for example, as Sandoz was seeking share on the l5mg

dosage strength of Dexmeth ER, Par                                                                     As

Sandoz was entering the market, Defendant Rekenthaler of Teva was speaking to              M.8.,   a senior

national account executive at Par, right around the same times that Patel had been speaking to

CW-l    -    including two calls on February 10 (18 and 3 minutes), two (2) calls on February 19 (2

and22 minutes), and calls on February 24 and25,2014          -   in order to effectuate the scheme.

         255.      The market allocation scheme between Teva and Sandoz on Dexmeth ER

continued through at least mid-2015. On May 6,2015, for example, Teva declined to submit a

bid to Walgreens for Dexmeth ER 5mg on the basis that

                              Similarly, on June 30,2075, Sandoz declined to put in   a   bid to Managed

Health Care Associates, a large GPO, on Dexmeth ER 20mg, on the basis that Sandoz already

had   57%o   market share - greater than its sole competitor on this dosage strength, Teva. When a

Sandoz national account representative communicated this decision to the customer, he lied and

explained that the decision not to bid was based on limited supply.

                   c.     Tevallupin

                         i.         Lamivudine/Zidovudine (generic Combivir)

        256. LamivudinelZidovudine, also known by the brand name Combivir, is a
combination of medications used in the treatment of human immunodeficiency virus (HIV)

infection. This combination of drugs is often prescribed to decrease the chances that an HIV-

positive patient will develop acquired immunodeficiency syndrome (AIDS) or other related

illnesses.

        257    .   Teva launched its generic Combivir product in December 2011.




                                                     79
    t



evidence couspiratorial conununications l¡etween the two competitors. To      cou     this



sa'ue day for twelve (12) minutes and Defendant Berthold of Lupin for four (4) rninutes.

        261-   After speakiug with Berfhold, Defeudant Green responded separately to T.C.,

providilg specific   info   ation regarding Lupin's eutry plans, inchrding cornmercially sensitive




                                                  80
iutelligence   about il's auticipated bid at a large wholesaler. Green aud Berthold then spoke
again the uext day,    April 25, 2012, for    seven (7) urinutes.

        262.     Iu early May, with    the         in and Aruobi¡rdo laurches just days away,




the table   be    :




                       Voiæ                   ¡d                              Jlm
                       Text             David                                 Jim

                       Voice            David                                 Jim
                                                                              Jim
                       Voice   Berthold, David                                Jim
                       Vole                   ¡d                              Jim
               zo12    Voice   Berthold, David                                Jim
                       Volce                  ¡d                              Jim
               2o.L2   Voice   B€rthold, David                                Jim
                       Vole                   id                              Jim
                       Voice          Kevin                                   Jim
                       Volce                                                  Jim
                       Voice             David                                Kevin
                       Volce                ¡d                                Kevin
                       Voice   Berthold, David                                Jim
                       Volæ                 ¡d                                Kevin
                       Voice   Berthold, David                                Jim
                       Voice               ¡d
                       Voíce            David                              Kevin
                     Volce Berthold, Orvid (tupin)       lncoming   Green. Kevin (Teval           ùtlz57
                 2 Voice Berthold, David (tupin)         Ouþoing    Grauso, Jim (Aurobindo)       0:@:02
                     Volce Gnuso,Jim (Aurcblndo)         Outgolng   Green, Kevin fTeval           0:13fl
            5l9l2il2 Voice Berthold, David (tupin)       lncoming   Grauso, Jim (Aurobindof       0:06:0?
                     Volæ Berthold, David (tupin)        lnæmlng    Grausq Jlm (Aurcbindol        0:01O1
               2012 Volce Berthold, David ([upin)        Ouþoing    Grauso,   Iim   (Aurobindo]   O:01:39




                       Volce            David                                 Jim
                                                                              Kevin
                       Volce            Davld                                 Jlm
                       Voice            David                                 Jim


        263.     During tlús four-day period, the three individuals were negotiating and discussing

the specific cttstomers that Teva would concede and retain in order to make Lupin aud


                                                        8l
above (Green, Berthold   a          o) would speaþ followed by a phone call by one of those




sh   bid, saying:




       266.    Tl¡ree days later, when preparing the bid forthat customer, T.C. pushed back on

K.G.'s directive on pdce, asking:


                                               82
I         But K.G. refused, responding that they could not go any lower or else Teva might risk

actually winning the business. He concluded:




       267. In a separate e-mail exchange with T.C. on that same day, May 11,2012,K.G.
told T.C. that another of her major customers was not on the list for Teva to retain with respect to

generic Combivir. He reminded her of the goal of the overarching conspiracy, stating that Teva

should concede that customer

K.G. pointed out that such a move would give Teva its fair share as the first entrant,   I
                                          T.C. then informed that customer that Teva would not

compete for its business because

       268.    Lupin was able to enter the market for generic Combivir and obtain more than a

30o/o market share   without significantly eroding the price due to the understanding with Teva and

Aurobindo that each was entitled to its fair share of the market.

                       ii.      Irbesartan

       269.    Irbesartan is a drug used in the treatment of hypertension. It prevents the

narrowing of blood vessels, thus lowering the patient's blood pressure. Irbesartan is also known

by the brand name Avapro@.

       270.    Teva received approval to manufacture generic Irbesartan in March 2012.

       271.    On March 6,2012, Teva's K.G. polled the Teva sales team seeking information

about competitors that were also making offers to supply Irbesartan.

       272. At 11:27am, J.P., an account manager at Teva responded:
               Less than twenty minutes later, Defendant Green placed a call to Defendant




                                                  83
Íecel




id      ity of the customers that received offers. K.G. stated that Teva was iu a position to take up

to a   4OVo   ma¡ket share when it launched kbesarlan on March 3O,20l2.

                       üi.       Drospirenone and ethinyl estradiol (Ocella)

          275.     Drospilenone and ethinyl estradiol, couuuouly known by the brand naure

Ocella@, is a pair of drugs used in courbiuation as     ¿ul   oral contraceptive. This drug is also

urarketed turder the brand uarles Yaz@. Yasnrin(D and Gianvi@.

                                                   84
        276. Barr Pharmaceuticals        received approval to market generic Ocella in 2008, and

Teva continued to market the drug after the acquisition of Barr in2011 under the name Gianvi@.

        277.     In late 2}l2,Lupin received approval to market a generic Ocella product.

        278. By April 2013, Lupin was making plans for a summer 2013 entry into the market
and contacted Teva to initiate negotiations on how the competitors would allocate fair share

between themselves. On       April 24,2073, Defendant Berthold of Lupin called Defendant Green at

Teva. The two spoke for over three (3) minutes. Berthold called Green two more times the

following day.

       279.      The negotiations intensified the following week among Teva, Lupin, and a third

competitor   - Actavis. In preparation,    on April   29   ,20 1 3, K.G. of Teva asked a colleague for

current market share figures along with a list of Teva's generic Ocella customers. The colleague

responded    with   a customer list, estimating Teva's current share of the market at70-75Yo.

       280. The next day, April 30, 4.B., a senior sales and marketing executive             at Actavis,

and Defendant Rekenthaler of Teva spoke twice by phone. That same day, Defendant Patel                     of
Teva also called    A.B.   On May 1, Patel sent A.B. four (4) text messages.

       281. The competitors'        communications continued into early May. On May 6,

Defendants Patel and Berthold spoke twice by phone; the second call lasting twenty-two (22)

minutes. Defendants Green and Berthold also spoke that same day. On lr4ay 7, Defendants Patel

and Berthold had yet another call, this one lasting over ten (10) minutes. Patel also placed a call

to Defendant Rogerson at Actavis, which lasted thirty-nine seconds.

       282. Faced with the news it had received             from a major customer on May    8   -   that

Actavis had bid for that customer's business for generic Ocella         - Teva doubled   down on its

efforts to reach a deal with its competitors that would give each its fair share. Patel called



                                                      85
he had   leamed    m Berlhold. Dtuing that call, the two decided that Patel would call Berthold

back and confirm the agfeernent between Teva and Lupin. Patel called Berthold shortly after aud

the two spoke for more than fotu (4) rninutes. Th"y spoke again first thing the next morning, for

ueady oue   (l) minute.


                                                86
       286.      The next day, Patel e-mailed Green, saying:                           Green,

confused by the e-mail, responded:




       287   .   Discussions between Teva and Lupin continued on July   17   ,2013 with a call

between Defendants Green and Berthold that lasted twenty (20) minutes.

       288.      On July 29,2013, Defendant Green announced to his colleagues:




       289.      The lines of communication between competitors Teva and Lupin remained open

and active over the next few months as they worked on the details of which company would take

which generic Ocella accounts. On September 5, 2013,for example, Defendant Rekenthaler

conveyed to a colleague the importance of retaining a particular customer's account, along with

his understanding of Green's discussions with Berthold about Lupin's desired market share.

Green spoke to Berthold by phone twice the following day to confirm the understanding between

the two companies.

       290. On September 9, 2013, K.G. of Teva sent an internal e-mail to his colleagues
conveying his thoughts about Lupin's bid for a portion of another customer's generic Ocella

business. He informed them that because Teva had secured two other signif,rcant customers,
                                                                                                 I

       291. In mid-October 2013, as Teva and Lupin finalized the allocation of accounts
between them, K.G. sent a word of caution to a co-worker, reminding her of the parameters        of

the furtive arrangement. He told her to be careful before conceding large customers on
                                                                                          "I
I     rather than drug-by-drug in order to




                                                 87
                    iv.    Norethindrone/ethinylestradiol(Balziva@)

       292.   Norethindrone/ethinyl estradiol, also known by the brand name Ovcon@35, is a

combination of medications used as an oral contraceptive. Teva markets its generic version of

this combination medication under the name Balziva@.

       293.    On January 23,2014, a customer informed Teva that a new market entrant was

seeking a share of its business. Teva employees surmised that the entrant was Lupin, as it had

recently obtained approval to begin marketing its generic of Ovcon@35.

       294. Teva employees discussed internally      how to make room for this new player in the

market, with one expressing concern that




       295.    The discussions about how to share the market with the recent entrant were not

limited to internal communications, however. On January 24,2014, Defendant Patel spoke to

Defendant Berthold at Lupin twice by phone.

       296.    Five days later, on January 29,Patel informed Defendant Rekenthaler of her

recommendation based on her communications with Defendant Berthold, to take a cooperative

stance towards this competitor, saying:




       297.    On February 4, Patel received the prohtability analysis she requested in order to

determine how much of the customer's business to hand over to Lupin. That same day, she

spoke to Berthold two more times to further coordinate Lupin's seamless entry into the market.

               d.     Teva/Greenstone




                                                88
                      i.             Oxaprozin Tablets




       Dåte                  Target Name         Direction   Contãct Name                   Duration
                  Vde        RH.                                   Kevln         8:,47:6
                  Volce      R.H-                                  Kevin        L5:24:26
                  Volæ R.H.                                        Kevln        79:E:4
       ilLq       Voice R.H.                                       Kevin        18:03:(B
                  Voice R.H.                                       Kevln        18    27
                  Voice R.H.                                       Kevin
                                                                                16:31:¡{)
                  Volce      R.H-                                  Kevin        16:42:27
                  Voice      R.H.                                  Kevin        16:43:56
                  Voice      R.H.                                  Kevin        10:2O36
                  Voiæ       R.l{-                                 Kevin        1O¡15:41
                  Text       R.H.                                  Kevin        1Or5t04
                  Volæ       R.H.                              en, Kevin        1O56:51
                             R.H.               lncomi             Kevin        17:26;4t




       300.    Parl of the uuderstanding betweeu the         co   anies was that Teva would concede at

least two lalge custonrers   - CVS and Cardiual - to Greenstone, and that Teva would            retain

Walnart   as a custourer. On     Malch 27,2Ol3, however, Teva leamed that Gleenstone had either

rnisunderstood the deal or was trying to cheat on the agreeurent by approaching Wahnar-t.




                                                     89
       301.     Ou March 27,2Ol3, T.C. of Teva forwarded ar        e   ail that T.C. hadreceived




betweeu   Teva                 e:




                                                                                                 Less

than a halfhotu'later, T.C. sent an   e-   il to Defendant Green, stating:



       304.     After Greeu spoke to T.C., he irn¡nediately called R.H. at Greenstoue. R.H.

relayed the   info   atiou fi'orn Green to her boss, Defendant Nailor, in a series of conversations

and text üressages over the course of that urorning, and later in the day, as set forth below:

                                                   90
      Dare I c"tt       Target Name      g Direction   Contact Name                Time        Duration
      3l?8lãJ¡ß Volæ    R.H. (Greenstonel lnæmlns      Green, Kevln fTeval           8:57l,21      O.(IÌæ
                        R.H.                                   Kevin                lt09:5()
                Volæ    RH.     (Grcenstone) Ougolng   Nallor, Jlll (Greenstone)    11:15:18
                Voiæ    R.H.                                  J¡II                  11:15:39
                Volce   R.H.
                Volce   R.H.                                  Xevln
                Volce   R.H.                                  Kevln                 tÈ1&28
                Voice   R.l{.                                 Kevin                 13:38:l)
                 Text   R.H.                                  J¡II                  1&5¿14
                 Text   R.H.                                  J¡II                  1&5q45
                 Text   RH.                                   Jilt                  1A
                 Têxt   RH.                                   J¡II
                 Text   RH.
                 Text   RH.
                        R-H.                                  Jil                   21:15:51




a          with Teva.




      ozi'0'




Reddy's representative courmented positively    that                                on Oxaprozin. That

same representative had also talked to wholesaler Ca¡diual about the dnrg, and couveyed that




                                                  9l
                          ii.               Toltero e Tertrate
           307.   Tolterodine Tartrate, also         kno   by the brand name Dehol, is in the




bel    :


      Oate                  Terget Name                            Contact Name                ïme         Durat¡on
                  Volæ      Patel,NlshalTeva)
      Itzil       Volce     Patel.Nlsha(Teval           lncomlnß   Nallor, Jill fGleenstone)    14:¡l&¡08      &ü):1ll
                  Tcxt             Nlsh¡                           RH.
                            R.H.                                           J   rll              lTtl
                                                        fncomlns llallor,Jlll (@eenstonel 17.33:Ã2                    'J2
      UZ 14 Voice           Patel, Nlsha (TeYal         ¡ncoming R.H.(Greenstone)         17:37:55 O
            Volæ            RR                                             JilI                 17zîl:Tl
                  Volce             J¡II                                             David     1&23fft
                  Volæ
                  Text              J¡I I                                            Davld       S47:!16
      tlnl      Vole        Nallo¿llll      lGæenstoneì lnømlm     Teva Phamaæutkals            112537
      It22l2gl4 Voiæ        Patel, Nisha (Teva)         OuEoing Nailor,Jlll(Greenstone) 15:!l!l:20             C

      !221æ14 Tert          Patel. Nisha (Teval         Out¡o¡n¡   Nallor. Jill lGrcenstonel    ß233:47 fiIlm
                                                                                                t5A:}¿þ
                                                                           J¡I I               16:(I}¿14
                  Text             Nisha                                   J¡II
                  Text      Pæel, Nisha                            Nailor. Jill                16:@59
                                                                           J   rll              16:0t01
                  Voice            Nlsha                                   J¡II



Druing these calls alrd text ulessages, Teva and Greenstone agreed that Teva would concede

busi¡ress to Greenstone         in order to avoid sipnificant price erosiou in the market.

           309.   The day after Greenstone's entry         - January 24,2014 - in a message to Teva
uational account rnanagers about how important it was for them to detennine and doctunent



                                                           92
help Teva   det           ther to concede or uot) Defendant Patel stated:




wanting to put the details into writing:




                                                93
(16)        s.




                     üi.           oxicam




2    gcapsules.




Patel:

         316.    Before responding to that e-mail,   De         Patel souglrt to negotiate strategy

w    Greeustone. Patel called R.H. at Greenstone at l0:55arn and they spoke briefly. Shortly

after that call, Patel also called R.H.'s boss, Defendant   Nailor. At 2:l4pm that afternoon,

Defendants Patel and Nailor spoke briefly.



                                                  94
                                                                                                              (as Patel did




those calls are set forth   in          table below:

        Date                            Narne          Directlon   Contact Name              Time          Duration
                                                                          NIsha                      z¿
                   Voice     R.H.                                         Nlsha               7O:E:E
                   Volæ      RH.    (     enstonel                 Patel, Nlsha               l2zl4¡:D
                   Voice     R.H.                                         Nlsha               72:'14:-52
                   Volce     RH.                                          Nlsha               1il33lB
                   Volce     R.H.                                         Nisha               15:û/:5()
                             RH.    (Greenstone) Outsolng          Nallor, Jlll   (Greenstone) $:Anß
                   Volce     R.H.                                          Jlil

                                             (Teva)-'I4lpLl!!!(arçe!!sþ¡e)..,.
                  --Ys!_e. !a!e!.1'lE¡?ll!!Ð                                                 -\7ÊÆ
                   Volce     Patel, Nlsha            lncomlng Nailor, Jill (Greenstone!       17:32:ß


        319.    The ¡rext day       -   March T,2014      - after the flurry of phone calls detailed             above,

Defendant Patel sent an e-rnail to L.R., a custorner rnarketing manager at Teva, identiffing

specific custoulers to coucede to Greenstone. Based on her several conversations \ryith

                                                             95
Greenstone, and her understanding of the concept of fair share, Patelalso noted:




           320.   Additional challenges did come. On March 12,2014, Defendant Patel learned

that Greenstone was challenging Teva at CVS     -   Teva's largest account for Piroxicam. Teva

refused to concede CVS to Greenstone because CVS represented26.l%o of Teva's total market

share for that   drug. Teva lowered its price by 20%o, and the next morning CVS notified Teva that

it would retain the account. The same day, after hearing that Teva was not going to back down

on the CVS challenge, R.H. of Greenstone called Defendant Patel at 1:4lpm and they spoke

briefly.

           321.   Teva and Greenstone continued to coordinate their allocation over the coming

days and weeks. On March 17,2014, Defendant Patel called R.H. and they spoke         briefly. R.H.

called Patel back at 1 I :35pm that same day and they spoke for fifteen (15) minutes. Immediately

after speaking to Patel, R.H. called Defendant Nailor and they spoke for ten (10) minutes. Teva

retained the CVS account but conceded other customers (representing less market share) to

Greenstone through March and      April.

           322.   For example, on March 25,2014 Teva learned of a challenge from Greenstone at

Anda, a wholesaler distributor. Following an analysis of its market share, Teva determined that

it still had more than its fair share of the market. Pursuant to the understanding among generic

manufacturers alleged above, Teva determined that it would be prudent to concede the Anda

business to Greenstone on Piroxicam, in order to alleviate any future challenges from

Greenstone. Defendant Patel agreed with the decision to concede on April 1,2014.




                                                    96
                       iv.        Cebergoline

         323.   Cabergoline, also known by the l¡rand narne Dostinex, is used to heat       m    cal

problerus that occru when too uruch of the      ho    ne prolactin is produced.   It cau be used to heat



Sland.




Greenstone and Teva:




    Wholesaler represented about l3olo of Teva's total business for Cabergoline, and ab

$861,000   in       net sales.




                                 F.H. responded:




         326.   The next day, after some inteural conversation at Teva, T.C. agreed to the

proposed allocation:




                                                     97
          327. Pursuant to this agreement, Greenstone was able to acquire The Wholesaler        as a

customer for Cabergoline without any fear that Teva would compete to retain the business. In

exchange, Greenstone agreed to "play nice in the sandbox"     -   i.e., not compete with Teva for

other customers and drive prices down in the market.

                 e.      Teva/Actavis

                        i.      Amphetamine/I)extroamphetamine Extended Release

          328.   Amphetamine/Dextroamphetamine Extended Release, also known by the brand

name Adderall XR@, is a medication used in the treatment of attention deficit hyperactivity

disorder   (ADHD). The drug is comprised of a combination of dextroamphetamine          salts and

levoamphetamine salts and is sometimes referred to as "Mixed Amphetamine Salts" or "MAS."

          329.   Teva began marketing generic Amphetamine/Dextroamphetamine Extended

Release    ("MAS-XR"), after the expiration of brand manufacturer Shire's patent on Adderall

XR@.

       330.      On   April 9,2012, alarge customer contacted Teva to request    a price reduction

because a new competitor had expressed an interest in                    of its MAS-XR business. A

senior Teva sales director, T.C., insisted on knowing the identity of the competitor before

deciding what Teva's response would be. The customer responded that the competitor was

Actavis, and that Actavis was expecting approval soon to enter the market for that drug.

          331.   Teva deferred its decision on pricing until Actavis was in a position to ship the

product.

          332.   Actavis obtained FDA approval to manufacture various formulations of MAS-XR

on June 22,2012. At 9:58pm that same evening, Defendant Rekenthaler instructed Teva

employees to find out Actavis's plans regarding its newly-approved generic, including shipping



                                                  98
details and   inv   ory levels. At 8:32a¡n the next moming, Teva enrployee T.S. responded that

she had spoken to M.P., a senior   Actavis sales rud marketing executive, and conveyed to

Rekenthaler the details of their couversation:




allocation of market sha¡e could be   tricþ.   She   c    oned that   if   Teva decided to concede   a




                      ii.      Amphetemine/Dextroamphetamine Immediate Release

        335.   Amphetaniue/Dexhoampheta¡nine Tmmediate Release, also known by the bra¡rd

uarne Adderall IR@, is a uredication used in the h'eaturent of attention deficit hlperactivity


                                                     99
disorder   (ADHD). The drug is an immediate release formulation comprised of a combination of

dextroamphetamine salts and levoamphetamine salts and is sometimes referred to as "Mixed

Amphetamine Salts" or "MAS-IR."

          336.    In March 2014, Aurobindo was making plans to enter the market with its MAS-IR

product. On March 18,2014, Teva's J.P. shared with her colleagues that Aurobindo's market

share target for the impending launch was 10oá. Teva's senior marketing operations executive,

K.G., indicated that Teva was aware that both Aurobindo and Actavis were launching.

         337.    A flurry of telephone communications between Teva and these two competitors

took place on the days surrounding the foregoing e-mail. The day before, on March      17   ,2014,
Defendant Patel had spoken to Actavis's Director of Pricing, Defendant Rick Rogerson, three (3)

times. Defendants Rekenthaler and Falkin of Actavis also spoke once on that day. On March

18,2014, the day of the e-mail, Rekenthaler and R.C., a senior-most executive at Aurobindo, had

a   thirty (30) minute telephone conversation. Rekenthaler and Falkin spoke again seven (7) times

on March 20,2014.

         338. On April 16,2014, Teva received word from a customer that a new competitor in
the market had offered a lower price than Teva's current price for   MAS-IR. Defendant      Patel

informed K.G. that the challenge was coming from Actavis, and recommended that Teva

concede that customer's account.    At   I :43pm, she communicated to another colleague that the

decision had been made to concede. Apparently closing the loop, she called Defendant Rogerson

at Actavis at   l:55pm. They spoke for just over four (4) minutes.




                                                  100
                       iii.         Dextroamphetamine Sulfate Extended Release

        339.   Dextroamphetamine Sulfate Extended Release, also known by the brand name

Dexedrine@ and sometimes referred to as "Dex Sulfate XR," is a medication used to stimulate

the central nervous system in the treatment of hyperactivity and impulse control.

        340.   On June 19,2014, as Actavis was entering the market for Dex Sulfate XR,

Defendant Patel reviewed a prohtability analysis for that drug and asked Defendant Rekenthaler

what share of the market Actavis was targeting. Rekenthaler            responded:             Rekenthaler

knew Actavis's market share goals because he and Defendant Falkin of Actavis had spoken twice

by phone that morning         - once for more than eleven (11) minutes     and again for more than nine

(9) minutes.

        341.   Five days later on June24,2014,Teva employee S.B. confirmed to her colleagues

in an e-mail that Actavis had entered the market for Dex Sulfate XR. She remarked that Teva had

a72.2o/o share of this                            and thus recommended giving up a large customer to

Actavis and reducing Teva's market share to 58.3%           -   in accordance with the industry

understanding to allocate the market, and Teva's ongoing agreement with Actavis. Later internal

e-mails confirmed Teva's decision to concede that customer to Actavis because




                       iv.          Clonidine-TTS

        342. Clonidine-TTS           Patch-also known by the brand name Catapres-TTS                a
                                                                                              -is
medication in the form of a transdermal patch that is used to treat high blood pressure.

        343.   Teva began marketing Clonidine-TTS in 2010 after the expiration of brand

manufacturer   B   oehringer Inge theim' s patent on   C   atapres-TTs@.




                                                     101
            344.     On May 6,2014, Actavis was granted approval to market Clonidine-TTS. Teva

and Actavis immediately commenced an extensive negotiation over price and market share.

Defendants Rekenthaler and Falkin spoke by phone three times that day for fifteen (15) minutes,

one   (l)   minute, and three (3) minutes, respectively.

            345.     The next day, Rekenthaler announced to his colleagues that Actavis was entering

the market. K.G. of Teva responded by requesting that Defendant Patel come up with a

recommendation as to which customers Teva should concede to Actavis. At the same time, Teva

employees bemoaned Actavis's                            low pricing for a new entrant, saying that pricel



            346.     On May 8,2014, Teva personnel accelerated their efforts to convince Actavis to

revise its pricing and market share plans for Clonidine-TTS to more acceptable levels with an

even more intensive fluruy of phone calls. On that day, Rekenthaler spoke to Falkin three more

times (5-, 10-, and 8-minute calls). Patel spoke to Defendant Rogerson at Actavis four times, the

last call coming at9:54am.          At   10:02am, she informed her colleagues of the results of the

negotiations, instructing them:

            347.     The following day, May 9, 2014,Defendant Patel learned from yet another

customer of a                                          on this drug. Suspecting the source of the challenge

was Actavis, Patel called Rogerson three times. Following those conversations, Patel informed

her colleagues that Actavis wanted          25%io   of the market. She also stated that Actavis would likely

want 1 0%-     1   5%o   of that share from Teva. During those conversations, she also likely conveyed

her displeasure to Rogerson about how low Actavis's pricing was, because not long after those

phone calls, she conveyed to her supervisor, K.G., that




                                                          102
             Shortly after that, Patel also learned that Actavis had




        348.      Rekenthaler described to his colleagues the agreement he was willing to strike

with Actavis over market share, saying:




I       Teva's senior sales executive, T.C., cautioned him on the importance of maintaining a

cooperative stance towards this competitor, saying:




        349.      The market share give-and-take between Teva and Actavis continued over the

coming weeks, with Teva conceding accounts to the new entrant in order to allow Actavis to

achieve its fair share of the market for Clonidine-TTS. On May 14,2014, for example,

Defendant Pateltold colleagues that Teva must be                    and concede a particular

wholesaler's account to Actavis. On May 17,2014, Teva conceded a large retailer account to

Actavis. On May 20,2074, Patel again declined to bid at another customer due to the new

entrant Actavis, stating:

        350, When L.R., Teva's analytics manager, recommended           giving up yet another

Clonidine-TTS account to Actavis on May 23,2014, after several conversations between

Defendants Patel and Rogerson the prior day, K.G. of Teva reluctantly approved, saying:




                       v.        Budesonide Inhalation

        351.      Budesonide Inhalation, also known by the brand name Pulmicort Respules@, is an

anti-inflammatory steroid, administered through inhalers or similar devices, used to prevent

asthma attacks.



                                                  103
        352.   Teva obtained approval to market Budesonide Inhalation in November 2008.

Prior to February 2015, Teva controlled virtually the entire market for generic Budesonide

Inhalation, with other competitors having less than l%o market share.

        353.   On February 13,2015, Defendant Rekenthaler informed other Teva employees           of

Actavis's plans to enter the market, saying

Budesonide Inhalation. Rekenthaler and Defendant Falkin of Actavis had spoken by phone three

days earlier on February 10,2015.

        354.   On February 16,2075, Defendants Rekenthaler and Falkin had another lengthy

telephone conversation lasting twenty-three (23) minutes. The following morning, Teva's T.C.

confirmed to her colleagues that Teva had conceded the Budesonide Inhalation accounts of two

major customers to Actavis. She explained that Actavis's sense of urgency to obtain the

accounts was due to concerns about getting its product into market before it faced legal action

from the brand manufacturer. Thus, she explained, she was working with the customers on an

               to get Teva's product out of the supply channel, so as to streamline Actavis's

entry into the market.

                     vi.        Celecoxib

        355. Celecoxib, also known by the brand name Celebrex@, is a nonsteroidal anti-
inflammatory medication used in the treatment of pain and inflammation associated with

arthritis, juvenile rheumatoid arthritis, and other disorders.

        356.   Teva received approval to market generic Celecoxib inMay 2014.

        357.    On November 20,2074, as Teva was preparing to launch its generic Celecoxib

capsules, a customer informed Teva that Actavis was vying for some of the customer's

Celecoxib business. The customer indicated that Actavis was preparing for a launch of its own



                                                  104
and had advocated its position by pointing out that it was just trying to                        in light

of the fact that Teva had already secured over 30Yo of the market.

          358.   Defendant Rekenthaler took a cooperative     - rather than competitive - stance upon
hearing that news, saying

          359.   By December 1,2074, however, the issue of where Actavis would obtain its

desired market share remained undecided. Another customer, a large retail pharmacy chain

("The Pharmacy"), became actively involved in trying to broker an agreement between Teva and

Actavis on how much share each company would take upon launch. Actavis reportedly sought

25Yo    of The Pharmacy's Celecoxib business. A representative of The Pharmacy told Teva's T.C.

that                                                                  and that he did not have an

issue   with sending Actavis

          360.   Rekenthaler's response was consistent with the "fair share" understanding, saying




          361.   In the days leading up to Teva's December 10,2014 launch, Teva executives had

numerous telephone conversations with their counterparts at Actavis. Defendant Rekenthaler

had a six (6) minute call with Defendant Falkin at Actavis on November 25. The two spoke

twice more on December 3 - once for two (2) minutes and another time for one (1) minute.

Defendant Patel spoke to    4.8.,   a senior sales and marketing executive at Actavis, for over eight

(8) minutes on December 5, and for over sixteen (16) minutes on December 8. Defendants

Rekenthaler and Falkin resumed their communications the day before the Teva launch           -
December 9 - with a one     (l)   minute phone call. On the day of the launch   - December   10    -
Rekenthaler and Falkin spoke three times with calls of one (1) minute, nine (9) minutes, and

three (3) minutes in duration.



                                                   105
                f.      Teva/?ar

                      i.       Omega-3-Acid Ethyl Esters




T.P. did not respond tlrough Linkedln, btrt texted Patel on her cell phone later that day, initiating

a   flury of ten (10) text messages between   them in the late aftemoon and early evening of Jture


                                                  106
26. That night, Patel followed up with C.8., informing her that the ouly thing Patel kuew at that




3A,2014,




cornpetition and keep prices high. For s¡anrFle, in an intemal e-rnail on October 2,2014, Teva's

K.G. stated

        Defe¡rdant Rekenthaler l¡ad obtained this information tbrough phone calls with J.H., a




                                                r07
senior sales executive at Apotex, on September 25 and   27   ,2014     - and then conveyed the
information intemally at Teva.

        370.   Because of supply limitations, Par was not able to meaningfully enter the market

until late November 2014. On November 10,2014, Patel and T.P. exchanged five (5) text

messages. On December 1,2014, Teva was notified by a customer that it had received a price

challenge on Omega-3-Acid Ethyl Esters. T.C. at Teva speculated that the challenge was from

Apotex, but Rekenthaler knew better, stating                                Rekenthaler informed

T.C. that Teva would not reduce its price to retain the business   -   thus conceding the business to

Par.

       371.    By mid-February 2015, Teva had conceded several large customers to Par to

smooth Par's entry into the market and maintain high pricing. During this time, Defendant

Rekenthaler was speaking frequently with M.8., a senior national account executive at Par, to

coordinate.

       372.    By April 2015, Apotex had officially entered the market, and consistent with the

"fair share" understanding, Teva's market share continued to drop. By April25, Teva's share of

the market for new generic prescriptions for Omega-3-Acid Ethyl Esters had droppedro 68.3yo

and its share of the total generic market (new prescriptions and refills) had droppedto 66.8yo.

Defendant Rekenthaler was speaking frequently with J.H. at Apotex to coordinate during the

time period of Apotex's entry in the market.

                       ii.    Entecavir

       373. Entecavir, also known by the brand name Baraclude,            is a medication used to treat

chronic Hepatitis B.




                                                108
       374.    As Teva was preparing to enter the market for Entecavir in August2014, T.C., a

senior sales and business relations executive at Teva, informed an executive at WBAD that Teva

was planning on launching     Entecavi.I       depending on when the FDA approved the drug.

T.C. further noted:




       375.    On August 28,2014, Defendant Rekenthaler informed Teva sales employees that

Teva had received approval on Entecavir and would circulate offers later that day or the next

day. Rekenthaler noted

                          Defendant Rekenthaler also noted that Teva would be pricing as   if they

were              in the market, and expressed concern that customers might react negatively to

the launch of this drug

       376.    The same day, August29,2014, Rekenthaler had three phone calls with M.8., a

senior national account executive at Par. The two spoke two (2) more times the next day, August

29,2014.

       377.    On August 29, aTeva sales employee repofted that a customer had informed her

that Par was launching Entecavir at a lower price point than Teva. The employee inquired

whether Teva might consider reducing its price as well. Defendant Rekenthaler, after speaking

with M.B. atPar several times on August 28 and 29, replied that Teva would remain firm on the

price and noted that he was                                       Despite Teva's refusalto lower

its price, that customer signed an agreement with Teva to purchase Entecavir



                                               109
        378.   Also on August 29, Rekenthaler e-mailed T.C. asking if she had received any

feedback from CVS on Entecavir. T.C. replied that she had not, and followed up later saying

that ABC had indicated that it would sign Teva's offer letter. Defendant Rekenthaler replied:




I      T.C. dismissed that concern:




        379.   Teva and Par both launched their respective Entecavir products on September 4,

2014. Within days of its launch, Teva had capturedS0% of the market for new generic

prescriptions and90.9%o of the total generic market (new prescriptions and refills).

       380.    Within a few weeks, however, Teva's share of the market was much more in line

with "fair share" principles   -   52.60/0   for new generic prescriptions, and 47Yo of the total generic

market (new prescriptions and refills).

       381.    On October 9,2074, another customer, who had already received a discount on

Entecavir, asked for an additional discount to

Teva declined to do so, citing that the

Rekenthaler had spoken to M.B. at Par twice on October 2,2074.

        382.   The two-player market for Entecavir remained stable over time. By January 2,

2015, Teva's share of the market for new generic prescriptions was 52.2Yo, and its share of the

total generic market (new prescriptions and refills) was 46.7%o.

                     iii.          Budesonide DR Capsules

       383. Budesonide         DR Capsules, also known by the brand name Entocort EC, is a

steroid used to treat Crohn's disease and ulcerative colitis when taken orally.




                                                        110
        384.       Teva was preparing to enter the market for Budesonide DR in or about March

2014. At that time, it was a2-player market: Par had             70%o market share and    Mylan had the

remaining 30olo.

        385. Shortly before Teva received approval               to market Budesonide DR, Par decided to

increase the price of the     drug. On April      1, 2014,   M.8.,   a senior national account executive at

Par, called Defendant Rekenthaler at Teva. The two executives spoke for twenty-six (26)

minutes. The next day, April 2,2014               which happened to be the same day that Teva received
                                              -
FDA approval to market Budesonide DR                  Par increased its price for Budesonide DR by over
                                                  -
ts%.

        386.       That same day, Teva sales employees were advised to f,rnd out which customers

were doing business with Par and which were with Mylan, so that Teva would have a better

sense of how      to obtain its fair share



        387   .    Par and Mylan were also communicating at this            time. On April 3,2014 - the day

after the Par price increase     - K.O., a senior account executive at Par, spoke to M.4.,        a senior

account manager at Mylan, for fifteen (15) minutes.

        388.       On   April 4,2014, Defendant Rekenthaler informed            some members of Teva's

sales force that, although the company had received approval to market and manufacture

Budesonide DR, Teva was not prepared to launch the product and he did not yet know when                      it

would do so. Nonetheless, Rekenthaler spoke to both Defendant Nesta, the Vice President of

Sales at Mylan, and      M.8.,   a   similarly high-level executive at Par, that same day.




                                                        111
       389.    Although Teva did not launch Budesonide DR until approximately June 2016,

company executives clearly attempted to coordinate pricing and market share with its

competitors in anticipation of its product launch date.

               g.      Teva/Taro

                     i.        Enalapril Maleate

       390. Enalapril     Maleate ("Enalapril"), also known by the brand name Vasotec@, is a

drug used in the treatment of high blood pressure and congestive heart failure.

       391.    In2009, Taro discontinued its sales of Enalapril under its own label and

effectively exited the market. lt continued supplying Enalapril thereafter only to certain

government purchasers under the    "TPLI" label.

       392. By mid-2013, the Enalapril      market was shared by three players: Mylan with

60.3yo, Wockhardt with27.5%, and Teva      with    10.7o/o.   As discussed more fully below in Section

IV.C.2.h, those three companies coordinated a significant anticompetitive price increase for

Enalapril in July 2013.

       393. Shortly before the Teva and Wockhardt price increases, on or about July 12,2013,
Defendant Aprahamian, the Vice President of Sales and Marketing at Taro, was considering

whether to renew or adjust Taro's price on Enalapril for its national contract (for govemment

purchasers), which was slated to expire in September 2013.

       394.    In the midst of that coordinated price increase, however, Aprahamian was

communicating with both Defendant Patel of Teva as well as M.C., a senior sales and marketing

executive at Wockhardt, about Enalapril. As a result of those conversations, Taro's plans

changed.




                                                  lt2
          395.    On July 17,2Ol3     - the same day that Teva was taking   steps   to   lement the

price increase   - Defendant     Patel called Defeudant Aprahaurian aud left a message. He rehuned




          s.




the market should look after Ta¡o's re-laurch so that each     co    etitor would have its desired, or

"fail;"   share of the market.

          398.    On Jtrly 31,2013, for example, Defendzurt Patel provided her aualysis of the dnrgs

Teva should bid ou in respouse to a request for bids ft'om a major customer, which was largely

based ou whether Teva had reached its       "fair shale" targets. Enalapril was one of the drugs

                                                    It3
where, according to Defendant Patel, Teva was                        so she authorized the

submission of a bid. Prior to sending that e-mail, Patel had spoken to Defendant Aprahamian on

July 30 (l I minute call) and July 31,2013 (4 minute call). Based on the agreement between the

two companies, and in accordance with the industry's "fair share" code of conduct, Taro

understood that it would not take significant share from Teva upon its launch because Teva had a

relatively low market share compared to others in the market.

       399.      Meanwhile, as he worked on pricing for Taro's upcoming re-launch, Aprahamian

emphasized to his colleagues that Taro's final prices would be set largely based on




       400.      In early December 2013,Taro was fully ready to re-enter the Enalapril market.

On December 3,2073, Aprahamian consulted twice by phone with Mylan's senior account

executive,   M.4., during conversations of two (2)   and eleven   (l l) minutes.

       401.      On December 4,2073, one customer that had recently switched from Wockhardt

to Teva expressed an interest in moving its primary business to Taro for the 2.5mg,5mg, lOmg,

and20mg strengths. At 4:3Opm that afternoon, Defendant Aprahamian instructed a colleague to

prepare a price proposal for that customer for all four products.

       402. Before sending the proposal to the customer, however,           Defendant Aprahamian

sought the input of his competitor, Teva. On December      5   , 2013 , he and Defendant Patel spoke

by phone for nearly five (5) minutes.

        403.     Taro's fact sheet for the Enalapril re-launch generated on the day of

Aprahamian's call with Teva showed a                                      of   75Yo,   with pricing

identical to Teva's and nearly identical to Wockhardt's and Mylan's




                                                 114
       404.   Taro begau submitting   o   rs on Enalapril the following day, Decernber 6. 2013.

But even with the biddingprocess underway, Defendant Aprahamian made certain to




       408. By May 2014 the market was stable, and market share for Enalapril was
reasonably distlibuted among the companies. As Teva was considering whether to bid on

                                              ll5
specific drugs for an RFP sent out by a large wholesaler customer, Defendant Patel provided the

following caution with regard to Enalapril

                              The same day she sent that e-mail   - May 14,2014 -   Patel spoke to

Defendant Aprahamian for more than four (4) minutes, and exchanged eight (8) text messages

with him.

          409.     By June 2014, Tarc had obtaine d 25% market share for Enalapril in      a   4-player

market. Mylan and Teva each had approximately 28Yo market share.

                        ii.         Nortriptyline Hydrochloride

          410.     Nortriptyline Hydrochloride ("Nortriptyline"), also known by the brand name

Pamelor, is a drug used to treat depression.

          4ll.     While Taro was approved in May 2000 to market generic Nortriptyline, it

subsequently withdrew from the market. As of early 2013, the market was shared by only two

players   -   Teva with a 55olo share, and Actavis with the remaining 45Yo.

          412.     By February 2013, Taro personnel had come to believe that they should reclaim a

portion of this market, one opining that



          4t3      In early November, Taro was formulating re-launch plans, including      uI
                        for Nortriptyline of 25o/o that would leave Teva with 42.45Yo and Actavis

with   31.02o/o.

          414.     On November 6, 2013, Defendant Aprahamian pressed his team to

                                        He emphasized the need to find out who currently supplied

two particular large customers so that Taro could




                                                    ll6
          415.   Two days later, on November 8, Aprahamian received confirmation that

McKesson was a Teva customer.

          416.   Several days of conversations ensued among the affected competitors in an effort

to sort out how Teva and Actavis would make room for Taro in this market. For example,

Defendant Rekenthaler of Teva and Defendant Falkin of Actavis spoke twice by phone on

November 10,2073.

          417.   Then, on November 72,20l3,Taro' s Aprahamian called Defendant Patel at Teva.

Their conversation lasted almost eleven (11) minutes. That same day, Defendant Aprahamian

announced to his colleagues that Taro would not be pursuing Teva's business with McKesson,

saying simply:                                    Accordingly, he instructed a subordinate to put

together an offer for Cardinal instead.

          418.   The discussions of how to accommodate Taro into the Nortriptyline market were

far from over, however. Defendants Falkin of Actavis and Rekenthaler of Teva spoke on

November 14, 15 and 18. Falkin also exchanged two text messages with Defendant Maureen

Cavanaugh of Teva on November 17, and one on November 18,2014.

          419.   Immediately following this series of discussions, Aprahamian began delivering a

new message to his team: Taro had enough offers out on Teva customers      -   it needed to take the

rest of its share from   Actavis. On November 19,2013 when a colleague presented an

opportunity to gain business from Teva customer HD Smith, Aprahamian flatly rejected the idea,

saying:

          420.   The next day, November 20,2013, another Taro employee succeeded in finding

an Actavis customer that Taro might pursue. Armed     with this new information, Defendant

Aprahamian wasted no time in seeking Actavis's permission, placing a callto M.D., a senior



                                                l17
national account executive at Actavis, less than four hours later. They ultimately spoke on

November 22,2013 for more than eleven (l 1) minutes.

         421.   Meanwhile, Teva employees finalized plans to cede Cardinal to Taro as discussed

in the negotiations with Actavis and Taro. On November 21,2013, Teva informed its customer

that

         422.    The competitors continued consulting with each other over the coming months

on   Nortriptyline. On December 6,2073, for example, Defendant Aprahamian called M.D.         at

Actavis and the two spoke for over thirteen (13) minutes. On December 10,2013, a Taro

colleague informed Aprahamian that alarge customer, HEB, was with Actavis for all but one          of

the Nortriptyline SKUs, and that HEB was interested in moving the business to Taro.

         423.    Having already cleared the move with Actavis during his December 6 call with

M.D., Aprahamian put the wheels in motion the next day for Taro to make an offer to HEB.

         424.   Defendant Aprahamian also continued to coordinate with Teva. He called

Defendant Patel on January 28,2014, but she did not pick up. The dialogue continued on

February 4,2014 when Patel called Aprahamian back. The two talked for nearly twenty-four

(24) minutes.

         425.   Two days later, on February 6, a potential customer solicited Taro to bid on its

business. When a colleague informed Defendant Aprahamian of that fact and asked if he wanted

to pursue the opportunity, Aprahamian responded firmly that Teva had already done enough to

help Taro with its re-launch and thus only Actavis accounts should be pursued:




                                                ll8
     Date                         Name             Direction   Contact Name          Duration
                                  lvlarr                                    Davld
      3l         Voice            Marc             lncoml                   David
                 Volce    Falkln,lvlarc(Actavls)   Ougolng                  Davld
                 Volce    Falki   Marc                                      David
                 Voice    Falkl                    lncoml
                 Voice    Falkl   Marc                                     David
                 Vol ce   UtD.                                 Tarc Pharmaæutlcals
                 Vol ce   Falkl   Marc             lncomi      Rekenthele David
                 Volce    Falkl   lvlarc                       Rekenthale   Davld
                 Voice           Nisha                                      Ara          0:0:02
                 Text     Patel, Nlsha                                      Ara
                 Voice            Nlsha                                     Ara




listed by Teva as a potential candidate for a price increase. Ou Malch l0, 2014, however, as

Patel was revising that list of price increase ca¡rdidates (and the sarne day she spoke to Defendant

Aprahamian for rnore than five (5) urinutes), she removed Nortriptyline from contention in order

f6 açssnlnodate Talo's entry. The spreadsheet that she sent to a colleap¡ue on that date expressly

took into account the negotiations over Talo's entry that had occun'ed over the past few weeks.

                                                   119
With respect to   a possible   Nortriptyline price increase, it stated:

I         As discussed more fully below, Teva subsequently raised the price of Nortriptyline on

January 28,2015    -   in coordination with both Taro and Actavis.

                h.       Teva/Zydus

         428.   Defendant Green left Teva in November 2013 and moved to Zydus where he took

a   position as an Associate Vice President of National Accounts. Once at Zydus, Green

capitalized on the relationships he had forged with his former Teva colleagues to collude with

Teva (and other competitors) on several TevalZydtts overlap drugs.

         429.   In the spring/early summer o12014 in particular, Zydus was entering four

different product markets that overlapped with Teva. During that time period, Defendant Green

was in frequent contact with Defendants Patel and Rekenthaler, and others, to discuss pricing and

the allocation of customers to his new employer, Zydus. Indeed, given the close timing of entry

on these four products, Green, Patel, and Rekenthaler were often discussing multiple products at

any given time.

                        i.        Fenofibrate

         430.   Fenofibrate, also known by brand names such as Tricor, is a medication used to

treat cholesterol conditions by lowering "bad" cholesterol and fats (such as LDL and

triglycerides) and raising "good" cholesterol (HDL) in the blood.

         431.   As discussed in detail in Section IV.C.1.a.i above, Defendant Teva colluded with

Defendants Mylan and Lupin to allocate the Fenofibrate market upon Mylan's entry in May

2013. To effectuate that agreement, Defendant Green was in frequent contact with Defendant

Nesta of Mylan and Defendant Berthold of Lupin.




                                                     120
         432.   In February 2014, Zydus was preparing to launch into the Fenofibrate market.

Defendant Green, now at Zydus, colluded with Defendants Patel, Rekenthaler, Nesta, and

Berthold to share pricing information and allocate market share to his new employer, Zydus.

         433.   On February 21,2014, Teva's Patel sent a calendar invite to Rekenthaler and to

her supervisor, K.G., Senior Director, Marketing Operations, for a meeting to    discussl
                                       on February 24,2014. One discussion item was Zydus's

anticipated entry into the Fenofibrate market. Notably, Defendant Zydus did not enter the

Fenofibrate market until a few weeks later on March 7,2014.

         434.   In the days leading up to the meeting, between February 19 and February 24,

Patel and Green spoke by phone at least 17 times   -   including two calls on February 20 lasting

twenty-seven (27) minutes and nearly nine (9) minutes, respectively; one call on February 2l

lasting twenty-five (25) minutes; and a call on February 24lastingnearly eight (8) minutes.

         435. On or about March 7,2014, Defendant Zydus entered the Fenohbrate           market at

WAC pricing that matched Defendants Teva, Mylan, and Lupin. In the days leading up to the

launch, Defendants from all four competitors were in regular contact with each other to discuss

pricing and allocating market share to Zydus. Indeed, between March 3 and March 7, these

competitors exchanged at least 26 calls with each other. These calls are detailed in the table

below:




                                                12l
      Date                             Name                Direction   Contact Name                   Duration
                   Voice                        David                         Kevln
                   Voice      Reke              David      lncomi      Nesta, Jlm (fiAylan)
                   Volce      Nesta, Jim (lvlylanl                                 n
                   Volce             Jim                   lncomi      Green, Kevin
                   Volce      Patel, Nlsha                 Out3olng           Kevln
                                                                               Kevin
                   Volce             Nisha                                     Kevln
                   Voice             Nisha                                    Kevin
                   Volce               Jlm                                    Kevin
                   Voice               Jim                             Green, Kevln
                   Volce               Jim                                     Kevin
                   Voice               Jim                                     Kevin
                                         m                                             Davld
                   Voice      Nesta, Jim                               Green, Kevin
                   Voice            Nlsha                                      Kevin
                   Voice                  David                                Kevin
                   Voice                        ¡d                             Kevin
                   Voice                  David                                Kevin
                   Voice               Jlm                                     Kevln
                   Voice               Kevin                           M.A.
                   Voice               Kevin                           frÂ4.
                   Voice                Kevin                          M.A.
                   Voice              Kevin                            M.A.                               0:1
                   Voice             Nisha                                        David


                   Voice      Green. Kevin      ( us)      lncoming    M.A. lMylan)




eutering the   narket. A half     au    houl after the second call, Patel e-mailed her supen'isor, K.G.,

identifying                                     for several products or $¡hich Teva overlapped with



                                       Later that sarrre day, Patel called Gleen again and they spoke for

more than eleveu    (l l)   ruinutes.

        437.     In the mouths that followed, Teva                                             several custorners to

Zydus in accorda¡rce with the apreement they had reached.



                                                           t22
        438.    For example, on Friday March 21,2014, J.P., a Director of National Accounts at

Teva, sent an internal e-mail to certain Teva employees, including Defendants Patel and

Rekenthaler, notifying them that Zydus had submitted an unsolicited bid to a Teva customer,

OptiSource. Patel responded that Teva was

        439.    That morning, Patel sent a calendar invite to Rekenthaler and to K.G. scheduling a

meeting to discuss                                                   One item on the agenda was




        440.    The following Monday        - March 24,2014 - Patel sent internal e-mails     directing

that   Tevaf         optiSource and Humana to Zydus. Patel further stated that Teva provided a

                      to a third customer, NC Mutual, but stated that Teva should

                                         That same day, Patel called Green and they spoke for more

than fourteen (1a) minutes. She also spoke with Defendant Berthold of Lupin for nearly twelve

(12) minutes.

        441.    In the meantime, Zydus bid at another Teva customer, Ahold. On March 25,

201 4, P atel e-mailed Rekenthaler stating


                                        Patel then sent an internal e-mail directing that   tevaf
the Ahold business. Later   tha'r.   day, Patel called Green. He returned the call and they spoke for

nearly eight (8) minutes. Patel also called Defendant Berthold of Lupin and they spoke for five

(5) minutes.

        442.    On May 13,2014, Zydus bid on Fenofibrate at Walgreens, which was also Teva's

customer. The next day, on .li4ay 14,2}l4,Patel forwarded the bid to her supervisor, K.G., and

explained




                                                     123
         443.     K.G. agreed with the approach and on May 15, 2014, Patel sent an internal e-mail

directing that Teva reduce its price to Walgreens, but explained that

                                                                                              Patel

emphasized that we


I          Later that day, Green called Patel and they spoke for twenty (20) minutes.

         444.     On June 2,2014, Green called Patel and they spoke for nearly six (6) minutes. He

also called Rekenthaler, and they spoke for two (2) minutes. Two days later, on June 4,2074,

zydus submitted an unsolicited bid for Fenofibrate at Anda, a Teva customer.

         445.     On June 10,2014, T.S., Senior Analyst, Strategic Support at Teva e-mailed J.P.,

Director of National Accounts, stating

                        T.S. forwarded the e-mail to K.G., copying Defendants Patel and

Rekenthaler, asking to                                            because

                                                             Rekenthaler responded,




                                                                        A few hours later,   J.P

responded that Anda would maintain Teva on secondary and award the primary position to

Zydus. Anda was fully aware that Teva was conceding Anda's business to Zydus because it was

a   new entrant




                                                 t24
        446.    The next day, on June 17,2014, Defendant Green called Defendant Rekenthaler

and they spoke for eight (8) minutes. Later that day, Patel called Green. He returned the call and

they spoke for nearly fifteen (15) minutes.

                      ii.       Paricalcitol

        447. Paricalcitol,   also known by the brand name Zemplar, is used to treat and prevent

high levels of parathyroid hormone in patients with long-term kidney disease.

        448.    Defendant Teva entered the market on Paricalcitol on September 30, 2013. As

the first generic to enter the market, it was entitled to 180 days of exclusivity.

        449.    In March 2074,withthe end of the exclusivity period approaching, Teva began

planning which customers it would need to concede. Teva had advance knowledge that

Defendant Zydts and another generic manufacturer not named as a Defendant in this case

planned to enter the market on day 181, which was March 29,2074.

        450.    In the month leading up to the Zydus launch, Defendants Patel and Rekenthaler

spoke with Defendant Green and discussed, among other things, which Paricalcitol customers

Teva would retain and which customers it would allocate to the new market entrant.

        451.    On February 28,2074, T.S., a Director of National Accounts at Teva, sent an

internal e-mail to ceftain Teva employees, including Defendants Patel and Rekenthaler, advising

that ABC was requesting bids on two Zydus overlap drugs        - Paricalcitol   and   Niacin ER. After

receiving that e-mail, Rekenthaler called Green. The call lasted less than one        (l)   minute (likely a

voicemail). The next business day, on March 3,2074, Rekenthaler called Green again and they

spoke for twenty (20) minutes. Later that afternoon, Patel also called Green. The two

exchanged four calls that day, including one that lasted nearly twenty (20) minutes. On March 4,

Patel called Green again and left a voicemail.



                                                  125
       452.    On March 12,2014, T.S. e-mailed Defendants Patel and Rekenthaler stating that

Zydus had bid on Paricalcitol at   ABC. That same day, Patel   sent an internal e-mail asking for a

loss of exclusivity report for Paricalcitol, listing out Teva's customers and the percentage   of

Teva's business they represented. This was typically done by Teva employees before calling a

competitor to discuss how to diwy up customers in a market.

       453.    On March 13,2074, Patel directed that Teva retain ABC and match the Zydus

pricing. The next day, on March 14,2014, Patel called Green. A few minutes later, Green

returned the call and they spoke for nineteen (19) minutes. Rekenthaler then called Patel and

they spoke for eleven (11) minutes.

       454.    During the morning of March 17,2014, Defendants Patel and Green had two

more phone calls, lasting nearly six (6) minutes and just over five (5) minutes. During those

calls they were discussing how to   diwy   up the market for several products where Zydus was

entering the market. A half an hour after the second call, Patel e-mailed her supervisor, K.G.,

identifying                           for several products on which Teva overlapped with

Defendant Zydus   -   including Paricalcitol. With respect to Paricalcitol, Patel recommended that

Teva                                                                         Later that same day,

Patel called Green again and they spoke for more than eleven (11) minutes.

        455.   Over the next several weeks, Defendant Teva would                      concede

several customers to the new entrant Zydus.

        456.   For example, on March 27,2074, Green called Patel. Defendant Patel returned

the call and they spoke for nearly nine (9) minutes. The next day, on March 28,2014,

OptiSource, one of Teva's GPO customers, notified J.P., a Director of National Accounts at

Teva, that it had received a competing offer from Zydus for its Paricalcitol business. J.P.



                                                 t26
forwarded the OptiSource e-mail to Patel. Within minutes, Patel responded

I
       457. That same day, Defendant      Teva was notified by another customer, Publix, that

Zydus had submitted a proposal for its Paricalcitol business. On   April 1,2014, Defendant Teva

conceded the customer to Zydus and noted in Delphi that the reason for the concession was




       458. Also on April 1, 2014, Defendant Zydus bid for the Parcalcitol business          at   NC

Mutual, another Teva customer. That same day, Patel called Green and left a22-second

voicemail. The next day, on April2,2014,Patel tried Green twice more and they connected on

the second call and spoke for nearly ten (10) minutes. Lafer that evening L.R., an Associate

Manager, Customer Marketing at Teva, sent an internal e-mail to T.S., the Teva Director           of

National Accounts assigned to NC Mutual, copying Patel, asking:

                                             Patel responded,




       459.    On   April 75,2074, Walmart   received a competitive bid for its Paricalcitol

business and provided Teva with the opportunity to retain. Two days later, on April     17   ,2014,

K.G. responded that he thought it might be Zydus. Patel replied,




                                                                      Later that day, Green called

Patel. She returned his call and they spoke for nearly twelve (12) minutes. Later that day, after

her discussion with Defendant Green, Patel sent an internal e-mail stating

                                                                         On   April 22,2014,Patel




                                                t27
sent an internal e-mail regarding Walmart directing,


I
                     iii.      Niacin ER

          460.   Niacin Extended Release ("ER"), also known by the brand name Niaspan

Extended Release, is a medication used to treat high cholesterol.

          461.   Defendant Teva entered the Niacin ER market on September 20,2073 as the first-

to-file generic manufacturer and was awarded 180 days of exclusivity. Teva's exclusivity was

set   to expire on March 20,2014.

         462.    Teva had advance knowledge that Defendant Lupin planned to enter on March

20, 2014 and that Lupin would have 1 00 days or until June 28, 2014 before a third generic

manufacturer would be allowed to enter. Teva also knew that Defendant Zydus planned to enter

on June 28,2014.

          463.   Armed with that knowledge, Teva increased price on Niacin ER on March 7,

2014 in advance of the competitors' entry. In the days leading up to the price increase, all three

competitors exchanged several calls during which they discussed, among other things, the price

increase on Niacin ER and the allocation of customers to the new entrants, Zydus and Lupin.

The communications between Defendant Green and Defendants Patel and Rekenthaler of Teva,

and Defendant Berthold of Lupin are detailed in the chart below. (The calls between Defendants

Teva and Lupin are discussed more    fully below in Section IV.C.2.k.)




                                                128
     Date                            Name              Direstion      Contact Name            Duration
                     Volce   Rekenthal   David                               Kevln
                     Voice   Patel Nisha                                     Kevin
                     Volce          Nisha                                    Kevln
                     Voice          Nisha                                    Kevln
                     Volæ           Nlsha                             Grcen, Kevln
                     Volce          Nisha                                    Kevin
                     Vole    Berthold, Dav¡d                          Green, Kevln
                     Voice              David                                Kevin
                     Volce   Berthold, Dav¡d                                 Kevin




below i¡r   Section     .C.2.k.)

    Date
                     Volce   Green, Kevln                         Rekenthaler, fÞvld
     31 2Ot4 Voice Green, Kevin (Zydus)              Outgo¡ng     Rekenthaler, David (Teva)        0:03:ül
                     Volæ          Nlsha                                 Kevin
                     Volce         Nlsha                                 Kevin
                                                                                                   û(b:16
     3ll720fl Voioe          Patel, Nisha   (Teva)   Outgolng     Green, Kevin (Zvdus)             û11:tit
     3l     ZJ'1.4   Vole    Paæ|, Nlsha    (Teva)   Outgolng     Gr€en, Kevln (Zydus|             û06:26
     3l ZOL4 Voice           Patel, Nisha   (Teva)   Outgoing     Green, Kevin (Zydus)             ù.M1L2
                                                                                                   0:07:(n
     31 2gt4 Voice Berthold, David (!upin)           lnaom¡ng     Green, Kevin (Zydus)             0:12:39
                                                                                                   0:01:(tr
     3lnl20t4        Voice   Green, Kevin   (Zydus) I ncoming    'Eerthold, Davld ([upin)          0:26:00




2014, Zydus bid on the Niacin ER business at ABC           -   a Teva customer. The next day, on         May 6,

2014, Defendant C¡reen called Defendant Rekenthaler and they spoke for tlu'ee (3) minutes. Less

than an hour later, Gleen called Defendant Patel and they spoke for eiglrt (8) minutes.            A few




                                                     t29
nirìutes later, Green called Patel agail and left a twelve-second voiceruail. Later that evening,

Defeuclant Patel e-mailed K.G. reporling what Teva had leanted on those calls:




K.G. responded that Patel should schedule an intemal rneeting to discnss their strategy for Niacin

ER. ancl inclt¡de Rekenthaler.

        466.       Over the next several days, Patel and Rekenthaler exchanged sevelal calls with




listed below.


                      Voice   Green, Kevin (Zydus)        Outgoing            David
                      Voice   Green, Kevin (Zydus)        lncoming   Berthold, David (Lupin)
        slil2oL4      Voice   Patel, Nisha (Teva)         lncoming   Green, Kevin (Zydus)
        sl7l2OL4      Voice   Patel, Nisha {Teva)         lncoming   Green, Kevin (Zydus)
        slil2ot4      Voice   Patel, Nisha (Teva)         lncomlng   Green, Kevin (Zydus)
        sl7/20L4      Voice   Patel, Nisha (Teva)         Outgoing   Green, Kevin (Zydus)
        sl812Ot4      Voice   Patel, Nisha (Teva)         Outgoing   Green, Kevin (Zydus)      0:37:49
        slel2ot4      Voice   Berthold, David (Lupin)     lncoming   Green, Kevin (Zydus)
        slsl20t4      Voice   Berthold, David ( Lupin)    lncoming   Green, Kevin (Zydus)
        sle/2014      Voice   Berthold, David (Lupin)     Outgoing   Green, Kevin (Zydus)




                                                         130
           467.   Ultimately, the competitors agreed that Teva would retain ABC and concede

McKesson, another large wholesaler, to Zydus.

           468.   On May 29,2014, C.D., an Associate Director of NationalAccounts at Teva, sent

an internal e-mail to certain Teva employees, including Defendants Patel and Rekenthaler,

stating:

                       After receiving the e-mail, Rekenthaler called Green. The call lasted two

(2) minutes. Green returned the call a few minutes later and they spoke for twenty-eight (28)

minutes. Later that day, Patel called Green and they spoke for nearly twenty-one (21) minutes.

           469.   On June 2,2014, J.P., a Director of National Accounts at Teva, sent an internal e-

mail stating



                     Patel replied,

Later that morning, Green called Rekenthaler. The call lasted two (2) minutes. Green then

called Patel and they spoke for nearly six (6) minutes.

           470.   On June 5,2014, J.P. sent an intemal e-mail regarding                          stating

                                                                                         J.P. also

entered the loss in Teva's internal database   - Delphi -   and noted that the reason for the

concesslon was

           471.   On June 28,2074,Lydus formally launched Niacin ER and published WAC

pricing that matched the per-unit cost for both Teva and Lupin.

                       iv.       Etodolac Extended Release

           472. Etodolac Extended Release ("Etodolac ER") is a nonsteroidal anti-inflammatory
drug that is used to treat symptoms ofjuvenile arthritis, rheumatoid arthritis, and osteoarthritis.



                                                  131
       473.     Prior to Zydus' enhy into the Etodolac ER market, Defendant Teva and Defendant

Taro were the   o      generic suppliers of the product. As described in detail in Section




colluded to significantlyraise the price of Etodolac ER              in          t 2013.




      Date          Call             Name                Direction        Contact Name
                     Volce           Nlsha                                      Kevin
                                                                                Kevin
                                     Nlsha
                     Voice           Nisha               lncomi           Green, Kevln
                     Voice   Patel, N¡sha (Teva)                                 Kevin
                     Volce           Nlsha                                       Kevln
                     Volce                   Ara                                Nlsha
                     Text            Nisha                                               Ara
                      Text           Nlsha                                               An
                      Text          Nisha                                                Ara
                      Text   Patel, Nisha                                                Ara
                     Voice    Patel, Nisha                                               Ara
                     Text            Nlsha                                               A¡a
                     Text            Nisha                                               Ara
                     Volæ            NIsha                                               Ara
                     Voice           Nisha                                       Kevln
                     Volce           Kevln                                      NIsha
                     Voice    Gree   Kevin                                      Nisha
                     Voiæ            Kevln                                      Nlsha


       475. On May 14,2014,                  da   - a wholesaler   ctutomer of Teva            -   notified Teva that

Zydus had suburitted a bid for its Etodolac ER business. That saure day, Patel excha¡rged eight

(8) text messâges and had a foru (4) minute call with Apraharnian. The uext day, on May 15,

2014, Green called Patel aud they spoke for           twe      (20) rninutes.



                                                         t32
         476.   On May 20,2014, Defendant Green called Defendant Patel and they spoke for

four (4) minutes. That same day, K.R., a senior sales executive at Zydus, also exchanged two (2)

text messages and had a 39-second call with Defendant Maureen Cavanaugh of Teva. The next

day   - May 21,2014 - Defendant     Green called Defendant Patel again and they spoke for twenty-

eight (28) minutes. That same day, K.R. of Zydus and Defendant Cavanaugh of Teva exchanged

four (4) text messages.

        477. The next day, on ,}/ay 22,2014, T.S., Senior Analyst,      Strategic Support at Teva,

sent an internal e-mail to certain Teva employees, including Defendant Patel, stating:
                                                                                            I

                                                                                     Patel

responded:

         478,   Similarly, on June 27,2014, Econdisc, a Teva GPO customer, notif,red Teva that it

had received a competitive offer for its Etodolac ER business. Later that day, Patel spoke with

Defendant Aprahamian at Taro for fourteen (14) minutes.

        479.    On July 2,2074, Patel called Green and left a four-second voicemail. The next

day, on July 3, 2014, Patel sent an internal e-mail advising that                         Later that

day, Teva told Econdisc that it was unable to lower its pricing to retain the business.

        480.    When Patel's supervisor, K.G., learned that Teva had lost the Econdisc business,

he sent an internal e-mail asking                                       Patel   responded,l
                                K.G. replied,

                l.     Teva/Glenmark




                                                 133
                      i.        Moexipril llydrochloride T¡blets




each    intain their "fair share."




   iness:




Defendant Rekenthaler forwarded the e-mail only to Defendant Patel because he was aware that

she had been the person at Teva who had been colluding   with Glemralk^

                                               t34
       484.   Five   (5)     es after receiviug the e-mail frorn Defendant Rekenthaler,

Defendant Patel responded:




                     ü.      I)esogestrel/Ethinyl Estradiol Tablets (Kariva)

       487.   DesogeshelÆthinyl Eshadiol ("Kariva") is a combiuationpill containing two

honnones: progestin and eshogen. This medication is an oral conhaceptive. Defendant



                                               I35
Glenurark rnarkets this dnrg rurder the narne Viorcle, wlúle Defendaut Teva markets the drug




eutered the nrarket for Kariva 0. l5mg/0.02rn9 tablets    on     nl 4, 2012.




   lix.




    Date                          Name        Directi     Contact Name            fime
                 Volce            Nisha                   Grauso,Jim(Glenmaù) 1t¡!&15
     sltsl2ot4   Voice            Nlsha                   J.C.                     11¡47:03
                 Volce            Nlsha       Incomlng    8rown, Jim (Glenmark)    üL21:ü)
     5ltsl20t4   Voice     Pate   Nisha                          Jim               13:37:(E
                 Volce     Pate   Nlsha                          Jim               ti!:37:31
                 Voice            Nísha                          Jim               13:5û15




originally proposed re-bid price of $76.14 -   v          p¡uaranteeing that the business would be

awa¡ded to Glerunark.

                     üi.           Gabapentin Tablets

          491.   Gabapentin, also known by the brand name Netuontin, is part of a class of drugs

called anticouvulsants. The medication is used to treat epilepsy and neuopathic pain. Glenmark

entered the rnarket for Gabapentin 800rng and 600mg tablets on           April 1,2006.

                                                    136
        492.    On October 13 and 14,2014, Defendant Patel attended the Annual Meeting of the

Pharmaceutical Care Management Association ("PCMA") in Rancho Palos Verdes, California,

along with a number of Teva's competitors. The PCMA described its Annual Meeting         urI




        493.    Shortly after returning from that meeting, during the morning of October 15,

2014,Defendant Patel informed colleagues at Teva that Glenmark would be taking a price

increase on Gabapentin, and suggested that this would be a great opportunity to pick up some

market share. The Glenmark increase had not yet been made public, and would not be effective

untilNovember 13, 2014. Nonetheless, Patel informed her colleagues in an e-mail that same day

that there would be a WAC increase by Glenmark effective November 13, and that she had

already been able to obtain certain contract price points that Glenmark would be charging to

distributors. At around the time she sent the e-mail, Defendant Patel exchanged two (2) text

messages   with Defendant Brown of Glenmark.

        494.    Having relatively little market share for Gabapentin, Teva discussed whether it

should use the Glenmark price increase as an opportunity to pick up some market share. Over

the next several weeks, Teva did pick up                  to be more in line with fair share

principles, but cautioned internally that it did not

I
               j.       Teva/Lannett




                                                  137
                      i.         Baclofen




The rnessage was sent at I l:   l6em. At   I   l:30   , Defendant Patel called Defendant Sullivan and

they spoke for seven (7) minutes. This was the first phoue conversation between Sullivan aud

Patel since Patel had joined Teva in   April20l3. Duing       the conversation, Defendant Sullivan




                                                      138
follow-up message through Facebook Messenger later that aftemoon, Sullivan coufulred:




      es.




colleague:

                                                                                           at saure   da¡




S           responded:




              e ct¡storrer asked whether Teva wanted to exercise its   rigût of first refirsal (i.e., offer



sligbtly below Teva's price, Teva declined to bid. Defendant Patel specifically agreed with the

decision to concede, stating                              Teva's intemal tracking datal¡ase noted

that the custourer had beeu conceded to a



                                                 139
         501.    Teva had significantly increased its price for Baclofen in April 2014 (following an

Upsher-Smith price increase), and was able to maintain those prices even after Lannett entered

the market a few months later. In fact, when Lannett entered the market it came in at the exact

same WAC price as Teva.

                k.      Teva/Amneal

                       i.       Norethindrone Acetate

         502.   Norethindrone Acetate, also known by the brand name Primolut-Nor among

others, is a female hormone used to treat endometriosis, uterine bleeding caused by abnormal

hormone levels, and secondary amenorrhea.

         503.   On September 9, 2014, a customer approached Teva asking if Teva would lower

its pricing on certain drugs, including Norethindrone Acetate. One of Teva's competitors for

Norethindrone Acetate was Defendant Amneal. The same day, Defendant Patel received phone

calls from two different Amneal employees     -   S.R.(2), a senior sales executive (call lasting more

than three (3) minutes), and S.R.(1), a senior sales and finance executive (almost twenty-five

(25) minutes). These were the first calls Defendant Patel had with either S.R.(l) or S.R.(2) since

she   joined Teva in April20l3. That same day, S.R.(1) also spoke severaltimes with Defendant

Jim Brown, Vice President of Sales at Glenmark       - the only other competitor in the market for
Norethindrone Acetate.

         504.   After speaking with the two Amneal executives, Teva refused to significantly

reduce its price to the customer; instead providing only a nominal reduction so as not to disrupt

the market. At that time, market share was almost evenly split between the three competitors.

When discussing it later, Defendant Patel acknowledged internally that Teva       hadf            at

the customer based on its understanding



                                                  140
                                      By bidding high and not taking the business from Amneal, in

anticipation of a future price increase, Teva reinforced the fair share understanding among the

competitors in the market.

                  l.      Teva/Dr. Reddy's

                         i.       Oxaprozin

         505.     Oxaprozin, also known by the brand name Daypro, is a non-steroidal anti-

inflammatory drug (NSAID) indicated for the treatment of signs and symptoms of osteoarthritis

and rheumatoid arthritis.

         506.     In early 2013,Dr. Reddy's began having internal discussions about re-launching

Oxaprozin in June of that year. In March 2013         - when Teva was still the sole generic in the
market   -   the plan was to target one large chain and one large wholesaler in order to obtain at

least 30% market share. Two months later, in May 2013,Dr. Reddy's adjusted its market share

expectations down to 20Yo after Greenstone and Sandoz both re-launched Oxaprozin.

         507.     On June 13,2013, members of the Dr. Reddy's sales force met for an

                                 to




         508.     Dr. Reddy's re-launched Oxaprozin on June 27,2073 with the same WAC price

as   Teva. At the time, Teva had 60Yo market share. Dr. Reddy's alrnost immediately got the

Oxaprozin business at two customers, Keysource and Premier. Dr. Reddy's also challenged for

Teva's business at McKesson, but Teva reduced its price to retain that significant customer.

         509.     Eager to obtain alarge customer, Dr. Reddy's turned its sights to Walgreens. At a

July l, 2013 sales and marketing meeting, there was an internal discussion among Dr. Reddy's

employees about                                                                     at Walgreens.



                                                     141
Within    a week,         Dr. Reddy's employees had learned that Teva would defend the Walgreens

business and recognizedthatthey would have to                                    to obtain that customer.

          510.            Dr. Reddy's did bid aggressively at Walgreens. On or around July 14, 2013,

Walgreens informed Defendant Green, then a National Account Director at Teva, that Dr.

Reddy's had made an unsolicited bid for the Oxaprozin business, at a price of roughly half of

Teva's current price. Per Defendant Green, Walgreens did not




          5   I   1   .   While the Dr. Reddy's offer to Walgreens was still pending    - on July 23,2013 -
J.A. of Dr. Reddy's called Defendant Green. That phone call              -   the only one ever between the

two individuals that is identified in the phone records         -   lasted for nearly five (5) minutes.

          512.            Two days later, Defendant Green noted that

                                                                               Green also warned, however,

that   if reva decided to defend         and keep walgreens' business, Dr. Reddy's      will!
                      - meaning Dr. Reddy's would    continue to offer unsolicited bids to Teva customers

and drive prices down.

          513. While deciding whether to match the Dr. Reddy's offer at Walgreens or concede
the business to Dr. Reddy's, Teva engaged in internal discussions about strategy. On Júy 29,

2013, K.G. at Teva suggested the possibility of keeping the Walgreens business, but conceding

Teva's next largest customer for Oxaprozin            - Econdisc - to Dr. Reddy's.    Eager to avoid any

further price erosion from the Dr. Reddy's entry, Defendant Rekenthaler immediately asked

Defendant Patel to


I        Rekenthaler's goal was to identify customers other than Walgreens that Teva could

concede to Dr. Reddy's in order to satisfy its market share goals.




                                                         142
        514. At 12:33pm that day, Defendant        Patel asked a colleague to

                                                        It was typical at Teva to run this type of report

before negotiating market share with a competitor. At2.20pm, that colleague provided the

information to Defendant Patel, copying Defendant Rekenthaler and K.G. With this information

in hand, less than an hour later Defendant Rekenthaler placed a call to T.W., a Senior Director of

National Accounts at Dr. Reddy's. The call lasted two (2) minutes, and was their only telephone

conversation in 2013.

       515.      After having this conversation with T.W., Teva decided to maintain the

Walgreens business, but concede the Econdisc business to Dr. Reddy's. Teva conceded the

Econdisc business on August     7   ,2013. Defendant Green listed                                    ln

Teva's Delphi database as the reason for conceding the business to Dr. Reddy's.

       516.      By September 10, 2013, Dr. Reddy's had achieved its goal of obtaining20Yo

share of the Oxaprozin market.      At that time, its customers included Econdisc, Keysource, and

Premier.

                      ii.       Paricalcitol

       517   .   Paricalcitol, also known by the brand name Zemplar, is used to treat and prevent

high levels of parathyroid hormone in patients with long-term kidney disease.

       518.      Teva entered the market for Paricalcitol on September 30,2013 as the fìrst-to-file

generic, and had 180 days of generic exclusivity.

       519.      Following its period of exclusivity, Teva's

     but

                      As discussed more fully above in Section IV.C.1.h.ii, during March and

April2014, Teva coordinated with and conceded several customers to Zydus,           as Zydus was




                                                  143
entering the market for Paricalcitol. By mid-April 2074,Teva

                to Zydus.

       520.      By May 2014,Dr. Reddy's started preparing to enter the Paricalcitol market. On

May l, 2014, T.W. of Dr. Reddy's spoke with Defendant Rekenthaler of Teva for nearly eleven

(11) minutes.

       521.      At   a May 20 sales and marketing team meeting, the Dr. Reddy's sales force was

instructed to find out which customers were currently purchasing Paricalcitol from which

manufacturers, and their prices. Dr. Reddy's was targeting a20%o market share. At the time,

Teva's share was 73oá.

       522. On June 10,2014 - as Dr. Reddy's was starting to approach certain customers -
including a large retail pharmacy customer ("The Pharmacy")       -   Defendant Patel spoke with

V.8., the Vice President of Sales for North American Generics at Dr. Reddy's, several times. At

8:5Oam, Patel called    V.B. and left a voicemail. V.B. returned the call at 9: l8am, and the two

spoke for more than ten (10) minutes. Later that day, at2:46pm, Dr. Reddy's provided The

Pharmacy with a market share report for Paricalcitol indicating that Teva was the market leader

at 60Yo share.   A representative of The Pharmacy responded that it

I       Shortly after this e-mail exchange, at3:2lpm,V.B. called Defendant Patel again and the

two spoke for nearly nine (9) minutes.

       523.      By June 19,2074, Dr. Reddy's had made offers to Omnicare, Cardinal, ABC, and

The Pharmacy. The internal plan was that      if The Pharmacy declined, then Dr. Reddy's would

make an offer to CVS. That same day, Teva agreed to concede its Paricalcitol business at

Omnicare, dropping its market sharcby      3o/o.




                                                   144
        524.       Teva also sûategically couceded what reurained of its Cardinal business (it had

previously conceded some of that business to Zydus). After      recei   g Dr. Reddy's bid, Cardinal

approached Teva and askecl      rvhe     Teva would bid to retain the foul mcg   pofion of the



                                                                                       K.G.   a   ed.




Relati       :




C      al.




challenge,       Teva    loyees noted that Dr. Reddy's was                                        and




Rekenthaler      re     ed:




Despite the pricing challeuge, Teva retained the ABC Paricalcitol business. As ABC explained

to Dr. Reddy's,




                                                  l4_5
         526,    Dr. Reddy's formally launched Paricalcitol on June 24,2014. On or around that

date, it sent offers to, inter alia, Winn-Dixie, Giant Eagle, and Schnucks. On June 26,2014,

Teva's K.G. told Defendant Patel that he was

                to Dr. Reddy's

         527. Winn-Dixie         informed Teva that it had received a competing offer for Paricalcitol

from Dr. Reddy's. Defendant Patel recommended that Teva concede the business. Teva did,

and   Winn-Dixie informed Dr. Reddy's that it had won its Paricalcitol business on July 9,2074.

         528.    Giant Eagle informed Teva that it had received a competing offer on Paricalcitol

on July 10,2014. That same day, V.B. of Dr. Reddy's called Defendant Patel and the two spoke

for more than twelve (12) minutes. Shortly after getting off the phone with V.8., Patel

responded to a question from a colleague regarding an RFP to another supermarket chain. One

of the potential bid items was Paricalcitrol. Patel directed her colleague to




                       Her colleague responded:                          on Paricalcitol.

         529.    The next day, Teva conceded the Giant Eagle business to Dr. Reddy's. S.8., a

Teva Strategic Customer Analyst, wrote in an internal e-mail,

                                                           Giant Eagle accepted Dr. Reddy's proposal

the next day.

         530.    After receiving an offer from Dr. Reddy's, Schnucks also asked Teva for reduced

pricing in order to retain the business. Teva decided internally to concede Paricalcitol at

Schnucks                                                                   In order to create the

appearance of competition with this customer, Teva engaged in what Defendant Patel referred to

AS                  by which it offered Schnucks an inflated price (cover bid) for Paricalcitol to



                                                    146
enstue that Teva did not win the business. Indeed, Schntrcks     was                  by Teva's price

that it ruoved to Dr. Reddy's the same day it received Teva's    offer. Wheu Defendaut Patel



with recently):




for Paricalcitol, and that Teva would need to subrnit its best bid in order to retai¡r   the   iuess.

Teva initially decided to concede the One    S    portion of McKesson's busi¡ress only, while




                                                                                           Patel

fi.rther added that Teva had                                                                         a¡rd

that




4:Z0pmand left a message. V.B. reftuued the call on Monday mouring, and the two spoke

more tlran   fou   (4)   nutes. They spoke again the next moming, July 22,2014, for urore than six

(6) rninutes. Dtuing these calls, Defendant Patel aud V.B. agleed that Dr. Reddy's would stop

courpeting for additional ruarket shale (and driving price dowu fruther)    if Teva   conceded all   of
its McKesson business (One Stop and Rite Aid) to Dr. Reddy's. hrdeed, Dr'. Reddy's confuned

                                                  t47
to McKesson (that same day) that it                                  - meaning     it would not compete

for additional business because it had attained its fair share. McKesson passed this information

along to Teva on July 22.

        533.      The next day, July 23,2074, Teva decided to concede its entire McKesson

business   -   both RiteAid and One Stop   -   to Dr. Reddy's. In making this decision, Defendant

Patel noted: In its Delphi database, Teva noted that the McKesson Paricalcitol business had been

conceded to a                                         After the fact, former customer McKesson

informed Teva that Dr. Reddy's had been

I
        534.      By early August 2014,Dr. Reddy's had attained 15-16% of the total Paricalcitol

market, which it decided    -   pursuant to its understanding with Teva   -   it would

I
                  2.     Taking The Overarching Conspiracy To A New Level: Price Fixing
                         (2012-20ts)

       535.       As evident from the many examples above, by 2012 the overarching "fair share"

conspiracy was well established in the industry, including among the Defendants. Generic

manufacturers replaced competition with coordination in order to maintain their fair share of a

given generic drug market and avoid price erosion. The structure and inner workings of the

agreement were well understood and adopted throughout the industry.

       536.       Around this time, however, manufacturers began to focus more on price increases

than they had in the past. They were no longer satisfied to simply maintain stable prices           there
                                                                                                -
was a concerted effort by many in the industry to significantly raise prices. Manufacturers

started communicating with each other about those increases with greater and greater frequency.




                                                     148
         537.    A troubling pattern began to emerge. Starting sometime in2012 or even earlier,

and continuing for several years, competitors would systematically communicate with each other

as   they were identifying opportunities and planning new price increases, and then again shortly

before or at the time of each increase. The purpose of these communications was not only to

secure an agreement to raise prices, but also to reinforce the essential tenet underlying the fair

share agreement    -   i.e., that they would not punish a competitor for leading a price increase, or

steal a competitor's market share on an increase. There was an understanding among many                 of
these generic drug manufacturers      -   including the Defendants   -   that a competitor's price increase

be quickly followed; but even      if it could not, the overarching conspiracy     dictated that the

competitors who had not increased their prices would, at a minimum, not seek to take advantage

of a competitor's price increase by increasing their own market share (unless they had less than

"fair share").

         538.    It is important to note that generic drug manufacturers could not always follow             a

competitor's price increase quickly. Various business reasons        -   including supply disruptions or

contractual price protection terms with certain customers that would result in the payment             of

significant penalties   - could cause such delays. In those instances       when a co-conspirator

manufacturer delayed following a price increase, the underlying fair share understanding

operated as a safety net to ensure that the competitor not seek to take advantage of a competitor's

price increase by stealing market share.




                                                    t49
                                    Teva July 31,2012 Price Increase
                            ^.
        539.      Effective July    3I   , 2012, Teva increased pricing on a ¡rurnber of different dnrgs.

Many were drugs where Teva was exclusive, but several of ther¡r were                        dnrgs       ere Teva faced

co   etition, including the following:2

               Drug                                     Competltors
               Buspirone Hydrochloride Tablets          Mylan (29.5%l; Watson 123.5oÁl
               Estradiol Tablets                        Mylan (26.7%); Watson (t6.4%l
               Labetalol HCI Tablets                    Sandoz (61. ); Watson (10%)
               Loperamide HCL Capsules                  Mylan (67%)
               M imvey (Estradiol/Noreth) Tablets       Breckenridge 166.2%l
               NadololTablets                           Mylan          ( 9.8%l; Sandoz (1O.3%l
               Nitrofu rantoin MAC Capsules             Mylan (a53%); Alvogen (7.9%l
               Tamoxifen Citrate Tablets                My   I   a   n (22.20/"1; Watso n lLO.3o/ol

Before raising prices on        these gs, Teva coordinated               each of these price increases with its




we     leading up to the price increase. For example:

       a



                       rtes);

       a
                  on July   ll^2012 (2 calls: I and 9                   es);

       o          Ê@gZ:     Defendant Green spoke to CW-2 at Sandoz ou July 29.2012 (2 calls:2
                  aüd 4 nrinutes) and July 31, 2Ol2 (6 minutes).

                  Breckenridse: Defendant Rekenthaler spoke to D.N. a senior                          sales executive at
                  Brecke¡rridge on July l7 ,2012 (4 minutes);



2 Watsou Phannaceuticals.
                          Inc. ("Watson"), acquired Actavis i¡r or about October 2012. T\e
two courpanies operated as a sin€ile eutity, albeit under separate ü¿unes, urtil January 2013, when
Watson annoturced that ìt had adopted Actavis, Inc. as its new global naure. [See

actavis-incl

                                                        150
         a
                  ¡\!ypg:    Defendant Green had several calls with Defendant Nesta at Mylan
                  (noted above) on July 31,2012. After some of those calls between Green and
                  Nesta on July 31, Defendant Nesta called 8.H., a senior sales and marketing
                  executive at Alvogen.

         540.     Teva continued to coordinate with these competitors on these drugs even after

July 3I,2072. Examples of this coordination with respect to specific drugs are discussed in

more detail below.

                                i.       Nadolol

         541.     As early as 2012, Teva was speaking to competitors about the drug Nadolol.

         Nadolol, also known by the brand name Corgard, is a "beta blocker" which is used to

treat high blood pressure, reducing the risk ofstroke and heart attack. It can also be used to treat

chest pain (angina).

         542.     In2012 and2013, Teva's only competitors for Nadolol were Mylan and Sandoz.

All three companies experienced supply problems of some sort during that time period, but they

were in continuous communication to coordinate pricing and market allocation in order to

maintain market stability. Nadolol was a high volume drug and one of the most profitable drugs

where Teva, Mylan and Sandoz overlapped, so it was very important that they maintain their

coordination.

         543.      Teva's relationships with Mylan and Sandoz are discussed more fully below, but

by 2012 an anticompetitive understanding among those companies was firmly entrenched.

         544.      Teva raised its price on Nadolol on July 31,2012. In the days leading up to that

increase     - following a pattern that would become routine and systematic   over the following years

-   Defendant Kevin Green, at the time in the sales department at Teva, was in frequent

communication with executives at both Sandoz and Mylan. Green spoke to CW-2 from Sandoz

twice on JuIy 29 , 2012, and again on the day of the price increase, July 3l , 2012. Similarly,


                                                   151
Defendant Green was communicating with Defendant Nesta of Mylan often in the days leading

up to the increase, including five (5) calls on the day of the price increase.

          545.   Sandoz followed    with its own increase on August27,2012. The increases were

staggering   - varying from 7 46%o to 2,7 62%o depending    on the formulation. The day before the

Sandoz increase, Defendant Armando Kellum, then the Senior Director of Pricing and Contracts

at Sandoz, called Defendant Green. They had also spoken once earlier in the month, shortly after

the Teva increase. CW-2 also called Green twice on August 21,2012            -   the same day that

Sandoz requested approval from its Pricing Committee to raise the Nadolol price. The day after

the Sandoz increase, Defendant Green       -   acting as the conduit of information between Sandoz

and Mylan    - called   Nesta of Mylan twice, with one call lasting fourteen (14) minutes.

          546.   Mylan, which returned to the market after a brief supply disruption, followed and

matched the Teva and Sandoz increases on January 4,2013. In what had become a routine

component of the scheme, the day before the Mylan increase Nesta spoke to Green four (4)

times. The next day, Defendant Green conveyed the information he had learned from Defendant

Nesta directly to his counterpart at Sandoz. On January 4,2013        -   the day of the Mylan increase

- Defendant    Green called Defendant Kellum twice in the morning, including a six (6) minute call

at9:43am. Shortly after hanging up with Green, Kellum reported internally on what he had

learned   - but concealing the true source of the information - a convention that was frequently
employed by many Sandoz executives to avoid documentation of their coveft communications

with competitors:




                                                     t52
Nadolol for approximately the last l5 years. In or about 2004, that individual paid betwee¡r $10

and S20 in out-of-pocket costs for a 90-day supply of Nadolol. Today, that same 90day supply

of Nadolol would cost the complaiuant re than $500.

       550.    As discussed more ftilly below, Teva coutinued to conspire with Mylan and

Saudoz al¡out Nadolol and many other dnrgs tluoughout 2013 and ùrto the fuhue.


                                               t53
                                ii.       Labetslol

           551.   Labetalol, also known by brrud naures such as Nonnodyue and Traudate, is a

rnedication tued to treat higfr blood pressuÍe. Labetalol, like Nadolol, is in a class of drugs called




flow ald decrease blood press




that




Teva   s    ld co¡rsider                                         in order to retain its rnarket sha¡e.




T.C. of Teva apreed:

           554.   Defendant Rekenthaler was not satisfied" however. In order to confum that

Watson       s also   still couunitted to rnaintai¡r high pricing on Labetalol, Defendant Rekeuthaler

called and spoke to 4.S., a se¡rior sales executive at Watson, four (a) times on October 18,2012

                                üi.       Nitrofurantoin MAC Capsules

           555.   Nitroñu'antoin Macrocrystal, also known by the brand name Macrodantin, is         a


ruedicatiou used to heat certain uinary tract infections.



                                                      154
          556.   Teva's July 31, 2012 pnce increase on    Nitrofru'    oin Macrocrystal was between

9Ù-95o/o depeuding on the dosage a¡rd    formulation. After that increase, Teva continued to

coo   nate with Mylan and Alvogen to maiutain those higû prices.




Mylan and 8.H., his    c      erpart at Alvogen.   At l0:0lanr,   Green called Nesta and the two spoke




                         b.      Increasing Prices Before A New Competitor Enters The
                                 Market: Budesonide Inhnlation Suspension (February - April
                                 201s)




Respules, is a medication used to conhol and prevent s5mrptorns caused by asthma. It belongs to

a class   of drugs called corticosteroids, and works directly in the lungs to make breathing easier

by reducing the irritation and swelling of the airways.


                                                    155
       559.     As of February 2013, Teva was the only company in the market for generic

Budesonide Inhalation Suspension. Teva knew, however, that a potential legal action

challenging the validity of the patent on the brand drug could allow additional competition into

the generic market shortly. So before any additional competition could enter the market,

effective February 8,2013, Teva raised the WAC price for its Budesonide Inhalation Suspension

by 9o/o. Although a very modest increase in percentage terms, the         9o/o   price increase added $51

million to Teva's annual revenues.

       560. On April 1,2013, Actavis         won a legal challenge in federal district court against

the brand manufacturer declaring the patent for the brand drug, Pulmicort Respules, invalid.

Actavis immediately began planning to launch the product "at risk," which is when a generic

manufacturer puts the product on the market before all appeals in the patent lawsuit are formally

resolved and there is still a risk that the new generic entrant might ultimately be found to violate

the patent. That same day, Defendant David Rekenthaler of Teva called his counterpart at

Actavis, A.B.   -   a senior sales and marketing executive   -   and they spoke for two (2) minutes,

This was the first-ever phone call between them based on the phone records produced.

       561.     The next day,    April 2,2013, Defendant Rekenthaler       spoke to A.B two (2) more

times, including one call lasting eight (8) minutes. Actavis then immediately began shipping the

product. Instead of competing to obtain market share as a new entrant, however, Actavis entered

the market with the exact same WAC price as Teva. Indeed, when Teva inquired of a customer

that same day to confirm Actavis's pricing, Teva was informed by the customer that Actavis's

prlclng was

       562.     At    some point thereafter, further legal action from the brand manufacturer

prevented Actavis from permanently entering the market, but in the interim Teva was able to



                                                   156
continue to charge the agreed-upon prices. In addition, once Actavis entered the market in2015,

Teva immediately conceded customers to Actavis in accordance with the fair share agreement         -
after calls between Rekenthaler and Defendant Falkin, by then a Vice President at Actavis. See

Section IV.C.1 .e.v ., supra..

                         c.      Early 2013: Teva's Generics Business Struggles

        563.    Despite Teva's initial attempts to increase its revenues through price increases in

2012 and early 2073, its generic business was struggling as of early 2013. Throughout the first

quarter of 2013, Teva realized it needed to do something drastic to increase profitability. On

|l4ay 2,2073,Teva publicly announced disappointing first quarter 2013 results. Among other

things: (1) net income was down     260/o compared to the   prior year; (2) total net sales were down

4%o; and   (3) generic sales declinedby   7%o.


        564.     By this time, Teva had already started to consider new options to increase its

profitability, including more product price increases. Over the next several years, Teva

embarked on an aggressive plan to conspire with its competitors to increase and sustain price on

many generic drugs    - completely turning around the company's     fortunes.




                                                  ts7
                           d.      April 20132 Teva Hires Defendant Nisha Patel

          565.      In April 2013,Tevatook a major step toward implementing more significant price

increases by hiring Defendant Nisha Patel as its Director of Strategic Customer Marketing. In

that position, her job responsibilities included, among other things: (1) serving as the interface

between the marketing (pricing) department and the sales force teams to develop customer

programs; (2) establishing pricing strategies for new product launches and in-line product

opportunities; and (3) overseeing the customer bid process and product pricing administration at

Teva.

          566.      Most importantly, she was responsible for   -   in her own words   -I


                                        In that role, Patel had 9-10 direct reports in the pricing

department at Teva. One of Patel's primary job goals was to effectuate price increases. This was

a significant factor in her performance evaluations and bonus calculations and, as discussed more

fully below, Patel was rewarded handsomely by Teva for doing it.

          567   .   Prior to joining Teva, Defendant Patel had worked for eight years at a large drug

wholesaler, ABC, working her way up to Director of Global Generic Sourcing. During her time

at   ABC, Patel had routine interaction with representatives from every major generic drug

manufacturer, and developed and maintained relationships with many of the most important sales

and marketing executives at Teva's competitors.

          568. Teva hired Defendant       Patel specifically to identify potential generic drugs for

which Teva could raise prices, and then utilize her relationships to effectuate those price

increases.




                                                     ts8
           569.   Even before Defendant Patel started at Teva, she was couunturicating with

poteutial frrtu'e competitors about the rnove, and about her uew role. For exaurple, on April2,

2013   -   nearly tluee weeks tlefore Defeudant Patel started at Teva         -   Defendant Ala Aprahamian,

the Vice President of Sales and Marketing at         Defe      t Taro, sent an e-rnail to the Chief

   erating Officer ("COO") at Taro stating:

    COO responded by saying




several yeals eallier at ABC.

           570. Patel's last day at ABC was ril I l, 2013 and she starled at Teva on April 22,


ABC, before she even started at Teva. For exaurple:

           Date                       Name             Direction       Contacl Name              Duration
                      Voice    Patel, N¡sha (Teva)     lncoming        CW-l(Sandoz)
                      Text     Patel, Nisha   (Teva) Incoming          CW-s
                      Text     Patel, N¡sha (Teva)     Outgo¡ng        R.T. (Sandoz)                 0:ü):00
                      Text            Nisha            9gE9J11g-   .   R.r. (Sando4                  0:ü):ü)
           4lrU2ot3   Text     Patel, Nisha (Teva)     Incomlng        B.L(Upsher-Smith)             0:(tr:(þ
                      Text            Nisha                            R.T                           0:ü):ü)
                      Text            Nisha                            B.L.                          0:û):ü)
                       Text    Pete   Nisha                            B.L.                          0:ü)rü)
                      Volce    Pate Nisha                              cw-1                          0:(F:05
                      Text     Patel, NÌsha   (Teva)   lncoming


Once Defenclant Patel began her eurployrnent at Teva, her cotnrntutications with certain

competitors became uuch urore systernatic aud fr'eqtrelt           - aud focused arourd         malket events

such as price ilcreases, uralket enùy, customer challenges and loss of exclusivity.

           571.   When she joined Teva, Defendant Patel's hip¡hest priority was identifying dnrgs

where Teva could effectively raise price without corupetitiou. On May                  l,   2013, Defendant Patel

                                                       159
began creating an   initial spreadsheet with    a   list o                                      As part of her

process of identifying candidates for price increases, Patel started to look very closely at Teva's

relationships with its competitors, and also her own relationships with individuals at those

competitors. In a separate tab of the same                                             spreadsheet, Patel began

ranking Teva's                                 by assigning companies into several categories,

including

       572.      Patel understood   -   and stressed internally at Teva     -   that

                                                                                                    Thus, it was

very important for Patel to identify those competitors who were willing to share information

about their price increases in advance, so that Teva would be prepared to follow quickly.

Conversely, it was important for Patel to be able to inform Teva's competitors of Teva's increase

plans so those competitors could also follow quickly. Either way, significant coordination would

be required for price increases to be successful        -    and quality competitors were those who were

more willing to coordinate.

        573.     As she was creating the list, Defendant Patel was talking to competitors to

determine their willingness to increase prices and, therefore, where they should be ranked on the

scale. For example, in one of her first conversations with CW-1 after Patel joined Teva, Patel

told CW-1 that she had been hired by Teva to identify drugs where Teva could increase its

prices. She asked CW-l how Sandoz handled price increases. CW-1 told Patel that Sandoz

would follow Teva's price increases and, importantly, would not poach Teva's customers after

Teva increased. Not surprisingly, Sandoz was one of Teva's highest "quality" competitors. Patel

and Teva based many price increase (and market allocation) decisions on this understanding with

Sandoz over the next several years.




                                                        160
         574.    It is iurportant to note that Defe¡rdant Patel had several different ways of

comnruricating with courpetitors. Tluoupilrout this Conrplaint, you will see references to various

phone calls rud text messages that she was exchanging with             co    etitors. But she also




Patel.




         Date        Call Typ    TarBet Name             oi reaion$ Contact Name           Duration
                         Volce   Patel, Nlsha   (Teva)   lncomlng      5                       0:05:02
                         Voice         Nisha                        cw-5
         51u2013 Volce           Patel, N¡sha (Teva) Out80ln8     rcon, Rick (Actavlsì         Orü):Gl
         5|U2OL3 Voice           Patel, Nisha (Teva) lncoming CW-S (Glenmark)                  0:07:18
                         Voice          Nlsha        Outgo¡ng CW-l(Sandoz)
                         Voice   Patel, Nisha (Teva) Outgoing CW-5(Glenmark)



her subordinates directing him to add six (6) different          Glenmark      tgs to Teva's

price increase   list:   Adapalene Ge[;Nabunetone;          havastatin;        idine; Moexipril; and

Moexipril HCTZ. As discussed more fully below, these are all drugs that Gle¡unark eventually

   reased prices on two weeks later, ou          May 16, 2013, aud Teva followed with its owu price

increases shortly thereaft er.




                                                          161
                       e.     Ranking I'Quality of Competition" to Identify Price Increase
                              Candidates

       576.    By May 6,2073, Patel had completed her initial ranking of f,rfty-six (56) different

manufacturers in the generic drug market by their "quality." Defendant Patel defined "quality"

by her assessment of the "strength" of a competitor as a leader or follower for price increases.

Ranking was done numerically, from a i3 ranking for the "highest quality" competitor to a -3

ranking for the "lowest quality" competitor. The top ranked competitors at that time included the

following companies:




The lowest ranked competitors were




       577.    Defendant Patel created a formula, which heavily weighted those numerical

ratings assigned to each competitor based on their "quality," combined with a numerical score

based on the number of competitors in the market and certain other factors including whether

Teva would be leading or following the price increase. According to her formula, the best

possible candidate for a price increase (aside from a drug where Teva was exclusive) would be a

drug where there was only one other competitor in the market, which would be leading an

increase, and where the competitor was the highest "quality." Conversely, a Teva price increase

in drug market with several "low quality" competitors would not be a good candidate due to the




                                                t62
potential that low quality competitors might not follow Teva's price increase and instead use the

opportunity to steal Teva's market share.

       578.         Notably, the companies with the highest rankings at this time were companies

with whom Patel and other executives within Teva had significant relationships. Some of the

notable relationships are discussed in more detail below.

                                 i.       The "High Quality" Competitor Relationships

        579.        The highest quality competitors in Defendant Patel's rankings were competitors

where Teva had agreements to lead and follow each others'price increases. The agreements and

understandings regarding price increases were what made each of those competitors a high

quality competitor. As part of their understandings, those competitors also agreed that they

would not seek to compete for market share after a Teva price increase.

                                          a)     Mylan (+3)

       580.         Mylan was Teva's highest-ranked competitor by "quality." The relationship

between these two competitors was longstanding, and deeply engrained. It survived changes in

personnel over time, and pre-dated Defendant Patel's creation of the quality competitor rankings.

       5   8l   .   Defendant Kevin Green, who was employed by Teva beginning in 2006 through

late October 2013, first began communicating with Defendant Jim Nesta of Mylan by telephone

on February 21,2072. From that time until the time that Defendant Green left Teva, Defendants

Green and Nesta were in almost constant communication, speaking by phone at least 392 times,

and exchanging at least twelve (12) text messages      -   including at or around every significant

price increase taken by either company. This amounts to an average of nearly one call or text

message every business day during this period.




                                                    t63
        582.     Shortly after Defendant Patel started her employment at Teva, she called

Defendant Nesta on May 10,2013 and the two spoke for over five (5) minutes. Because

Defendant Green had already established a relationship with Mylan, Patel did not need to speak

directly with Defendant Nesta very often. Typically, Patel would e-mail Green and ask him to

obtain market intelligence about certain Mylan drugs; Green would then speak to Nesta            -   often

about a long list of drugs   - and report his findings back to Patel. Several examples of these
communications are outlined more fully in various sections below.

       5   83.   When Defendant Green left Teva to        join Zydus in late October 2073, the

institutional relationship and understanding between Teva and Mylan remained strong.

Defendant Rekenthaler promptly took over the role of communicating with Defendant Nesta.

Starting in December 2013, through the time that Defendant Rekenthaler left Teva in April,

2015, Rekenthaler spoke to Nesta 100 times. Prior to Defendant Green leaving Teva in late-

October 2013, Defendants Rekenthaler and Nesta had only spoken by phone once, more than a

year earlier in2012.

       584. The relationship between Teva and Mylan even pre-dated the relationship
between Defendants Green and Nesta. For example, between January I,2010 and October 26,

2011, R.C., a senior executive at Teva, communicated with R.P., a senior executive counterpart

at Mylan, by phone or text at least 135     times. The pace of communications between the two

companies slowed dramatically in November 2071 after R.C. left Teva and before Green began

communicating with Nesta       -   but continued nevertheless as needed during that time through

communications between Defendant Rekenthaler and R.P. at Mylan.




                                                    164
                                           b)     Watson/Actavis (+3)

         585.   Actavis was Teva's next highest quality competitor by ranking. Defendant Patel

had strong relationships      with several executives at Actavis, including Defendant Rogerson, the

Executive Director of Pricing and Business Analytics, and 4.8., a senior sales executive at

Actavis. Defendant Rekenthaler also communicated frequently with 4.S.,          a senior sales

executive at Watson   -   a   relationship that pre-dated Defendant Patel joining Teva.

         586.   Defendant Patel contacted A.B. shortly after she started her employment at Teva,

as she was creating the    quality competitor rankings. She called him on April 30, 2013, and the

two exchanged several text messages the next day, May 1, 2013. But as detailed herein,

Defendant Patel communicated on a more frequent basis with Defendant Rogerson, her

counterpart in the pricing department at Actavis. From }i4.ay 2,2013 through November 9,2015,

Patel spoke and/or texted with Rogerson 157 times, including calls at or around every significant

price increase taken by the respective companies.

         587.   In August 2013, Defendant Marc Falkin joined Actavis and the relationship

between Teva and Actavis grew stronger through his communications with Defendant

Rekenthaler. From August 7 , 2013 through the date that Rekenthaler left Teva in April, 20 1 5,

Rekenthaler and Falkin communicated by phone or text at least 433 times.

         588.   Defendant Maureen Cavanaugh also had a very strong relationship with

Defendant Falkin. The two communicated with great frequency. From August 7,2013 through

the end of May 2016, Defendants Cavanaugh and Falkin spoke or texted with each other 410

times.




                                                     165
                                       c)     Sandoz (+3)

       589.    Sandoz was also considered a top-quality competitor by Teva. Defendant Patel

had a very strong relationship with   CW-l at Sandoz.

       590.    Beginning on April 12,2013    - the day after Defendant    Patel's last day at ABC   -
until August2016, Defendant Patel and CW-1 spoke 185 times by phone, including at or around

every significant price increase taken by either company. As detailed above, in one of her initial

calls with CW-1 after she joined Teva, Defendant Patel asked CW-1 how Sandoz handled price

increases. Defendant Patel explained that she had been hired at Teva to identify products where

Teva could increase prices. CW-1 reassured Defendant Patelthat Sandoz would follow any

Teva price increases on overlapping drugs, and that Sandoz would not poach Teva's customers

after Teva increased price.

       591.    Defendants Green and Rekenthaler of Teva also both had a very strong

relationship with C'W-2, who was - attha| time   -   a senior Sandoz   executive. These relationships

pre-dated Defendant Patel joining Teva.

                                       d)     Glenmark (+3)

        593.   Glenmark was one of Teva's highest-ranked competitors primarily because

Defendant Patel had very significant relationships with several different individuals at Glenmark,

including CW-5, Defendant Brown and J.C., a sales and marketing executive at Glenmark.

        594.   As stated above, Defendant Patel began communicating with CW-5 even before

she began her employment at Teva. Patel was also communicating frequently with both CW-5

and J.C. during the time she created the quality competitor rankings, and agreed to    follow several

Glenmark price increases, in ll4lay 2013.




                                                 166
       595.    Defendant Patel and CW-5 communicated by phone with great frequency          -
including at or around the time of every significant price increase affecting the two companies   -
until CW-5 left Glenmark in March 2014, at which point their communication ceased for nearly

six (6) months. After CW-5 left Glenmark, Defendant Patel began communicating with

Defendant Brown with much greater frequency to obtain competitively sensitive information

from Glenmark. Defendants Patel and Brown had never spoken by phone before Patel started at

Teva, according to the phone records produced.

                                       e)     Taro (+3)

       596.    Taro was highly rated because of Patel's longstanding relationship with the Vice

President of Sales at Taro, Defendant Ara Aprahamian. Defendant Patel had known Defendant

Aprahamian for many years, dating back to when Defendant Patel had started her professional

career as an intern at ABC.

       597.    Even though she knew Defendant Aprahamian well, they rarely ever spoke or

texted by phone until Defendant Patel started at Teva. From    April 22,2013 through March

2016, however, Defendants Patel and Aprahamian spoke or texted at least 100 times, including

calls or text messages at or around the time of every significant price increase affecting the

companies during those years.

                                       Ð      LuPin (+2)

       598.    Although initially not the highest ranked competitor, Lupin was assigned a high

rating because of Defendant Patel's strong relationship with Defendant David Berthold, the Vice

President of Sales at   Lupin. The relationship between Teva   and Lupin, however, pre-dated

Defendant Patel. Prior to Patel starting at Teva, Defendant Green and others at Teva conspired

directly with Berthold. Several of those examples are discussed above in Section IV.C.1.c.



                                                 167
Between January 2012 and October 2013, Defendants Berthold and Green, for example,

communicated by phone 125 times.

       599.    From May 6,2013 through April 8, 2014, Defendants Patel and Berthold

communicated by phone 76 times, including at or around the time of every significant drug price

increase where the two companies overlapped.

       600.    Demonstrating the strength of the relationship between the two companies, the

price increase coordination continued between Defendants Teva and Lupin even when Defendant

Green had left Teva and when Defendant Patel was out on maternity leave. For example,                as


discussed more   fully below in Section IV.C.2.l.l, in October 2013 Lupin was preparing to

increase its pricing on the drug Cephalexin Oral Suspension. Without Defendants Green or Patel

to communicate with, Defendant Berthold instead communicated with Defendant Rekenthaler

and T.S. of Teva in order to coordinate the price increase.

                       f.     May 24,2013: The First List of Increase Candidates

       601.    Defendant Patel completed and sent her first formal list of recommended price

increases to her supervisor, K.G.,   on   .}l4ay   24,2013. She sent the list via e-mail, with an attached

spreadsheet entitled                               The attached list included twelve (12) different drugs

where Defendant Patel recommended that Teva follow a "high quality" competitor's price

increase as soon as possible. The spreadsheet also revealed competitively sensitive information

about future pricing and bidding practices of several of Teva's high quality competitors         -
information that Defendant Patel could have only learned through her discussions with those

competitors. The relevant columns from that spreadsheet are set forth below:




                                                        168
even began her   eurployrn     at Teva that she would be   identiffing those drugs   as   price increase

candidates because of   co        cations she had already had with Defendant Aprahamian of Taro.

       603.      The following graphic sturunarizes some of the calls related to each of the




                                                 169
                    \ Pr:l ¡:                       ir ! e't:     -
                  f ì':'.i'h'i-'r_|        ".           {¡1¡    0N¿
                  0ir      '':        r{¡'t1ììrît          lj   i¡-.




       604.




price increase   reco                   eudations on May 28,2013.




20t3                                                 went into effect on July 3,20L3. Defendant Patel went to preat




May 24,2013. Some illustrative examples of that coordinatíon are set fofih below.

                                                          i.           Glenmark

        606.     A nuurber of the drugs identified in the                                                  were targeted

because of a recent Glenmark price increase on                                May   16,   2013. As soon as Defendaut Patel




                                                                              170
started at Teva, she began to identify price increase candidates tlu'otrp¡h her conversations with

various sales and marfteting executives at Glenmark, including:

             . s!,        4 calls on5/2113 (5:02; 0:06; 7:18 and I l:39), 2 calls on 5/3/13 (l:53 and
                 0:06); I text rnessage ou 5l3ll3:

             o il¡Q. 3 calls ou 5/6/13 (6:45; ZO:M;8:39);2 calls on5l7/13 (7:59            l:03);




a   follow-up e-mail where she identified six diffe

price increase list, inchrding: Adapalene Gel;   Nabr      tone; Pravastatin; Ranitidine; Moexipril;

and Moexipril    HCTZ. Glenm¿¡¡     had not yet increased price on any of   those    gs, nor had    it

seut any notices to   custo   rs i¡rdicating that it would be doing so (aud would not send such

uotices until May 15, 2013).

          607.   As the Glenmark price increases were approaching, Defendant Patel took steps to

make stue that Teva did uot urdennine its competitor's action. Druing the rnoming ou May 15,

2013, in auticipation of the Glenrnalk price increases that had not yet beeu irnFlemented or made

public, Defendant Patel instn¡cted her Teva colleagues to alert her of zuryrequests by customers

for pricing relating to eight different Gleuruark dnrgs:

                                                  t7t
for nearly six   (6)     es the   uext day, May 16, 2013   - the day of the Glenma¡k   price increases.

Effective that day, Glenrnark increased price ou the following dnrgs where there was au overlap

with Teva: Adapalene GeI; Nabuuretone; Fluconazole Tablets; Ranitidine; Moexipril; Moexipril

HCTZ; Pravastatin; and Ondansehon. Patel also spoke to CV/-5 and J.C. at Glerunark urultiple

tirnes on May 17, 2013.

        609.     After the implerueutation of the Glenrn¡¡lç price increases or May     16, 2013, and


before Teva had the opportunity to folloì¡/ those iucreases, Teva was approached by several

custorners lookiug for a lower price. Teva reftrse<l to bid on ur.ost of these solicitations iu order


                                                  172
to maintain market stability. When it did provide a customer with a bid, Teva intentionally bid

high so that it would not win the business. As Defendant Patel stated to a Teva colleague when a

large wholesaler approached Teva about bidding on several Glenmark increase drugs:              I

       610. Defendant        Patel did not immediately include all of the Glenmark price increase

drugs on Teva's price increase list, however, because certain drugs involved competitors that

were not of the highest "quality." For these drugs, a little more work (and communication) was

required before Patel would feel comfortable moving forward with a price increase.

       61   1.   For example, the market for Fluconazole Tablets included Defendant Greenstone

as a competitor (albeit   with relatively low market share) in addition to Teva and Glenmark. As

of Friday }l4.ay 17,2013, Defendant Patel had not yet decided whether Teva should follow the

Glenmark price increase on Fluconazole, fearing that Greenstone might not be a responsible

competitor. In an internal e-mail that day, Patel indicated to colleagues       -   including her

supervisor, K.G.   -   that she was                                      about Fluconazole in order to

determine next steps. The following Monday, May 20, Patel called R.H., a national account

manager at Greenstone but was unable to connect. Patel was ultimately not able to communicate

with R.H. by phone until May 28,2013 when the two had            a   twenty-one (21) minute call. The

next day after speaking to R.H.       - }i4ay 29,2013 -   Defendant Patel promptly added Fluconazole

to the Teva price increase list.

        612.     As discussed more fully below, Teva followed the Glenmark price increase for

Fluconazole Tablets on July 3,2013. That same day, Defendant Patel spoke to R.H. for nearly

sixteen (16) minutes; she also spoke to CW-5 at Glenmark for almost five (5) minutes. The Teva

price increases were a staggering 875% - 1,570yo, depending on the dosage strength. Greenstone



                                                     173
then followed with an increase of its own on Au¡¡r.rst 16, 2013. Defeuclant Patel coordinated

those increases with both Glenmalk and Greenstone.




     eases


                                u        Sendoz

        614. InherMay24


Gle          s increase   becatse Sa¡rdoz was             on that drug. In other words, Sandoz

would provide cover bids that were too higflr to be success , so that Sandoz would not take its

co    etìtors'market shale even if it did not take its own price increase. Defendalt Patel had




                                                                                       strategy for

                                                                               to her supervisor, a




strategy:




                                                  174
         616. Patel continued        to coordinate with CW-l and other courpetitors about iucreasing

prices   for   tgs on the list even aftel she sent   it to K.G. on May 24,2013. For exaurple. at

8:l5am on May 30, 2013, Defeudant Patel spoke to CW-5 at           Gle    ark for nearly twelve (12)




         618.       e courmunication between Defendant Patel and       CW-l about sornFetitively

sensitive i¡rt'onuation was consta¡rt and rurelenting during this period. For exarnple, iu June

2013 Teva was

                Ou June I   l,   2013, L.R., a Teva marketing represeutative, asked Defendant Patel

whether she was                                                                 According to the

rnalketiug representative, Saudoz was also in the market for Isouiazid and had

                                                     t75
                         in January 2013. Defendant Patel responded:



       619.    The next day     -   June 12, 2Ol3     -   Patel excha¡rged at least five (5) catls with C'W-l

at Saudoz,   inclu   g those listed below:

        Date                              Name               Dire         Contact Name     Duration


                                                                                               0:03:20


                      Voice         Patel Nisha                              -1
        6l     ü¡     Volce                Nisha                                 1
                      Voice         Patel, Nisha (Teva)      lncoming        -1




about market share she was having with            C   I




        620.   Later that day, at 3:2lpur,        Defe          Patel passed along additional inforuration

with specific price points    she had received from         CW-l    at Sândoz:




                                                          176
                           üi.          T¡ro

       622. De            Patel uoted in her May 24, 2013                         that         g




also




       623.    Shortly after the phone call with Defeudant Patel,    Defe   nt Aprahaurian made

an intemal request for a report   with specific information about Adapalene Gel i¡r order to

evaluate a potential Taro ilcrease o¡r the drug, including volune andpricing. Defendant

Aprahaurian indicated that the reason for his request was that the




        624.   The uext day, May 23,20L3, Defendant Aprahamian directed a Taro eurployee to

implerneut a price increase on Adapalene Gel:

                                                  177
                      g.       July3,2013Pricefncresses




                                                                                           but several

others had been added in the   iuterim. Patel scheduled   a   c   reuce call for the day before the

price increases to discuss those increases with menrbers of Teva's sales andpricing departments:




                                                178
Following the now-established pattem, Defenda¡rts      Patel    or Greeu spoke to every important

corupetitor in   the   s and weeks leading up to the Jtrly 3, 2013 Teva price increase to coordinate

the increases and reiterate the understmding already in place with those competitors.

        626.     The following gaphic details soure of the calls between Teva representatives and

Teva's courpetitors in the days aud weeks leading up to the July 3, 2013 price increase; color

coded to show the calls with specific competitors relating to each drug:




                                                 179
                   Mylan:

    On 6,i 26, crÊen ;nd \e5ìò:pe¡k ior
    nn- hnr¡r Ànl l5 !Þ.nnrls 4., ñ/)7.
      llrÊy sJedk turcE (1:03 òri 4:10)i
          ,riiÉr ihe ser-rrìd (¿il, breet
     |--etei ¿tel/ c¡l s p¿lel arrj 5D:.ì\5
    for 3:27 or 6,/25, GrÉen ànci iiesi¿
     sfcdi' 0r 3 il dl lC i9.irìì Gr?rr'
    r.r15 \Þ::ð o1 7,,2. bli 15 Jrì.rb ¿ iD

     rcrneC, N:stò -ei!m5 ìl e cä,1 cn
        -l/3t lz
                 l\he.l¡Ì cl tile lÊv¡
    rncre.is:), ¿nd thÊy 5Fe,rk íor   1.1:39
                                                                                                                   !-qpi!-,

                                                                                                   P¿tel soeaks to D¡'rici BerthoÌd
                                                                                                                              \
                                                                                                     nrultipie tinres on 16/i3,
                                                                                                    s / 17 / 7)-, s ! 70/ 11, 5 /   ll
                                                                                                                                  1?,,

        Patel spcaks r,vith Ara
                                                                                                 5/2ti1z, i/)ti13 nd >129/13as
                                                                                                      sire is cle'reloping Pl     lìst   Also
      Aprahamian (VP, Sales &                                                                         spcoksto Br'rthrld        igrin     on
       Mktg. at Taro)twice on                                                                     t   l8/13   18:351. Green speaks          tr
      7/111,3 (0:31 and 12:52).                                                                   Bertliold on 6/23 (3 t'nres) and
                                                                                                              6/24i13 (tivlte)




The only dnrgs that Defendants Patel or Green did not cooldinate with Teva's                                     co           etitors (those

uot lìigùligüted in the graphic above) were                         drugs     ere Teva was exchwive           - i.e." had uo
courpetitors.

          627. Defe                            Patel   -   and other executives at Teva   -went to pleat effiorts to



exanrples of generic drugs that were added to the list after llday 24,2013 ale set forth in rnore

detail below.

                                                 i.           Upsher-Smith

          628.         On Jrure 13, 2013, as Defendalt Patel was in the process of furalizing the Teva

price increase list, she leanled that Defe¡rdaut Upsher-Srnith had increased its listed WAC prices

for the dnrg Oxybutynin Chloride Tablets.




                                                                        180
       629. Oxybutynin      Chloride, also known by the brand name Ditropan XL, is a

medication used to treat certain bladder and urinary conditions. Belonging to a class of drugs

called antispasmodics, Oxybutynin Chloride relaxes the muscles in the bladder to help decrease

problems of urgency and frequent urination.

       630. On June 13,2013, K.G. of Teva sent an e-mail to several Teva employees,
including Defendant Patel, asking them to

I        regarding Oxybutynin Chloride. At that time, Teva had been considering whether to

delete the drug from its inventory, due to low supply and   profrtability. One factor that could

potentially change that calculus for Teva was the ability to implement a signifrcant price

increase. On June 14,2013, while considering whether to change Teva's plan to delete the drug,

a Teva employee asked Defendant Patel whether she could




       631.    On June 15,2013, Defendant Patel exchanged six (6) text messages with B.L., a

senior national account executive at Upsher-Smith.

       632.    Defendant Patel deemed Upsher-Smith a highly-ranked competitor (+2) in large

part because of her relationship and understanding with   B.L. In the week   before she began her

employment at Teva (after leaving her previous employment), Defendant Patel and B.L.

exchanged several text messages. During her first week on the job, as she was beginning to

identify price increase candidates and high quality competitors, Patel spoke to B.L. on April 29,

2013 for nearly twenty (20) minutes. During these initial communications, the two competitors

reached an understanding that Teva and Upsher-Smith would       follow each other's price increases

This understanding resulted in Upsher-Smith receiving a +2 "quality competitor" ranking from

Defendant Patel.



                                                181
        633.   On June 19,2013, Teva learned that the other competitor in the market for

Oxybutynin Chloride, a company not identified as a Defendant in this Complaint, also increased

its price for that drug. As a result, a national account executive at Teva sent an e-mail to

Defendant Patel stating

                 Patel responded

                              That same day, Patel instructed a colleague to add Oxybutynin

Chloride to the Teva price increase list and began taking steps to implement the increase.

        634.   On July 3,2013, Teva implemented a price increase ranging between 1,100         -
7,500y;o increase on    Oxybutynin Chloride, depending on the dosage strength. Like the other

drugs on the list, Teva would not have increased its price without first obtaining agreement from

competitors that they would not compete with Teva or steal market share after the increase.

                               ii.      Mylan

        635.   Immediately after she began at Teva, Defendant Patel began to investigate Mylan

drugs as a potential source for coordinated price increases. For example, on May 6,2013, as she

was creating the list   of                 candidates, Defendant Patel sent Defendant Green an e-

mail with an attached spreadsheet titled

Defendant Patel asked Defendant Green to                                                           for

ceftain, specif,rc items that she had highlighted in blue, including nine (9) Mylan drugs:

Tolmetin Sodium Capsules; Doxazosin Mesylate Tablets; Methotrexate Tablets; Diltiazem HCL

Tablets; Flurbiprofen Tablets;Nadolol Tablets; Amiloride HCLIHCTZ Tablets; Cimetidine

Tablets; and Estradiol Tablets.

        636.   The next day, May 7,2013, Defendant Green spoke to Defendant Nesta at Mylan

three times, including one call lasting more than eleven (11) minutes. Defendant Green also



                                                  182
called Defendant Patel twice that day to report on what he had leamed. Defeudauts Gleen and

Nesta also spoke a nunber of tiures over the next several days, including on May 8 (3:46), May 9

(a:05) urd May 10, 2013 (0:28; 10:46 and 2:19).

         637.       On May L4,2013,    Defen               Patel asked several Teva national accoturt uranagers,




Mylan




Methotrexate.

         639.       Discussions between     Defen s Gteen andNesta about specific drugs continued



following telephone calls :

                                    Name               Direction     Contact Name        Time           Durati
                      Volce          Jim               I

                      Voice   Nesta, Jim                                   Kevin             1il:32r25      0:
                                     Jlm                                   Kevln             13:.43:,27 Oû):06
                      Voice   Nesta, Jim (Mylan)                           Kevln             16:02:58       0:ü):32
                      Volce   Nesta, Jim   (fvlylan)   Outgoing            Kevln             16:5t43        û(þ:(B
                                    Jlm                                    Kevin              9:55:29       1:(þ:25
                      Volce         Jlm                                    Kevin             lO:47223
                      Voic¡          Jim                                   Kevin             11:04:04
                      Voice          Jim                                   Kevin             tSt42:O7
        612812013     Voice   Nesta, Jim (Mylan)       Outgo¡ng      Green, Kevin   (Teva)   10:59:56


         640.       On Jture 26,2013, iu the midst of this fltury of couumrnications between Teva

and Mylan (and the sanre day that Defendants Green and Nesta had a one-horu phone call), one


                                                              83
of Defendant Patel's colleappres seut her a suggestion with the following list of potential drugs to

add to the price increase list:

                                  Product                   I       Comoetitors    lMktSharel   I
           Disopyramlde Phosphate Capsules                      Actavls (61%)
           Ketorolac Tablets                                    Mylan (32%)
           Ketoprofen Capsules                                  Mylan (63%)
           Hydorxyzine Pa moate Capsules                        Sandoz (39%); Actavis (9%)
           Nystatin Tablets                                     Heritage (35%);   Mutual(32%) |




at Heritage.

        64t

Keto    feu (the two Mylau dnrgs ou the list above) six days later, on July 2, 2013. Teva theu

quickly followed with its own price increase for both dnrgs (and others) ou Augrut 9, 2013. As

discussed more fully below, those price increases were closely coordinated and agreed to by

Teva and Mylan.

        642.    At the end of the fluny of phone communications between Teva and Mylan

described above   -   o¡r June 28,2013      - Defendant   Gree¡r and Defendant Nesta had a fotu (4)

                                                      184
minute call startiug at l0:59aur. Withi¡l urinutes after that call, Defeudant Patel sent the

following e-mail inteurally at Teva:




effective date of July 2,2013.




c   ouflage the fact that she a¡rd her co-conspirators within Teva were corrumrnicatiug with




2013                   spreadsheet, after speaking with Defendant Aprahamian and before Taro

raised its price ou Adapalene   Gel.   She used   it agaiu ou Jrure 26,2013   -   after Defendants Gteen

and Nesta spoke several   tines in advance of Mylan's price iucrease on Ketoprofen.

        644.    Sirnilarly" on July 2,2013   -   the day before Teva's price increases (including for

the dnrg Methotlexate) went into effect, a collea¡¡te asked Defendant Patel how Teva's

competitors'pricing compared with regald to Methotrexate. Defendant Patel responded that


                                                    185
Mylan's pricing was a little low on that drug,

I         so Teva felt comfortable increasing the price of that drug on July 3, 2013. These


I        - which     were based on the direct communications between Defendants Green and

Nesta noted above     -   again turned out to be accurate: Mylan increased its price of Methotrexate,

pursuant to its agreement with Teva, on November 75,2013.

                                iii.      Sandoz

        645.      After the large Teva and Mylan price increases on July 2 and 3,2013, Sandoz

sought to obtain a                                    increased so that it would

                           by inappropriately competing for market share on any of those drugs

Sandoz executives had previously conveyed to their counterparts at both Mylan and Teva that

Sandoz would      follow their price increases and not steal their customers after an increase.

Obtaining the comprehensive list of price increase drugs was an effort by Sandoz to ensure it was

aware of every increase taken by both competitors so it could live up to its end of the bargain.

        646.      On July   9,2013,CW-l     stated in an internal Sandoz e-mail that he   wouldl


I
        647   .   Pursuant to that direction, on July 15,2013 CW -2 of Sandoz called Defendant

Rekenthaler at Teva and left a message. Defendant Rekenthaler called CW-2 back immediately

and the two had a three (3) minute conversation during which CW-2 asked Rekenthaler to

provide him with a full, comprehensive list of all the Teva price increase drugs - not just those

drugs where Teva overlapped with Sandoz. Defendant Rekenthaler complied. Understanding

that it was improper to share competitively sensitive pricing information with a competitor, and

in an effort to conceal such conduct, Defendant Rekenthaler first sent the Teva price increase list



                                                    186
fi'om his Teva work e-rnail account to a personal e-¡nail account, and theu forwarded the list

frour his personal e'rnail accorurt to CW-2's personal e-mail accouut:




information i¡rto a spreadsheet.




                          h.       July 19,2013 Price Increase @nalapril Maleate)

         649.    Trnrnediately after the July 3, 2013 price increases, Patel began preparing for what

she   called             -   another large set of Teva price increases. In the interi¡n, however, Teva

was presented   with   an opportturity to coordinate a price increase   with competitors on a single

drug   - Eualapril   Maleate Tablets.

                                                     187
       650.      Enalapril Maleate ("Enalapril"), also known by the brand name Vasotec, is a drug

belonging to the class called ACE inhibitors, and is used to treat high blood pressure.

       651   .   Mylan previously increased its price for Enalapril effective July 2,2013. At tha|

time, there were only three manufacturers in the market: Mylan, Teva and Wockhardt. Enalapril

was on the list of drugs slated for a price increase that Teva had received from Mylan in June

2013, before those price increases were put into effect (as discussed above in Section IV.C.2.h).

       652.      Shortly after the Mylan price increase, on July 10, 2013, Teva received a request

from a customer for a lower price on Enalapril. Interestingly, the customer indicated that the

request was due to Wockhardt having supply problems, not because of the Mylan increase. K.G.

of Teva confirmed that Enalapril



        653.     The comment from the customer sparked some confusion at Teva, which Teva

quickly sought to clarify. That same day, Defendants Green and Nesta had two phone calls,

including one lasting almost sixteen (16) minutes. The next day, July I1,2013, Defendants

Green and Nesta spoke two more times. During these conversations, Nesta explained to Green

that Wockhardt had agreed to follow the Mylan price increase on Enalapril. This information

sparked the   following e-mail exchange between Defendants Green and Patel (starting from the

bottom):




                                                 188
As it tumed out" there mrut have beeu a ¡nisco             cation l¡etween Defendants Green and

Nesta because althoupù Woclha¡dt did in fact plan to follow Mylan's price iucrease, it had not

yet had   the    ortunity to do so as of July I l, 2013.

          654.   On Friday, July 12, 2013, J.P., a national   acco   executive at Teva, asked

Defeudaut   Patel     ether Teva was                                                       Defe

Patel respouded:

                   J.P. theu   inçrired whether Teva would make an offer to the customer, and

Defendant Patel respouded:




          655.   That sarne day, Defendants Patel and Green each started

            and                           byreaclring out to Teva's two competitors for Enalapril.

Defendaut Patel called Defendant Nesta of Mylan dilectly aud they spoke three tiures, including



                                                   189
calls lasting six (6) and five (5) minutes. Defendant Patel likely called Defendant Nesta directly

in this instance because Defendant Green was attending the PBA Health3 Conference at the

Sheraton Overland Park, Overland Park, Kansas, where he was participating in a golf outing.

Upon information and belief, K.K.      -   a senior national account executive at Wockhardt       - attended
the same conference, and likely spoke directly to Defendant Green either at the golf outing

during the day or the trade show at night, because at l2:40am that evening (now the morning of

July 13, 2013) K.K. created a contact on his cell phone with Defendant Green's cell phone

number in it.

         656.    On Sunday, July 14, 2013, after Defendant Green returned home from the

conference, Defendants Green and Patel spoke three times, including one call lasting twenty-one

(21) minutes. During these calls, Defendant Green conveyed to Defendant Patel what he had

learned from    K.K.: that'Wockhardt       planned to follow the Mylan price increase.

         657.    First thing the next morning, on Monday, July 15, 2013, Defendant Patel sent an

e-mail to a Teva executive stating

                                  At the same time, Wockhardt began planning to raise the price of

Enalapril and sought to confirm specific price points for the increase. Internally, Wockhardt

employees understood that K.K. would try to obtain price points from a competitor. That

morning, K.K. of Wockhardt called Defendant Green for a one            (l)   minute call; shortly thereafter,

Defendant Green returned the call and they spoke for two (2) more minutes. At 9:57am that

morning, K.K. reported internally the specific price ranges that he had obtained from Defendant

Green.




' PBA Health is a pharmacy services organizafionthat serves independent community pharmacies with group
purchasing and other services.

                                                      190
       658.    Armed with this cornpetitively sensitive infonnation, ald the turderstanding that

Wockhardt intended to follow   the    an increase, Teva began to plan its own price increase. On

Tuesday,   J   16, 2013, Defeudant Patel sent the   following iutemal e-urail to her supervisor




       659.    Defendant Patel's July 16,2013 e-mail referred to above was forwarded to

Defendaut Cavanaugh, who promptþ approved the price increase. That same day, July 16,

2013, Defendant Patel then scheduled a                                 with rnernbers of Teva's

sales and prtcing teams, and seut the followiug agenda:




                                                l9l
        660.    Teva and Wockhaldt siurultaneously iurplemented price increases on July 19,

2013. Althoupþ fþs finring of the price ilcrease was coordinated among the courpetitors,

Defendaut Patel nevertheless described the sinultaneous increase as a coincidence in au inter:ral

e-rnail that saure day:




                                               r92
                                                                                                       K.K.'s

                                                                                              S      larly, in




replied

                        i.        August 9, 2013 Price Incre¡ses

          662.   On Aup¡ust 9,2013, Teva raised prices o¡r twelve (12) different drugs. These




were       lernented. On July I   l,   2013, Defendant Patel sent   a   prelinrinary draft list of price

increase candidates to a colleague for what she referred to     as                   For the drugs   ol    the

preliminary list, Defendaut Patel stated



          664.   The list included a nunber of dnrgs involving the following competitors,

primarily: Actavis, Aruobindo, Glennark, Heritage, Ltrpin, Mylan              and Sandoz. In the days


                                                     193
leadiug up to July I   l,   2013, Defendatt Patel was corruntulicating dilectly with executives at

nearly all of those competitors, including the following:

        Date                               Name           Direction     Contact Name                  Duration
                                                                                                             O:llz24
            ilAnß      Voice        Patel, Nisha   (Teva) Outgoing Berthold,        David   (Lupin)          0:(E:!14


                       Volce              Nisha                                      Rick
                       Voice              Nlsha                                 Jason
                       Voice              Nisha                            -1
                       Volce              Nlsha                             I
                       Voice              Nisha                             1
                       Volce              Nlsha                             5
                       Voice              Nisha                                     David                    0:04:26
                       Text               Nlsha                             5
                       Voice              Nisha                         Berthold, David                      0:ü):54
                       Volce              Nisha                             5




the   preliminary                   increase list   - Defen         s Greeu and Nesta spoke         twice. Shortly after




        Date                            Name            Direction     Contact Name           Time         Duration
                    Volæ                Jlm                                  Kevin            15:Z):f)
                    Volce               Jim             lncomi        Green, Kevin            15:¡16:55
                    Volce               Nísha
                    Voice               Jfm                                 Kevín             12:11:34
                    Volæ                 lm                                                   l2:t2:47
                    Volce       N        im                                 Kevln             12:38:¿18
                    Voloe      N        Jim                                 Kevln             1jL43:51
                    Volce                lm             lncom               Kevin             13:2û15


        666.    Defendant Patel and other Teva executives contimred to coordinate with

competitors over the next several weelcs, refining the list and preparìng for the next large Teva

lncrease.




                                                           t94
        667   .   By Aupust 7,2013, Defendaut Patel had finalized the list. That day she sent an e-

rnail to her supervisor, K.G., with   a                          spreadsheet which she had

prepared for Defendant Maruee¡r Cavanaugh, sunnrarizing the increases. As shown below, the




                                                  195
weeks leading up to the increases:




                                     196
                                                                                 '       re¡f     N Td.¿

                                                                     D¡d¡fr¡boÈdd¡t
                                                                     <h.9..libD.ùdÁ     elEl


                                                                     (l-rp.¡¡ûbEdd 0ú.)
                                                                     9ål ç.¡hblÌÉ'.¡¡   (ûåÐ




several key competitors:

     Date      Call        Target Name           Directi onll Contact Nåme              ¡tii;"
                Volæ              Nlsha                               Davld                       7:21:26
      8l8l?0¡ß Voiae              Nisha                     cw-1                                  7|4|6
      SlV?lt,ß Volæ        Patel, N¡sha lTeva) Outgolng Aprahamlan,      An  (Taro) 7:5*¿E                  O(n01
      8lA2O73 Text         Patel, Nisha (Teval Outlolnß Aprahamian,      Ara (Taro) 8:0tu07                 0:fl):@
      Sl8l2Oß Volce        Patel, N¡sha (Teval lncomln¡ Aprahamlan,      An (Tarol 8:(B:(X                  O12:15
               Voice       Pate   Nisha                            Jim                            9:(B:05
                Volæ       Patel, Nisha (Teva)   lqggrnlg. -lg!þrllr (l4vlqn) --, --            -- 9iQ:z!
      8l8l2ol3 Volce       Patel, Nisha (Teva)   outgo¡ng Nesta, llm (Mylan)                      9;27|t9




                                                      197
As it turned out, Mylan was also in the process of implementing its own price increases on

August 9,2013 on several drugs (including several sold by Teva), and it is likely that Defendant

Nesta reached out to Defendant Patel to coordinate those increases.

                               i.    Mylan

       672.    Teva and Mylan were coordinating price increases consistently during this period,

including the time leading up to the August 9,2013 increases. During each step in the process,

Teva and Mylan executives kept their co-conspirators apprised of their decisions. The

communications were typically initiated by Defendant Patel, who asked Defendant Green to

communicate with Defendant Nesta of Mylan and obtain what she referred to      asl          on many

different drugs. But at times, Defendant Patel communicated directly with Defendant Nesta.

       673.    For example, on July 22, 2013, Defendant Patel sent Defendant Green an e-mail

with an attached spreadsheet   of          increase items. She indicated that she was   I
I     for a group of drugs in the attached spreadsheet with a highlighted   yellowl   and included

in a column titled




A large majority were Mylan drugs.

       674. The next day - July 23,2013 - at 4:30pm, Defendants        Green and Nesta spoke for

more than six (6) minutes. Immediately after hanging up the phone, Defendant Green called




                                                198
Defendant Patel to coûvey the iutel he had obtainecl frour   Mylan. The call lasted more than tluee

(3) minutes.

       675.      On July 29,2013, Defendant Greeu at Teva was approached by a large retail




       677   .   Following the sarne consistent pafteru.   De   dants Green andNesta spoke six (6)




2013, Defendant Gleen called Defendant Patel a¡rd conveyed the results of his conversations.

This series of phone calls is detailed below:




                                                 199
      Date                     Name          Direction   Contact Name          ïme
                         Nesta, Jim          Outgoin:    6reen, Kevin (Teva)   -1_4:10193
                 Voice   N                                      Kevin           14:5():57
                 Voie          Jim                              Kevin          14:54:39       û03:21
                 Voice   N     Jim                              Kevin           1459:57       0:06:53
                               JIm                              Kevln
                 Voice   Nesta, Jim                             Kevin           LL:23147
       8l        Volce   Nesta,Jlm lMylanl               Green, Kevln          liÌ2t¿til
                               Nisha                            Kevin          12:29:55




                                                                           about   the      tomer tequest,




sold by Mylan:




                                                 200
          679.     Basecl on all of these conuutrnicatious between Teva aud Mylan (and at tiures




on August 9,2013, as set forth above.

                                    ii.       Pr¡vastatin (Glenmark/LpotexlZytlus/Lupin)




so




Pravastatin. Shortly after that call,         De     t Patel sent an e-ruail to her Teva colleap¡re




fo     below:

                                      Name                   Contact Name           Time         Duration
                     Voice           Nisha                   cw-5                     7:O2:23
                     Volæ            Nisha                                            7:56:72
                                                             cw-5                    10:ü):(Þ
                     Volce            Nisha                  cw-5                    18r¿l0:29


          682.     As of May 2013, the rnarket for Pravastatin included five conìpetitors: Glenrnalk,

Teva, Lrtpin, Zydus      ald Apotex. The nuutrer of competitors       rnade   it more difficult to coordinate

a   price increase. This difficulty stermued in part because two of those competitors             -   Zydus and

Apotex    -   \ryere also the   two lowest quality çenrpetitors in Defendant Patel's quality of



                                                       201
courpetition rankings, and any pdce increase for that dnrg would requile sigrificaut coorcliuation

¿¡d sorntrlurication before Teva could feel cornforlable raisiug its own price.

       683.       Teva was able to achieve a sufficieut level of         conforl and substautially raise




calls a¡e detailed below:

      Date                           Name             Direction   Contact Name                    Duration
                     Volæ     Patel, Nisha (Teva)                             Davld                   O(I):32
                     VoÍce    Patel, Nisha                        J.C.                                û(E:45
                     Voice          Nlsha                         J.C.
                     Voice          Nisha                         J.C.                                0:(B:39
                     Voiæ           Nisha                         Berthold, Davld                     ù22tO2
       5ll2Ùt3       Voice          Nisha                                     David                   û10:31
                     Voiæ           Nlsha                         J.C.
                     Voiæ           Nisha                         J.C.


Dtuing ore ot more of her calls with J.C. and/or CW-5 of           Glenrn        in early May 2013,

Defendant Patel obtained specific price poiuts fiom Glenma¡k for its             Pravasta         (and other)

price increases   - r,vell before the Glenrnark     i¡rcreases becatre ptrblic   -   ancl   doc   ented those

price points in her price increase spreadsheet.

        686.      By May 8, 2013, Teva exect¡tives clearly turderstoocl that Glenmar-k would be

leading the Pravastatin price increase. and were cornfortable euotrgh with the situation that one



                                                       202
rnarketing exectrtive at Teva indicated in an e-rnail to Defendaut Patel that he was hoping to raise

pfrce on




                                                                              several   of




      Date                         Name         Direction   Contact Name             Duration
                   Vole            Kevln                    M.F
                   Voice    Gree   Kevin        lncomi      M.K.
                   Voioe           Kevin                    K.R.
                   Voice    Gree   Kevin                    M.K.
                   Volce           Nisha                    cw-5
                   Voice           Nisha                             David
                   Volce           Nisha                             Davld
                   Voice           Nlsha        lncomi               David
                   Volce           Nisha        lncorni              Davld
                   Voice    Patel, Nisha        lncomi               Davld      n)
                   Volce           Nisha        Incomi               Davld
                   Voice           Nisha                    Berthold, David

       690.    As of May 16,20L3, Defeudant Patel was still considering whether Teva should

increase its price for Pravastatin, because she was concemed about whether Zydus would act

responsibly and follow a price iucrease. At that tirue, Defendant Patel did not view Zydus as a

                                                203
quality cornpetitor'. Defeudant Patel stated:

                                                                      Patel later i¡rdicated that




execl      es.


        692.      Also on May 16.   Defen       Patel's strpervisor, K.G., sent an intemal e-rnail to




                                        In response, Defe        Rekenthaler indicated that he was




           693.   The next day   - May 17 ,2013 - Defe¡rdant Patel continued     to coordinate the price

increase   with executives at both Glerunark and Lupin. For example, at 12:08pm, Defendant

Patel called Defendaut Berthold at Lupin for an eleven (11) ruinute       call. While   she was on the


                                                    204
phone with Berthold, CV/-5 of Glerunark called Patel (at           l2:09p     ald left   a 23-secoud voice

urail. hnmediately after she huug up the phone with Defeuda¡rt Berthold, Defeudant Patel

lehuled the call to CW-5; they trltimately connected for nearly eight          (8)         es.




           astatiu:

       Date                                Name           D¡rection    Contact Name
                          Voice            Nisha                       B.H.
                          Voice            Nisha          lncom        B.H.
                          Voice            Nisha          lncom        B.H.
                          Voice            Nisha          lncomi       B.H.
                          Voice             isha   (Teva) Outgoing     B.H. (Apotex)




Patel had joined T




she sent                          spreadsheet to her supervisor K.G. on Mlay24,2013, Pravastatin

was still not on the list.

        696.            at worrld change   shortly. On May 28,2013, Apotex raised its price for

Pravastatin. That saure day, Defendant Green also exchanged six (6)             text      ssages   with K.R. at

Zydus.        e   next day, after a conversation with Defendant Marueen Cavanaupù, Defeudant Patel

added Pravastatin to the Teva price ùrcrease list.

           697.       The day after the Apotex increase, Defendant Greeu spoke to K.R. at Zydus two

rnore tfunes, ard exchruged       fou (4) rnore text messages.     Zydus then quickly followed with        a


price increase of its own on June 14, 2013.

                                                       205
       698.    Followirg the uonnal pattern, Defendant Green spoke to K.R. and M.K. at Zydus

several times in the days leading up to the Zydus iucrease, including at least the followiug calls

and text rnessages:

       Date                            Name          Direction      Contact Neme         Duration
                        Volce          Kevin                        K.R.
                        Voice   Gre    Kevin                        M.K.
                        Voice          Kevin                        M.K.
                        Text    K.R.                                Gree   Kevin
                        Text    K.R.                                Green, Kevln
                        Text    K.R.                                       Kevin
                        Volce          Kevin                        K.R.
         61 0Í¡         Voice          Kevin                        K.R.                     0
                        Voice          Kevin                        K.R.
                        Voice   Gree   Kevin                        M.F.                     0:
                        Volce   K.R.                                       Kevin




        700.          en Defendant Patel sent the                                  to her supenrisor, K.G.,




specifically, that Lupin was                        before       leureuting its owu increase. Based o¡r




felt comfortable irnplerneutilg the    siguificant   ce increase.

        701. A couple       of days after Teva irnplemented its i¡rcrease, a colleague at Teva asked

Defeudant Patel when Zydtu and Apotex imflernented their price increases. In her response,

Patel confinued that it was Defendant Kevin      Green              who had indeed coordinated the

Pravastatin price increase with   Zyúx:

                                                    206
                                                                             to Teva was $674,670,548 per

qua   f.

                                üi.      Etodolac ¡nd Etodol¡c ER




brandname e XL, is also available.




increases, Etodolac a¡rd Etodolac ER were uot slated for increases. For            exa    le, when she

circulated a long list of   pote al              increases on Jtrly I   l,   2013 (that would later be cut

down substzurtialþ    -   nei     of those drugs was on the list.




                                                    207
        707.   Alourd that tirne, Sandoz began identifuing a list of        gs where   it believed it

could increase price by the e¡rd of July. Etodolac was on the list,   pri    ly because Sandoz



penalties from its   cust   ers.




Based on her conversations with    CV/-l   and   Defen   Aprahamian, Defendant Patel urderstood

tlrat Sandoz planned to increase its price on Etodolac, that Ta¡o would follow suit and raise

its price for Etodolac ER. During those conversatious, Teva agreed to follow both price

lncreases.

        7Il.   That same day, Sandoz sent out a calendar notice to certain sales and pricing

employees for a confere¡rce call schedtrled for July 23,2013 to discuss planned price increases,


                                                  208
including for Etodolac. Prior to the confereuce call on July 23, CW-l called Defe¡rdant Patel at

Teva. After exchaugi¡rg voice mails, the two were able to connect for ruore than fourteen (la)

rninutes that day. Duting that call,   CW-l confu¡red the details of the   Sandoz price increase ou




        714.   Also on July 26, Defendant Patel     s   an e-mail to others at Teva   - including   her




Etodolac IR (irnmediate release). She i¡rstnrcted them to




        715.   Defendant Patel contimred to coordinate with both Sandoz and Talo regarding the

Etodolac and Etodolac ER price increases (aurong other things). Between July 29 aud Aupnrst 2,


                                                  209
2013, for exaurple, Defendant Patel engaged in the following series of calls with                      CW-l of

Sandoz rud Defendant Aprahanrian at Taro:

      Date                         Name            Direction   Contact Name                 Time           Duration
                   Volæ            Nlsha
      ilnlæ|3 Voice        Patel, Nlsha    (Teva) lncomlns     AÞnhamlan, Ara         (Taro) Í!:05:11          0:(D:51
                   Volæ                                                                      13:17¡72
                   Voice           Nlsha                                        Ara          11l¡t31
       Slll        Volce   Patel. Nlsha    fTeval Outro¡nr Aorahamlan. Ara lTarol 14!15:17                     û(B:24
                   Volce           Nisha                       cw-1                          16:4t(E
                   Voloe           Nisha                           I
                   Volce           Nisha                       cw-1                          10:15:46
                      oe           Nlsha                           1
                   Voiæ            Nlsha                                        Ara          1,7:13272
                                   Nlsha                                        Àra          17:!14;¿lÍl


                                                                                An           17:ß.7i2




      Date                           Name              Direction       Contact Name        Time            Duration

       Atl?fJ'ß Volce       Aprahamfan,Ara(Taro)       lncoming CW-3(Sandozl 12:¿13:ü)                         0:14:ü)




aud Etodolac    ER-   Defeu           ¡¿l¡amian                                                                       Not




raising      ces on both Etodolac and Etodolac        ER. The urinutes from a Teva

rneeting on Aùeßrst 5, 2013    -   which Defendant Patel attended           -   reflect the following:




                                                        2t0
       718. When Defendant         Patel sent the                          spreadsheet to her

supervisor K.G. on August   7   , 2013, summarizing Teva's upcoming August 9 price increases, she

again made it clear that the reason Teva was increasing its prices for Etodolac and Etodolac ER

was because Teva senior executives knew that Taro would be raising its prices on both drugs

             K.G. quickly instructed Defendant Patel to delete those entries, but never instructed

her to stop communicating with the company's competitors, including Taro.

       719.    Teva and Taro raised prices for Etodolac and Etodolac ER simultaneously, with

the price increases effective on August 9,2013. Both their AWP and their WAC prices were

increased to the exact same price points. The increases were substantial. For Etodolac, Teva's

average increase was 4l4o/o; for Etodolac ER, the average increase was 198%.

                            iv.         Impact of Price Increases

       720.    As she was preparing to implement Teva's August 9,2013 price increases,

Defendant Patel also calculated the quarterly increase in sales revenues resulting from the price

increase taken by Teva on July    3,2013. The analysis also included the financial impact of the

recent Pravastatin increase. The results were staggering.

       721.    According to her analysis, the                                   as a result of the


July 3 price increases, plus Pravastatin and one other drug, was a staggering 5937,079,079

(nearly $1 billion)per quarter to Teva, as shown below:




                                                    211
       722. Patel was rewarded handsomely         by Teva for effectuating these price increases. In

March 2014,less than a yeü after stafting at Teva, Patel was rewarded with a 537,734 cash

bonus, as well as an allocation of 9,500 Teva stock options.

                       j.      Price Increase Hiatus

       723.    Shortly after the August 9,2013 price increase went into effect, Defendant Patel

left the office for several months while on matemity leave.

       724. This slowed down Teva's plans for its next round of price increases.        During the

time period while Patel was out on maternity leave, Teva did not implement or plan any

additional price increases, instead waiting for Defendant Patel to return and continue her work.

Defendant Patel began to return to the office on a part-time basis beginning in November 2013.

       725. During this time period, Defendant       Kevin Green left Teva to join Defendant

Zydus as the Associate Vice President of National Accounts. His last day of employment at

Teva was October 23,2073. This prompted Defendant Rekenthaler to assume the role                of

communicating with specific competitors, including Mylan. Defendant Rekenthaler also

identified and began communicating on a more frequent basis with co-conspirators at different

companies to facilitate the price increase process for Teva.

       726. As discussed      more fully below, although Defendant Patel's absence slowed Teva

in its plans for price increases on additional drugs, it did not stop certain competitors   -   in

particular Lupin and Greenstone   - from attempting to coordinate    with Teva regarding their own

price increases. In Defendant Patel's absence, they simply communicated through different

channels. These communications were conveyed to Defendant Patel upon her return and she

included the information in her efforts to identify new price increase candidates.




                                                 212
       727   .   As discussed more fully below, by early 2014 Defendant Patel had picked up right

where she left off planning for the next round of Teva increases.

                         k.     March 7r2014: Price Increases and Overarching Conspiracy
                                Converge (Niacin ER)

       728.      Niacin Extended Release (ER), also known by the brand name Niaspan Extended

Release, is a medication used to treat high cholesterol.

       729.      On September 20,2013,Teva entered the market for Niacin ER as the first-to-file

generic manufacturer. As the first-to-file, Teva was awarded 180 days of exclusivity to sell the

generic drug before other generic manufacturers could enter the market.

       730. Teva's period of exclusivity for Niacin ER was scheduled to expire on March 20,
2014. As that date approached, Teva began to plan for loss of its exclusivity. By at least as early

as February, Teva learned that Defendant    Lupin would be the only competitor entering the

market on March 20.

       731.      The frrst thing Teva sought to do   - knowing that a high-quality   competitor would

be the only new entrant   - was to raise its price. On February   28,2014, Defendant Maureen

Cavanaugh instructed K.G. and others at Teva that

                                                           K.G. immediately forwarded the e-mailto

Defendant Patel with the instruction:

                                   Later that day, Defendant Patel called Defendant Berthold at

Lupin and the two spoke for nearly seven (7) minutes.

        732. Within a week, Teva was ready to implement the price increase. On March 5,
2014,Defendant Patel sent an e-mail to the Teva pricing group stating




                 The next day, March 6, Teva notified its customers that it would be implementing


                                                 213
a   pdce increase on Niacir ER effective March T ,2014. The increase rvas for l0o/o across the

board, on all fonnulations.

            733.   O¡rce Teva coordinated the price iucrease, it next began takiug the necessary steps




M      h 6, 2014 to discuss an                      for Niacin ER.                in Teva parlance, is a plau




in     try urderstruding of fair share discussed above.




and several subsequent calls, discussed i¡r nrore detail below, Teva and Lupin agleed on which




Teva agreed that it would concede 40% of the rnalket to Ltrpin trpou en

            735.   When Lrrpin entered the r:rarket for Niacin ER on March 2O,2Ol4, it entered at

the sarne WAC per         urit   cost as Teva, for every   fo     lation. In the days leadiug up to Lupin's



set forth below:




        i             :t".o:ç      l?!-e-L    ryF¡-,a,   -olrtl
        I             y-o-!çç      pi-!e,!r
                                              l\¡i!¡a      !'lçgmlne ggrrhgldrgeyl¿,(lqplll 9:p}4

            736. In addition, Lupin entered with custourer           pricing only l0% below Teva's recently

increased pricing     -   so it was expected that priciug would remain at least at Teva's pre-increase

                                                           214
exclusive pricing levels. In other words, there was little or no price erosiou as a result of Lupin's

anticourpetit enhy into     the market for Niacin ER.

         737. Over the next several days, Defenda¡rts Patel and Berthold contiuued      to




below:

         Dâte      Call             Name                      Contact Name
                    Voice          Nisha                                tÞvld           O05:14
                    Voice          Nisha                                David           0:04:55
                    Volce    Patel, Nlsha   (Teval Outgolng Berthold,   fÞvid lLupin)


Defendant Patel responded:




                                                    215
        738.      The next day       - Marchzs,2014 - K.G. of Teva summarized               the status of Teva's

LOE Plan and the company's agreement with Lupin on Niacin ER:




                           l.         April4,2014 Price Increases

         739.     On   April 4,2014, Teva raised prices on twenty-two (22) different generic                drugs.

Again, nearly all of these increases were coordinated with a number of Teva's high-quality

competitors who by now were familiar co-conspirators, including Defendants Sandoz, Taro,

Actavis, Mylan, Lupin and Greenstone. But for this price increase, Teva also began coordinating

with some of what it regarded as "lesser-quality" competitors              - such as Defendant      Breckenridge,

Heritage,a Versapharm, Inc. ("Versapharm") and Rising Pharmaceuticals, Inc. ("Rising")                       - as
new sources for anticompetitive agreements. For this price increase, Teva also decided to lead

many more price increases        -   which was riskier for Teva and required even greater coordination

with competitors.

         740.     Leading more price increases was part of a strategy that Defendant Patel

memorialized in writing in January of 2014, documenting in many respects the successful

strategy that she had implemented in 2073, focused on leveraging Teva's collusive relationships

with high-quality competitors. This strategy was well known, understood and authorizedby

individuals at much higher levels at Teva, including Defendants Cavanaugh and Rekenthaler,

and Patel's direct supervisor        K.G. For example, on January 16,2074, Patel            sent a document to



a
  The collusive relationship and interactions between Teva and Heritage described in this sub-section -including
anticompetitive agreements relating to the drugs Nystatin and Theophylline - are addressed in greater detail in the
States'Consolidated Amended Complaint dated June 15,2018, MDLNo. 2724,2:17-cv-03768, DktNo. 15 (E.D.
Pa). Although Heritage is not named as a defendant in this Complaint, and the Plaintiff States do not seek relief
relating to Nystatin or Theophylline herein, the collusive relationship between Heritage and Teva is part of a larger
pattern ofconduct involving Teva and provides further support for the allegations herein.

                                                         216
K.G. titled                                         where she otrtlined hel plan for itrplernenting

prrce urcreases:




14,2014, Patel sent K.G. a prel      ary draft list of price                                   She

stated:




          742.      initial list contained dnrgs sold by Actavis, Lupin aud Greenstone, among




spteadsheet. Iu the days leading up to Febnrary 7, Patel was feverishly      coor     ting by phoue

with a nunrber of different courpetitors to   id   ifu price increase candidates, including at least the

followiug:




                                                   2t7
          u4l2OL4       Voice   Patel,   Nisha (Teva)   Outgoing    Aprahamian, Ara (Taro)        0:23:21
          21412Ot4      Voice   Patel,   Nisha (Teva)   Outgoi ng   CW-5 (Glenmark)               0:0:Cþ,
          u4l2OL4       Volce   Patel,   Nisha (Teva)   Outgoing    CW-5 (Glenmark)               0:(þ:10
          u4l2or4       Voice   Patel,   Nisha (Teva)   Outgoing    R.H. (Greenstone)             0:15:53'
          u4/20t4       Voice   Patel,   Nisha (Teva)   Outgoing    Berthold, David (Lupin)       0:@:22
          u4l20L4       Voice   Patel,   Nisha (Teva)   lncoming    Berthold, David (tupin)       0:10:O4i
          a4lnL4        Voice   Patel,   Nisha (Teva)   Outgoing    Malek, Jason (Heritage)       0:d):@t
          214l2Ùt4      Voice   Patel, Nisha (Teva)     Outgoing    Malek, Jason (Heritage)       0:@:29:
          2lslnr4       Voice   Patel, Nisha (Teva)     Outgoing    CW-l(Sandoz)                  0:ü):11
          asl2or4       Voice   Patel, Nisha (Teva)     Outgoing    Rogerson, Rick (Actavisl      0:@:04;
          as/2ot4       Voice   Patel, Nisha   (Teva)   Outgoing    R.H. (Greenstone)             0:(X):(B
          asl2oL4       Voíce   Patel, Nisha   (Teva)   lncoming    Rogerson, Rick (Actavis)      0:30:28ì
          Uslnr4        Voice   Patel, Nisha   (Teva)   lncoming    Malek, Jason (Heritage)       1:02:06
          2t6/2ot4      Voice   Patel, Nisha   (Teva)   Outgoing    Rogerson, Rick (Actavis)      0r03:05
          u6lnL4        Voice   Patel, Nisha   (Teva)   Outgoing    Rogerson, Rick (Actavis)      0:ü):ü)
          21612Ot4      Voice   Patel, Nisha   (Teva)   Outgoing    Rogenon, Rick (Actavisl       0:@:031
          uil2ot4       Voice   Patel, Nisha   (Teva)   Outgoing    S.C. (Breckenridge)           0:01:20
                        Voice   Patel, Nisha   (Teva)   lncoming    S.C. (Breckenridge)           0:@:5]

          744.      Those efforts were successñll. By Febnrary 26,2014,             Defend     Patel had a rnore

[e   ed   list                           rvhich she fonvarcled to anotheÌ colleague for his revielv. That

list includecl the    following rgs and notes about each dmg:




Patel continued to refiue the list over the next several weeks.

          745.       On March I7.2014, Defendant Patel selt a near fiual versior of the

                 spreadsheet to K.G. with the statenert

                                     hr a practice that hacl no\ry become routine at Teva, Defendants

                                                         218
Patel aud Rekenthaler both were couunuuicatiug frequently lvlfh sernpstitors                                          -   in this case Taro,

Lupin, Actavis, Greenstone, Zydus, Heritage, and Rising                                - to coordinate            the price increases in

the week before Patel sent the price i¡rcrease list to                        K.G. At least              some of those comururications

are reflected in the table below:

     Date                           Nam€                          Dírection     Contact Name
                   Volce                           d                            s.G                                    7:1ú.û
                   Voice                    Davld
      4NrUaa       vvrE    rorsr,r!¡¡rrdlrGvot          *__*._-                                    Ar€[r4v,            ,,Ðaa      ugq
      311ßl20t4    Text    Patel, Nlsha     (Teva)                O     ng      Aprahamlan, Ara          lTaro)        &ü):(B ûmm
                                                                                                                      l(Ì¡16:!Ð æ
      Aßl2Ol4 Voice        Patel, Nisha     lTeval                ln@m¡nc       Malek, Jason lHerltare)               17:48:(E ûflÌm
      311ßl Voiæ           Patel, Nisha(Teml                      lncomlm       i,/blek,Jeson f Hedtase)              17:.8:8           !m
      Aflml4 Volce         Patel, Nlsha {Teva}                    lncoming      Berthold, Drvid (tuplnl                9:25:06    û.O6:23
                                                                                                                      l5:Zi:ü)
      3l72l20l4 Vo¡ce      Rekenthaler, David           (Teva) Ou[oing          Felkln, Màrc(Actã/tsl                 12:!16:ü) ûGl:fi
                                                                                                                      12:¡10f,    û()1.:m
      3lßlnL4 Voice        Patel, Nisha (Teval                    fnaomínB R.H.lGreenstone)                           fl:4l:Gl    Amæ
                                                                                                                      73:41:24
                   Voice            Nisha                                                  Kevin                       8:(E:47
                   Volce            Nlsha                                                    fhv¡d                     &úl:41
                   Voice            Nisha                                                  Kevin                       8:35:27
                   Volce            N¡sha                                       Green, Kevln (Zydus)                   &¡[t11
                   Voice            Nlsha                                                    David                     gqÌ43
                   Volce            Nlsha                                                    fhld
                   Vo¡ce            Nísha                                                     Ricl
                   Volce            Nlsha                                                     R¡ct                     9:S¡l:11
                   Voice            Nlsha                                                     Rick                    10:31Ofl
                   Vole             Nlsha                                                     RfCT                    12i16:59
                                            David
      illslzgl4 Vole       Rekcnttaler, fÞvid           (Teval Out¡olns         Felkln,    ùhlc(Adevisl               10:27f, û1lfl
      3ll7l20l4 Voice      Patel.NíshålTeval                   lncominl         Green, Xevin lZvdusl                   8:57:19 :53
      3ll,7l2glÃ Vole      Patel.   Nlsha   I                     O in¡         Green. Kevin (Àrdusl                   91b23 OfE:ü
      317il2014 Voice      Rekenthaler, David           (Teval Outgo¡nß         Falkin, ltlarc(Actavisl               1û23:üÌ û(I/:ü
      3llil\gtA Vole       Patel, Nlsha     f       I             ln@m¡nß       BeÉhold, Davld lLuplnl                1û2651 ùgt.A
                   Voioe          Nisha                                         R.H,                                  10:¿10:(X
                   Volæ                         fÞvld                                  2
                   Voloe                        David                           cw-2                                  10:56
                                    Nlsha                                                          Are                1l:ü/:!15
                   Text             Nisha                         Outßoinß      Apr¿hamian,Ara (Taro)                 11:(B:(E
                   Volæ                         David                                      Kevin
                   Volce          Nisha                                         R.H.
      3lfll2m4 Vdæ         Patel, Nisha (Teva)                    Outgoln8      Roßerson, Rid( (Adavls)               11:53ff (}qÌü
      3/1il2gl4 Voice      Petel, Nisha (Teva)                    OutÍoin¡      Rogerson,Rick(Actavlsl                11:53:31    0:ü):05
                   Volce            Nlsha                                                Rict                         l2:L7:fi
                   Voice

                   Voice            Nisha                         I                                Ara                12:36:5()
                   Volce            Nlsha                                                          Arz                12:ß:42
      31,,il2014   Voice   Patel, Nlsha (Teva)                    Outgoing      Green, Kevin (Zydus)                  16:¡16:25 0:l[:




                                                                      219
Defe¡rdant Rekenthaler had also previously spoken with his contact at Versaphann      -    J.J., a senior

national accotuts executive   - on January 22,2014   (a five (5) rninute call) and March   7   ,2014 (a




                                                        I
                                                        I
                                                        I
                                                        I
                                                        I


                                                        I
                                                        -I-
                                                          I

                                                        I
                                                        -
                                                        I
                                                        I
                                                        -
                                                        I
                                                        I

                                                        T
                                                        I
                                                        -
                                                        I


                                               220
             748.           These price iucreases were all coordinated aud agleed to between Teva and its

cornpetitors. As was now their sta¡rdard procedure, Defendants                                       Patel     or Rekenthaler




                                                   A(t dtì5:

             V;,irrt                 u l¿Èl !p€àk1 Ìc R Ilrgerscn ln 4li
                                    (3:591,4/3 (J:26 ônci     0i2i,   ¿nd 4r'À11{
  -J lìÉkErìthi;lt ti)dJ!5                     (3r:9 ,nd i 58)
   tcJ, Nes:a ¡r 4,'4,'! l           Re(Erth:ler 9pÈ¿ks ic F¡lkin o¡        c/i,
                                            {/., á.,¡l aßj ¿/4/11
        { 6 nr i rrir tc:,)




                                                                                                                            Lupin

                                                                                                                    N. P¡tcl ond D. Benhold
                                                                                                                       speaÌ 3 Umes on
                                                                                                                     3/2,t/14(5:14 4:56;
                                                                                                                     and 11:di) zrd trvics
                                                                                                                     qr 3/2114l0lXl ¡nd
                                                                                                                             5:1O)



          Brt'cieili:iR::

   il. P¡tri:irt¿i'.    ,r   iI
  iBreck¿     tr (igL. I trìrÈs
   ¡r,r'll-,1 íl;)1':nrl



                                                                                                                           Her¡taBe

                                                    Tdr   c                                                           N. Patcl speôk to J.
   D.    ßpkrnllr;ler .p¡als
                                                                                                                      Malek (l-t€r,tage) 3
   :o   l.J (Vci:rphrrn)      orr
                                         N Patel speaks to Å                                                           timps on 3/1 8/14
        i/ ¡/l-4ll n)in,tes)         Aprahamìon on +/+/14 (6:51)                                                      (28:56; 0;06; 4:53)




price increases \,vith competitors prior to April 4, 2014                                 -   including during the tiure that

Defe               Patel was out on matemity leave. Some illustrative examples of those efforts are set

forth l¡elow.




                                                                                    22t
                               i.       Lupin (Cephalexin Oral Suspension)

       750.      Throughout 2013, Defendant David Berthold of Lupin colluded with two different

individuals at Teva: Defendants Patel and Green. As discussed above, at times Defendants Patel

and Green would even coordinate with each other regarding who would communicate with

Defendant Berthold, and take turns doing so.

       751.      As of late October,2073, however, neither of those options was available to

Defendant Berthold. Defendant Patel was out of the office on maternity leave, and Defendant

Green had left Teva to j oin Zydus as of Octob er 23 , 2013   .




       752.      This did not deter Defendant Berthold; he merely went further down the Teva

organizational chart to find a Teva executive to communicate       with. The ongoing understanding

between Teva and Lupin was institutional, not dependent upon a relationship between specific

individuals. So in October 2013, when Lupin decided to raise price on Cephalexin Oral

Suspension   -   a drug where Teva was the   only other competitor in the market   - Defendant
Berthold already knew that Teva would follow the increase.

       753.       On October 14,2013, Defendant Berthold called Defendant Rekenthaler at Teva.

They ultimately spoke for sixteen (16) minutes that day. Communication was rare between those

two executives. Prior to October 14,2013, the last (and only) time they had spoken by phone

was November      2l,20ll   according to the phone records produced.

       7   54. On October 31,2013 - the day before Lupin was scheduled          to increase its price

on Cephalexin Oral Suspension       - Defendant   Berthold also called T.S., a national account

executive at Teva, to notify Teva of the price increase. He called T.S. at 9:1 8am that morning

and left a message. T.S. returned the call at9:57am, and the two spoke for nearly f,rve (5)

minutes.



                                                   222
       755.    Withfu minutes after hanging up the phone rvith Defendant Berthold. T.S. notified

others internally at Teva about the substantial increase Lupin was about to take:




Defeuda¡rt Rekenthaler aud others with the suggestion that,   bec   e Teva already had the

majority share, it should not bid for the business. K.G. apgeed, and   s   ltaneously forwarded the

e-mail to Defendant Patel stating:                                               Defendaut Patel

called Defendant Berthold the same day and left a message.

       758.    A¡rd discuss they did. When Patel dlafted her initial list of possible price increase

candidates and forwarded it to K.G. in Jauuary 2014, Cephalexin Oral Suspensiou was on the




                                                223
list.   Defendant Patel coordinated the increase consistently with Defendant Berthold throughout

the period.

          759.    On April 4,2014, Teva raised its WAC prices on Cephalexin Oral Suspension to

match Lupin's prices exactly. The increases to the WAC price ranged from 90yo        - l85yo,

depending on the formulation.

                                ii.      Greenstone (Azithromycin Oral Suspension,
                                         Azithromycin Suspension, and Medroxyprogesterone
                                         Tablets)

          760. In November 2013, Defendant        Greenstone began planning to increase prices on

several drugs, including some that overlapped with Teva: Azithromycin Oral Suspension,

Azithromycin Suspension and Medroxyprogesterone Tablets. Defendant Patel and R.H.,              a


national account executive at Greenstone, were communicating frequently during that time,

including exchanging six (6) text messages on November 16, 2013 and a phone call on

November 23,2013. Because Greenstone was a high-quality competitor, and because the

companies had successfully conspired to raise prices previously, it was understood between the

two that if Greenstone raised prices Teva would follow and would not seek to poach

Greenstone's customers after the increase.

          7   61. Defendant   Pfizq was directly involved in the approval process for these price

increases. On November 18, 2013        - only two days after Defendant   Patel and R.H. exchanged six

(6) text messages - a senior pricing executive at Greenstone sent an e-mailto Greenstone's

General Manager seeking approval to implement the price increases. The General Manager

approved of the price increases the next day, but indicated that he had sent a message to a senior

Pfver executive for sign off, and wanted                                  and let him know that the

price increases that Greenstone was seeking to take were consistent with the other price increases



                                                   224
curently happerúng with preat frequency in the U.S. geueric iudush'y. Parl of that socializatiou

plocess itcluded explaining the shategy behfurd the price increases. Pfizer approved the price

iucreases   on     veurber 22,2013. The next day, Defendant Patel spoke to R.H. at Greenstone for

near{yone    (l)        e.




notices of the price increases to its customers   - De      nt Patel spoke to R.H. at Greenstone




not be effective for another uro¡rth:




         764.      On December 5, 2013, Defeudant Patel    cout     d to comrnuricate with R.H.

about the Greenstone incrcases, and how Teva would react to rursolicited custourer requests for

bids   - trading two voicernails.   The next day, Patel sent another e-mail to K.G. about

Azitluoruycin Suspension:




                                                   225
K.G. apreed with Patel's reconunendation. Later that day, J.L. of Teva sent the following notice

to several Teva colleagues:




That sarne day, Teva declined to bid on Azith¡ornyciu at rnultiple customers.

       765.    Over the next several months     -   druing the period of time before Teva followed

Gleenstone's price i¡rcreases   - Teva continued to refrrse to bid (and avoicl taking Glee¡rstone's

                                                    226
market share) when requested by customers, for both Azithromycin formulations and

Medroxyprogesterone Tablets. For example, on January            27   ,2014, Teva was approached by   a


large wholesaler asking for bids on both Azithromycin Suspension and Medroxyprogesterone

due to a                                        After speaking with R.H. of Greenstone for more than

five (5) minutes that same day, Defendant Patel agreed with the recommendation not to provide a

bid to that customer.

          766.    Similarly, on March 17,2014      -   which was the same day that Defendant Patel sent

a   nearly final price increase list to K.G.   - Teva was approached by another wholesaler   requesting

a lower price   for Azithromycin Oral Suspension. A national account executive at Teva asked

Defendant Patel:

                                 Defendant Patel had spoken with R.H. of Greenstone twice earlier

that day, including one call lasting more than fifteen (15) minutes. Patel's response to the

national account executive was

          767. Consistent     with the understanding between the two companies, Teva followed

Greenstone's price increases for Azithromycin Oral Suspension, Azithromycin Suspension and

Medroxyprogesterone Tablets on April 4,2014. Defendant Patel spoke twice with R.H. from

Greenstone that same day.

                               iii.       Actavis (Clarithromycin ER Tablets, Tamoxifen Citrate
                                          and Estazolam)

          768.    Teva and Actavis were coordinating about several drugs increased by Teva on

April4,2014. One of them was Clarithromycin ER Tablets. As of December 20l3,Teva,

Actavis and Zydus were the only three generic manufacturers actively selling Clarithromycin

ER.




                                                       227
        769.    On December 30, 2013, however, Cardinal approached Teva looking for a bid on

Clarithromycin ER because Zydus was exiting the market. Teva informed Cardinal that it would

not have adequate supply to be able to take on this additional market share until April 2014, but

if Cardinal could wait until   then for Teva to supply, Teva would make an       offer. Cardinal agreed.

       770.    The Cardinal bid request was forwarded to Defendant Patel on the morning of

January   2,2014. At9:37am that moming, L.R., a customer marketing manager atTeva,

suggested providing an offer to Cardinal at

                               L.R. also stated



       771.    Immediately after receiving that e-mail, at9:40am, Defendant Patel called

Defendant Rogerson at Actavis and the two spoke for more than seventeen (17) minutes. Shortly

after hanging up the phone with Defendant Rogerson, at l0:12am, Defendant Patel responded to

the e-mail, saying:




       772. On January 9,2014, Teva learned that Cardinal had accepted Teva's bid at the
higher price. At 9:l9am that morning, Defendant Patel called Defendant Rogerson at Actavis

and they spoke for more than six (6) minutes. Shortly after that call, at 9:45am, Patel sent an e-

mail internally at Teva stating:



       773. When Defendant          Patel sent her supervisor the initial list


I          on January 14,2014, Clarithromycin ER was on the list.

       774.     Similarly, in March, 2014, Actavis implemented its own price increase on several

other drugs, including some that overlapped with Teva. Consistent with the ongoing



                                                   228
uuderstauding between these hipûr-quality corupetitors, Actavis rurderstood that Teva would

follow the increases or, at a rnilimrurr. would not poach Actavis customers after the increase.

       775.    Following   a   now very farniliar pattem, at 9:54am on March 14,2014 Defendant

Rogerson called Defendant Patel and left    a   ssage. Patel called Rogerson back at l0:3lanr,




       776. Wi         half an hour of sending that e-nmil, Defendant Patel instnrcted colleagues

to add the Actavis drugs to the Teva price increase list- She added:




       777.    Less than two hous later, at l2:37pm, Defendant Patel called Defendrut

Rogerson again. They spoke for urore than five (5) urinutes. Shortly after hanging up the phone,

at 12:5lprn, Patel wrote another e-rnail to certain colleagues at Teva, stating:




                                                 229
        778.    First thing the next business day   -   which was the following Monday, March         17,


2014   - Defendant   Patel forwarded the                     list to K.G. at Teva. The list included

both Tamoxifen Citrate and Estazolam. Later that morning, Defendant Patel called Defendant

Rogerson. After quickly exchanging voicemails, they spoke for more than nineteen (19)

minutes. Defendants Rekenthaler of Teva and Falkin of Actavis also exchanged four (4) text

messages that day, and had one call lasting more than six (6) minutes.

        779.    Teva followed the Actavis price increases on Tamoxifen Citrate and Estazolam

less than three weeks later, on   April 4,2014. Defendants Patel and Rogerson         spoke twice by

phone that day. Defendants Rekenthaler and Falkin also spoke by phone that day. Because Teva

was able to follow the price increase so quickly, Teva's increase became effective even before

the Actavis price increase for those drugs.

         780.   After the price increases became effective, Teva took consistent steps not to

disrupt the market or steal market share from Actavis. For example, on May 14, Defendant Patel

declined to bid at ABC on both Tamoxifen Citrate and Estazolam, stating:

                                              When Defendant Patel and her other conspirators at

Teva used the   term              in this context, it was code for the fact that there was an

understanding in place with a competitor.

         781.   Similarly, on May 21,2014, Teva received a request from a large customer for                a


bid on Tamoxifen Citrate. As of that date, Teva had        58.4o/o   of the market, and Actavis had

40.7yo. A Teva analyst forwarded the request to Defendant Patel and others, recommending

(pursuant to the fair share understanding in the industry) that Teva not bid



                                                    230
                                                Defendant Patel responded:




                             tv        Multiple Manufacturers (Ketoconazole Cream and
                                       Tablets)

        782. Defendant      Patel identified Ketoconazole Cream and Ketoconazole Tablets       as


price increase candidates sometime in February 2014. They were not listed on her original

                       list that she sent to K.G. on January 74,2014, but they were on the list of

                   that she sent to a colleague on February 26,2014, with the following notes about

each:




        783.     Taro was a common competitor on both drugs, but there were different sets of

competitors for each formulation. For Ketoc onazole Cream, Teva's competitors were Taro and

Sandoz. For Ketoconazole Tablets, Teva's competitors were Taro, Mylan and Apotex.

        784.     Teva led the price increases for both drugs, but made sure to coordinate with all of

its competitors before (and as it was) doing so. On April 4, 2014   -   the day of the increases   -
Patel spoke separately with both Defendant Aprahamian of Taro and CW-          I of Sandoz. During

each call, she let them know that Teva was increasing the price of Ketoconazole. The same day,

Defendant Rekenthaler spoke to Defendant Nesta of Mylan; he had previously communicated

with J.H.,   a senior sales executive at Apotex, on March   20 and25,2014.

        785.     On Ketoconazole Cream, co-conspirators at Taro and Sandoz were also

communicating directly with each other. On April 4,2014, for example, Defendant Aprahamian

spoke to CW-3 at Sandoz for nineteen (19) minutes. They discussed the Teva increase and the

facf that Taro would   follow. CW-3   then sent an e-mail internally at Sandoz, alerting colleagues

of the price increase and conveying information about Taro's price increase plans:

                                                  231
Cril/-l at Sandoz i    diately told his colleagrres not to bid on any new opportunities for the



proceed.




colleagrres at T




executive sent au iuternal   e     il   stating:

                                 In a follow-up e-mail, E.G., a Director of Corporate Accourts at

Taro, confinned that Taro    wo         decline to bid, but indicated that Talo would ¡reed to lie about

   feason:




Defendant Patel aud the two spoke         for      e than nineteen   (19) rninutes. Later tl¡at same day, he

initiated a price increase for all ofTaro's customers on both the Ketoconazole Crearn and the

Tablets. Defendant Apraha an directed that the notice letters be sent to custourers on April 16,

2014, with an effective date of    April 17,2014.

        789.   Althouglr Sandoz inunediately understood that it would follow these price

increases, it was uot able to iruplerneut thern until October. The delay was due to the fact that


                                                       232
Sandoz had cont'acts with certain customers that contained price protectiou terms which would

    ose substa¡rtial penalties on Sandoz   if it iucreased its prices   at that time   -   and those penalties

would have caused Sandoz to miss certain fina¡rcial      targets         g the months after      April 2014.




one phoue call lasting more than four (4) minutes     with         amian on that day.

       791.    Later that same da¡ Defendaut Patel also directed that Teva decline to bid for

Ketoconazole at ABC, citing the same logic:




       792.    Saudoz   ultinately followed the Teva and Taro increases for Ketoconazole Cream

on October 10,2014. That same day, Defendant Patel and           CW-l at Sandoz spoke for rnore thru

thlee (3) minutes.

                                                   233
         793.   The Teva increases on Ketoconazole were signif,rcant. For the cream, Teva, Taro

and Sandoz all increased the WAC price by approximately ll0o/o. For the tablets, Teva's WAC

increases were approximately 250o/o, but its customer price increases were substantially larger   -
averaging 528%.

                             v.        New Relationships Emerge

         794.   By early 20l4,the generic drug industry was in the midst of a price increase

explosion. In an internal Teva presentation given shortly after the April2014 price increases    -
titled                            -   Teva reflected on the cument state of the industry, noting that

the                                                               In commenting on the future

implications for Teva's pricing strategy, the company stated:




         795.   Understanding that many more competitors were enthusiastic about conspiring to

raise prices, Teva began to develop new and additional relationships with certain competitors

when implementing its April 4,2014 price increases. Some illustrative examples are set forth

below.

                                       a)      Breckenridge

         796. One of those new co-conspirators     was Defendant Breckenridge. Defendant Patel

already had a relationship with S.C., a senior sales executive at Breckenridge, and Defendant

Rekenthaler had a relationship with D.N., another senior sales executive at Breckenridge, so

Breckenridge was a prime candidate to coordinate pricing.




                                                 234
          797. On November         14,2013, Breckenridge increased its pricing on both

EstradiolA{orethindrone Acetate Tablets ("Mimvey") and Cyproheptadine HCL Tablets.s For

Cyproheptadine, Breckenridge increased its WAC pricing by as high as l50Yo, and raised its

customer contract pricing even higher        - 400yo.     The increases to Mimvey were a more modest

20-27yo for both the WAC and customer pricing.6

          798.   In the weeks leading up to those increases         -   when Defendant Patel was still out on

maternity leave    -   Defendant Rekenthaler had several phone calls with D.N. at Breckenridge to

coordinate the price increases. The two spoke twice on October 14,2013 and had a twenty-six

(26) minute call on October 24,2013. After those calls, they did not speak again until mid-

January 2014, when Teva began preparing to implement its increase.

          799.   Over the next several months        -   during the period of time before Teva was able to

follow the Breckenridge price increases         - Teva followed the "fair share" understanding          to the

letter.

          800.   With respect to Cyproheptadine HCL, Teva had approximately                   54o/o market share


in a two-player market. For that drug, Teva consistently refused to bid or take on any additional

market share after the Breckenridge increase. For example, on February 7,2074, a customer

gave Teva an opportunity to pick up new business on Cyproheptadine. When she learned the

news, Defendant Patel called S.C. at Breckenridge. They ended up speaking twice that day                     -   the

first and only phone calls ever between them. After speaking to S.C., Defendant Patel sent the

following e-mail regarding the customer's request:



5
  Breckenridge had acquired the ANDA for Cyproheptadine HCL Tablets in September 2013 flom another
manufacturer, and immediately sought to raise the prices previously charged by the prior manufacturer as it began to
sell the product under its own label.
6
  As discussed above in Section IY.B.2.a, Defendants Teva and Breckenridge had previously coordinated with
regard to a price increase on Mimvey on July 31,2012.

                                                         23s
Tablets by as much as 957o       to exactly rnatch   Brec   idge's lil/Ac price on both products.
                             -
                                       b)      Rising

       803.     Rising became a ruote        aling potential co-conspirator when CW-2, who had




competitor on   Di    sal. For that dmg, Rising had2lo/o market share in a two-player market

witlr Teva as of Malch 2014.

       805.     Defendant Rekenthaler spoke to CW-2 of Rising ou December 5, 2013 for

fourteen (14) minutes. When Defendant Patel sent her initial list                            to K.G

on January 14,2014, Diflunisal was on the list, with Teva expecting to lead the increase.




                                                 236
       806.     Teva and Rising continued to coordinate the increase over the next several

months. For example, when Defendant Patel sent a nearly final list       of                   to her

supervisor K.G. on March 17,2014, she included the following notation about Diflunisal:




That same day, Defendant Rekenthaler spoke with CW-2 twice. During those calls, CW-2

informed Defendant Rekenthaler that Rising,was having supply problems for Diflunisal and

might be exiting the market at some point in the future. CW-2 confirmed that it would be a good

opportunity for Teva to take a price increase.

       807.     Defendant Rekenthaler and CW-2 spoke once again on March 31,2014, shortly

before the Teva price increase for Diflunisal. On   April 4,2014, Teva increased is WAC pricing

on Diflunisal by as much as 30Yo, and its contract pricing by as much as      182%o   for certain

customers.

       808.     Rising ultimately exited the Diflunisal market for a short period of time starting in

mid-July 2014. When Rising decided to exit the market, CW-2 called Defendant Rekenthaler to

let him know. Four months later    - when Rising's supply   problems were cured       - Rising re-
entered the market for   Diflunisal. Consistent with the fair   share principles and industry code     of

conduct among generic drug manufacturers discussed more fully above, CW-z and Defendant

Rekenthaler spoke by phone on several occasions in advance of Rising's re-entry to identify

specific customers that Rising would obtain and, most importantly, to retain the high pricing that

Teva had established through its price increase on April    4,2014. On December 3,2014, Rising

re-entered the market for Diflunisal Tablets. Its new pricing exactly matched Teva's WAC price

increase from   April 2014.




                                                 237
                                                c)      Versapharm

             809.      On the April 4, 2014 Teva price increase list, Versapharm was a competitor on

two different drugs: Ethosuximide Capsules and Ethosuximide Oral Solution.

             810.      When Defendant Patel began creating the price increase list, neither of these

drugs was considered a candidate for an increase. For example, when Defendant Patel sent her

initial                             list to K.G. in mid-January 2074, neither drug was on the list.

             81   1.   Versapharm was not considered a high-quality competitor. When Defendant

Patel created the quality competitor rankings in May 2013, Versapharm was given a -2 score in

the rankings. That did not stop Defendant Rekenthaler, however, from calling J.J., a senior

national account executive at Versapharm, and speaking for five (5) minutes on January 22,

2014. When Defendant Patel sent the next                              list to a colleague on February 26,

2014    -    Ethosuximide Capsules and Oral Solution were both on the list, with the following

notation:




             812.      Defendant Rekenthaler called again and spoke with J.J. at Versapharm on March

7   , 2014   .   Teva then raised prices on both drugs on April 4, 2074.     F   or Ethosuximide Capsules,

Teva raised is WAC price by 87%o, and its contract prices by up to 322%. For Ethosuximide

Oral Solution, Teva raised its WAC price by 20o/o and its contract prices by up to 81%.

             813.      If Versapharm   \¡/as being tested by Defendants Patel and Teva,    it passed with

flying colors. On April 9,2014           -   only five days after the Teva increase   - Versapharm   increased

its pricing on both Ethosuximide Capsules and Oral Solution to a nearly identical price to Teva.

             814.      Following their agreement on those two drugs, and with no reason to speak

further, Rekenthaler and J.J. of Versapharm never spoke by phone again.


                                                          238
                            vi.        Impact

        815.   A few weeks after Teva's April 4, 2014 price increases went into effect,

Defendant Patel calculated the impact to Teva's net sales as a result of the   April 4 increase.

Based on her analysis, she found that the   April 4, 2014 price   increases resulted in a net increase

in sales to Teva of $214,214,338 per year.

                       m.      April 15,2014 Price Increase (Baclofen)
        816.   Baclofen, also known by the brand names Gablofen and Lioresal, is a muscle

relaxant used to treat muscle spasms caused by certain conditions such as multiple sclerosis and

spinal cord injury or disease. It is generally regarded as the first choice by physicians for the

treatment of muscle spasms in patients with multiple sclerosis.

        817.   Effective February 21,2014, Defendant Upsher-Smith took a signif,rcant price

increase on Baclofen, ranging from 350     - 420% to the WAC price, depending on the formulation.

Prior to the increase, Baclofen was not a profitable drug for Upsher-Smith, and Upsher-Smith

was considering whether to exit the market or significantly raise price. It chose the latter.

       818.    The primary competitors in the market for Baclofen at this time were Teva

(62.4%), Qualitest (22.5%), and Upsher-Smith (6.8%).

       819.    Teva initially considered following the Upsher-Smith price increase quickly,        as


part of its April 4,2014 price increases   - but decided against it. The primary   reason was that

Qualitest was in the market, and Teva considered Qualitest a "1ow-quality" competitor. In other

words, Qualitest would likely compete for market share if Teva increased its price.

       820. Starting on April 10,2014,        however, Teva learned that Qualitest was having

supply problems, and could exit the market for at least 3-4 months, if not permanently.




                                                  239
       821.    Upon learning that the only significant remaining competitor in the market would

now be Upsher-Smith    - a high-quality competitor - Teva immediately   decided to follow the

price increase. Defendant Patel asked one of her direct reports to start working up price increase

scenarios for Baclofen that same day.

       822.    Upsher-Smith was a highly-ranked competitor by Defendant Patel (+2) in large

part because of Patel's relationship and understanding with 8.L., a national account executive at

Upsher-Smith. In the week before she started her employment at Teva (after leaving her

previous employment), Defendant Patel and B.L. exchanged several text messages. During her

first week on the job, as she was beginning to identify price increase candidates and high quality

competitors, Defendant Patel spoke to B.L. on   April 29,2013 for nearly twenty (20) minutes.

During these initial communications, Defendant Patel and B.L. reached an understanding that

Teva and Upsher-Smith would follow each other's price increases, and not compete for each

others customers after a price increase. Their agreement was further cemented in June and July

2013, when the two competitors agreed to substantially raise the price of Oxybutynin Chloride.

       823.    There was no need for the two competitors to communicate directly in this

situation because it was already understood between them that Teva would follow an Upsher-

Smith price increase based on Defendant Patel's prior conversations with 8.L., and based on the

history of collusion between the two competitors.

       824.    Effective April 15, 2014,Teva raised its WAC and SWP pricing to match Upsher-

Smith's pricing exactly. Teva increased its WAC pricing from 350%     - 447yo,   depending on the

dosage strength. Teva would not have increased its prices on Baclofen unless it had an

understanding in place with Upsher-Smith.




                                                240
        825.       suant to the apeerneut betwee¡r the cornpanies, Teva dicl not seek to take any

customers from Upsher-Smith dtuing the time period        after   sher-Smith's increase and before




                                                                    K.G. agreed:




   high prices in the market.

                       n.       July 1,2014 Price Increase (Fluocinonide)

       828.    Fltrocinonide, also known by the braud           Lidex, is a topical corticosteroid

used for the heatnnent of a variefy of skin conditions, including eczema, dennatitis, psoriasis, aud

vitiligo. It is one of the most widely   prescribed dennatological drugs in the United States.




                                                  24t
       829.   There are several different fonnulations of Fluociuouide including, amoug others:

Fluocinonide 0.05% crealn, Fluocinonide 0.05% en¡ollient-based cream, Fluocinonide 0.05% gel




                                              I           I
                                              I           I
                                              I           I
                                              I
                                              I
                                              I
                                              I           I
                                              I
                                              I
                                              I




depending on the   fo      lation.




                            Formulation                  Percentage lncrease to WAC


       Fluocinonide     0.050/o Gel                              155   -   25570


       Fluocinonide Emollient-Baced 0.05% Cream                  160   -   43070




                                             242
Taro notified its custourers of the i¡rcreases the day before they became effective
                                                                                      - Juue 2,2014.
        832.   Defendant Patel knew of these (and other) Taro increases well in advance, and

lvas     a¡ed so that Teva would be able to quickly   follow the price increases. Defendant Patel




                                                                    I




                                                                         I
                                                                         I

       835. On Jt¡ne 3,2014 - the day the Taro increases      on Fluocinonide became effective    -
CVS reached out to T.C., a senior sales executive at Teva, indicating that it had an



                                                243
               on Fluocinonide 0.05% Creaur aud Fltrocinonide 0.05% Emollient Cr€am, but did

not give a teason for providing that opportuity to Teva. The CVS           r   sentative offered to

                                                                                                         e




points so that Teva could follow quickly.

        836.      T-C. stated that she had not   he    about a price i¡rcrease ûom anyoue else, but

    cated that she would                         De        Patel stated:

r       837.      Defendaut   Patel      diately began snooping around by exchanging five (5) text

tuessages   with Defendant Apraharnian at T       .   Later that afternoon, she reported that she had

                                      but that she was                             K.G. at Teva

suggestecl that   it rniglrt be a good opportunity to take some share from Taro
                                                                                  -   the market share

leader on several of the Fluocinonide fonuulations. He asked Defendant Patel to provide

             by the next day. Patel responded at 4:23pn, urakiug it clear that she had been talki¡g

to Defendant Aprahamian not only about Flt¡ocinonide, but other dnrgs as well:


                                                  244
obtahed   additional!      ilrat she did not want to put in writing:




       839.    That same day. Teva received a bid reqrtest fr'om another large customer,

Wahnarl. Shortly after that e-mail was forwarded to her, Defendant Patel lesponded by making

it clear that Teva would play nice in the sandbox with Taro:


                                                245
order and GPO). Prior to sending        thatl       oe        t Patel had spoken to Aprahamian on




       841.       Saudoz was also a competitor on two fonnulatio¡rs of Fluocinonide       -

coincidentally,   De    dzurt   Apraharnial was having si¡nilar corrrrnuûications with his co¡rtact at

Sandoz, CW-3,     duiug tlús time period. At least sorne of those calls    are set forth below:




                                                     246
         6ltU2OL4    Volce       Aprahamlan, An    (Taro)   Outsolnc         (sandozl G0tfi
                                                                       Cltr/-3
         6ltBl2OI4   Voice       Aprahamian, Ara   (Taro)   Outtoing   CW-3  (Sandoz) G01:00
         6hßl20f4    Volæ        Aprahamlan,   An  (Taro)   Outeolng   Oñ/-3 (sandoz) ûm:æ
         6lLgl20t4   Voice       Aprahamlan,   Ara (Tarol   Outgolng   CW-3 (Sandoz) 0:01;ü)


         61 2Ot4 Voice           Aprahamian, Ara   (Taro) lncomins     CW-3 (sandoz)    0:04:00




day. The notice stated:




nearlythirteeu   (13)      es.




increased its   WAC     cing to match Taro's pricfurg almost exactly. That same day, Defendant

Patel spoke to her contact at Sandoz     - CW-l - several tirnes, including at least those calls set
forth below:




                                                     247
Date                        Name           Direction   Contact Name   ïme          Duration
          Volce             Nlsha                      cw-1             7:54:45
          Voice      Pate   Nisha                      cw-1             959:38
          Voice      Patel, Nlsha (Teva)   Outgolng    CW-1            lS:(E:31
          Voice      Pate   Nisha          lncoml      cw-1
          Volce             Nlsha          lnoml       cw-1            15:ül:36
ilU2oL4   Voice             Nisha          lncomi      cw-1            75:21l.17
          Voice             Nisha                         I            17:58:19        0:




 845.             this time period, Actavis had also started to re-enter the urarket for




                                            248
                     Volce      Falkin, Marc (Actavis)      lncoming   Rekenthaler, David (Teva)
                     Voice      Falkin, Marc (Actavis)      lncoming   Rekenthaler, David (Teva)
                     Voice      Falkin, Marc (Actav¡s)      lncoming   Rekenthaler, David (Teva)
                     Voice      Falkin, Marc (Actavis)      Outgo¡ng   Rekenthaler, David (Teva)
                     Voice      Falkin, Marc (Actavis)      Outgoing   Rekenthaler, David (Teva)
                     Voice      Aprahamían, Ara (Taro)      Outgoìng   M.D. (ActavisI
                     Voice      Aprahamian, Ara (Taro)      Outgo¡ng   M,D.                          0:01:00
                     Voice      Falkin, Marc (Actavis)      lncoming   Rekenthaler,   David (Teva)
                     Voice                                  lncoming   Rekenthaler,   David (Teva)   0:(û22
        t2l912Ot4    Voíce                                  Outgoing   Rekenthaler,   David (Teva)   0:@:19
       t2/1ol2ot4    Voice      Falkin, Marc (Actavis)      lncoming   Rekenthaler,   David (Teva)   0:ft07
       72lLOl2Ot4    Voice      Falkin, Marc (Actavis)      Outgoing   Rekenthaler, David (Teva!     0:07:59
       72lrDl2Ot4    Voice      Falki n, fvlarc (Actavis)   lncoming   Rekenthaler, David (Teva)     û02:37
       72ltu2Or4     Voice      Aprahamían, Ara (Taro)      Outgoing   M.D. (Aaavis)                 0:02:fl)
       12ltu2Ot4     Voice      Aprahamian, Ara (Taro)      Outgoing   Patel, Nisha (Teva)           0:15:ü)
       r2ttz/2oL4    Voice      Falkin, Marc (Actavis)      lncom¡nB   Rekenthaler, David (TevaI     0:02:35,
       t2hil2OL4     Voice      Falkin, Marc(Actavis)       Outgoing   Rekenthaler, David (Teva)     0:(B:(D
       tutsl2t.L4    Voice      Falkin, Marc (Actavis)      lncoming   Rekenthaler, David (Teva!     0:02:¡10:a


                           o.       August 28,2014 Price Incresses

        846.     Ou Augrrst 28. 2014. Teva raised prices ou a             uu     er of different dnrgs. iucluding

those set fotth belor.v:




Follorving the uomral patteru, in the days and weeks leacliug up to the price increase, Defeuclants

Patel arrd Rekenthaler wele corrmruìicatilg with evely hipfi-quality colnpetitor oû tlìose dnrgs to



                                                            249
p¡aphic below:


                                                                                                                 lvllllrl
                                                          1,--i(
                                                                                            R:k:r.lh¡lrr tp!r,rk: t.) llc:tr         ori
                                         rìrlr. -:r: ì.1.t-,ì;t',ìj ¡l:it   L,',
                                                                                            8/   iI 'i:,j   is);   :ll1¡ (l   cai s)dûci
                                                   ::/,iì :i':f l- -ìl
                                                                                                                  8/2.r                               Zyjr:
               pat     ..
                                                                                                                                             rdlei        spÊai s       :c
        -lrryÉ,:11.,        -iÈl                                                                                                           (:reeir r-i:          i/2, (ì
   ;itt¡i     : :¡, ll, D c,                                                                                                               cell:), {ìr[rû:irrler
                                                                                                                                            SileðiS ta L-l Ê:i'
              a: ii¡: i                                                                                                                    o.   8,,   i   Q   ¡ nil S./i     l
                                                                                                                                                      i2   ,,o   l:




        Anìneal:                                                                                                                                ÁpDtex:
      Reåenthalcr                                                                                                                            fiekerìthaier
    rpeaks to 5.ß {2}                                                                                                                      snFali lo l.H. on
            on8í ¿1                                                                                                                        8122 i2 crlls) and
                                                                                                                                             8123 ¡2calls)




        (rr:.¡',-..1¡itr:                                                                                                                       Iìi!,r'fll).ì(r
     ir,]¡¡ i 1 1-"¡.;             ¡,1                                                                                                       'i:' rl,          t ¡ [l   (

       i ii     :riì    ¡ ji                                                                                                                 ;\'Jl litr;ìtir  ì,lll
                                                                                                                                                ¡.,.rr¡ tl,.,ll.ì

                                                                                                            Àr   t¿vì¡:
                                                                                    P;te1 sp:af,: :ù RoFÈ!;or or B,'27 (l ¡¿ ls'
                                                                                     l- ¿l.elt lla i . tÉll , tu i .lil. tr ir 8/ 'i8 -ì
                                                                                         t¿r :) Ei 2.1. 8r.ib .l ¿il:) ;lt{ V2S




                                                                                   250
     Date                    Name         Dire         Contact Name               Time
                                                       cw-1                             7:11:03    o
                Volce       Nisha                                 Rick                  8:02:19
                Volce       Nlsha                                 Rlck                  8r02:42
                Voice       Nisha                                                       8:27t27
                Voiæ        Nlsha                         1                             8:3tül
                Voice       Nisha                             Kevin                     8:32:42
                Volæ        Nlsha                                 R¡ct                  8:4t01
                Voice       Nisha                                 R¡ck                  8:41:06
                Volce       Nlsha         Ou$o¡ng          rson, Rlcl    (Actavls)      8:58:01
                Voice       Nisha         lncomi              Kevin                     9:21:26
                Voice       Nlsha                             Jim                      10:!14:30
                Voice       Nlsha         lncomi              Jim                      16:29:08
                Voice       Nlsha                             Kevin                    17:(þ:15




       851. Si      arly, with regard to the dnrg Prochlorperazire, Defendant Rekeuthaler

coùrmunicated with Defendant Nesta at Mylan on August         7          August I l,    as shown above.


Defenda¡rt Nesta, in hrm, comnunicated with M.D., a senior sales executive at non-Defendant

Cadista Phar:uaceuticals, on the same days that he had been communicating with Defendant

Rekenthaler.

                                                 251
        852.   A large number of the drugs on Teva's August 28,2074 price    increase list were

selected because Teva was following a "high quality" competitor. The coordination between

Teva and certain co-conspirators regarding those drugs is discussed more fully below.

                              i.     Mylan

        853.   Effective April 17, 2074,Mylan increased its WAC pricing on a number of

different drugs, including several that overlapped with Teva. Mylan also increased its contract

prices, but at least some of those price increases would not become effective until mid-May

20t4.

        854.   Pursuant to the established understanding between the two companies, Teva

immediately decided that it would follow the Mylan increases. On April 21,2014, T.S., a

national account executive at Teva, forwarded to Defendant Patel two spreadsheets with WAC

and AWP pricing information for the price increases taken by   Mylan. The spreadsheets were

created by Mylan personnel.

        855.   Defendant Patel, in turn, forwarded the e-mail to the Teva sales team and stated:




                         The list that Defendant Patel referred to included the following

products, several of which had been the subject of coordinated price increases in 2013 as well:

Amiloride HCL/HCTZ Tablets; Cimetidine Tablets; Enalapril Maleate Tablets; Fluvastatin

Sodium Capsules; Loperamide HCL Capsules; Prazosin HCL Capsules; and Sotalol

Hydrochloride Tablets.

        856.   Within days, Teva began receiving requests from its customers for bids due to the

Mylan price increases. On April24,2014, Defendant Patel began to formulat.      uI

                                               252
                    in order to respond to those requests, but noted that Teva was

I     about the Mylan custourer contract price poiuts, which were not publicly availal¡le.




the Mylan shategy, Defendant Patel noted that oue of her    Mylan       ase shategies rvould   not

have been   a   opriate for this sihtation. and concluded that:




                                                 253
Shortly after receiving that e-mail    - at I l: l5aur that   uring   -   Defendant Rekenthaler called

Defendant Nesta   at     al   and left a message. Nesta retumed the call at I 1:23am, and the two

spoke for nearly eight (8) rninutes.




The e-rnail was uncleal ou where T.S. had      obt    ed   this!          but the spreadsheet attached to

her e-mail was created by a Mylan employee.

       861.    Defeudants Rekenthaler and Nesta spoke again ou ilday 20,2014. Anùed with

this uew source ofl           Defend      Patel was urore coufident that Teva could follow the Mylan

price iucreases exactly, without   dis     ting the market. That sarne day,       as Defendant Patel began


to create a uew list of Teva price increase caudidates, she iustucted a colleague to include the


                                                    254
Mylzur increase dnrgs     -   with specific price points   - as its owrì. separ-ate   tab in the spreadsheet.

called   "follol."   Her colleague proviclecl the list, as requested, on May 2I.

         862.    On May 2l ^2014. Defeudauts Rekenthaler aud Nesta spoke twice, including one

call lasting neat'ly four' (4) uri¡lrtes. By May 28. Teva had a ruuch rnore cornprehensive list of

price increase iter¡rs. On that list, seveu of the Mylan        ite       were prorninently listed rvith   a


                     notation listed uext to each:

                                                                  r




                                                                           r




                                                                  I
                                                                      I
                                                                  I
Also on the list were tluee additional Mylan dmgs for which Teva would be leading the price

increase: Diclofenac Potassitun Tablets; Fhubiprofen Tablets; and Prochlorperazine Tablets.

         863.    With the list finnly squaled away         at the encl of   May, Defendants Rekenthaler and

Nesta had uo need to speak again until Aupltst, when Teva was preparing to irnplement the price

                                                     255
increases. In the weeks leading trp to the Aupust 28,2014 Teva price increases, Defendants

Rekenthaler a¡rd Nesta spoke several tirnes to coordinate, including at least the calls set forth

below:

         Date                      Name                    Direction       Contact Name            Duration
                    Volæ                  Davld                                   Jlm
            2014 Voice Rekenthaler. David lTeval           lncomlnc        Nesta. Jlm f lvtvlanl       0:06r(tr
             L4 Volce Rekenthaler, David (Teva)            lnomin¡         Nesta. Jlm (Ivlvlanl        0:14:(tr
         BlL L4 Volce Rekenthaler, David (Teva)            Outgoing        Nesta, Jim {Mylan}          0:02:ü)
         Al      Volce Rekenthaler, Davld (Teva)           Incomlng        Nesta, Jlm (ltrlvlan)       û06:û)
         Aßlz0t4 Voice ,Rekenthaler, David (Teva)          Outgolng        Nesta, Jlm (lvtylan)        0:01:(tr
                                                                                                       ûtl:(tr
         8|2U2OL4   Voice   Rekenthaler, Oavid    (Teva) O       ing       Nesta, Jim (Mylan)


                             ii.          Taro




agreed and made plans to    follow theur before Ta¡o had even put theur into effect.

         866.   Specificall¡ on May 28,2014, T-S. of Teva              s      Defeudant Patel the then-curreut

version ofher                                         spreadsheet.              at list included the   following

Taro drugs, which had uot yet been increased by Taro:




                                                     256
Defendant Patel likely obtained this information from Defendant Aprahamian on May 14,2014,

when the two exchanged eight (8) text messages and spoke for more than four (4) minutes by

phone.

         867   .   On June 3,2014    -   the date of the Taro price increases on Fluocinonide,

Carbamazepine, Clotrimazole, Warfarin and other drugs               - Defendants   Patel and Aprahamian

exchanged five (5) text messages. After exchanging those text messages, Defendant Patel

confirmed to her supervisor K.G. and another Teva representative that Taro had in fact raised its

pricing on Fluocinonide. Defendant Patel then added




                                            At 5:08pm that evening, Defendant Patel called Defendant

Aprahamian and the two spoke for nearly seven (7) minutes.

         868.      First thing the next morning, Defendants Patel and Aprahamian exchanged two

(2) text messages. Then, at 9:56am, the two spoke again for almost twenty-six (26) minutes.

Shortly after hanging up the phone with Defendant Aprahamian, Defendant Patel sent an e-mail

to K.G. making it clear that she had obtained          additionatl         regarding the Taro price increases

that she did not want to put into writing, stating:




         869.      On June 72,2014, Teva internally discussed future projections regarding

Carbamazepine       -   including the fact that its API supplier might run out of supply sometime in

2015. One of the options discussed was          a   price increase. K.G.   -   aware that Defendant Patel had

been in discussions with Defendant Aprahamian and               had!        regarding the Taro price

increase on Carbam azepine (and other drugs)           -   stated




                                                        257
                                                                                                         hr

fact, Defendant Patel had communicated with       Defeu            rahamian earlier that same day for

rnore than nine   (9)         es.




         Date                       Name         Direction   Contact Name            Time
                      Text          Nlshe
                                    Nlsha                                  Ara         9:16:52
                      Vole          Nl¡ha
                      Voice                 fd                     Kevin               4:37:ü)
                      Volce                                        Kevln              15:!16:37
                      Voice         Nisha                          Kevin              15:4L26
                      VolcÊ         Nlsha                                  Arô
                      Volce         Nlsha                          Kevln               8:ül:10




her supervisor K.G., about a list of drugs on which Teva planned to raise prices. A ntmber              of

theru   - including   Carbamazepine Chewable Tal¡lets, Carbamazepi¡re Tablets, Clotrimazole

Topical Solution, Fluocinonide Creatn, Emollient Cream, Gel and Ointment, and rüVarfarin

Sodirrm Tablets   -    i¡rcluded the uotation                              as the reason for the lncrease.



                                                   258
For that list of drugs, Defeudant Patel dilected that

                   Defendant Patel's directive meant that Teva would not seek to conrpete for

rnarket share against Ta¡o or Zydus when approached by customers due to those cornpetitors'

price increases.




already been




                                                 y, Patel stated:




                                                                                 a¡rd   de




                                                 259
       Date                         Name             Direction   Contact Name               Time
                     Volce         Nisha                                        Ara           8:!18:(Þ   0:üÌ01
                     Voice         Nisha                         Green, Kevin                 8:41:07    0:üÌ04
                     Volce         Nlsha    (Teval   ln@mlng                    Ara(Taro)    73;56¡,47
                     Voice                                              Kevln                14:(ts:53
                     Volce                                                      Are          14:24:¡f5
                     Voice                                              Kevin                L4:25:32
                                                                                             15:¿lû(B
                                                     I                          Ara          16:01:31
                     Volce         Nlsha                               Kevln                 16:23:!16
       6ltsl20t4     Volce   Patel, Nisha   (Teva) Outgolng      Green, Kevin   (Zydus) , L7:24:Oi 0:fjl:15




                               i¡i.                  us




Actavis had just 37o of the ura¡ket.

        878.       In April 2014, Zydus raised its price for        Top                      e Capsules.

Defendant Patel was iu freqtrent communication with               Defen           Gleen at the time of the Zydus

price increase.

        879.       ln the days leadiug up to the Jtrne 13 Zydus price increase on Warfarin, which is

discussed more      ñllly above, Defeudant Kevin Green coordirrated with both Defendant Patel and

Defendant Rekenthaler at Teva, as set forth iu the table below:




                                                          260
         Date                       Name                                   Contact Name             Time
          W4!!     -Ye!99   __Rekenthaler, Davld   (I-e-,v_a.l   Fþg                 - . l'!!iQ
                                                                           p¡e_-e¡leyþ.lzydusl
                   Volce           Nlsha                                          Kevln  tl:25t26
                   Volce     Rgkenthale¡.QryJd     llgv_ql !¡gry{ry Green, Kevln (Zydusl ¡l:37:(þ
                                                                       "
                   Volce           Nlsha                                   Gree   Kevin              15:36:37
                   Volce                                                          Xevln              t5|4t26
                   Volce           Nlsha                                   Green, Kevln   (Zydusf     8:13:10




with a notatiou:                                             o days before that           -   the sarne day that Defeu




in the days and weeks before it.

                                 iv.          Competitors Follow Teva




coo       ated.

          883.    For example, on October 10, 2014 Sandoz followed Teva's price increases on

tlu'ee   dmgs: (l) Arnoxicillin/Potassirur Clavulanate Chewable Tablets; (2) Diclofenac

Potassiuur Tablets; and (3) Peuicilli¡r V Potassiurn Tablets. Following the nonnal pattern,

Defendant Patel of Teva spoke to           CW-l of      Sandoz on the day of the Sandoz price increases                  for

more than tluee (3) minutes.


                                                            261
         884.   Then, on December 19, 2014, Actavis followed the Teva price increase on

Desmopressin Acetate Tablets. Defendants Rekenthaler of Teva and Falkin of Actavis spoke

frequently in the days and weeks leading up to the Actavis price increase, including calls on

November 18, November 27 and November 25,2014.

         885.   Indeed, even before Actavis followed the Teva price increase, Teva knew that

Actavis planned to increase. For example, on October 15, 2014        -   approximately six weeks

before Actavis raised its price   -   Teva received a request from a customer asking Teva to reduce

its pricing on Desmopressin Acetate because it was no longer offering competitive prices.

Defendant Patel's initial response to the customer was




                In a subsequent internal discussion, Defendant Patel expressed how difficult it

was to actually keep track of all of Teva's different collusive agreements, saying:




         886. Similarly, on March 4,2015, Mylan followed the Teva and Sandoz price
increases on Diclofenac Potassium Tablets. Defendant Rekenthaler coordinated that price

increase with Defendant Nesta of Mylan during two phone calls on February 18 and one call on

February 19,2015.

                        p.        January 28,2015 Price Increases

         887. Shortly after the August 28,2014 Teva price increases, Defendant         Patel accepted

a new   position at Teva. She left her position in the pricing department to take on the role of

Director of National Accounts at Teva. Her new position meant new responsibilities,




                                                    262
necessitating rnore fiequent h'avel to custoruer conferences and trade shows, giving her a gleater




       888.    'When
                       Defen    t Patel left the pricing deparhnent at Teva her position was not re-




several of its competitors related to these drugs are   set   below:




                                                 263
            Reil¿ni'.¡  er:il¡¡<::l ll B.                                                                                 irl ;:
                                                                                                                                                                  Ílc   ndq/r:
                                                                          L   ,r:-                                                                       P.rd   .prl¡      to       ttl.   ln   ¡¡r,
           íPrr)                r ìrr le.J;
                   rrr i¿ ir, (1.1                                                "                              :¡1.!.       i !.I
            l-lai,cIth. í ?rcll,l i. I tl
                                                                 '.j:rl i:L-1i,1,1
                                                                                     "
                                                                                          i-ro-
                                                                                                        r,illJ      I      ¡l irrllr:_,'
                                                                                                                                                        $rüúh(Hã2001*.a
           (\/: .i Sili! :: P:,1 !-, l,'lg
                                                                   :¡ó 111           -lr(j                                                              D,dúÊ¡ffiËb
                       il ¡i'.t
                             <
                                                                                                                                                            þ.bdal




                                       .1 t. :
               ,( .:   rtiìl::i     fi ;. r 1rì f,: i jli:,r l                                                                             it, , lì .;:r ;). t:r t,)r '¡: ì,) trr l/lr:i,l
                             r, j. lI .li,r" li,i!                                                                                                        r¡    -.r'    1,,.r   t




were all   rryell-a                   d   by Teva's competitoñ.

       892.              Some specific examples of Teva's coordination with cornpetitors about its January

28,2015 price ircreases arc set                                  fo           below.




                                                                                                  264
                                     i.           Propranolol

         893.     Propranolol HCL Tablets, also known by various braud nalnes incltrding Inderal




Febru         17,2015.




       Date                          Name                   D¡rect¡on   Contact Name        Time
                                               td                                             7:1&(Il
                    Voice    Rekenthale     David                                            15:39:(þ
                                            Davld                                             3:1ûül
                    Voice    Rekenthaler Davld                                                6:Z):(Ð


         896.         eed, the day before Actavis seut the price increase notice to its customers,




       Date                          Name                               Contact Name       TÌme         Duration
                    Volce     Reke                                            lvbrr
                    Volce     Reke          David                             Jim            3:12:(þ
                              Reke          Davld                              m             5:Sl:ü)
                    Volce     Reke                                            lVlarc



         897.     On Jaluary 16, 2015         -   more than a     mo     before the Actavis price ilcrease for

Propranolol was disclosed to the ptrblic            -   Defendant Rekenthaler forwarded Teva's price increase




7
  D,,rittg this ti¡ne period. Heritage and Qualitest were both sufferiug ñ'om long-tenu supply isstres on Propranolol
and were not viable courpetitors in the rna¡ket.

                                                            265
list to Defe¡rdant Patel. Propranolol was on the list, with the following explauations about

pricing sh'ategy aud reasous for the price iucrease:




days leading up to   Teva's   ce increase.




exa    le, the day before those price increases becaure visible to the public   - Febmary 16, 2015 -




2015 and again on Febnrary 19,2015.

        900.   Mylau ultirnately followed the Teva and Actavis price increases for Propranolol

with a pdce iucrease of its own     ou   y   10, 2015.

                              ii.        Ciprofloxacin HCL and Glimepiride

        901. Ciprofloxach HCL Tablets,          also kuowu by valious brand nâmes inchrcling

Cetraxal, Otiprio and Ciloxan, is an antibiotic that fights l¡acteria in the body. It is used to treat

different types of bacterial iufections, iucludiug skin infections, bone and joint infections,

respiratory or sinus iufections, tuilary tract infections, and certain types of diarrhea.

                                                    266
        902.    Glirnepiride Tablets, also knowu by the l¡rand name Auraryl, is a medicatiou used

to couhol high blood sugal in people with      tpe 2 dial¡etes.
        903.    Dr. Reddy's sigrificantly increased its pricing on both          C        floxaciu HCL and



533o/o depending on the dosage    stlength. The increases to the Glimepiride WAC were




                                   Name             Direction   Contact Name           Time        Duration
                    Voice   Patel, Nisha                        v.B.                    73:28:12
                    Voice          Nisha                        V.B.
                    Volce   Patel, Nlsha   (Teval   ln@m¡ne     v.B.                    951:53
                    Voice   Patel, Nisha                        V.B, Dr.                9:19:¡14
        il24120L4                                               V.B. (Dr.   Reddy's)   1û31.:æ
                    Voice         Nisha                         v.B. Dr.                1O¡10:28




       906.     Despite Dr. Reddy's best efforts, Teva was unable to add Ciprofloxacin HCL or

Glimepiride to its August 28 price    increase.        the sarne day that Teva sent its price increase

notices out to its customers, T.W., a senior accoturt executive at Dr.          Red       s, obtained a

complete list of Teva's price increases (including a nunber of drugs not sold by Dr. Reddy's).

Although unclear how T.V/. obtained this infonnation, the subject line of the e-rnail clearly




                                                     267
id   ified the information   as                               In her rnessage to several other Dr.

Reddy's colleapges. T.W. stated:




conversations.




on October 10,2014.




pricing. I¡r the days leading up to the Actavis price increase, Defe¡rdant Rekeuthaler of Teva

spoke to Defendant Falkin of Actavis several tirnes to coordinate the increase, includi.g twice on

Deceuber l7 (iucludhg one call lasting uearly nine (9) ruinutes) and once on Decenber 18,

20t4.




                                               268
       909. When Teva did follow the Dr. Reddy's (aud Actavis) price increases                 on

Ciprofloxach HCL and Gliurepiride, on January 28, 2015, Teva raised its V/AC pricing to match

Dr. Reddy's WAC prices exactly. That same da¡ Dr. Reddt's was (again) al¡le to obtah a ftltl



                               iii.           Griseofulvin




of Actavis to   co    inate the increase. Some of those calls ale detailed below:

       Date                           Name                Direction   Contact Name          Duration
                     Volæ    Rekenthaler, fhvld                             lvlarc
                     Voice                   Davíd                          Marc
                                                ld                          Marc
                     Voíce                   fÞvid                          À4arc
                                             Davld                          Marc
                     Voice                   David                          Marc
                                             David                          Marc
                     Voice                   David                          fVhrc
                     Voiæ                    fÞvid                          lVlarc
                     Voice        Nisha                                         Ric*


The Actavis price increase for Griseofirlvin became effective on October 6,2014.

       912.     Teva promptly added Griseofillvin to its own price increase list, with the notation

                                      as the reasou   for the price increase

       913. Teva followed the Actavis increase               for Griseofirlvin duing its next price ilcrease

eveut on January 28,2015. As discussed above, in the days leading up to that price increase




                                                       269
Defendants Rekenthaler of Teva and Falkin of Actavis coordinated frequently. Teva's price

increase for Griseofulvin Microsize OraI Suspension matched Actavis's WAC pricing exactly

                 3          Competitors Become "High Quality" After Successfully Colluding
                            With Teva

                            a.      M:ay 2014: Defendant Patel Updates The Quatity Competitor
                                    Rankings to Reflect New Relationships

          914.   A little more than ayear after she fîrst circulated her Quality of Competitor List,

Defendant Patel finalized an updated list on May 9,2014. This updated list reflected changes in

Teva's conspiratorial relationships.

          915.   Although ceftain competitors retained a high-quality ranking throughout the entire

relevant time period    -   like Defendants Mylan, Sandoz, Actavis and Taro   -   other competitors saw

their ranking increase (sometimes dramatically) after successfully colluding with Defendant

Patel or others at Teva on one or more drugs during the prior twelve-month period. These

changes demonstrate that Teva's quality competitor rankings were, in reality, a list of co-

conspirators that Teva could trust to adhere to the illegal agreements.

                                   i.      Apotex

          916.   Apotex, for instance, was one of Teva's two lowest-ranked competitors in May

2013 with a ranking of      -3.   When Defendant Patel updated her Quality Competitor rankings in

lv{.ay 2014, however,   Apotex was rated 12     - an increase in five points over that twelve-month
period.

          917.   Apotex made this jump in Teva's quality competitor rankings in large part due to

Defendant Patel's relationship with 8.H., a sales executive at Apotex, and the successful

coordination between Apotex and Teva in2073 on Pravastatin and Doxazosin Mesylate,

discussed above in Section IV.C.2.i.ii.




                                                    270
          918.    As noted above, Defendant Patel revised her May 2013 price increase list on May

29 ,   2013 to add, inter alia, Pravastatin. The day before   - May 28 - Apotex increased          its price on

Pravastatin by over 100%. Apotex's new, higher prices for Pravastatin exactly matched

Glenmark's May 16,2013 price increase.

          9I9.    In the days leading up to Defendant Patel's decision to add Pravastatin to her list

of price increase candidates   -   and Apotex actually increasing its prices       - Defendant   Patel

communicated frequently with B.H. at Apotex. Between           l|.1.ay   20 and May 24,2013, the two

spoke five (5) times.

          920.    Teva ultimately raised its prices on Pravastatin       -   to follow Glenmark, Apotex and

Zydus    - on August9,2073.     In the days leading up to the Teva price increase, Defendant Patel

spoke to B.H. at Apotex three (3) times to coordinate.

          921.    At the same time that Teva raised its prices on Pravastatin in August2013, it also

increased its pricing on Doxazosin Mesylate. Teva's new, increased price (a 1,053o/o increase)

matched Apotex's (and Mylan's) recent price increases. Apotex itself had increased the price               of

this drug on July 23,2013. B.H. of Apotex and Defendant Patel of Teva had one conversation

the week before Apotex took the increase, in addition to coordinating before Teva followed on

August 9, 2013.

          922.    Apotex soared dramatically in the quality competitor rankings for one additional

reason: in April 2013, Apotex hired J.H. as a senior executive. Defendant Rekenthaler of Teva

and J.H. began communicating regularly after J.H. was hired by               Apotex. There is no record that

they had ever communicated by phone before that.

          923. That relationship continued      through 2014. On April 4, 2014,Teva increased the

price on Pentoxifylline by as much as 69o/o. Despite the fact that Apotex was the market leader



                                                    271
at that time, Teva chose   to lead the price increase on Pentoxifylline. In the weeks leading up to

Teva's price increase, Defendant Rekenthaler of Teva engaged in numerous communications

with J.H. at Apotex. The two spoke twice on March 7,2014, for two (2) andthree (3) minutes,

respectively. They spoke again on March 20 for four (4) minutes, and again on March 25 for two

(2) minutes. A week after Teva increased its price     -   on   April ll,2014 - they spoke again for

five (5) minutes. During these calls, Defendant Rekenthaler gathered Apotex's pricing plans and

conveyed them to Defendant Patel.

       924.    As a result of Defendant Patel and Defendant Rekenthaler's successful

coordination with Apotex executives, Defendant Patel dramatically increased Apotex's quality

competitor ranking in May 2014.

                               ii.      Zydus

       925. Zydus - like Apotex - had been one of Teva's two lowest-ranked              competitors in

ll4ay 2013 with a ranking of   -3. But, when Defendant Patel updated her quality competitor

rankings in May 2014, Zydus was rated *2, an increase in fîve points over a twelve-month

period. While Apotex's increase in the ranking was due to Teva's successful collusion with

Apotex on several price increases in 2013 and20l4,Zydus's increase was more personnel-

oriented: Defendant Kevin Green, who had himself conspired with a number of competitors

while at Teva (at the direction of and in coordination with Defendants Patel and Rekenthaler at

Teva, among others) moved from Teva to Zydus in November 2013. With Defendant Green

firmly installed atZydus, Defendant Patel was emboldened to more fully include Zydus in the

conspiracy.

       926.    Defendant Patel's confidence was well-founded. In the year after Defendant

Green joine d Zydus, the two companies successfully conspired to divide markets and allocate




                                                 272
customers relating to Zydus's entry into the market for multiple drugs, including: Fenofibrate

(February   - March 2014), Paricalcitol    (March   - April   2014),Niacin (May     - June 2014), and
Etodolac ER (May       - July 2014). These agreements are discussed        more   fully above in Section

IV.C.l.h.

       927   .   Teva and Zydus also agreed to increase prices on Topiramate Sprinkles and

Warfarin Sodium tablets. Zydus increased the price for both of those drugs on June 13,2014.

Teva followed with an increase on both drugs on August 28,2014. With respect to the

Topiramate Sprinkles, Teva was explicit in its internal communications that its increase was to

"follow competitor," namely Zydus.

       928.      In the days leading up to both companies' price increases, Defendants Green and

Patel communicated frequently to coordinate the price increases. On June 19,2014
                                                                                              - four days
before Zydts increased its prices    - Defendants   Green and Patel spoke four (4) times. And on

August 27 ,2014    -   the day before Teva raised its prices   -   Green and Patel spoke three (3) times.

       929.      Defendant Green was also communicating frequently with Defendant Rekenthaler

of Teva around the time of the price increases on Topiramate Sprinkles and Warfarin Sodium

tablets. On June 17,2074, the two men spoke for eight (8) minutes. On August 20, the two

exchanged an addition al pair of phone calls.

       930.      Defendants Patel and Rekenthaler did not communicate with Defendant Green in

isolation. The two Teva executives made sure to keep each other apprised of their conversations

with competitors, including Green. In early 2014,Defendants Patel and Rekenthaler both

worked largely out of Teva's home office. After either one of them engaged in a phone call with

a competitor, he or she    would be sure to provide an in-person debrief of the communication so as

to avoid putting such information in writing.



                                                    273
        931.    Even before Defendzurt Greeu joined Zydus in November 2013, Teva had some

success iu coordinating price increases with Zydus. As discussed above, Defeudant Patel

decided to add Pravastatin to her price increase list only after        det       ning that Zydrs agreed to

the increase. Iu the week     lea    g up to Defendant Patel's decision to revise herprice increase        list




         Date                             Name              Direction    Contact Name      Duration
                      Voice        Green, Kevin                          M.F.
                      Voice               Kevin                          M.K.
                      Volce               Kevin                          K.R.
                      Voice        6ree   Kevin                          M.K.
                      Voice               Kevin                          M.K.
                      Voice        Gree   Kevin                          K.R.
                      Voice               Kevln                          K.R.
                      Voice        Gree   Kevin                          K.R.
                      Voice               Kevln                          M.F




2013. At    that    , Defendant Patel reconurended that Teva            follow the competitors that had

already raised their prices   -   including Zydus. Prior to Teva raising its prices ou August 9,2013,

Defend      Green spoke to K.R. at Zydus tluee        times-twice on Augrut 4,2013           and ouce on

Aupnrt 5.

                              üi.          Heritage

        934.    Heritage, like Apotex and Zydus, was not a hi¡ihly-ranked competitor when

Defendant Patel fust created the qtrality of competitor ranking list            h May 2013. Initially,



                                                      274
Defendant Patel gave Heritage a ranking of            "0." However, when   Patel updated her quality

competitor rankings in May 20l4,Heritage received the highest possible ranking of +3.

            935. The reason for Heritage's        significant improvement in Defendant Patel's quality

competitor rankings was the relationship that Defendant Patel established with the Vice President

of Heritage, Jason Malek. After moving to Teva, Defendant Patel began communicating with

Malek by phone as early as July 9,2013. From that date until July 25,2014, the two spoke by

phone at least 37 times.

            936.      Heritage's successful effort to coordinate price increases with Teva on seven

drugs   -   Acetazolamide, Glipizide-Metformin, Glyburide, Glyburide-Metformin, Leflunomide,

Nystatin, and Theophylline         -   is described in the Plaintiff States' Consolidated Amended

Complaint dated June 15, 2018, MDL No. 2724,2:77-cv-0376S (E.D. Pa.), which is incorporated

herein by reference.

                                  iv.         Lupin

            937   .   In Defendant Patel's initial li4ay 2013 quality competitor ranking list, Defendant

Lupin was given a ranking of +2. When Defendant Patel updated her quality competitor

rankings ayear later, Lupin received the highest possible rating of +3.

            938.      Defendant Lupin was awarded the highest score in the quality competitor ranking

in 2014 because Defendant Berthold of Lupin earned Defendant Patel's trust by consistently

agreeing to her price increase plans. From May 201 3 through           April 2014, for example,

Defendants Patel and Berthold spoke at least 76 times by phone. Defendant Green, while still at

Teva, also had a very strong relationship with Defendant Berthold. As discussed above, at times

Defendants Patel and Green would even coordinate with each other regarding which one of them

should coordinate a price increase or customer allocation agreement with Defendant Berthold.



                                                        275
        939.   As discussed more fully above , in 2013   - after Defendant   Patel joined Teva   -
Teva and Lupin conspired to fìx and raise prices on at least the following four drugs: Cefdinir

Oral Suspension, Cefdinir Capsules, Cefprozil Tablets and Pravastatin. Then inearly 2014,

executives at the two companies coordinated Lupin's entrance into the market for Balziva.

        940.   The relationship was so strong between Teva and Lupin that even when

Defendant Green left Teva, and Defendant Patel was out of the off,rce on matemity leave,

Defendant Berthold still found other executives at Teva to communicate with regarding a price

increase for the drug Cephalexin Oral Suspension. As discussed above, in October 2013

Defendant Berthold called Defendant Rekenthaler and T.S., a national account executive at Teva,

to coordinate Lupin's November 1,2013 price increase for Cephalexin Oral Suspension. When

Defendant Patel returned from matemity leave and began planning the next round of Teva price

increases, she continued these communications     with Defendant Berthold until Teva followed

Lupin's price increase on April 4,2074.

        941.   Defendants Patel and Berthold also coordinated a price increase and market

allocation scheme with regard to the drug Niacin ER, as Lupin was entering the market in March

2014. Given the successful track record between the two competitor companies, Lupin

warranted a f3 in the quality competitor rankings when Defendant Patel updated them in May

2014.

                             v.         Par

        942.   In Defendant Patel's initial lll4ay 2013 quality competitor ranking list, Defendant

Par was given a ranking of   +1.   When Patel updated her quality competitor rankings ayear later,

Par improved to a ranking of +2.




                                                 276
       943.    Defendant Par rose in the rankings largely because of several strong relationships

between executives at the two companies. For example, T.S., a national sales executive at Teva,

had a strong relationship with R.K., a senior sales executive at Par. The two began

communicating by telephone in September 2013. Between September 2013 andMay 20l4,the

two spoke at least twenty-seven (27) times by phone.

       944. Similarly, Defendant     Rekenthaler at Teva had a very strong relationship with

another senior executive atPar,   M.B.   Rekenthaler spoke with M.B. frequently throughout 2013

and2014. From the beginning of 2013 through }r4ay 2074, Defendant Rekenthaler spoke to

M.B. at Par at least thirty-two (32) times by phone.

       945.    Defendant Patel was well aware of these strong relationships, and relied on the

information that T.S. and Defendant Rekenthaler obtained from their communications with

senior Par executives in order to make pricing or bidding decisions for Teva's drugs. One such

example occurred on Friday, February      7   ,2014 when Teva received notice from a customer that it

had received a competitive challenge from Par on the drug Labetalol HCL Tablets. Defendant

Patel forwarded the e-mail to T.s. with three question marks:
                                                                   I     r.s.   responded

immediately                    The message that T.S. had left was for R.K. at Par, and the two

executives spoke five (5) times that same day. After these calls with R.K., T.S. responded back

to Defendant Patel saying




       946.    The following Monday, Defendant Patel also forwarded the original e-mail

(discussing the competitive challenge from Par on Labetalol) to Defendant Rekenthaler, saying

                                         One (1) minute after receiving that e-mail, Defendant

Rekenthaler called M.B. at Par and the two spoke for eighteen (18) minutes. Shortly after



                                                    277
hanging up the phone with M.8., Defendant Rekenthaler sent another e-mail to Defendant Patel,

stating:                                                   Defendant Rekenthaler spoke to M.B

again later that afternoon for three (3) minutes.

           947.    After these discussions between Teva and Par executives, Teva ultimately offered

only   a   nominal price reduction to that customer   - knowing   that this would likely concede the

business to Par.

           948.    As discussed more fully above, Teva continued to conspire with Defendant Par on

various market allocation and price fixing schemes throughout the remainder of 2014 and into

2015.

                               vi.       Greenstone

           949.    Greenstone was not a highly-ranked competitor when Defendant Patel first

created the quality competitor ranking list in May 2013. Defendant Patel had, atthattime, given

Greenstone a ranking of     "0." However, when Defendant      Patel updated her quality competitor

rankings in May 2014, Greenstone improved to a f 1 ranking.

           950.   One of the reasons for Greenstone's improvement in the rankings was Defendant

Patel's developing relationship with Defendant R.H., a national account executive at Greenstone.

Defendant Patel and R.H. were former co-workers at ABC, and had a longstanding relationship.

From the time Defendant Patel started her employment at Teva in April 2013, through the time

that she updated the quality competitor rankings in May 2014,Defendant Patel and R.H.

communicated by phone or text at least 66 times. Defendant Patel also spoke to R.H.'s

supervisor, Defendant Jill Nailor of Greenstone, numerous times in early 2014 to coordinate

Greenstone and reva price increases and customer allocation agreements.




                                                    278
         95 I   .   Defendant Patel and R.H. of Greenstone spoke consistently at or around the time

of every price increase effectuated by either company on drugs where they overlapped, including

for example: July 3,2073        -   the day of Teva's price increase on Fluconazole; December 2,2073

-   the day that Greenstone sent notices to customers of its price increases on Azithromycin

Suspension, Azithromycin Oral Suspension and Medroxyprogesterone; and April 4, 2014 _ the

day that Teva followed Greenstone's price increases on Azithromycin Suspension, Azithromycin

Oral Suspension and Medroxyprogesterone.

         952.       Given the willingness of Greenstone's executives to coordinate price increases

with Teva, Defendant Patel increased Greenstone's quality competitor ranking in}y'ray 2014.

                                vii.        Amneal

         953.       In Defendant Patel's initial li4ay 2013 quality of competitor ranking list,

Defendant Amneal was given a ranking of          +1. When Defendant Patel updated her quality

competitor rankings ayeü later, Amneal improved to a ranking of +2.

         954.       One of the reasons why Defendant Amneal rose in the rankings was because      of

several strong relationships between executives at the two companies. For example, Defendant

Rekenthaler of Teva had a strong relationship with S.R.(2), a senior sales executive at Amneal.

From May 2013 to }i4ay 2014, they spoke eight (8) times by phone, and attended many trade

association meetings and customer conferences together as well. Rekenthaler and S.R.(2) were

regular participants in an annual golf outing hosted by a packaging contractor in Kentucky,

where   - as discussed above - the generic      drug manufacturer participants (competitors) played

golf by day and gathered socially by night, referring to each other      asI          undl
             (Defendants Green and Ostaficiuk were also participants.)
I



                                                     279
        955.     Similar{y, Defendant Patel also developed   s    ng relationships with two Anureal

executives: S.R.(l), a seuior sales and finance executive at Amleal, and S.R.(2). As discussed

above, Defendant Patel and S.R.(l) coordinated price increases for the drugs Norethindrone

Acetate (Septernber 2Ol4) aud Bethanechol Chloride    (J         ry 20I5).




On the day of this rnessage exchange, Defendant Patel and S.R.(2) also spoke by phone for

nearly five (5) rnintrtes.




                                               280
                                Yiii.     Rising

       957.         In Patel's initial May 2013 quality competitor ranking list, Rising was given a

ranking of +1. When Defendant Patel updated her quality competitor rankings a year later,

Rising improved to a ranking of +2.

       958.         Rising improved in the quality competitor rankings because of the relationship

between Defendant Rekenthaler and CW-2. In2013, CW-2 left Sandoz to                    join Rising. At that

time, Rising was already preparing to enter the market for a drug called Hydroxyzine Pamoate.

Teva was one of the competitors already in that        market. During several calls in early October

2013, CW-2 coordinated with Defendants Green and Rekenthaler of Teva to acquire a large

customer and facilitate Rising's entry into the Hydroxyzine Pamoate market.

       959.         Later, in March 2014, CW-2 sought to retum the favor. At that time, Rising

experienced supply problems for the drug Diflunisal Tablets        -   a   two-player market involving

only Teva and Rising. In an effort to "play nice in the sandbox," and to further the ongoing

understanding between the two competitors, CW -2 contacted Defendant Rekenthaler of Teva and

informed him of Rising's supply problems and the fact that Rising may have to leave the market

at some point in the future. The purpose for the call was to alert Defendant Rekenthaler that

Teva would have the opportunity to take a price increase, as Rising would not be in a position to

take on any additional market share.

       960.         On   April 4,2014, Teva   increased the price on Diflunisal Tablets (by as much as

782yo), as   well   as   Hydroxyzine Pamoate (by as much as 165%). In the weeks leading up to those

price increases, Defendant Rekenthaler communicated several times with CW-2 at Rising to

coordinate the increases. The two spoke by phone twice on March               17   ,2014 and once on March

31.




                                                      281
       961.       When Rising decided to leave the Diflunisal market in mid-July 2014, CW -2

called Rekenthaler to let him know. Four months later       -   after Rising remedied its supply

problems   -   Rising re-entered the market for Diflunisal. Consistent with the fair share

understanding discussed above, and the rules of engagement that were generally followed in the

industry, CW-2 and Defendant Rekenthaler communicated in advance of Rising's re-entry to

identify specific customers that Rising would obtain and, most importantly, to ensure the

retention of the high prices that Teva had established through its price increase in April 2014.

On December 3,2014, Rising re-entered the market for Diflunisal Tablets. Its new pricing

matched Teva's WAC price increase from         April2}I4.

       962.       Defendant Rekenthaler's successful efforts to coordinate price increases and

customer allocation agreements with CW-2 of Rising led Defendant Patel to increase Rising's

quality competitor ranking inMay 2014.

                               ix.       Breckenridge

       963.       In Defendant Patel's initial May 2013 quality competitor ranking list, she gave

Breckenridge a ranking of +1. When Defendant Patel updated her quality competitor rankings a

yearlaler, Breckenridge improved to a ranking of +2.

       964.       Breckenridge improved in the quality competitor rankings largely because of the

strong relationship established between Defendants Patel and Rekenthaler and certain executives

at Breckenridge, which led to several successful price increases.

       965.       For example, on November 14,2013, Breckenridge increased the WAC pricing of

both Mimvey and Cyproheptadine HCL Tablets. In the weeks leading up to those Breckenridge

price increases, Defendant Rekenthaler communicated by phone several times with D.N., a sales




                                                   282
executive at Breckenridge. The two spoke twice on October 74,2013 and once on October 24,

2013. The call on October 24 lasted twenty-six (26) minutes.

        966.      On   April 4,2014, Teva followed the Breckenridge price   increases on Mimvey

Tablets (increasing the 'WAC pricing by over 100%) and Cyproheptadine HCL Tablets

(increasing the WAC pricing by over 90o ), to match Breckenridge's WAC pricing on both

products. Teva raised prices even higher on its customer contracts. Teva increased the contract

pricing of Mimvey by as much as 393Yo, and the contract pricing of Cyproheptadine HCL

Tablets by as much as 526Yo, depending on the dosage strength.

        967   .   As Defendant Patel planned for Teva's April 4, 2014 pñce increases, both she and

Defendant Rekenthaler continued to communicate with their counterparts at Breckenridge.

Defendant Rekenthaler spoke to D.N. at Breckenridge on January 15,2014           -   the day after

Defendant Patel sent her first list   of                               to K.G.   - for nineteen (19)
minutes. Similarly, Defendant Patel spoke with S.C.     -   a sales executive at Breckenridge    -   two

times on February 7,2014, as she was determining whether Teva should provide a bid to a

customer. After her discussions with S.C., Teva declined to bid for the business in order to avoid

taking market share away from Breckenridge as a result of the price increases.

        968.      As a result of the successful coordination of these price increases between Teva

and Breckenridge, Defendant Patel increased Breckenridge's quality competitor ranking in May

2014.

                                x.         Glenmar

        969.      Not every Teva competitor saw its quality competitor ranking increase between

2013 and2014. Defendant Glenmark, for example, declined slightly in the rankings. In

Defendant Patel's initial }lIay 2013 quality competitor ranking list, Glenmark was given a



                                                  283
ranking of +3. When Defendant Patel updated her quality competitor rankings a year later,

Glenmark was given a ranking of +2.

          970.   The reason that Defendant Glenmark declined in the rankings was because

Defendant Patel lost her most valuable relationship atthat company       -   CW-5. CW-5 left

Glenmark in April 2014. In the eleven-month period between Defendant Patel joining Teva in

late   April 2013   and CW-5 leaving Glenmark in    April 2014,the two competitors communicated

by phone or text message 121 times. They also communicated frequently using an encrypted

messaging application, WhatsApp. As discussed more fully above, starting in early li4:ay 2013

Teva and Glenmark conspired to     fix   and raise prices on a number of drugs, including:

Adapalene, Nabumetone, Fluconazole Tablets, Ranitidine, Moexipril, Moexpiril HCTZ and

Pravastatin.

          971.   In addition to CW-5, Defendant Patel also had other contacts at Glenmark      -
which is why Glenmark did not fall dramatically in the quality competitor rankings when CW-5

left the company. For instance, Patel exchanged 44 phone calls or text messages with J.C., a

sales and marketing executive at Glenmark, between May 2013 and July 2015. Similarly,

Defendant Patel exchanged 36 calls with Defendant Jim Brown, the Vice President of Sales at

Glenmark, between August 2013 and October 2014. As discussed more fully above, Defendant

Patel continued to coordinate with J.C. and Defendant Brown throughout 2014 on several drugs,

including Kariva and Gabapentin Tablets       - demonstrating   that Glenmark remained a quality

competitor even after CW-5 left the company.

                 4.      "Quality Competitors" Collude With Each Other As Well (Not Just
                         With Teva)




                                                   284
                       a.      One Example: The Sandoz/Nlylan Relationship

       972.    In addition to conspiring with Teva, the "quality" competitors also colluded with

each other on drugs that Teva did not market. Indeed, each of the quality competitors had their

own set of relationships with their counterparts at competitor companies that they used to

facilitate agreements regarding drugs where they overlapped. The relationship highlighted in

this section is the relationship between executives at Defendants Sandoz and Mylan. However,

to the extent that some of the drugs at issue involve additional competitor companies, those

relationships are also discussed.

       973.    In September 2012, CW-4 was concerned about her job security at Sandoz and

sought to network with executives at competing companies in the hope of obtaining new

employment. CW-4 contacted Defendant Nesta because she was interested in potentially

working at Mylan. CW-4 obtained Defendant Nesta's phone number from        a   mutual contact and

called to introduce herself. During that phone call, Defendant Nesta immediately started talking

about competitively-sensitive information. Although CW-4 was surprised that Defendant Nesta

was being so blatant, she did not stop him.

       974.    In the year that followed, between September 2012 and October 2073, CW-4 and

Defendant Nesta developed an ongoing understanding that they would not poach each other's

customers and would follow each other's price increases. Notably, CW-4 and Defendant Nesta

were not friends and communicated almost exclusively by phone. Examples of their

coordination with respect to specific drugs are discussed in more detail below.




                                               285
                              i.       Market Allocation    - ValsartanFC|Z
        975.   The first drug that CW-4 and Defendant Nesta coordinated about was Valsartan

HCTZ. Valsartan HCTZ,      also known by the brand name Diovan, is used to treat high blood

pressure.

       976.    Diovan was a large volume drug that had sales in the United States of

approximately $1.6 billion for the 12 months ending June30,2012.

       977.    Mylan was the first to file an abbreviated new drug application (ANDA) to

market the generic version   - Valsartan   HCTZ   - which, if approved, would give Mylan   180 days

of generic exclusivity. Sandoz manufactured the authorized generic. This meant that Sandoz

and Mylan would be the only two manufacturers of the generic version of the drug for six

months.

        978.   Mylan and Sandoz launched Valsartan HCTZ on the same day        -   September 21,

2012. In the days leading up to the launch, CW-4 and Defendant Nesta spoke at least twenty-one

(21) times by phone during which they discussed, among other things, allocating market share

for this product. These calls are detailed in the table below:




                                                  286
                 sl6/2012       Voice                                  Outgoing       CW-4 (Sandoz)       0:20:01
             : 9/612012         Voice                                  lncoming       CW-4 (Sandoz)       0:00:11
                  el612OL2      Voice                                  Outgoing       CW-4 (Sandoz)       0:00:05
                 el612Or2       Voice                                  lncoming       CW-4 (Sandoz)       0:01:18,
                 el6/2012       Voice                                  Outgo¡ng       CW-4 (Sandoz)       O:O5:22
             I   elil2o72       Voice                                  Outgoing       CW-4 (Sandoz)       0:00:43
                 elil2012       Voice           Jim                    Outgoing       CW-4 (Sandoz)       0:11:35
             i   sl7l2ot2       Voice    Nesta, Jim   (  lan)          lncoming       CW-4 (Sandoz)       0:01:03,
                                Voice    Nesta, Jim (lvlylan)          Outgoíng       CW-4 (Sandoz)       O:22:22
                                Voice    Nesta, Jim   (  lan)          lncoming       CW-4 (Sandoz)       0:01:35:
                                Voice    Nesta, Jim (ttÍylan)          Outgoing       CW-4 (Sandoz)       0:00:06
                                Voice    Nesta, Jim   (   lan)         Outgoing       CW-4 (Sandoz)       0:11l26
                                Voice    Nesta, Jim (tt ylan)          lncoming       CW-4 (Sandoz)       0:00:19
                                Voice    Nesta, Jim (fvlylan)          lncoming       CW-4 (Sandoz)       0:00:57
                                Voice    Nesta, Jim (fiíylan)          Ouþoing        CW-4 (Sandoz)       0:05:22
                                Voice    Nesta, Jim (trfylan)          lncoming       CW-4 (Sandoz)       0:03:30:
                                Voice    Nesta, Jim (Mylan)            Outgoing       CW-4 (Sandoz)       0:07:35
                                Voice    Nesta, Jim (ttlylan)          lncoming       CW-4 (Sandoz)       0:00:09,
                                Voice    Nesta, Jim (ttÍylan)          Outgoing       CW-4 (Sandoz)       0:03:32
                                Voice    Nesta, Jim (ttÁylan)          Outgoing       CW-4 (Sandoz)       O:02:N:
                                Voice    Nesta, Jim (tvlylan)          lncoming       CW-4 (Sandoz)       0:00:5{

             979. D             g these phone calls, Saudoz and Mylan             -   tluough CW-4 aucl Defendant

Nesta    -       apeeed   to dir,vy up the market so that each corupetitor obtailed roughly a            50o/o   rnarket

share.

             980.         Tluotrpdrout this tirue, CW-4 also kept Defeuda¡rt            Kell    (her supervisor)

repnrlally infonned of her discussions with Defendant Nesta and r¡ret with Kelluur in person to

discuss hel custourer accorurts, iucluding a rneeting on Septeuber 14,2012.

             981. On Septernber 2I.2012 - the date of the Valsartan HCTZ laurch - R.T., a senior
sales and rnarketing executive at Sandoz, seut an intemal e-ruail stating




                                                                 287
            982.   That sa¡ue day, Mylau issued a press release annourcing that it had received final

FDA approval to market generic Valsartan HCTZ. In an inter:ral series of e-mails reacting to

this news, a Sandoz e       loyee remarked:

H.F., a senior-most executive of Sandoz       G   any responded,




re,plied:




replied




Defeudant Kelltun




Valsafan H;CTZ. R.T. sent an internal e-mail in advance of the mssfing askiug

                                                                         After a colleagr.re respoudecl

with a list of potential Mylan customers, Kelh¡m responded,



R.T. then infonned the Srudoz teaur




                                                   288
                             ii.      Price Increases   -   Summer 2013

       986.    As detailed in Section IV.C.2.g.iii above, after Mylan and Teva implemented

significant price increases in early July 20 I 3, Sandoz executives sought to obtain a

                      of those Teva and Mylan price increases. Sandoz sought this information

because it did not want to accidentally compete for market share on any of the Teva or Mylan

drugs that overlapped with Sandoz.

       987.    To that end, on July 15, 2013, Sandoz executives held an internal meeting during

which CW-l instructed members of the Sandoz sales team, including CW-2 and         CW-4,1


       988.    That same day, as detailed above, CW-2 contacted his counterpart atTeva,

Defendant Rekenthaler, and obtained the list of drugs that Teva increased on July 3,2013, along

with the percentage increases for each. Similarly, on July 16,2013, CW-4 called her contact at

Mylan, Defendant Nesta. The call lasted two-and-a-haIf (2.5) minutes. A half hour later,

Defendant Nesta retumed the call and they spoke for nearly nineteen (19) minutes.

       989.    During those two calls, CW-4 asked Defendant Nesta to identify the drugs Mylan

had increased prices on so that Sandoz could follow with its own price increase. Defendant

Nesta provided CW-4 with a list of drugs, highlighting that the Nadolol price increase would be

large. Defendant Nesta also emphasized that Mylan did not appreciate having its prices

challenged and that prices should be kept high. After the phone call ended, CW-4 sent the

following e-mail to her superiors (the "July 2013 E-mail"):




                                                289
       990.    For at least one drug ou the list   -     eridol   -   Mylan had yet to raise price at the

time of the July 2013 E-rnail. Indeed, Mylan would not raise price on this product uutil Augrust




declined to bid and take business   frour    an crutomers (except in one instance where Mylau

had more than its fair share) and raisedprices to uratch Mylan on a ntunber of products. Some

exarnples of this conduct are detailed below.

                                       a)       Haloperirlol and Trifluoperazine IICL

       992.    Haloperidol, also known by the brand naure Haldol, and Trifluoperazine HCL,

also known by the brand narne Stelazine, are antipsychotic drugs that are used to treat disorders

such as schizophrenia and Toulette syndroure.


                                                   290
       993.       On August 6,2013, Defendant Nesta of Mylan called CW-4 at Sandoz twice.

Both calls were less than a minute long. Three days later, on August 9,2013, Mylan

implemented signif,rcant price increases on both Haloperidol and Trifluoperazine HCL. For

Haloperidol, Mylan increased the WAC price by 250% on several formulations. For

Trifluoperazine HCL, Mylan increased the WAC price by 80% on all formulations.

       994.       On August 19,2013, S.G., a national account executive at Sandoz, sent an

internal e-mail stating that Mylan increased its prices on Haloperidol and Trifluoperazine and

that Sandoz needed to

       995.       On August 22,2013, CW-2 e-mailed Defendant Kellum stating that    CVSI


             Kellum forwarded the request to CW-1 and F.R., a pricing manager at Sandoz. F.R.

responded,

                                              CW-1 replied that he would obtain the pricing data,




       996.       On September I 8, 2013 , CW- 1 e-mailed Defendant Kellum with his price

increase analyses for Haloperidol and Trifluoperazine    HCL. For Haloperidol, CW-1 indicated

that Mylan hadT2Yo market share, Sandoz had l5o/o, and Zydus had l0o/o. For Trifluoperazine

HCL, CW-l stated that

       997   .    On September 25,2013, Walgreens      - a Mylan customer - e-mailed Sandoz
asking for bids on Haloperidol and TrifluoperazineHCL. CW-1 sent an internal e-mail

explaining that




                                                 291
       998.    On October 2,2013,         CW-l e-urailed S.G., the      Saudoz natioual accorurt executive

assip¡red to Walp¡eens, dilecting S.G. to not only decliue to bid at Wal¡peens, but also lie about

the reason for doiug so:




       999.    Over the next several days, CV/-4 a¡rd Defen t Nesta spoke by phone several




Nesta had not communicated by phone           since     gust 6, 2013.

       Date         Call                   Name           Direction     Contact Name       Duration
        rol3l2ot3    Voice      Nesta, Jim (Nesta)                      CW-4(Sandoz)
        Lol3l2ot3    Voice      Nesta, Jim (N                           cw-4( Sandoz)          0:02:G)
        LOl4/2oL3    Voice      Nesta, Jim (Nesta)       lncoming CW-4
                     Voice      Nesta. Jim       (Nesta) lncomins cw-4                         0:10:56
                     Voice      Ne         Jim                          cw-4                   0:00:24
                     Voice      Nesta, Jim Nesta                        cw-4                   0:00:05
                     Voice     .ll.e   $¿-{n ß-e.:!a-l 9 y-_ts,-9-it,s*. .9W:11-leF-ç:)-
       LO\4/20I3     Voice      Nesta, Jim   (Nesta) lncoming CW-4 (Sandoz)                    0:11:


       1000. On October      15, 2013 (the day after the last of the phone calls uoted above),           CW-l

e¡nailed the Sandoz Pricing Corrrnrittee recommending that Saudoz increase pricing on

Haloperidol and Trifluoperazine HCL. After reviewiug the e-mail, O.K., a senior executive

respousible for business plamring at Saudoz, recournended approval of the Haloperidol price

                                                      292
increase, but advised that Sandoz wait to increase the price of Trifluoperazine HCL until January

2014 because of price protection penalties that would be triggered   if   Sandoz increased in October

2013. As O.K. explained,




        1001. Ultimately, Sandoz followed O.K.'s recommendation and increased its WAC

pricing on Haloperidol to match Mylan's pricing on October 25,2013, but waited to follow on

TrifluoperazineHCL until January 31, 2014.

                                       b)     Benazepril IJCTZ

        1002. Benazepril HCTZ, also known by the brand name Lotensin, is an angiotensin

convefting enzyme (ACE) inhibitor that is used to treat high blood pressure.

        1003. In July 2013, Sandozfinalized its plan to re-launch Benazepril HCTZ. However,

because Sandoz executives knew that Mylan planned to increase price on this product,       it chose to

wait to re-enter the market until after Mylan increased its price so that Sandoz could enter at the

higher price.

        1004. On July 12,2013,    a marketing executive at Sandoz sent an internal e-mail

regarding                                    stating:

                             Similarly, during a Commercial Operations meeting on July       15,

2013, it was confirmed that Sandoz was just waiting for confirmation of a Mylan price increase

before re-entering the market.

        1005. The next day, on July 16, 2013, CW-4 spoke with Defendant Nesta and sent the

July 2013 E-mail outlining the Mylan price increase drugs that Defendant Nesta had provided to

her (discussed more   fully above). That list did not include Benazepril HCTZ. CW-1 forwarded



                                                293
the July 2013    E-nail to Defendant Kellum stating

                                                                                        CW-l thene-

   iled CW-4 asking,




       Date       Cåll              Name        Direction      Contact Name    ïme           Duration
                  Voice            Jlm                            4             14!12:56
                  Voice             Jim                           4             14:4t59
                  Volæ             Jlm                            4             l!l:1!!:44
                  Volae             Jim                           4              l3:1.4z20
                  Voice            Jlm                                           13:24:49




pricing.




market on April 2,2014 as the authorized generic. When Rising entered, it essentially matched

the WAC pricing of Sandoz and      Mylan. Both before       and after   ent   g the market, CW-2        -   theu

at Rising   - cormnuuicated   with his former colleap¡res at Saudoz (CW-I, CrW-3, and L.J.) about

obtaining malket share on Benazepril HCTZ. Through those comrnrrnications, Sandoz

ultimately aptreed to relinquish ABC to Rising so that the new ent'ant could achieve its fail share

of the market.


                                                  294
                                        c)      Levothyroxine

         101L Levothyroxine      is a synthetic form of the thyroid hormone thyroxine used to treat

hypothyroidism, goiter, thyroid cancer, and cretinism.

         1012. Levothyroxine was the second most prescribed drug, measured by number of

prescriptions, in the United States in the first quarter of 2010. Over 120 million prescriptions are

written annually for Levothyroxine in the United States, treating 15% of the population over the

age   of55.

         1013. Since approximately December 2010, Defendants Mylan,             Sandoz, and Lannett

have dominated the generic Levothyroxine market.

         1014. In the years 2013 and2014, the three competitors coordinated to significantly

raise the price of Levothyroxine. Defendant Nesta of Mylan spearheaded the discussions by

speaking with K.S., a senior sales executive at Lannett, and with CW-4 of Sandoz. In addition to

communicating directly with CW-4 on this drug, Defendant Nesta also communicated indirectly

with Sandoz through     a mutual contact at a competitor company      -   Defendant Green of Teva.

Notably, Levothyroxine was not a drug that Teva sold.

         1015. As detailed above, Mylan increased prices on a number of drugs on January         4,

2013, including Levothyroxine. The day before the Mylan increase, on January 3,2073,

Defendant Nesta of Mylan and Defendant Green of Teva spoke at least four times by phone. The

next morning   -   the day of the Mylan price increases   -   Defendant Green spoke twice with

Defendant Kellum, including a six (6) minute call at 9:34am.

         1016. Shortly after hanging up the phone with Defendant Green, Defendant Kellum             sent

an internal e-mail stating, among other things, that he

                                                                  and Defendant Kellum advised his



                                                  295
team to                             on this product. As the phone records demonstrate, Defendant

Kellum's source for the information was                                   but rather Defendant Green of Teva.

           1017. That same morning, K.S. of Lannett called Defendant Nesta of Mylan. The phone

call lasted 44 seconds. Then, on January 10,2013, Defendant Nesta called K.S. back and they

spoke for more than six (6) minutes. That same day, McKesson e-mailed Sandoz and requested

a   price reduction on Levothyroxine. Kellum responded internally,




           1018. The following Monday           - January   74,2013      - Lannett   raised its WAC pricing for

Levothyroxine to match Mylan. Notably, after these phone calls, Defendant Nesta would not

speak again with K.   S   .   of Lannett until August 6, 2013       -   three days before Mylan increased its

prices for Levothyroxine a second time.

           1019. On July 16,2013        -   as detailed above   -   CW-4 spoke with DefendantNesta and

sent the July 2013 E-mail identifying the Mylan price increases. The price list included

Levothyroxine and noted that Lannett had followed.

           1020. On August 6,2013, Defendant Nesta called CW-4 two times. Both calls                    lasted

less than a   minute. A few minutes after the second call, Defendant Nesta called K.S. at Lannett.

The call lasted 24 seconds (likely a voicemail). Three days later, on August 9,2Ol3,Mylan

increased WAC pricing on Levothyroxine for a second time.

           1021. On August 10,2013, S.G., a national account executive at Sandoz, sent an

internal e-mail that stated:




                                                                             CW-4 replied to S.G.'s e-mail

stating,



                                                        296
        1022. Pursuant to their ongoing understanding, Lannett followed quickly and matched

Mylan's WAC pricing on August 14,2013.

        1023. On August 14,2013, S.G. sent           an e-mail to Defendant Kellum, copying     CW-l,

regarding                           and asked                                       CW-1 responded:

                    In response, S.G. replied:

                    CW-l answered

        1024. On September 5, 2013, Cigna        -   a   Mylan customer   - contacted Lannett   and

requested a bid on Levothyroxine. J.M., a national account manager at Lannett, forwarded the

request to K.S. stating

                                                                          J.M. explained   that!


I       Nonetheless, on September 12,2013,Lannett declined the opportunity and blamed

supply issues stating




       1025. During a September 10,2013 earnings call, Lannett's cEo,4.B., was asked for

his reaction to Mylan's Levothyroxine price increase. A.B. responded,




       1026. On September      13, 2013, Sandoz did indeed act "responsibly" and, consistent with

the understanding it had with its competitors, raised WAC pricing to match Mylan and Lannett.




                                                     297
          1027. The tluee competitors   - Defendants   Mylau, Lamett, and Sandoz        -   did not stop

there. They coordiuated again to raise price on Levothyroxine in ApriUlvfay 2014.

          1028- Consistent with the 2013 increases, Mylan was the fust to raise its WAC pricing




         Date                    t Name        Direction    Contact Name   Time         Duration

                     Voice        Jim                       K.S.            18:59:53


                     Voiæ         Jim                       K.S.            2l:.(A:47




Lannett   sta   g:                                                                De

Sullivan responded:

                                             Defendant     Sulli hudl          about the Mylan




prior.




the WAC púcing of its competitors.




                                                298
                                            d)      Clomipramine HCL

         1031. Clomipramine HCL, also known by the brand name Anafranil, is used for the

treatment of obsessive-compulsive disorder, panic disorder, major depressive disorder, and

chronic pain.

         1032. In addition to Defendants Sandoz and Mylan, Defendant Taro also manufactured

Clomipramine HCL. Indeed, it was Taro that led a price increase on this product on May                      l,
2013. The price increase was striking        - more than a 3,440yo increase       to Taro's WAC pricing on
                        8
certain formulations.

         1033. In the weeks leading up to the Taro price          increase on Clomipramine HCL,

Defendant Aprahamian of Taro spoke several times with both CW-3 at Sandoz and                     M.4.,     a


national account manager at Mylan. In fact, on several occasions during this time period,

Defendant Aprahamian hung up the phone with one competitor and immediately called the next.

At the same time, CW-4 of Sandoz was also speaking with D.S.,               a senior sales and national

account executive at Taro. During these conversations, Defendants Taro, Sandoz, and Mylan

agreed to raise the price of Clomipramine        HCL. Certain of these phone calls are detailed in the

table below:




8
  Defendant Taro also increased pricing on a number of other products on this date. These other products   will   be
the subject of a subsequent Complaint.

                                                       299
      Date        Call                Name          Dírection   Contact Name     Duration
                   Volce   Aprahamlan, An lTaro)    lncomlng    CW-3 (Sandoz)
                   Voice                     Ara                cw-3
                   Volce                     Ara                M.A.
       414120L3    Voice                     Ara                cw-3
                                             Ara                cw-3

                   Vole                      Ara                cw-3
                   Voice                     Ara                cw-3
                   Volce                     Ara                cw-3
                   Voice                     Ara                   -3
                   Volce          3                                        Ara
                   Volce                     Ara                cw-3
                   Volce   D.S.                                 cw4
                   Voice   D.S.                                    4
                   Volce                     Ara                   3

                   Volce                     Ara                M.A.
                   Volce          3                                        Arä
                   Voiæ                      Ara                   3
                   Voice                     Ara                M.A.
                   Vofce                                        cw-3
                   Voice                     Ara                cw-3
                   Volæ           3                                        Ara
                   Volce                     Ara                cw-3
                   Volce   Aprahamlan, An (Tarol    lnæmlng     CW-3(Sandozl
                   Voice                     Ara    lncomi      cw-3

       1034. CW-3 of Sandoz also took coutemporane notes of some of his couversations




products that Ta¡o planned to increase on May lst:




                                                   300
Indeed, there are notations in CW-3's notebook that demonstrate that he began communicating

with Defendant Aprahamian about Taro's May         I   increase as early as   April 2,2013.

       1035. As part of the agreement to raise prices and not poach each other's customers on

Clomipramine HCL, Defendant Sandoz consistently refused to bid for Taro's customers after

Taro raised its price. For example, on     April 30,2013, Publix e-mailed Sandoz stating that it had

received a price increase letter from Taro regarding several Sandoz overlap products, including

Clomipramine HCL, and asked whether Sandoz wanted to bid for the business. Defendant

Kellum e-mailed CW-4 stating




       1036. Taro did     agree to concede one customer to Sandoz so that the competitor could

achieve its fair share of the market. On May 1,2013, Rite Aid e-mailed Sandoz asking for a bid

on Clomipramine     HCL. Defendant Kellum responded:




        1037. The next day, on    }y'ray   2,2013, Defendant Aprahamian of Taro called CW-3 at

Sandoz and they spoke for five (5) minutes. CW-3 hung up the phone and then immediately

called Defendant    Kellum. The two spoke for eight (8) minutes. First thing the next morning -

on May 3,2013   -   CW-3 called Defendant Aprahamian back and they spoke for another five (5)

minutes. Within a half hour, CW-3 again contacted Defendant Kellum and spoke for two (2)

minutes. Later that day, CW-4 of Sandoz e-mailed Kellum regarding an upcoming call with Rite

Aid stating:




                                                    301
        1038. Ultirnately, Sandoz was awalded the Clomipramine HCL busi¡less at Rite Aid.

When Rite Aid notified Taro, Defendant Apraharnian            forwarded           e-urail to M.P., Chief

Commercial Officer at Taro.




of these calls are detailed in the table   bel    :




             20ül Volæ        Aprahamian, Ara     lTarc) Outsoine        UtA. flt4vlanl          û01:(¡
                                                                                                 0:08:tr
                                                                                                 ûß:20
                                                                                                 0:Ofl:(þ
        5l æül Volæ           Aprahamlan,   An (Taro) Outgolng           ftí.A. (tviylanl        û0tü
                     Voice                  Ara                          M.A.
                     Volce                  Ara                          lvtA.
                     Voice           Jim                                     -4
                     Volce                  Ara                               3
                     Voice                  Ara                              -3
                     Volce                  Ara                          NtA.
                     Voice                  Ara                          M.A.                    0:02:ü)
                     Volce    D.S.                                       c1^r-4
                     Volce    D.S.                                            4
                     Voiæ     D.S.                                       cw-4
                     Voice    D.S.                          lncomi       cw-4




for Clomiprenrine HCL and asked Taro to bid for         the          iness. Defendant Aprahamian

responded that he was




        1041. On July 16,2013, CW-4 of            Sandoz seut the July 2013 E-rnail identiSing

Clouriprarnine HCL as a Mylan price increase product. By this time, Sandoz knew that Mylau

had increased its price on this product.

                                                      302
           1042. On July 20,2013, Taro received a                                     notification that Sandoz was

increasing price on Clomiprarniue           HCL. Defeudant Aprahamian forwarded the notice to M.P

stating:




           1043.     o days later   -   on July 22,2013         -   Sandoz increased its WAC pricing to match




           lÙM. On          t 5, 2013, Walggeens          - a Mylan           ct¡storuer   - e-mailed Sandoz   and




intemal    e' il
respondecl negatively, based on the agreeurent in place with Mylan, stating




Sandoz     twice. Both calls lasted less than a rninute (likely voicernails). The uext da¡ on Augrust

7,2013, S.G. replied to Defe nt Kellum's e-urail, stating:



           1045. In October 2013, CU/-4 and Nesta spoke by phoue several times. At least some

of these calls a¡e detailed in the      c     below:

           Date                               Name              Direction            Contact Name
                         Yeiç-   - I"e-*alir 0ry"led 9*4sÐ!re_
                         Voice Nesta. Jim (Mvlan) Outgoins
                                                                                 .
                                                                                     cw-4
                                                                                     CW-4 (Sandoz)
                         Volce Nesta, Jim (Wlan) lncoming                            CW-4
                         Voice Nesta, Jim (fi¡lvlan ) lncoming                       CW-4 (Sandoz)       0:
                         Voice Nesta, Jlm (Mylan) Outgoing                           CW-4
                         Voice Nesta, Jim (Naylan) Outgoing                          CW-4 (Sandoz)       0:@:05
            !91_4L2-oþ Velç -       Nç-$-e,-.|!ry!   _(wtv!ed   o*r¡,!s-q_r   f'e    g{,-! lgsngoz)
           l0ll4lz0t3- .Y_ojçç      Ng¡ta.Jim        (Þlylan) tncoming               CW-4 (Sandoz)       0:11:




                                                          303
          1046. After this series of calls, duing the uroming of October L5,2OL3,CW-4 of

Saudoz called Defeudant   Kelltrm. The call lasted one minute. Approxirnately one half hou



Clo            e   HCL.

          1047. On October 23,2013, Sandoz submitted a bid to McKesson and the custorner




statmg:

                                     -4




                                              304
           1049. As is clear from the above allegations, Defendant Kellum's statement was a lie.

In reality, Sandoz had raised its prices after coordinating the increases with Taro and Mylan in

advance, and stayed true to its commitments to keep those prices high.

                                        e)     Tizanidine

           1050. Tizanidine, also known by the brand name Zanaflex, is used to treat muscle

spasticity due to spinal cord injury or multiple sclerosis.

           1051. As of May 2073, Defendants Sandoz, Mylan, and Dr. Reddy's were in the market

for Tizanidine. Dr. Reddy's led the increase on this product on May 13,2073, increasing its

WAC price and raising contract pricing tenfold. At that time, Dr. Reddy's was the market leader

with 59Yo market share, while Mylan had24%o, and Sandoz had 17yo.

        1052. Tizanidine was a drug that had been on the market for many years and whose

price had eroded as many competitors entered and exited the market depending on the

profitability of the drug. As Dr. Reddy's explained in an internal presentation,

                                                                            and stated that Dr. Reddy's

ASSU1nES




        1053. Sandoz was thrilled when it learned that Dr. Reddy's had increased its price        on

Tizanidine. For example, on May 10,2013, S.G.,         a   national account executive at Sandoz, sent an

internal e-mail stating that




                                                                                  Defendant Kellum

responded,                          Kellum then quickly sent out a directive to the team to




                                                 305
         1054. Ou May 13,2013, Dr. Reddy's published its new WAC pricing for Tizanidine.

That same day, Defendaut Nesta of Mylan called CW-4 at Sandoz and they spoke for 4 minutes.

Two days later, CW-l of Sandoz sent an internal e-mail to Defendant Kellum regarding

                stating




below:

         Date                     Target   Name       Ef Oireaiontl   Contact Name         Duration
                          Voice            Jlm                        cw-4
          5l2A2Oß Voice           rNesta, Jim    ( lanl    lncomins   J.A. (Dr. Reddv'sl       0:0:0
                                                                                               oqÌ42
                          Voice            Jim             lncomi     cw-4
                                                                                               û01:25
          5lZ3l2O13 Text :Nesta, Jim ( lan)                Outgoine   J.A. (Dr. Reddy's)       0:ü):tr
                          Text             Jlm                        J.A. Dr.
                          Voice            Jim                        J.A. Dr.


Notably, after this, Defèndant Nesta would not            speak     J.A. again rurtil tluee uronths later in

August 2013.

         1056. On May 29,2013, customer Omnicare e-rnailed Sandoz and asked whether it

wanted to submit a bid for Tizanidine. CW-3 of Sandoz forwarded the request internally to CW-

I   a¡rd Defendant   Kellum asking

                                                                      A few minutes later, Defeudant

Nesta called CW-4 at Sandoz and they spoke for nearly thirteen (13) min¡1ss. Later that day,



                                                          306
CW-l replied to CW-3's e-mail stating,                                      CW-3 then responded to

Omnicare, stating that




         1057. On June 14,2013, Anda, a wholesale customer, e-mailed J.A. of Dr. Reddy's

asking                                        J.A. responded,                             J.A. had

learned of Mylan's intent to follow the price increase through his prior communications with

Defendant Nesta. However, Mylan had not actually raised its price on Tizanidine at the time      of

the inquiry, and would not do so until July 2,2013.

         1058. On   June 26,2013, Meijer, a supermarket chain customer, e-mailed Dr. Reddy's

requesting a bid for Tizanidine. J.A. forwarded the request to N.M., a marketing executive at Dr

Reddy's, stating:                                               N.M. responded:



                                                            J.A. replied,

                                            A few weeks later, Meijer forwarded the same request

to Sandoz. Sandoz's response was similar:

                         b.    Individual Defendant Relationships

         1059. The relationship between CW-4 and Defendant Nesta        discussed in detail above is

just one example of two competitors capitalizing on their relationship to fix prices and allocate

markets on drugs that both companies manufactured. Each of the individual Defendants had

their own relationships with contacts at competitor companies that they utilized to allocate

markets and raise prices on overlap drugs. Many of these relationships are discussed throughout

this Complaint.




                                                307
        1060. The following sections profile each individual Defendant and their primary

contacts at competitor Defendants, including cataloging the number of phone calls and/or text

messages exchanged between       them. The charts that follow are limited to communications with

employees at other Defendants and do not include communications the individual Defendants

may have had with executives at competitor companies that are not named as Defendants in this

Complaint.

                                i.      Ara Aprahamian

       1061. Defendant Aprahamian is the Vice President of Sales at Defendant Taro and has

held that position since he moved to Taro from Actavis in March 2013. Aprahamian regularly

communicated with competitors, including with several of his former colleagues at Actavis, and

has established relationships   with individuals at many of the corporate Defendants. For example,

between March 2073 and October 2018, Aprahamian exchanged at least 706 phone calls and text

messages   with his contacts at Defendants Sandoz, Glenmark, Teva, Dr. Reddy's, Actavis, Mylan,

Wockhardt, Lannett, Amneal, Greenstone, and Aurobindo. These communications are detailed

in the table below:




                                                 308
              Contact Name                               Count         Min Date          Max Date
              CW-3 (Sandoz)                                      190         311912013         slralzoft
              Grauso, Jim (Glenmark)                             106          ilt|20!4        to/t612018
              Patel, Nisha fTeval                                100         sl22l20L3          3ßlæ'L6
              J,M, (Dr, Reddy's)                                  67         3/27/20!3         ilBln!8
              fvtD. (Actrvis)                                     52         3/ls|2013          el2l?0L6
              M.A, (lvlylan)                                      50          4/4/2OL3          2/el2c'16
              Ìvl.C.(      ckhardt)                               26          sh/201i          8/2OlæL7
              A,B. (Lannett)                                      22        17/1s/2013        t2/t4/2077
              Falkin, Marc (Actavis)                              2t         41til2014          3l8l?0/L6
              A.B. (Actavis)                                      16         8/1612073         4ltel2076
              S.R.   (Amneall                                     1i          61612014         4129lnL6
              M.B. (Actavis)                                      t2         sl!312013         8122ln!5
              firLB. (Glenmark)                                   11              2013         3126lnM
              Lan    nett Pharmace utica ls                        I          6/6/20t4         4/2e/æ.t6
              A.G. (Actavis)                                       4         4lBl2OL3          4l30,læ/L3
              Roge rson, Rick (Actavis)                            4         6lt7/2013         4176120L4
              RH. (Greenstone)                                     4         el'4lzom                 14
              T.D, (Actavis)                                       3         4lt2/2013         ilrolnt3
              Grauso, Jim (Aurobindol                              2              20L4         tl10l2o/t4
              A.S. (Actavis)                                       T          1J9/20L4           7/el20t4

                                      ii.       David Berthold

        1062. Defendant Berthold              is the Vice President of Sales at Defendant Lupin and has

held that position since June 2006. During his tenure at Lupin, Defendant Berthold has been the

primary person at the company communicating with competitors. Indeed, Defendant Berthold

has relationships     with individuals at many of the corporate Defendants and is one of the most

prolific communicators of all the individual Defendants. For example, between March 2011 and

October 201 8, Berthold exchanged at least 4,1 85 phone calls and text messages with his contacts

at Defendants Aurobindo, Glenmark, Greenstone, Actavis, Wockhardt, Zydus, Teva,

Breckenridge, Mylan, Sandoz, Dr. Reddy's, Amneal, and Lannett. These communications are

detailed in the table below:




                                                         309
             Contact Name                     Cou   nt          Min Date                         Max Date
             Grauso, Jlm                                 9n          u     LOt2ûL1                     1            t20t4
             Grauso, Jim (Glenmark)                      959              213120L4                     t0l3l20t8
             R.H.(Greenstone)                            79t              3l9lzott                     Tt4lzîL1
             A,G. Â¡tavlc                                :]01         3t   tu20tt                     TZ            t20t7
                      wocfinarot                         153         u L4l2011                         7t           f2013
             A.T !Aurobindo                              723                   sl2ot2                  4            l't^ia
                                                         tu           1t tazsB                        10
                                                         118          I    t2612Ot2                    LOl9120t3
             Patel            revð                        76                   '612073                                  ¿vLq
              .G. (                                       76          31   LOlz0t3                             l^   t20L6
                                                          68          4        uzstj                  1(            lTJ.L4
             P.M.                                         60          3t       olzoLt                      2        t20t6
                    n, Marc                               52            V3INL3                             4
                lum, Armando                              4t          u24l2OL2                         8lr4l2o[4
             B.R. (Dr. Reddy's)                           37                l9lñt7                             t2   'æ/7:2
                                                                           I        /trì1   ,l                          ,^1Â
             f.S. (Teva)                                  36                   tr

             V.B. Dr.                                     33         12 L6l2ßt4                        9t           '1)15
             s.R.       Amneal                            22                   t8120t2                1li           '¿UIb
             P.M. (Teva)                                  27               tolltt11                                     tftl t
             K.R.                                         27          912sl2012                        el3olzor2
                                                          1f¡         slMlnt2                                 120t6
                                                                                                            414
             Brown, Jim (Glenmark)                        1!¡         sl3u2o13                             612l201s
             s.R.   Amneal                                11          4 't6lñ13                        z & 'iIÐL)
             Rekenthaler, David r eva                       9        10             r2013              1, I\
                                                                                                                    120L4

                                                            7         6        212Ot2                      4        l2ot4
             K.S. Lånnett                                   4         €   'lJl2oL4                     6,           ,¿UL4

             Nallor, Jlll (Greenstonel                      8         4t 16l?0/t3                      6t           /æ15
             5.G. (Sandoz)                                  3         3/LUaOIA                        LU2612Ot4
             LS. (Zydus)                                    3               23l2ûit2                   elßln                    i
             A.S. (Actavis)                                 3         ut3l20u                          sl24l20L2
             K.S.                                           2         9                                9t               'flil
                -3 (an¿                                     2                  '712072                10            I
                                                                                                                        ¿VL¿
             B.M. (Amneal)                                  2               ,Êt1'l1.t                      3lunß
             B.G.                                           1         a3a20ß                           7ßa2o7s
             Teva Pharmaceutlcals                           1               ttt"t^tt.t                 uzslnn
             K.A.                                           1         8/                               8/           '2012
             zvt                                            I         !                                !            læ.ß

                                   üi.   Jim Brown

       1063. Defendant Brown is the Vice President of Sales at Defendant Glenrnalk                                                  ancl has

held that position since Novernber 2012. Browu was one of several Gleruuark executives that

couspired \vith competitors. Although not as prolific irr his commurications with competitors as

some of the other iudividual Defendants, he dicl conürunicate wheu necessaly to fru1her the



                                                    310
agreements. For example, between June 2012 and August 2018, Brown exchanged at least 395

calls and text messages with his contacts at Defendants Actavis, Teva, Lupin, Amneal,

Wockhardt, Breckenridge, Lannett, Sandoz, Aurobindo, Zydus, Par, Apotex, and Taro. These

communications are detailed in the table below:

                 Contact Name                       Count      Min Date      Max Date
                 Falkin, Marc (Actavis)               270       8/s/20L3      6h6/201.6
                 Patel, Nisha (Teva)                   36       8/6l2Ot3     rolLs/2074
                 Berthold, David (Lupin)               19      s/31/2013       6/2/2ors
                 S,R.(1)(Amneal)                       16      72/18/2013     2122/2078
                 B.W. (Wockhardt)                          9    6/2s/2012    70/27/2077
                 D.N. (Breckenridge)                       8   L7/72/20]-2    3/30/201s
                 K.S. (Lannett)                            7    6/18/2012     slto/20L7
                 CW-3 (Sandoz)                             4    6/rol20L6     6/14/2016
                 Grauso, Jim (Aurobindo)                   I    3128/2073     L2/6/2073
                 Green, Kevin (Zydus)                      4    4/!2/2018     8127/2078
                 J.H. (Par)                                2    LOl7/2013     77/rl2OL3
                 S. R. (Lupin)                             2   Lrl28/2012    Lrl2sl2ot2
                 J.H. (Apotex)                             2     s/6/2OLs     3hll20L6
                 L.P. (Taro)                               2    t2l7l2Ot2     L2/7l2Ot2
                 P.M. (Aurobindo)                          1    2/2812074     2/28/201.4
                 Breckenridge Pha rmaceutica   lr          \   t0/17 /2014   10/17/20!4
                 P.G. (Breckenridge)                       7     6/1812072    6/18/2012
                 Ostaf iciuk, Kon (Camber)                 7   tol29/2014    to/29/2Ot4
                 Rekenthaler, David (Teva)                 1    3/24/2074     3/24/2074

                               iv.         Maureen Cavanaugh

       1064. Defendant Cavanaugh was the Senior Vice President and Commercial Officer,

North America, at Defendant Teva until April 2018. She is currently the Senior Vice President

and Chief Commercial Officer at Defendant Lannett. During her employment at Teva,

Defendant Cavanaugh knew that her subordinates were communicating with competitors about

pricing and customer allocation. In addition, Defendant Cavanaugh maintained her own

relationships with certain competitors and coordinated with them directly when necessary to

further the agreements. For example, between January 2011 and August 2017, Cavanaugh


                                                     311
exchanged at least 612 phone calls and text messages with her contacts at Defendants Actavis,

Amneal, Zydus, Sandoz, Glenmark, and Greenstone. These communications are detailed in the

table below:

                  Contact Name                   Count       Min   Date     Max Date
                  Falkin, Marc (Actavis)            410      s/70/2o!3       7/2s/20t6
                  A.B. (Actavis)                    1,13     8/12/2OLs       7   /2s120r6
                  S.R.(1) (Amneal)                   45      u18/20L!       !L/!4/20!2
                  A.S. (Actavis)                     L7      8/21,1201-s     7126/2016
                  K.R. (Zvdus)                       10      9/t6120t3       s/20/20!6
                  Green, Kevin (Zydus)                   8   s/1.4/2017          8/3/2017
                  J.K. (Actavis)                         4   4/2sl2O!4       3/31/2}ts
                  R.S. (Sandoz)                          2   t0/6/201.6      10/6/20]'6
                  M.K. (Zvdus)                           7   3/Ls/2011       3/ts/2017
                  Grauso, Jim (Glenmark)                 t    7   /8/201s     7l8l20ts
                  Nailor, Jill (Greenstone)              !   r2ls/2012       t2/s/20t2

                                 v.        Marc Falkin

       1065. Defendant Falkin was the Vice President of Marketing, Pricing and Contracts     at


Defendant Actavis until Actavis was acquired by Teva in August 2016. For a period of time,

Defendant Falkin was also the Senior Vice President, US Generic Sales, at Teva. During his

employment at Actavis, which is the focus of this Complaint, Defendant Falkin was a prolific

communicator and had established relationships with executives at many of the corporate

Defendants. For example, between August 2013 and JuIy 2016, Defendant Falkin exchanged at

least2,562 phone calls and text messages with his contacts at Defendants Zydus, Teva,

Glenmark, Lannett, Aurobindo, Mylan, Lupin, Par, Greenstone, Apotex, Taro, Amneal, Sandoz,

and Wockhardt. These communications are detailed in the table below:




                                                   312
               Contact Name                      Count         Min Date           Max Date
               K.R. (Zvdus)                              550          a3læ,ß            4lt3l20.t6
               Rekenthaler, David (Teva)                 433          81il20L3          312sl201s
               Cavanauch, Jvlaureen (Teval               410         9lLOlzJ\3          ilæ'l20t6
               Brown. Jim (Glenmarkl                     27C          8lsl20r3          6lL6l20L6
               C.B.lTeval                                ilr         il2Uzsts           ilEl20L6
               K.S.   (lannettl                          181          8lu20L3           9l29l20ts
               R.C.   (Auroblndo)                         80        LUt4l20.t3          yt6læjs
               Nesta, Jim          lan)                   78         Lay20L3            81 2015
                                                          52          91312Ot3           41 16
               J.H. (Par)                                 48         9l24l2Ot3          817y2O7S
               Nallor, Jlll (Greenstone                   47          u6lNtA            3lt4 ta)L6
               T.C. (Teva)                                36        1J2|2812075         7
                                                          ZC         slTgnLs            TßINfi
                                                          22          314l2Ùt4                 t¿vLa
               CW-S (Glenmark                             22         ruTl?gt3           a2f    tãJ.14
               Aprahamian, Ara (Tarol                     2t         41til20r4                  '20L6
               s.R. 2      (r                             15        tollslñ13          tut6l2ols
               Patel, N¡sha (Teva                         11          u5l20t6           6l16120t6
               J.B. (Teval                                11        tu24lzt/ts              quæ.L6
               C.D. (Teva)                                11          av2016                 tt ,1C
               M.P        Taro                             9        t2lt3l20/t3             aqnt+
               J.P.   I   eva                              7         9127120t4          3l?2l2ot6
               J.H. (Apotex)                               6          4lil2Ot4              q8lnL4
                                                           6         uL4l2Ot6           sl12l20tc
               s.G.                                        5         4lnlnt^            6lt     'æ.LA
               M,K.I                                       4         Lltol2or4          vLU2Ot4
               tvt c. w(,cfncfqt                           3         sl24l2oL6              t¿1 '¿arlo
               Ostaficiuk, Kon Camber)                     2         912712073          L2lSl2Ot3
               S.R. (Lupinl                                2         tolsl?f/ß
               B.H. (Apotex)                               7         61   2074                   t^1^


                                   vi.      Jim Grauso

       1066.    Defend            Gratæo was enrployed as a Senior Vice President of Cornmercial

Operations at Defendant          Auob     o until January 2014. InFebnrary 2Dl4,Defendant Glauso

moved to Defetda¡rt Glenmark and cuneutly holds the position of Executive Vice Plesident,

North Aruerica, Comnercial Operations. Defeudant Grauso repnrlar{y çomrnruticated with

competitors while he was at Aruobindo and colrtinued those relationships when he transfened to

Glenrnark. For example, between Decernber 201I and Jamrary ZÙl4,Defenclant Grauso

exchanged at least 1,763 phoue calls and text rressages with his contacts at Defeudauts Lupin,


                                                      313
Teva, Actavis, Taro, Zydus, Amneal, Glenmark, Greenstone, Wockhardt, and Breckenridge

These communications are detailed in the table below:

                Contact Name                        Count      Min Date        Max Date
                Berthold, David (Lupin)               977      L2/tOlzOLl       1./31.1201.4
                T.S. (Teva)                           243       t2/tl2ott       7l2t/20L4
                Green, Kevin (Teva)                   158       12/6/2OL7      70/30/2013
                 M.P. (Actavis and Taro)               57       12/6l2ott       t/13/2074
                 D.L. (Zydus)                          54        L/7/20L3      70/2s12073
                Ostaficiuk, Kon   (Ca   mber)          39       3/2t/2012       t2/9/20L3
                S.R.(1)(Amneal)                        32       3127/2072        rl3/2074
                Brown, Jim (Glenmark)                  31       T   lts/2012     Ll6/20L4
                 Nailor, Jill (Greenstone)             31       7179/2072        Ll6/2014
                 M,C. (Wockhardt)                      26       t2/81201.1      tl!3/2014
                Green, Kevin (Zvdus)                   20      LLl77/2073       1/29/2074
                 B.W. (Wockhardt)                      16       L2/8l2}tt       LlL4l2Ot4
                 K.K. (Wockhardt)                      77           8/6/2073    tlL3/2074
                 Patel, Nisha (Teva)                   t2       slt4/2013         7/8/2Ot3
                 L.S. (Zydus)                              8    s/23/20L3         6/6/20t3
                 M.B. (Taro)                               7    t2/6l2OL1:      3/22/2012
                 K.S. (Zydus)                              5    s/Lsl20L3       s/3012013
                Aprahamian, Ara (Actavis)                  6    L/20/2012       7/27   /20L2
                J.P. (Teva)                                6        s/212072   12/ß/2073
                 S.R. (2)(Amneal)                          4    8/20/20L2       t2/4120!3
                 D.N. (Breckenridge)                       4    6/2s/20L3       1./2812014
                 D.S. (Taro)                               3     8/6/2073        8/6/2OL3
                Teva Pharmaceuticals                       3    6/20/2012       3/2u2O73
                M.B. (Glenmark)                            3    4lt2l2ot3       6lt7/2013
                 Aprahamian, Ara (Taro)                    2    t/to/2ot4       LlTO/2Ot4
                 Lupin Pharmaceuticals                     2    L/24/2013       tl2412013
                 E.S. (Lupin)                              t        s/612Ot2     s/6/2OL2
                 Rekentha ler, David (Teva      )          1    t2l8l2ott       12/8/2OtL

       1067. Similarly, after moving to Glenmark, Defendant Grauso continued to

communicate frequently with his contacts at competitor companies, including his former

colleagues at Aurobindo. For example, between February 2014 and October 2018, he exchanged

at least 2,018 phone calls and text messages with his contacts at Defendants Lupin, Aurobindo,




                                                     314
Zydus, Teva, Taro, Wockhardt, Saucloz, Greenstone, Dr. Reddy's, Anneal, Rising, Par',

Breckeruidge, Upsher-Srnith, aud Mylan. These conumurications ale detailed in the table below:

             Contact Name                         Count         Min   Date            Max Date
             Berthold. David lLuolnl                      959            ailnM              toßlzJ.ß
             R.C. (Aurobindol                             215            21312014           sl3Ll20t7
             Green. Kevin fZvdusl                         161            2lunM              6125læ,lß
             T.S. (Teva)                                  t28            U3lnt4             701412018
             Aprahamlan, Ara (Tarol                       106            iluzolA           tolrd20/lß
             B.W. (Wockhardtl                              76           u28120L4            101u20t8
             M.P. (Taro)                                   59           a$læt4               u3120tß
             Taro Pharmaceuticals                          59            3lsl20t4           8129120t8
             l.K. (Aurobindol                              4            3lfllnt^            101312018
             l.J. (Aurobindo)                              36           utgl2Ot4            6lLil2O1ß
             M.C. (Wockhardtl                              29           3l2uæt4             toltl?0.ls
             t.H. (Sandoz)                                 22           412012018           91zil20L8
             R.S.fSandozl                                  18           tusl20/t5            8la?{J.tz
             Nailor, Jil I (Greenstone)                    t7           tl30l201s           sl26120t6
             P.S. (Auroblndol                              10           a20læ/LA           taßlnn
             l.M. (Dr. Reddy's)                            10           s127/2074           s1zil20L7
             S.R.(il (Amneal)                               o
                                                                         u3lnM              3lL4l20.t8
             S.G. (Risine)                                  9            312120t7           912Ol2Ot8
             M.A. (Parl                                     I           6129læjS            ilplnu
             Lupin Pharmaceutic¿ls                          8           4lrsl20t4           4ltol20t8
             LC. {Luoinl                                    7           4130,/2o.1ß         eltu?0jÂ
             D.N. (Breckenridqeì                            6            sl4l20t8           8lLOl20t8
             Patel. Nisha lTeval                            6           u2u20L4              uslã'/ß
             Ostaficiuk, Kon (Camber)                       5           il3012074          70129120L4
             M.Ul (Upsher-Smithl                            3                4120L7         tolu20/t7
             S.S. (Aurobindo)                               1           6lLsl20t7           6ltsl20t7
             Cavanauch. fvlaureen ÍTeval                    1            il8120ts            71812015
             J.P. (Teval                                    1            319l20ts            319120ts
             LW. (Lupin)                                    1           a22l20tS            8122l20tS
             Teva Pharmaceutícals                           1           útLlzot$            tlLu20t8
             Mylan Pharmaceuticals                          1            ilel20t8            719120t8


                             vii.             Kevin Green

       1068. Defendant Green worked at Defeudant Teva                    as a Director of National Accorurts

turtil November 2013 when he took         a   position with Defendant Zydus. Defeudant Gleen is

ctureutly the Vice President of Sales at Zydus. Defendant Greeu developed a nuurber of

relationships with individuals at rnauy of the corporate Defenda¡rts. He regularly corurmuricated

                                                      315
rvith corupetitols lvhile at Teva and then carried those lelationships over to his tirne at Zydus.

For exanple, betweeu Janualy 2010 arrd October 2013, Defendaut Green exchauged at least

1,410 phone calls and text rnessages with his contacts at Defendants Zydus, Mylan, Dr. Reddy's,




              Contact Name                    Count         Min Date            Max Date
              Nesta. Jim   (      lanl                ß7         u2!20!2                     2013
              K.R. (Zvdusl                            L82        41     2010                !20ti
              B.R. (Dr. Reddv'sl                      üt9        anlæu                6l2stlnu
              Grauso, Jim (Aurobi ndo)                1s8        tu6l20t7                   ol20L3
              Berthold, David      (l¡plnl            118        tl nfl               tolgl2sß
                     2 (Sandoz)                        a         4126120tC            7lt4l20t3
              M.K. (Zydus)                             73        3l     æ10                2812ût3
              P.H. (Zvdus)                             52        31     2010          6lLu2012
              M.F. (Zvdus)                             32        U 2013                    Ð120/73
              R.H. (Greenstonel                        26        31 10                     !6120L3
              P.M. fAurobindol                         19        el2uæ/LO            tol nß
              Kellum, Armando (Sandoz)                 14        312ú2072             81      20L3
              S.G. f Sandozl                            I        u?sl201ß             6l      ært
              D.N. (Breckenridce)                       6        I      2Ot2            313120L3
              M.M. fWockhardtl                          5        aßl?f/t3             6126l20ß
              G.R.   (Aurobindo)                        5        31ril20t0            3124120t0
              M.A. (      lan)                          5            27120/13              ÐlzJ/ß
              R.T. (Sandoz)                             4        s12312070             slLsl20t3
              Sullivan, Tracev (lannett)                4        5/æl20tt             ttlt4l2072
              Zydus Pharmaceuticals                     3        u3(J,l20ß            8/2Ol2OL3
              S.R.   (lupinl                            3       toltu2013             tol27læ,73
              R.C.   (Aurobindo)                        3            61412012          612912012
              CW-4(Sandozl                              2        slzol?f/tÛ            aTlnn
              l.A. (Dr. Reddy's)                        1        u23120L3             il2312073
              E.P. (Zvdusl                              1       ßl?2lnt3             ßl22l20ß
              K.K. (Wockhardtl                          t        7ltsl20r2            7ltsl20r2

        1069, Similarly, when Defendant Green becaure employed                  at Zydus, he contimred to

conunuricate flequently rvith cornpetitors, iucluding with his fomrer colleagues at Teva. For

exaruple, between Noveurber 2013 and Arrgrrst 2018, Defendaut Greeu exchanged at least 969

phone calls and text uressages with his contacts at Defendants Teva, Glenmark, Mylau, Lupirr,



                                                 316
Aurobindo, Rising, Amneal, Sandoz, Greenstone, Lannett, and Dr. Reddy's. These

communications are detailed in the table below:

             Contact Name                                 Count         Min   Date     EMax Date
             Patel, Nisha (Teva)                                  184           Laú20L3       8l3Ll2VL6
             Grauso, Jim f Gle nmark)                             161            214l2ot4     612512s18
             Nesta, Jim (Mylan)                                   tL1                20t4     glLT2tL7
             Befthold, David (Lupin)                              124           t!|812013    to/ttl20t7
             M.A, (Mvlanl                                          51          ruL4læ.L3      3lL6l2Vt6
             P.M. (Aurobindo)                                      49           t7/412Ot3     7/28/2076
             LP. (Teval                                            M            9175120L4     8120l2tL7
             Rekenthale r, David fieva)                            42           ttl8120t3     3130/2075
             Teva Pharmaceuticals                                  36           La3120L3      817012t17
             T.S, (Teva)                                           31            il8/20t4       8lel2017
             Grauso, Jim (Aurobi ndo)                              2A          lufllæ/L1       u29120L4
             CW-2 (Rising and Aurobindo)                           15            81412014      4123/2017
             LK. (Amneall                                          t4           sltsl20L4      612il2sr8
             T.C. (Teva)                                           13           t2/412013     4/30/2077
             S.G. {Sandoz and Risins}                              10           6lnl20L4      Ltl26l20t6
             K.G. (Teva)                                            9            5/312ot7     8/!7120t7
             Cavanauth, Maureen {Teval                              I           si14l20t7       813120t7
             Ke   I I u m, Armando (Sandoz)                         I           4130/20!4      2lt2/2077
             S.G. (Teva)                                            5           1    2013     í126120t3
             Brown, Jim (Glenmark)                                  4           4lt2l20!8     812t/20ß
             J.L (Teva)                                             4          plß1n76         u20120L7
             R.H.   f   Greenstonel                                 4          toltzl2074      5lt4l20tt
             Sullivan, Tracev     (l¡nnettì                         4           2lL6l20L4      ut6l2tL4
             S,R.(2)(Amneal)                                        3           e/26/2ot6      3/75/207e
             M.W. (tvlylan)                                         3           sltslzoLs      6ltu2t78
             C.B. (Teva)                                            3          t212012076       81912077
             S.R.   (Luoinl                                         7           3124120L4      3124120t4
             J,A, {Dr. Reddv's)                                     7            71il2014       7lu20!4
             T.G.   (Aurobindo)                                     1            719120L8       7191201Å


                                 viii.           Armando Kellum

       1070. Defendant Kellum was the Director of Pricing and Contracts                        at Defendant Sandoz

until July 2015. While at Sandoz, Defendant Kellum directed his subordinates, including CW-1,

CW-2, CW-3, and CW-4, to enter into price fixing and market allocation agreements with

competitors. In addition, Kellum had his own relationships with certain competitors and

communicated with those contacts directly when necessary to further the agreements. For

example, between         llay   2011 and      April 2015, Defendant Kellum exchanged at least              182 phone



                                                          317
calls and text messages with his contacts at Defendants Greenstone, Lupin, Teva, Upsher-Smith,

Zydus, Actavis, Rising, Amneal, and Dr. Reddy's. These communications are detailed in the

table below:

                Contact Name                        Count        Min Date           Max Date
                R.H. (Greenstone)                           66         7l20l20Lt          8l     20t4
                Berthold, David (Lupin)                     4t         t/24120t2          8/14/20L4
                Green, Kevin (Teva)                         \4         312L120L2          8lt4l20t3
                J.M. {Upsher-Smith)                         10          8/7/20t4           3lsl20ts
                Nai lor, Ji ll (Greenstone)                  I          412120L4            tsl20!4
                Green, Kevin (Zvdus)                         8         ru7/20t3           4130/2015
                M.F. (Zvdusl                                 7         7lZ3l20L2          t12312Û.74
                S.H, (Upsher-Smith)                          6         s/t7/2ot4          3/261201s
                Upsher-Smith Laboratories                    4         9lLsl20L4               t3l2Ût4
                Rogerson, Rick (Actavis)                     3          sls/2011          sl28l20L7
                C.P. (Risine)                                3         4128120t4                 2074
                S.R.(1)(Amneal)                              2         s/20/2013         t2/]^8/20\3
                S.R.(2) fAmneall                             2        7112il20L3           u8/2074
                M.M. (Upsher-Smith)                          2         tus/2013          Ltl20l20L3
                E.H. (Upsher-Smith)                          2         el12l20t4          9l!612074
                N.M. (Dr, Reddv's)                           7         7/23/2012          7/23/2012
                D.C. (Upsher-Smith)                          7         4118,l2OL3         4178l2Ot3
                B.L. (Upsher-Smith)                          7         th2/20L4           9lLzl20L4

                                   ix.        Jill Nailor

        l07l    .   Defendant Nailor has worked at Defendant Greenstone since August 2010 and is

currently the Senior Director of Sales and National Accounts. Defendant Nailor directed her

subordinate R.H., a national account executive, and others at Greenstone to fix prices and

allocate customers with competitors on overlap drugs, including with several of the corporate

Defendants. She also instructed them to avoid putting any evidence of such communications

into writing.

        1072. In addition, Defendant Nailor regularly communicated directly with competitors

herself. For example, between August 2010 and ly'ray 2017, Nailor exchanged at least 4,439

phone calls and text messages with her contacts at Defendants Amneal, Dr. Reddy's, Actavis,



                                                       318
Auobindo, Mylan. Glerunark, Zydls, Teva, Sandoz, Lupin, Wockhardt, Larurett, Apotex,

   sher-Smith, Par, and Taro. These conunturications are detailed i¡r the table below:

          Contact Name                             Count         Min Date             Max Date
          S.R.(11fAmneall                               376S           f,/26120/10           sluæjß
          V.B. {Dr. Reddv'sl                               L?S              L6l20L4          518120t7
          A.B.   fActavisl                                  86         9121J2017            7l14l20tß
          l.P. (Amneal)                                     75         812il20t0            912812016
          f.w. (tÌ. Reddfsl                                 6¿         a?alæ/lß             slz,,l20t6
          A.T.   (Aurobindol                               Æ           8126120L2            5lnI20L3
          Falkln. lvlarc lActavisl                         4t                 2lJ[4         3ltfil2sL6
          Nesta.Jim ffWlanì                                4                               tuL3l20ts
          Grauso Jim (Aurobindol                            3t         ';2lsl20L2
                                                                       7lßtl2st2             1161   4
          Brown, Jim (Glenmark)                             a                 æ13           8lZ5l20L6
          LS. fZvdusl                                       x          4lnl20t2             8l22t2sr3
          Grauso, Jim (Glenmark)                            L7         u      201s          sl2    16
          D.C. (Glenmarkl                                   1t         slElñL3               717lnß
          Patel, Nisha (TeveÌ                               TI         tl2tl20t4             3161 4
          Kellum. Armando ÍSandozl                           c          412120/t4             1Sl2gt4
          K.S. (Zvdusl                                       8         6lr3l20t2            6lL3l2sL2
          Berthold, fÞvld (Luplnl                            8         4lt6lñß              6hslzû.ß
          M.C.   (  ckhardt)                                 7          819120L6             819120t6
          l.D. (Teval                                        6         2lt6l2sL7            sltsl2sr2
          feva Pharmaceuticals                               6         2lr6l20Lt            u2u20L4
          D.S. (Actav¡sl                                     5        tLl27l20/n            u3tl20L2
          S.C. (Actavis)                                     5         4lra20fl             412212012
          Rekenthaler, Drvld fieval                          4        72lnl2gt3             u22l2sL4
          K.S.   (lannett)                                   3        74tU20L4               a6l201s
          R.C.   (Aurobindol                                 3         tola20/r.l,         LOl18l20L3
          B.A. (Apotex)                                      3         6125120t5            6128120t6
          P.Ivl (Auroblndol                                  2         712:¿120t4           8113l2gL4
          D.Z. (Upsher-Smithl                                2         5124120L7            sl24l20t7
          l.H. (Par)                                         2         41zd?oß              4127l2sr6
          Cavanaugh, Maureen (Teval                          7         tusl20n              tu5l20L2
          CW-3lSandozl                                       I         sl?9lñt3             5læ,l2tt3
          J.H.   (Aootex)                                    I         7ll'l207s            illsl20Ls
          Taro Pharmac¿uticals                               I         3lz3lZOLt            3123l2tt1
          B.R. (Dr. Reddv's)                                 I         3lLsl20t2            3ltsl20L2
          N.C (Actavls)                                      I         tl29l20t3            tl?8,l20L3
          [upin Pharmaceuticals                              I         61L712015            6lL7l20r5

                                     x.   James Nesta

       1073. Defendant Nesta started his enrplolnnent with Mylau in 2000 aud is cun'eutly the

Vice Presideüt of Sales at Defendaut Mylan. Nesta courmruricates repnrlarly with his


                                                  319
courterparls at many of the corporate Defenclants. For example, between Januaty 2011 and

Febmary 2016, Defeudant Nesta exchanged at least 5,293 phone calls ancl text lnessages with his

contacts at Defeudants Greenstone, Ar¡ureal, Teva, Dr. Reddy's, Zydtrs, Aruobindo, Actavis,




            Contact Name                             Cou   nt         Min Date
            R.H.lG¡eensønel                                23L0              619l20/tt     812412o/7s
            S.R.(11(Amneall                                1:079             tl3120t7     L2lLil20t5
            Green. Kevin fTeval                             67              212u20n        tol4læ/ß
            B.R. (Dr. Reddv's)                                                Uslzott      6128120];2
            K.R.        (Zvdusl                                 727         il2!20L7       ßluM4
            Green, Kevin (Zvdusl                                tL7           tlil20t4    8lLT20t7
             Rekenthaler. David f Teval                         tm           41512tt2     3lÐlnß
            A.T. (Auroblndol                                    95          81    20t2     ilAnt3
             Falkln. Marc fActavlsl                             78          t2l3l20L3      8,lfllæ.ß
             J.K.   f       Aurobindol                          76                !20L3     a8120L6
             V.B. f Dr. Reddv's)                                7t           81il20t4       UUzot6
             Berthold, David (Lupinl                            68          4121/20ß      LOlL3l2014
             CW-4fSandoz)                                       ll           el6lnfl      rcltuæ,t3
             J.A. (Dr. Reddy'sl                                 52           3lsl20t1      212il20L4
             K.N. (Dr. Reddv'sl                                 42           6nnOfi         619l20tt
             Nailor, Jill (Greenstone)                          /t0         72/sl20L2     rut3l20ts
             K.S.       f   lannettl                             35          tl4lnß        4123l2tt4
             T.W. (Dr. Reddv's)                                  t4         utu20L3         Uslzot3
             P.M. fAuroblndol                                    üt          41s|20/13     6119l2tß
             T.G.       (Aurobindo)                              t2         uzsl20L6       2l25l20L6
             S.R.(21lAmneal)                                     11         toht2o/t4      u75,l20ts
             R.C. (Teva and Aurobindo)                           10         7120120t7      ttlu20tt
             Patel. N¡sha fTeval                                 10         5ltol2ß13       8181207i
             Sul livan, Tracy (lannett)                           7         7121.120L4     il22120L4
             LP.lTarol                                            4         tua20p         tltil20t3
             B.P. (Zvdus)                                         4         TnAzoLt        ilzLlzoLL
             C.N. (Sandoz)                                        3         Luu20t2       Lutil2072
             Teva Pharmaceuticals                                 3              AUzott     812l20LL
             J.H. (Par)                                           2          214lnL4        u412ot4

                                         xi.   Konstantin Ostaficiuk

        1074. Defendant Ostaficiuk is the Presideut of Caruber Phaunaceuticals and has held

that position si¡rce 2009. Druing his teuure at Caurl¡er, Defendaut Ostaficiuk has been the

prirnary petsoû responsible for fi.utheriug price fixing and malket allocatiou agreerneuts with lús


                                                       320
competitors. Indeed, Defendant Ostaficiuk regularly communicated with competitors and

maintained relationships with executives at many of the corporate Defendants. For example,

between March 201        I   and August 2077,Defendant Ostaficiuk exchanged at least 464 phone calls

with his contacts at Defendants Amneal, Lannett, Breckenridge, Aurobindo, Lupin, Teva, Rising,

Breckenridge, Taro, Glenmark, Zydus, Dr. Reddy's, Wockhardt, Sandoz, and Actavis. These

communications are detailed in the table below:

              Contact Name                             Co   unt         Min Date          Max Date
              S.R.f2) (Amneall                                    L28         312U20t7          6ltLl20L7
              K.S. f Lan   nett)                                  122         3/101207t         8/24120Lt
              S.C.   lBß*enridsel                                 Æ           3125120t7         7l24l2sl7
              Grauso, Jim f Aurobi ndo)                           39          3/zll2O!2         t2l9/2tt3
              Be rthol d, David ( Lupi nl                         T9          5lt4l2Or2              2m6
              S.R.(1)(Amneal)                                      t2         3h2l20tZ         tol25/2OL6
              R.M. ([annett]                                      10         r2ltsl2Ot7         ut4l2tL2
              Re   kenthale r, David (Teva)                        10         e/22120!4         2ltel2075
              C.M. (Aurobindol                                     9          51zil207s        ruLuzsLs
              K.M. (Risine)                                        8          ilL7/20t4          6/8/20t6
              Bre cken  ridge Pharmace utic¡l   s                  7          7!sl2ott         tolzel2m4
              M.B. (Taro and Glenmark)                             6          s/30/2ot2          6/6/20L2
              Sull ivan, Tracy (Lannett)                           6          slLsl2otL         812812s12
              P.H. (Zydus)                                          5          5/8/ZO7Z         slt6/2oL2
              Grauso, Jim (Glenmark)                                5         ilnl2            7012912sL4
              P.G.   (Breckenridee)                                4          sl20l20rt        t2/t7/2Írs
              lvlK. lZvdusl                                        4           Llsl20ls        ]¿lsolzsls
              B,R. (Dr, Reddv's)                                   4          tl!8120L2         3/30/2Ot2
              K.K. (Wockhardt)                                     4          tolsl20tt          Utl2sL2
              D.P. (Sandoz)                                         3          7/9120t4         7l!4/20!4
              CW-5 (GIenmark)                                       3        Lut9l20L3         LL/rlgl2013
              Falkin, Marc (Actavis)                                2          6/6/2013         !2/512013
              P.M. (Aurobindo)                                      2         812012013          sla20L4
              B.M. (Amneall                                         1         to/3/2011         to/312017
              Brown, Jim (Glenmark)                                 1        !012912014        tol2gl20Â4
              L.P. (Taroì                                           7         6126/20ts         6/26/20t5
              D.N. (Breckenridcel                                   1          414120L6          41412tL6
              A.T. (Aurobindo)                                      1          2/tl2013          2/tl20t3
              S.G.   (Glenmark)                                     1         4127120L7         4127l2sL7


                                   xii.         Nisha Patel

       107   5.   Defendant Patel worked at Defendant Teva from                    April 2013 to December 2016,

first as a Director of Strategic Customer Marketing and then                   as a   Director of National Accounts

                                                            321
As discussed in great detail above, Defendant Patel was in frequent communication with her

countetparts at the corporate Defendants to   fix prices    and allocate markets. For example, during

her time at Teva, Defendant Patel exchanged at least 1,240 phone calls and text messages with

her contacts at Defendants Zydus, Sandoz, Actavis, Glenmark, Greenstone, Taro, Lupin, Dr.

Reddy's, Lannett, Par, Apotex, Aurobindo, Mylan, Amneal, Upsher-Smith, and Breckenridge.

As discussed in various sections of this Complaint, Defendant Patel also frequently

communicated with competitors using Facebook Messenger, Linkedln messaging, and the

encrypted messaging application WhatsApp. The communications detailed in the table below

include only telephone calls and text messages:

            Contact Namc                      E   count         Min Datc           Max Dâta
            Green, Kevin (Zvdusl                          184         1Jlunß             8l3U2Aß
            CW-1(Sandoz)                                  183         4126/2ot3           819/20t6
            Rogerson, Rick (Actavis)                      ts7          s1212073          tLlgl2tts
            CW-5 (Glenmark)                               t2t          sl2/20t3           3/4/2ot4
            R.H. sf Ëeil5   LUf   t€                      105          slil2oL3         to/t?l2oL6
            Aprahamian, Ara (Taro)                        100         sl22/nt3            3/3/2016
            B€nhold, David (Lupin)                         76          sl612013           41812ür4
            J.C. Glenmark                                  44          s/612Ot3          7128/2o!s
            Brown, Jim (Glenmark)                          36          816l2OL3         tolLsl20t4
            V.B. (Dr. Reddy's)                             28         6ltol20t4          9/27/20t6
            A.B. (Actav¡s)                                 28         4l3O/æ.L3         rolt6lzols
            A.S.    Aaavis)                                28         9/16/2Ûts          3/to/2016
            Nailor, Jill (Greenstone)                      18         a2unL4              31612üt4
            Sul I ivan, Tracy (Lannett)                    t]         6lt2l20t4           4/6/2Ot6
            T.P. Par                                       16         6126l20.LA        LLlLOl2OT4
            B,H. (Apotex)                                  t4         sl20/20t3          6lt2/20ts
            Grauso, Jim (Aurobindo)                        L2         slt4l2oL3           u8,l2oL3
            Falkin, Marc                                   tt          2/s/20t6          6/16/2Ot6
            Nesta, J¡m (Mylan)                             10         slL0l?0.Ls          8/812013
            A,G. (Aaavis)                                   9         t/27/20Ls           6/9/20t6
            S.R.(2) (Amneal                                 9          9l9l2OL4          sl29l20ts
            B.L.   (Upsher-Smith)                           8         4/2s/20t3          e/18/2014
            Grauso, Jim (Glenmark)                          6         2l28l2OL4           rlsl20ts
            K.R. (Zydus)                                    6        ro/70120L3          s/t8120t4
            s.G.    zvt                                     4         212s/20.L6         5/2412016
            M.B. (Actavis)                                  3         2/26/2016           616/2Ot6
            M.B. (Glenmark)                                 3         slLolnß            sl23l20t3
            s.c. Bre cke nrid                               2          2/7/2014           2/7/20!4
            S.R.(1) (Amneal)                                2          9/sl2ot4           tl6120ts




                                                  322
                           xiii.      David Rekenthaler

       1076. Defendant Rekenthaler was the Vice President of Sales, US Generics at

Defendant Teva until   April 2015. Defendant Rekenthaler is now the Vice President of Sales at

Defendant Apotex. During his time atTeva, Rekenthaler knew that his colleagues, including

Defendants Green and Patel, were colluding with competitors. Indeed, Defendant Rekenthaler

was also in frequent contact with competitors himself and had relationships with executives at

nearly all the corporate Defendants. For example, between January   20ll and March 2015,
Defendant Rekenthaler exchanged at least 1,044 phone calls and text messages with his contacts

at Defendants Actavis, Mylan, Par, Aurobindo, Apotex, Zydus, Sandoz, Rising, Amneal,

Breckenridge, Lupin, Dr. Reddy's, Glenmark, Greenstone, Taro, Lannett, and Wockhardt. These

communications are detailed in the table below:




                                               323
            Contact Name                           Count          Min Date             Max Date
            Fal ki n, fi¡hrc (Actavisl                     433           a7l20r3             3l25l20/ß
            Nesta, Jim (tWlan)                             toz           415120L2            3177/20L5
            G.B. (Par)                                      89          ultlzott             ußlæils
            R.C. (Aurobindo)                                75          tol6120LL            3124l20rs
            l.H. (Aootexl                                   65           sl6læ/ß              319læ/L5¡
            Green, Kevin (Zvdusì                            42          rLl8l20L3            3lÐl207s
            A.S. (Actavlsl                                  26          tlrunn                4lúnß
                     2 (Sandoz   and Risins)                24         tA      2ou          tu20l20t4
            l.H. (Par)                                      1!¡         el16læÁ3              3l7lnÉ
            S.G. (Zvdusl                                    18                u2013          U    2o1s
            B.P.l        lanl                               18          elt2tætt            L2lBlnß
            4.8. (Actavis)                                  16           4lu20t3             9lt6l20t4
            J.K.lActavlsl                                   15               tu20/13         3læ,l20.15
            S.R.(21(Amneall                                 13           sl8l20L3            3lt2l20L5
            D.N. ÍBreckenridcel                             10          6lMl2ßt2             6lrclæ.t{
            Ostaficiuk, Kon (Camber)                        10          912U20L4             ut9l207s
            Berthold. Davld (Luoinl                          9               L412073         ußlæ.t4
            J.K.(    lan)                                    I          uttlzotz              Uil2oL2
            K.M. (Rislnel                                    8          4lt4l20tt             u4l20t2
            B.R. (Dr. Reddy's)                               7          8lta20L1             4lt6l20n
            K.R. (Zydus)                                     5         toltol2tl3           nlfllnß
            CW-5 (Glenmark|                                  4          91zil2073            yra20L4
            Nallor. Jlll f Greenstonel                       4         plplnts               u22lntA
            EG. (Tarol                                       3          sltol20Lt             u8120t2
            K.S.     ftannettl                               3         ßl3aæ.fl                  20t4
            C.V. (Greenstone)                                3         tut4l20L3            tutgl20t3
            T.W. fDr. Reddv's)                               3          ilEln13               slu20t4
            J.J. (Taro)                                      2          u3u20tt               71212012
                (Lannett and Glenmarkl
            1.1!1"                                           2          4lwnr               fll79l?0.L2
            M.B. (Glenmark)                                  2          u26120t3             u28120t3
            B.W. (Wockhardtl                                 2           uslnn               3lm,iæ/tA
            Brown, Jim (Glenmark)                            I          3124120L4            312412014
            S.R(1) (Amneal)                                  1           a6ln12               a6120n
            G.R. (Aurobindo)                                 1          tuu20Lt              rllLl20t7
            Grauso, Jim (Aurobindol                          1          plslnn               DlslnÍ
                                 xiv.          RickRogerson

       1077. Defendant Rogerson was the Executive Director of Pricing and Business

Analytics at Defeudant Actavis turtil Actavis was acquiled by Teva in Aup¡rst 2016. Defeudant

Rogerson uow works at Defendaut Arn¡real as a Senior Dilector of Marketing and Business

Analytics. During his tirne at Actavis, Defendant Rogerson cornmruricated with his coutacts at

                                                      324
severalcorporate Defendants. For example, between February 2010 and July 2016, Defendant

Rogerson exchanged at least 635 phone calls and text messages with his contacts at Defendants

Wockhardt, Teva, Dr. Reddy's, Sandoz, Lannett, Glenmark, Taro, and Zydus. These

communications are detailed in the table below

                   Contact Name                     Count     M¡n   Date    Max Date
                   K.A. (Wockhardt)                   316      3/r1/20L0     u28/20L6
                   Patel, Nisha (Teva)                L57       s/2/2013     ttl9/20rs
                   N.M. (Dr. Reddv's and Sandoz        43     LO/7s/2OL3      3/6/20L8
                   J.M. (Lannett and Glenmark)         32      6/24/20t0      r/6/2012
                   K.G. (Teva)                         29     !2/L5/2015     7/29/20L6
                   Teva Pharmaceuticals                27      9/24/20rs     7/29/20t6
                   C.B. (Teva)                         L7     2/26/2016      7/2612016
                   Aprahamian, Ara (Taro)                 4   6/77/2013      4/1.6/2014
                   S.G. (Glenmark)                        3     218/2070      2/8/20L0
                   Kellum, Armando    (Sa   ndoz)         3     s/s/20tr     9/28/20t!
                   Taro Pharmaceuticals                   2   6/14120t3     Lr/20/2013
                   J.W. (Zydus)                           2    6/24/201.4    6/2s/2014


                            xv.             Tracy Sullivan

       1078. Defendant Tracy Sullivan has been employed at Defendant Lannett since 2007

and is currently the Director of National Accounts. Sullivan regularly communicated with

competitors and maintained relationships with executives at many of the corporate Defendants.

For example, between March 2011 and August 2016, Defendant Sullivan exchanged at least 495

phone calls and text messages with her contacts at Defendants Zydus, Wockhardt, Teva,

Greenstone, Dr. Reddy's, Par, Amneal, Aurobindo, Mylan, and Breckenridge. These

communications are detailed in the table below:




                                                    32s
             Contact Name                     Cou nt         Min Date         Max Date
             K.R. (Zydus)                              724           6lsl2Ot7      LLlt4l2OL4
             K.K. (Wockhardt)                          101         4/ttl2ot2        tlt6/20!4
             J.P. (Teva)                                50         3126l20t4         3l3l2Ot6
             R.H. (Greenstone)                          37         7/zsl2ctL        3lt4/2Ot6
             B.R. (Dr. Reddy's)                         28         3l28l20tt         8/7l2OtL
             J.A. (Dr. Reddy's)                         22         4/28/21tt        slt3/2oL4
             Patel, Nisha (Teva)                        t7         6lt2l2oL4         41612Ot6
             L.S. (Zydus)                               16         7/30/2OtL        8/7s/2013
             D.V. (Or. Reddv's)                         t4         sl22l20Ls        8lLsl20t6
             l(.o. (Par)                                74         7/2612073         s/s/20!s
             J.W. (Zydus)                               11          613l2Ot4         3l7l2Ot6
             J.P. (Amneal)                              11         sl24/2Ot7         s/s/2o7s
             P.M. Aurobindo)                            10          6lsl2ot3        6ltol20ß
             K.N. (Dr. Reddy's)                          7         2123l2Ot6         3/7/20!6
             Nesta, J¡m     (
                            lan)                         7         712!20t4         il   2Ot4
             Ostaficiuk, Kon (Camber)                    6         slt9/2071        8/28/2012
             D.N. (Breckenridge)                         4         sl2sl2ot2        9lru2Ot4
             Green, Kevin                                4         sl23/20rt       7u74/2012
             Green, Kevin (Zydus)                        4         2l1612Ot4        u1612ot4
             C.M. (Aurobindo)                            3          s/e/2ots         sls/zots
             G.R. (Aurobindo)                            2         6lt4l20tt        6lt4l2OL7
             P.G. (Breckenridge)                         1          e/7/z}tt         e/7/21tt
             S.K.(        ckhardt)                       1         tol6l20tt        LOl612Ot7
             P.H. (Zydus)                                I         7/2Ol2Ot2        7/2012012


                 5.        A Commitment To The Overarching Conspiracy Was Instrumental
                           To The Success Of The Price Fixing Agreements

       1079. As detailed above, the overall understanding among the co-conspirators required        a


commitment that each competitor was entitled to its "fair share" of a given market. When a

competitor was satished that it had its "fair share" of a particular drug market, competition

waned and prices rose. These "fair share" principles were the foundation upon which the price

increases were   built.    So long as each competitor had its     "fair share," no competitor was

incentivized to compete for business when another competitor increased price. In shoft,

competition resulted in lower prices; and as far as Defendants were concerned, nobody won in

that scenario. Indeed, it was generally understood that when a competitor increased price, the

other competitors in the same drug market would either decline to bid for the business or would


                                                    326
bid high so as not to punish the party that took the price increase. Often, the competitor would

then follow with a comparable price increase of its own.

         1080. There           are numerous examples throughout this Complaint            of competitors refusing

to compete in the face of           a   price increase so as not to "punish" the leader or "steal" market share.

As just one example, when Defendant Teva was approached by a large retail customer in May

2013 to bid on a drug for which Defendant Greenstone had increased prices, Defendant Green

expressed caution stating,                                                              Teva later declined to bid

on the business.

         1081. The concept of "fair share"                  and price increases went hand in hand. For example,

as discussed above the ongoing understanding between Defendants Teva and Sandoz that they

would follow each other's price increases was predicated on the agreement that the follower

would not poach the leader's customers after the increase. The same was true for the

understanding between Sandoz and Mylan. As discussed above, Defendant Nesta specifically

cautioned CW-4 that Mylan did not appreciate having its prices challenged after an increase                    -
i.e., Mylan did not want Sandoz to steal its business by underbidding its customers. Similarly,

Defendant Aprahamian of Taro often spoke with CW-3 of Sandoz about coordinating price

increases between the two companies.e Almost invariably, he would conclude the conversations

with phrases like

I
         1082. Fufther,           because of this       "fair share" understanding, it was not essential for the

competitors to communicate with each other in advance of every price increase, although they

often did so anyvvay. So long as the competitor knew before it was approached by customers

e Although there are some examples of communications between Defendant Aprahamian and CW-3 discussed in
this Complaint, as they relate to Teva drugs, many other collusive communications over a period of time, and the
drugs they relate to,   will   be the subject   ofa   subsequent complaint.

                                                                  327
that the reason for the solicitation was due to a price increase by the incumbent supplier, the

competitor knew not to compete for the business. Similarly, the competitor knew it would have

the opportunity, which it often took, to follow the increase with a comparable price increase      of

its own.

                   6.    I'Quality Competitorn Rankings Relate To Price Increases, But Even
                         "Low Qualityil Competitors Comply With The Overarching
                         Conspiracy

           l083As a further demonstration that the fair share understanding was universally

accepted and understood in the generic pharmaceutical industry, even companies that Defendant

Patel and Teva referred to as "low quality competitors"      - because they were not viewed as strong
leaders or followers for price increases   -   consistently complied with the principles of "fair share"

and "playing nice in the sandbox."

                         ù.      Example: Camber Pharmaceuticalsr lnc. (and its President,
                                 Defendant OstafTciuk).

           1084. When Defendant Patel first     created the quality of competitor rankings in early

ll4ay 2013, she gave Camber Pharmaceuticals a ranking of         -2. When Defendant Patelrevised

those rankings one year later in May 2014, Camber's ranking did not change. It remained one           of

the lowest ranked of all of Teva's competitors.

           1085. Nonetheless, Camber adhered to the fair share understanding, and consistently

applied those rules in dealing with its competitors.

           1086. This was evident when, in September 2014, Camber entered the market for two

different drugs that overlapped with Teva.

           1087.   One of those drugs was Raloxifene Hydrochloride Tablets ("Raloxifene"), also

known by the brand name Evista      - a drug used in the treatment    of osteoporosis in

postmenopausal women.


                                                    328
        1088. Teva had begun marketing Raloxifene in March of that year. Actavis had

received approval to begin marketing Raloxifene in2014 as well, but had not yet entered by

September 2014.

        1089. The other drug was a generic form of LamivudinelZidovudine          -   a combination

medication also known by the brand name Combivir. Generic Combivir is used in the treatment

of human immunodeficiency virus (HIV). Camber had received approval to market a generic

form of Combivir in February 2014, but as of September 2074 was still in the process of entering

the market. Already in the market were competitors Teva, Aurobindo and Lupin. As discussed

more   fully above in Section IV.C.l.c.i., Defendants Teva, Lupin    and Aurobindo agreed to divvy

up the generic Combivir market in2072 when Teva was losing exclusivity on that drug.

        1090. As the anticipated product launches for Raloxifene approached, the new entrants

discussed an allocation strategy   with Teva to ensure they each received their fair   share of the

market. On September 9, 2014, Defendant Rekenthaler had        a   twenty-six (26) minute phone call

with 4.B., a senior sales and marketing executive at Actavis. A short time later, a Teva

executive told colleagues that she had

        1091. Teva's discussions with Actavis escalated over the coming week. On September

10, Defendant Rekenthaler exchanged two calls with Defendant Falkin of Actavis lasting fifteen

(15) minutes and one (1) minute, respectively. On September I l, the men talked for ten (10)

more minutes. On September 16, Defendant Rekenthaler spoke by phone a total of six (6) times

with different Actavis personnel, including one call with A.B. lasting thirty-four (34) minutes.

         1092. The following morning, in response to an inquiry regarding whether Teva

intended to retain a major customer's Raloxifene business, K.G. of Teva replied in the

affirmative. Defendant Rekenthaler then shared the information he had gathered through his



                                                  329
communications with competitors

                                                                                                   That

same day, on Septemb er   17   ,2014, Camber sent an offer for Raloxifene to a large Teva customer,

Econdisc.

        1093. Defendant Rekenthaler and Defendant Kon Ostaficiuk, the President of Camber

Pharmaceuticals, spent the next three days      -   September 17 through September 19   -   playing golf

during the day and socializing at night at an industry outing in Kentucky sponsored by a

packaging vendor.

        1094. On September 2l,2014,Defendant Ostaficiuk called Defendant Rekenthaler and

the two spoke for two (2) minutes. The next day, Rekenthaler initiated a series of four (4) phone

calls with Defendant Ostaficiuk. The two spoke for a total of thirty (30) minutes that day.

Notably, these are the first identif,red phone calls ever between the two competitors. As a result,

Camber sent a revised offer to its potential customer that same afternoon, containing modified

prices for Raloxifene.

        1095. On September24, Defendant Patel            discussed a Raloxifene allocation strategy with

her Teva colleagues in light of Camber's offer to the large Teva customer, Econdisc. She

emphasized Camber's expressed commitment to the overarching conspiracy among the

competitors   - and conveyed    information she obtained from Defendant Rekenthaler during his

conversations with Ostaficiuk     -   stating




        1096. As a part of this discussion, K.G. considered whether Teva should just concede

Econdisc to Camber, and seek to recover that market share with another customer. At9:07am




                                                      330
that rnoming, Patel infonued her supervisor K.G. and uutrerous others at Teva, that Defendant

Rekenthaler plarured to discuss the matter with Caurber:




eight   (8)   utes.




                                     ñ¡ame                Dir€ction   Contact Neme
                       Voiæ O       duk, Kon (Camber)     lncomlng    Rekenthaler, David   (Teva)   5:28:ü)
                       Voice              Kon                                      Davld
                       Volæ    Ostafìduk, l(on (Camber)                         Oavid               8:2.t(þ
          91241?0.14   Volæ    Ostaficiuk, Kon            lncom¡n8    Berthold, Davld (Lupinl
                       Voice              Kon                                      tlavld




Auobindo, for more than        eigürteen (18) rrrinufss, to close the loop ou the generic                Combivir

couumurications.

         1098. On September 25, after discussing with his collea¡xres which custourers Teva

should coucede in order to give Carnber its fair shale of the Raloxifene market, and anued with



                                                           331
the iufor:natiou Defendant Rekenthaler had gathered frour Caurber's President, K.G, concluded:




twice that day.




that   day,   a short one   (l)   minute call.




                                                 332
       1102. 4.R.,          a senior sales executive at Camber, replied:




                                                                                            A.R. also added that



Defendant Ostaficiuk replied:


I
       1   1   03   .   About   a   week later, on October   7   , 2014, a large Teva customer informed a Teva

sales representative that Camber had made an unsolicited bid                  for its Raloxifene business. J.P.,   a


Director of National Accounts at Teva, sent an e-mail to certain employees atTeva, including

Defendant Rekenthaler, notifying them of her conversation with the customer, and expressing

surprise given the agreement Teva had previously reached with Camber:

                                            Based on his prior conversations with Defendant Ostaficiuk,

Defendant Rekenthaler doubted that Camber made an offer to another Teva customer, stating:




       1104. J.P. of Teva                                          to the customer that

                            and Teva would be surprised           if Camber had intended to make an offer to the

customer. After further discussion with the customer, Teva staff learned that it was a

misunderstanding. Camber never actually made the offer, but had instead complied with its

agreement with Teva.

       1105. The fair share agreement continued to govern                    as usual   until mid-December 2074,

when Camber learned of supply problems at Teva on Raloxifene. A Camber employee described

the prospect of Teva being on backorder for this drug as a                                    Expressing her

understanding of the rules of the conspiracy, she pointed out:



                                                             JJJ
                                        Defendant Ostaficiuk responded optimistically, but

cautiousl

                  7.      Teva Profitability Increases Dramatically As A Result Of Price
                          Increases.

         1106. As discussed more fully above, from July 3, 2013 through January 28,20l5,Teva

conspired with its competitors to raise prices on at least 85 different drugs. The impact of these

price increases on Teva's profitability was dramatic.

         1107. After these price increases    - on July 30, 2015 - Teva reported   strong results and

raised its guidance for the full year   2015. Among other things: (1) net income was up l5%

compared to the prior year; (2) operating income was up       16%o compared   to the prior year; and (3)

cash   flow from operations was ry 4lYo compared to the prior year. Teva reported       a gtoss   profit

margin of 62.80/o, which was up from 58.1% the prior year. Teva's stock prices also soared. By

July 2015, Teva's stock price was trading at an all-time high. These significant results were

obtained largely as a result of the anticompetitive conduct detailed herein.




                  8.      Teva and Its Executives Knowingly Violated The Antitrust Laws

         I   108. Teva was aware of the antitrust laws,   and paid them lip service in its Corporate

Code of Conduct. For example, Teva's Code of Conduct from the summer of 201 3 states

specifically:




                                                    334
       I   109. But high-level executives     at Teva were aware that those laws were being violated

systematically and egregiously, and never instructed Teva employees to stop or to rescind the

agreements that Teva had reached       with its competitors.

       1110. For example, when Defendant Patel started at Teva in late-April2013,         she

immediately began ranking Teva's competitors by their "quality." "Quality" was nothing more

than a euphemism for "good co-conspirator," and it was well known internally at Teva that Patel

was identifying price increase candidates based on who Teva's competitors were for those drugs,

and whether she or others at Teva had an understanding in place. Indeed, Patel already had a

short list of price increase candidates in place on the day she started at Teva, which was based at

least in part on conversations she had already been having with Teva's competitors before she

started, including Defendant Ara Aprahamian at Taro.

        I 1I   l.   As Defendant Patel was starting to create her ranking of quality competitors and

identify candidates for price increases, she sent her very first iteration of the quality competitor



                                                    335
ranking to her supervisor, K.G.   -   a senior marketing executive at   Teva- on May l,2013. That

ranking included, within the category o                                  the following competitors:

Mylan, Actavis, Sandoz, Glenmark, Taro and Lupin. The preliminary list of price increase

candidates also included the formula that Defendant Patel would use to identify price increase

candidates using the quality of competitor scores.

       lll2.      With K.G.'s approval of her methodology for identifying price increase

candidates, Defendant Patel continued communicating with competitors and agreeing to price

increases. She also routinely provided K.G. with intelligence that she had received from her

communications with competitors. For example, when Patel sent her very first        formall
                spreadsheet to K.G. on May 24,2073, she identified, for example, that the drug

Nabumetone was a price increase candidate because, among other things,

                  For the drug Adapalene Gel, Patel noted that there were

I        -     even though Taro had not yet increased its prices for Adapalene   Gel. Patel had

obtained this competitively sensitive information directly from her communications with

competitors.

       1113. K.G. immediately forwarded that information to Defendant Maureen            Cavanaugh,

the Senior Vice President of Sales at Teva, who approved of the price increases based on the

reasoning that Defendant Patel provided for each drug. As discussed more fully above, Teva

raised prices on those drugs (and others) on July 3,2013.

       lll4.      Defendant Cavanaugh was well aware that Patel was communicating with

competitors about price increases, and making recommendations based on those

communications, because Patel told her so directly. For example, during a2013 meeting of Teva

sales and pricing personnel where Defendant Cavanaugh was present, Defendant Patel was




                                                   336
discussing hel comnnuúcations with certaiu courpetitors about price increases wheu Defeudant

Cavanaugh smiled, put her hands over her ears, and pretended that she could not hear what was

being said. Not once, however, did Cavanaugh ever tell         Defen      Patel or anyone else at Teva

to stop   co          g utith Teva's courpetitors or rescind the agreeruents that had been reached.

          I   I15.   Patel continued to   send   lligence that she had obtained ftom competitors to her

super,risor,    K.G. On August     7,2Ol3,De           Patel sent to K.G. a surnmary list of drtrgs slated




lauguage:




As discussed more fully above, Teva increased prices on those three dnrgs two days later. Not

once did K.G. ever tell Defeudant Patel to stop ssnunrrnis¿ting with competitors, or to rescind

any of the agreements she had reached on behalf of Teva.

          I   116. Defendant Patel   also spoke regrrlarly to both Defendant Rekenthaler and

Defendant Green about each othersrsornnrunìcations with conrpetitors. Patel was aware that

                                                     337
both Rekenthaler and Green were communicating with competitors, sometimes at her direction.

Defendants Green and Rekenthaler, in turn,'were also both aware that Patel was communicating

with competitors and implementing price increases based on those communications.

        1117. Defendant Rekenthaler         -   the Vice President of Sales at Teva   -   was aware that

communicating with competitors about pricing and market allocation was illegal, and took steps

to avoid any evidence of his wrongdoing. For example, as discussed more fully above, on July

15,2013 CW-2 of Sandoz called Defendant Rekenthaler at Teva and left a message.

Rekenthaler called CW-2 back immediately and they had a three (3) minute conversation during

which CW -2 asked Rekenthaler to provide him with a full, comprehensive list of all drugs that

Teva had recently increased pricing on       - not just those drugs where Teva overlapped        with

Sandoz. Rekenthaler complied. Understanding, however, that it was improper to share

competitively sensitive pricing information with a competitor, and in an effort to conceal such

conduct, Rekenthaler first sent the Teva price increase list from his work e-mail account to a

personal e-mail account, then forwarded the list from his personal e-mail account to CW-2's

personal e-mail account.

                   9.     Price Increases Slow I)ramatically After Government Investigations
                          Commence

       1   I   18. As further   evidence that the price increases discussed above were not the result      of

normal market factors, the massive price spikes that were occurring in the industry in 2013 and

2014 slowed dramatically after the State of Connecticut commenced its antitrust investigation in

July 2014. This was not a coincidence. Generic drug manufacturers in the industry              - including
the Defendants in this case      - understood   that they were under scrutiny and did not want to draw

further attention to themselves.




                                                      338
         I   I19.   In January 2015. Sandoz couducted an analysis of the price increases iu the

generic drug indtrstry in 2013 and 2014, with an ear{y look toward 2015. hr its reporl, Sandoz

foturd                                                                                 Specifically,

the report stated:




         I120.                 went on to state that

                                       The   followirg ggaphic,   ch was iucluded in the Sandoz




i   stigation:




                                                       339
             1121. The massive price spikes in the industry may have declined, but the already-high

prices for most of these drugs did not go down. To date, prices for many of these drugs remain

at   si   gnificantly infl ated, anti-competitive levels.

             D.       Consciousness Of    Guitt

             1122. The Defendants were       a\À/are that   their conduct was illegal. They all made

consistent efforts to avoid communicating with each other in writing, or to delete written

electronic communications after they were made. There are numerous examples, discussed

throughout this Complaint, where Teva employees indicated that they could not talk by e-mail,

but had additional information that they could only convey personally. This was part of a

consistent effort by these individuals, as well as individuals at other corporate Defendants, to

avoid putting incriminating information in writing, in order to evade detection.

             1123. For example, when Defendant Kevin Green wanted to speak with             a   particular

competitor, he would routinely send a text message to that competitor, saying            onlyf
Again, this was done to avoid putting any potentially incriminating communications in writing.

Defendant Patel learned this technique from Defendant Green, shortly after starting at Teva, and

adopted a similar strategy for communicating with competitors.

             1124. Defendant Armando Kellum of Sandoz was also aware that what he and others at

Sandoz were doing was           illegal. Kellum had received antitrust training, and knew that conspiring

with competitors to fix or raise prices, or to allocate customers or markets, was a violation of the

antitrust laws. Kellum would routinely admonish Sandoz employees for putting anything

incriminating into e-mails, and voiced concern that the conduct they were engaging in -               if
discovered       -   could result in significant liability. As a result of Kellum's admonishments, Sandoz

employees (including Kellum himself) routinely lied in e-mails about the sources of their



                                                        340
information to camouflage their conduct, claiming they learned the information from a customer

instead of a competitor.

        ll25. Similarly, Defendant       Jill Nailor of Greenstone instructed her subordinates to

avoid putting any sensitive market intelligence in writing.

                   1.      Spoliation of Evidence

        1126. Many of the individual Defendants, and others employees of the various corporate

Defendants, took active steps to delete their conspiratorial communications with competitors,

and destroy evidence of their illegal behavior.

        ll27   .   For example, Defendant Nisha Patel produced text messages     -   in response to the

States' subpoena    -   going back as far as early 2014. Prior to producing those text messages,

however, Patel had deleted all of her text communications with competitors from the same time

period, including many text messages with individual Defendants Aprahamian, Brown,

Cavanaugh, Grauso, Green, Nailor, Rekenthaler and Sullivan; and many other text messages

with employees of corporate Defendants Dr. Reddy's, Glenmark (including CW-5), Greenstone

(including R.H.), Par, Sandoz, Upsher-Smith and Zydus.

       1128. Patel deleted these text      messages after a conversation with Defendant Rekenthaler

in early 2015, when Rekenthaler warned Patel to be careful about communicating with

competitors. Rekenthaler was aware of the government investigations that had been

commenced, and told Patel that the government was showing up on people's doorsteps.

Sometime after that, Patel deleted her text messages with competitors.

       1129. Defendant Apotex also destroyed an entire custodial file for one of its key

employees (8.H., a senior sales executive), after the States requested it through an investigatory

subpoena in July 2017. As discussed above, B.H. was involved in coordinating two signifrcant




                                                    341
price increases with Defendant Patel of Tevain2013, which resulted in Apotex soaring in the

quality competitor rankings. After the States' subpoena was issued, Defendant Apotex destroyed

B.H.'s custodial file   -   and did not inform the States that it had done so for over a year.

                   2.       Obstruction of Justice

        1130. Many of the Defendants have been coordinating consistently to obstruct the

ongoing government investigations and to limit any potential response. This coordination goes

back at least as far as October 2014, when Congress first started investigating price increases in

the generic drug industry.

        1   l3l.   For example, in early October 2014,Heritage received a letter from

Representative Cummings and Senator Sanders as part of their inquiry into generic drug pricing.

Heritage's outside counsel immediately set out to coordinate a response with counsel for

Defendants Teva and Mylan, to provide what he referred to          as             letters to Congress:




        1132. The coordination did not stop there. When the federal government executed a

search warrant against Defendant Patel at her home on June 21,2017 , she immediately called

Defendant Rekenthaler (from another phone because her phone had been seized) even though

Rekenthaler was no longer employed at Teva and was by that point the Vice President of Sales at

Defendant Apotex. Rekenthaler then immediately called Defendant Cavanaugh and C.8.,

another senior Teva executive. Rekenthaler spoke several times to Defendant Cavanaugh before


                                                     342
then calling his own attorney and speaking           twice. Later that day, Patel called Rekenthaler two

more times to coordinate her response to the government.

        1133. Other Defendants took similar action in response to events in the States'

investigation. Several were speaking frequently at or around the time a subpoena was issued, or

when the States were engaging in substantive discussions with their counsel. As just one

example, on July 17,2018 the States sent a subpoena to Defendant Grauso, through his counsel.

That same day, Grauso spoke to Defendant Aprahamian for more than twelve (12) minutes. The

States then set up a conference call with Defendant Grauso's counsel for July           25,2018. The day

before that call         - July 24,2018 - Defendant   Aprahamian spoke to his lawyer, and then shortly

thereafter called Defendant Grauso. The next day, shortly after a conversation between the

States and counsel for Defendant Grauso, Defendants Aprahamian and Grauso spoke again, this

time for nearly seven (7) minutes.

V.      TRADEAND COMMERCE

        1134. At all times relevant to this Complaint, the activities of the Defendants in

manufacturing, selling and distributing generic pharmaceutical drugs, including but not limited

to those identified herein, among others, were in the regular, continuous and substantial flow of

interstate trade and commerce and have had and continue to have a substantial effect upon

interstate commerce. The Defendants' activities also had and continue to have a substantial

effect upon the trade and commerce within each of the Plaintiff States.

VI.     MARKET EFFECTS

        I   1   35   .   The acts and practices of Defendants have had the purpose or effect, or the

tendency or capacity, of unreasonably restraining competition and injuring competition by




                                                         343
preventing competition for the numerous generic pharmaceutical drugs identified herein, and

have directly resulted in an increase in consumer prices for those drugs.

        1   136. By unreasonably and illegally restraining competition for the generic

pharmaceutical drugs identified herein, Defendants have deprived the Plaintiff States and their

consumers of the benefits of competition that the federal and state antitrust laws, consumer

protection laws and/or unfair competition statutes and related state laws are designed to promote,

preserve and protect.

        1137. As     a direct and proximate result   of the unlawful conduct alleged above, Plaintiff

States and consumers were not and are not able to purchase, or pay reimbursements for

purchases of the various generic pharmaceutical drugs identified herein at prices determined by a

market unhindered by the impact of Defendants' anticompetitive behavior. Instead, they have

been and continue to be forced to pay    artificially high prices. Consequently, they have suffered

substantial injury in their business and property in that, inter alia, they have paid more and

continue to pay more for the various generic pharmaceutical drugs identified herein than they

would have paid in an otherwise competitive market.

        I138. As a direct and proximate     cause of the unlawful conduct alleged above, the

general economies of the Plaintiff States have sustained injury and the Plaintiff States are

threatened with continuing injury to their business and property unless Defendants are enjoined

from continuing their unlawful conduct.

        1139. Plaintiff States do not have an adequate remedy at law.

        1140. All conditions precedent necessary to the filing of this action have been fulfilled,

waived or excused.

VII.   CAUSES OF ACTION



                                                     344
  COIINT ONN,ßY AI,I, PI,AINTIF'F' STA AGAINST DEFENDANT TEVA. AND
AGAINST AI,I, OTHN,R CORPORATIT T)      ANTS UNDER JOINT AIID SEVERAL
 LIABILITN _ HORIZONTAL CONSPIRACY TO ALLOCATE MAR]<ETS AND FIX
        PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                     SECTION 1 OF THE SHERMAN ACT

          1141. Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

herein.

          1142. Defendant Teva entered into agreements with various competitors to allocate and

divide customers and markets for various generic drugs in accordance with the principles of fair

share discussed above, and to   fix   and raise prices, and rig bids, for numerous generic drugs. The

details regarding these anticompetitive agreements are discussed throughout this Complaint. The

generic drugs subject to these market allocation and price-fixing agreements include at least the

following:

          Adapalene Gel
          Amiloride HCLIHCT Z Tablets
          Amoxicillin/Clavulanate Chewable Tablets
          Amphetamine/Dextroamphetamine ER (aka Mixed Amphetamine Salts)
          Amphetamine/Dextroamphetamine IR
          Azithromycin Oral Suspension
          Azithromycin Suspension
          Baclofen Tablets
          Bethanechol Chloride Tablets
          Budesonide DR Capsules
          Budesonide Inhalation
          Bumetanide Tablets
          Buspirone Hydrochloride Tablets
          Cabergoline
          Capecitabine
          Carbamazepine Chewable Tab lets
          Carbamazepine Tablets
          Cefdinir Capsules
          Cefdinir Oral Suspension
          Ceþrozil Tablets
          Celecoxib
          Cephalexin Suspension
          Cimetidine Tablets
          Ciprofl oxacin HCL Tablets


                                                   34s
Clarithromycin ER Tablets
Clemastine Fumarate Tablets
Clonidine TTS Patch
Clotrimazole Topical Solution
Cyproheptadine HCL Tablets
Desmopressin Acetate Tablets
DesogestrelÆthinyl Estradiol Tablets (Kariva)
Dexmethylphenidate HCL ER Capsules
Dextroamphetamine Sulfate ER
Diclofenac Potassium Tablets
Dicloxacillin Sodium Capsules
Diflunisal Tablets
Diltiazem HCL Tablets
Disopyramide Phosphate Capsules
Doxazosin Mesylate Tablets
Drospirenone and ethinyl estradiol (Ocella)
Enalapril Maleate Tablets
Entecavir
Epitol Tablets
Estazolam Tablets
Estradiol Tablets
Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
Ethosuximide Capsules
Ethosuximide Oral Solution
Etodolac ER Tablets
Etodolac Tablets
Fenofibrate
Fluconazole Tablets
Fluocinonide Cream
Fluocinonide Emollient Cream
Fluocinonide Gel
Fluocinonide Ointment
Fluoxetine HCL Tablets
Flurbiprofen Tablets
Flutamide Capsules
Fluvastatin Sodium Capsules
Gabapentin Tablets
Glimepiride Tablets
Griseofulvin Suspension
Hydroxyurea Capsules
Hydroxyzine Pamoate Capsules
Irbesartan
Isoniazid
Ketoconazole Cream
Ketoconazole Tablets
Ketoprofen Capsules


                                        346
       Ketorolac Tromethamine Tablets
       Labetalol HCL Tablets
       Lamivudine/Zidovudine (generic Combivir)
       Loperamide HCL Capsules
       Medroxypro gesterone Tablets
       Methotrexate Tablets
       Mimvey (EstradiolÀ{orethindrone Acetate) Tablets
       Moexipril HCL Tablets
       Moexipri I HCLIHCT Z Tablets
       Nabumetone Tablets
       Nadolol Tablets
       Niacin ER Tablets
       Nitrofurantoin MAC Capsules
       Norethindrone/ethinyl estradiol (Balziva)
       Norethindrone Acetate
       Nortriptyline Hydrochloride Capsules
       Omega-3-Acid Ethyl Esters
       Oxaprozin Tablets
       Oxybutynin Chloride Tablets
       Paricalcitol
       Penicillin VK Tablets
       Pentoxifylline Tablets
       Piroxicam
       Pravastatin Sodium Tablets
       Prazosin HCL Capsules
       Prochlorpe razine Tab lets
       Propranolol HCL Tablets
       Raloxifene HCL Tablets
       Ranitidine HCL Tablets
       Tamoxifen Citrate Tablets
       Temozolomide
       Tobramycin
       Tolmetin Sodium Capsules
       Tolterodine ER
       Tolterodine Tartrate
       Topiramate Sprinkle Capsules
       Warfarin Sodium Tablets


        1143. These agreements    are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Teva and its competitors, including each of the Defendants herein. These agreements




                                                347
have eliminated any meaningful form of price competition in the market for numerous generic

drugs, including those identified herein.

          1144. The conspiracies substantially affected and still affect interstate commerce.

          1145. The agreements constitute unreasonable restraints of trade fhat        are   per se illegal

underSection       l   oftheShermanAct, l5 U.S.C. $ l. Noelaborateanalysisisrequiredto

demonstrate the anticompetitive character of these agreements.

          1146. As      a direct and proximate result of these agreements,   Plaintiff States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identif,red

herein, at supra-competitive prices, and Defendant Teva has enjoyed ill-gotten gains from the

sales ofthese generic drugs.

          1147. These agreements were part of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the

corporate Defendants are jointly and severally liable for any harm caused as a result of the

conspiracy.

 COUNT TWO IBY ALL PLAINTIF'F'ST    AGAINST DEFENDANT MYLAN. AND
AGAINST ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
 LIABILITY) _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
         PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                    SECTION I OIi  SHERMAN ACT

          1   148. Plaintiff   States repeat and re-allege every preceding allegation as   if fully set forth

herein.




                                                      348
        1149. Defendant Mylan entered into agreements with Teva        and various other

competitors to allocate and divide customers and markets for various generic drugs in

accordance with the principles of fair share discussed above, and to   fix   and raise prices, and rig

bids, for numerous generic drugs. The details regarding these anticompetitive agreements are

discussed throughout this Complaint. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                          Amiloride HCLIHCT Z Tablets
                          Benazepril HCTZ
                          Budesonide DR Capsules
                          Buspirone Hydrochloride Tablets
                          Capecitabine
                          Cimetidine Tablets
                          Clomipramine HCL
                          Clonidine TTS Patch
                          Diclofenac Potassium Tablets
                          Diltiazem HCL Tablets
                          Doxazosin Mesylate Tablets
                          Enalapril Maleate Tablets
                          Estradiol Tablets
                          Fenofrbrate
                          Fluoxetine HCL Tablets
                          Flurbiprofen Tablets
                          Fluvastatin Sodium Capsules
                          Haloperidol
                          Ketoconazole Tablets
                          Ketoprofen Capsules
                          Ketorolac Tromethamine Tablets
                          Levothyroxine
                          Loperamide HCL Capsules
                          Methotrexate Tablets
                          NadololTablets
                          Nitrofurantoin MAC Capsules
                          Pentoxifylline Tablets
                          Prazosin HCL Capsules
                          Prochlorperazine Tablets
                          Propranolol HCL Tablets
                          Tamoxifen Citrate Tablets
                          Tizanidine
                          Tolmetin Sodium Capsules

                                                349
                            Tolterodine ER
                            Trifluoperazine HCL
                            Valsartan HCTZ

        I150.    These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Mylan and its competitors, including many of the corporate Defendants herein. These

agreements have eliminated any meaningful form of price competition in the market              for

numerous generic drugs, including those identified herein.

        I   151. The conspiracies substantially affected   and   still affect interstate commerce.

        1152. The agreements constitute unreasonable restraints of trade that are per se illegal

underSectionloftheShermanAct, 15U.S.C.$1. Noelaborateanalysisisrequiredto

demonstrate the anticompetitive character of these agreements.

        1153. As     a direct and proximate result of these agreements,    Plaintiff States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Mylan has enjoyed ill-gotten gains from the

sales ofthese generic drugs.

        1154. These agreements were part of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the

corporate Defendants are jointly and severally liable for any harm caused as a result of the

conspiracy.

  COUNT THREE IBY ALL PLAINTIF'F'ST ATES AGAINST DEFENDANT SANDOZ.
   AND AGAINST ALL OTHBR CORPORATE DEFENDANTS UNDER JOINT AND

                                                  3s0
 SEVERAL LIABII,ITY) - HORIZONTAI,       SPIRACY TO ALLOCATE MARKETS
    AND F'IX PRICES F'OR MIII,TIPI,N, ENERIC DRUGS IN VIOLATION OF
                     SECTION 1 OF THE SHERMAN ACT

          I   I5   5.   Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

herein.

          1156. Defendant Sandoz entered into           agreements with Teva and various other

competitors to allocate and divide customers and markets for various generic drugs in

accordance with the principles of fair share discussed above, and to          fix   and raise prices, and rig

bids, for numerous generic drugs. The details regarding these anticompetitive agreements are

discussed throughout this Complaint. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                                Amoxici I lin I Clav ulanate Chewable Tablets
                                Benazepril HCTZ
                                Bumetanide Tablets
                                Cefdinir Capsules
                                Cefdinir Oral Suspension
                                Ceþrozil Tablets
                                Clemastine Fumarate Tablets
                                Clomipramine HCL
                                Dexmethylphenidate HCL ER Capsules
                                Diclofenac Potassium Tablets
                                Dicloxacillin Sodium Capsules
                                Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
                                Etodolac Tablets
                                Fluocinonide Emollient Cream
                                Fluocinonide Gel
                                Haloperidol
                                Isoniazid
                                Hydroxyzine Pamoate Capsules
                                Ketoconazole Cream
                                Labetalol HCL Tablets
                                Levothyroxine
                                Nabumetone Tablets
                                Nadolol Tablets
                                Penicillin VK Tablets
                                Prochlorperazine Tablets
                                Ranitidine HCL Tablets

                                                         351
                              Temozolomide
                              Tizanidine
                              Tobramycin
                              Trifluoperazine HCL
                              Valsartan HCTZ

        1157. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Sandoz and its competitors, including many of the corporate Defendants herein.

These agreements have eliminated any meaningful form of price competition in the market for

numerous generic drugs, including those identified herein.

        1158. The conspiracies substantially affected and still affect interstate commerce.

        1159. The agreements constitute unreasonable restraints of trade that             are per se   illegal

under Section 1 of the Sherman Act,           l5 U.S.C. $ 1. No elaborate analysis   is required to

demonstrate the anticompetitive character of these agreements.

        1   160. As      a direct and proximate result of these agreements,   Plaintiff   States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Sandoz has enjoyed ill-gotten gains from the

sales ofthese generic drugs.

        11   61   .   These agreements were paft of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

drugs, including those identihed herein. As participants in the overarching conspiracy, the

corporate Defendants are        jointly   and severally liable for any harm caused as a result of the

conspiracy.



                                                        352
  COUNT FOUR ßY ALL PLAINTIFF STATES AGAINST DEFENDANT ACTAVIS,
  AND AGAINST AT, L OTHER CORPORATE DEF'ENDANTS UNDER JOINT AND
 SEVERAL LIABILITN _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
    AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                    SECTION 1 OF THE SHERMAN ACT

         1162. Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

herein

         I   163. Defendant Actavis entered into   agreements with Teva and various other

competitors to allocate and divide customers and markets for various generic drugs in

accordance with the principles of fair share discussed above, and to hx and raise prices, and rig

bids, for numerous generic drugs. The details regarding these anticompetitive agreements are

discussed throughout this Complaint. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

         Amphetamine/Dextroamphetamine ER (aka Mixed Amphetamine Salts)
         Amphetamine/Dextroamphetamine IR
         Budesonide Inhalation
         Buspirone Hydrochloride Tablets
         Celecoxib
         Ciprofl oxacin HCL Tablets
         Clarithromycin ER Tablets
         Clonidine TTS Patch
         Desmopressin Acetate Tablets
         Dextroamphetamine Sulfate ER
         Disopyramide Phosphate Capsules
         Drospirenone and ethinyl estradiol (Ocella)
         Estazolam Tablets
         Estradiol Tablets
         Flutamide Capsules
         Griseofulvin Suspension
         Hydroxyzine Pamoate Capsules
         Nabumetone Tablets
         Nortriptyline Hydrochloride Capsules
         Propranolol HCL Tablets
         Tamoxifen Citrate Tablets
         Topiramate Sprinkle Capsules




                                                   353
        1164. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Actavis and its competitors, including many of the corporate Defendants herein.

These agreements have eliminated any meaningful form of price competition in the market for

numerous generic drugs, including those identified herein.

        1165. The conspiracies substantially affected and still affect interstate commerce.

        1166. The agreements constitute unreasonable restraints of trade           thaL are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. $          l.   No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

        l167   .   As a direct and proximate result of these agreements, Plaintiff States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Actavis has enjoyed ill-gotten gains from the

sales ofthese generic drugs.

        1168. These agreements were part of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the

corporate Defendants are      jointly   and severally liable for any harm caused as a result of the

conspiracy.

 COUNT FIVE (BY ALL PLAINTIFF STATES AGAINST DEFENDANT TARO. AND
AGAINST ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
 LIABILITY) _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
         PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                    SECTION 1 OF THE SHERMAN ACT



                                                      354
         I   169. Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth


herein

         1170. Defendant Taro entered into agreements with Teva and various other competitors

to allocate and divide customers and markets for various generic drugs in accordance with the

principles of fair share discussed above, and to fix and raise prices, and rig bids, for numerous

generic drugs. The details regarding these anticompetitive agreements are discussed throughout

this Complaint. The generic drugs subject to these market allocation and price-fixing agreements

include at least the following

                                 Adapalene Gel
                                 C arbamazepine Chewable Tab lets
                                 Carbamazepine Tablets
                                 Clomipramine HCL
                                 C lotrimazole Topical Solution
                                 Enalapril Maleate Tablets
                                 Epitol Tablets
                                 Etodolac ER Tablets
                                 Etodolac Tablets
                                 Fluocinonide Cream
                                 Fluocinonide Emollient Cream
                                 Fluocinonide Gel
                                 Fluocinonide Ointment
                                 Ketoconazole Cream
                                 Ketoconazole Tablets
                                 Nortriptyline Hydrochloride Capsules
                                 Warfarin Sodium Tablets

         1171. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Taro and its competitors, including many of the corporate Defendants herein. These

agreements have eliminated any meaningful form of price competition in the market for

numerous generic drugs, including those identified herein.

             1172. The conspiracies substantially affected and still affect interstate commerce.


                                                    355
          1173. The agreements constitute unreasonable restraints of trade lhat       arc   per se illegal

under Section 1 of the Sherman Act,    l5 U.S.C. $ l. No elaborate    analysis is required to

demonstrate the anticompetitive character of these agreements.

          1174. As   a direct and proximate result of these agreements,   Plaintiff   States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Taro has enjoyed ill-gotten gains from the

sales ofthese generic drugs.

          1175. These agreements were part of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the

corporate Defendants are jointly and severally liable for any harm caused as a result of the

conspiracy.

  COUNT SIX ßY ALL PLAINTIFF STATES AGAINST DEFENDANT GLENMARK.
   AND AGAINST ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND
 SEVERAL LIABILITN _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
     AND FIX PRICES FOR MULTIPLE G ENE,RIC DRI]GS IN VIOLATION OF'
                    SECTION 1 OF THE SHERMAN ACT

          1176. PlaintiffStates repeat and re-allege every preceding allegation       as    iffully   set   forth

herein.

          1177. Defendant Glenmark entered into agreements with Teva and various other

competitors to allocate and divide customers and markets for various generic drugs in

accordance with the principles of fair share discussed above, and to      fix   and raise prices, and rig

bids, for numerous generic drugs. The details regarding these anticompetitive agreements are



                                                  3s6
discussed throughout this Complaint. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                                Adapalene Gel
                                Deso gestrel/Ethinyl Estradio I Tablets (Kariva)
                               Fluconazole Tablets
                               Gabapentin Tablets
                               Moexipril HCL Tablets
                               Moexipril HCLIÉICT Z Tablets
                               Nabumetone Tablets
                               Norethindrone Acetate
                               Pravastatin Sodium Tablets
                               Ranitidine HCL Tablets

        1178. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Glenmark and its competitors, including many of the corporate Defendants herein.

These agreements have eliminated any meaningful form of price competition in the market for

numerous generic drugs, including those identified herein.

        1179. The conspiracies substantially affected and still affect interstate commerce.

        I   180. The agreements        constitute unreasonable restraints of trade that   are   per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. $ 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

        1   181   .   As a direct and proximate result of these agreements, Plaintiff States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Glenmark has enjoyed ill-gotten gains from

the sales ofthese generic drugs.

        I   182. These agreements were paft of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

                                                       3s7
pharmaceutical industry, and to artificially   fix, raise, stabilize   and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the

corporate Defendants are jointly and severally liable for any harm caused as a result of the

conspiracy.




                                                   358
COUNT SEVEN ßY ALL PLAINTIFF STATES AGAINST DEFENDAIIT LUPIN, AND
AGAINST ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AI{D SEVERAL
 LIABILITY) - HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
         PRICES FOR MULTIPLE GENE RIC DRIIGS IN VIOI,ATION OF'
                    SECTION 1 OF THE SHERMAN ACT

         I   183. Plaintiff   States repeat and re-allege every preceding allegation as   if fully   set forth

herein

         1   184. Defendant Lupin entered into     agreements with Teva and various other

competitors to allocate and divide customers and markets for various generic drugs rn

accordance with the principles of fair share discussed above, and to      fix   and raise prices, and rig

bids, for numerous generic drugs. The details regarding these anticompetitive agreements are

discussed throughout this Complaint. The generic drugs subject to these market allocation and

price-frxing agreements include at least the following:

                                Cefdinir Capsules
                                Cefdinir Oral Suspension
                                Cefprozil Tablets
                                Cephalexin Suspension
                                Drospirenone and ethinyl estradiol (Ocella)
                                Fenofibrate
                                Irbesartan
                                Lamivudin e I Zidovudine (generic Combiv ir)
                                Niacin ER Tablets
                                Norethindrone/ethinyl estradiol (Balziva)
                                Pravastatin Sodium Tablets

         1   185. These agreements are facially anticompetitive     because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Lupin and its competitors, including many of the corporate Defendants herein. These

agreements have eliminated any meaningful form of price competition in the market for

numerous generic drugs, including those identified herein.

         1186. The conspiracies substantially affected and still affect interstate commerce.


                                                      359
          1187. The      agreements constitute unreasonable restraints of trade that arc per se illegal

under Section 1 of the Sherman Act,         l5 U.S.C. $ 1. No elaborate analysis    is required to

demonstrate the anticompetitive character of these agreements.

          I   188. As a direct   and proximate result of these agreements,   Plaintiff   States,

governmental entities andlor consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Lupin has enjoyed ill-gotten gains from the

sales ofthese generic drugs.

          1   189. These agreements were part of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially f,tx, raise, stabilize and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the

corporate Defendants are jointly and severally liable for any harm caused as a result of the

conspiracy.

  COUNT EIGHT IBY ALL PLAINTIFF STATES AGAINST DEFENDANT AMNEAL.
                 L OTHER CORPORATE
 SEVERAL LIABILITY) _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
    AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                    SECTION 1 OF THE SHERMAN ACT

          1   190. Plaintiff   States repeat and re-allege every preceding allegation as    if fully   set forth

herein.

          I   191.   Defendant Amneal entered into agreements with Teva and various other

competitors to allocate and divide customers and markets for various generic drugs in

accordance with the principles of fair share discussed above, and to         fix and raise prices,     and rig

bids, for certain generic drugs. The details regarding these anticompetitive agreements are



                                                      360
discussed throughout this Complaint. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                                  Bethanechol Chloride Tablets
                                  Norethindrone Acetate
                                  Ranitidine HCL Tablets

        1192. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Amneal and its competitors, including many of the corporate Defendants herein.

These agreements have eliminated any meaningful form of price competition in the market for

certain generic drugs, including those identified herein.

        1193. The conspiracies substantially affected and still affect interstate commerce.

        1194. The agreements constitute unreasonable restraints of trade that         are   per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. $ 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

        I 1 95   .   As a direct and proximate result of these agreements, Plaintiff States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for certain generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Amneal has enjoyed ill-gotten gains from the

sales ofthese generic drugs.

        1196.        These agreements were paft of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially f,rx, raise, stabilize and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the




                                                      36t
corporate Defendants are jointly and severally liable for any harm caused as a result of the

consplracy

COUNT NINE (BY ALL PLAINTIFF STATES AGAINST DEFENDAIIT APOTEX. AND
AGAINST ALL OTHER CORPORATE DEFENDAIITS UNDER JOINT AND SEVERAL
 LIABILITN _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
        PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                   SECTION 1 OF THE SHERMAN ACT

          1197. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

herein.

          I198.   Defendant Apotex entered into agreements with Teva and various other

competitors to allocate and divide customers and markets for various generic drugs in

accordance with the principles of fair share discussed above, and to    fix   and raise prices, and rig

bids, for certain generic drugs. The details regarding these anticompetitive agreements are

discussed throughout this Complaint. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                               Carbamazepine Tablets
                               Doxazosin Mesylate Tablets
                               Epitol Tablets
                               Pentoxifyl I ine Tablets
                               Pravastatin Sodium Tablets

          1199. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Apotex and its competitors, including many of the corporate Defendants herein.

These agreements have eliminated any meaningful form of price competition in the market for

certain generic drugs, including those identified herein.

          1200. The conspiracies substantially affected and still affect interstate commerce.




                                                   362
          1201. The agreements constitute unreasonable restraints of trade that        are   per se illegal

under Section   I of the Sherman Act,    15 U.S.C. $ 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          1202. As   a direct and proximate result of these agreements,    Plaintiff   States,

governmental entities andlor consumers have been injured in their business or property because

they have had to purchase or reimburse for certain generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Apotex has enjoyed ill-gotten gains from the

sales ofthese generic drugs.

          1203. These agreements were part of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

drugs, including those identif,red herein. As participants in the overarching conspiracy, the

corporate Defendants are     jointly and severally liable for any harm   caused as a result of the

conspiracy.

 COUNT TEN (BY ALL PLAINTIFF SLATES AGAINST DEFENDANT AUROBINDO,
  AND AGAINST ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND
 SEVERAL LIABILITN _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
    AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                   SECTION 1 OF THE SHERMAN ACT

          1204. Plaintiff   States repeat and re-allege every preceding allegation as     if fully   set forth

herein.

          1205. Defendant Aurobindo entered into agreements with Teva and various other

competitors to allocate and divide customers and markets for various generic drugs in

accordance with the principles of fair share discussed above, and to      fix   and raise prices, and rig

bids, for certain generic drugs. The details regarding these anticompetitive agreements are



                                                   363
discussed throughout this Complaint. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following

                           Amphetamine/Dextroamphetamine IR
                           Lamivudine I Zidov udine (generic Combivir)
                           Penicillin VK Tablets

        1206. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Aurobindo and its competitors, including many of the corporate Defendants herein.

These agreements have eliminated any meaningful form of price competition in the market for

certain generic drugs, including those identified herein.

        1207. The conspiracies substantially affected and still affect interstate commerce.

        1208. The agreements constitute unreasonable restraints of trade thatare per se illegal

under Section   I of the Sherman Act,   15 U.S.C. $   l. No elaborate analysis is required to
demonstrate the anticompetitive character of these agreements.

        1209. As   a direct and proximate result of these agreements,    Plaintiff   States,

governmental entities andlor consumers have been injured in their business or property because

they have had to purchase or reimburse for ceftain generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Aurobindo has enjoyed ill-gotten gains from

the sales ofthese generic drugs.

        1210. These agreements were part of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the




                                                  364
corporate Defendants are     jointly   and severally liable for any harm caused as a result of the

consplracy

      COUNT ELEVEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
    BRECKENRIDGE. AND AGAINST ALL OTHER CORPORATE DEFENDANTS


                     VIOLATION OF SECTION                1 OF   THE SHERMAN ACT

          l2ll.   Plaintiff States repeat and re-allege every preceding allegation      as   if fully   set forth

herein.

          1212. Defendant Breckenridge entered into agreements with Teva and various other

competitors to allocate and divide customers and markets for various generic drugs in

accordance with the principles of fair share discussed above, and to        fix   and raise prices, and rig

bids, for certain generic drugs. The details regarding these anticompetitive agreements are

discussed throughout this Complaint. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                        Cyproheptadine HCL Tablets
                        Mimvey (EstradiolÀtrorethindrone Acetate) Tablets

          1213.   These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Breckenridge and its competitors, including many of the corporate Defendants herein.

These agreements have eliminated any meaningful form of price competition in the market                    for

certain generic drugs, including those identified herein.

          1214. The conspiracies substantially affected and still affect interstate commerce.

          1215. The agreements constitute unreasonable restraints of trade that         arc per se illegal

under Section     I of the Sherman Act,    15 U.S.C. $   l. No elaborate analysis is required to
demonstrate the anticompetitive character of these agreements.


                                                     365
          1216. As      a direct and proximate result of these agreements,   Plaintiff States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for certain generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Breckenridge has enjoyed ill-gotten gains

from the sales ofthese generic drugs.

          l2l7   .   These agreements were part of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artif,rcially    fix, raise, stabilize and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the

corporate Defendants are jointly and severally liable for any harm caused as a result of the

conspiracy.

     COUNT TWELVE IBY ALL PLAINTIFF STATES AGAINST DEFENDANT
 DR. REDDYIS^ ANI) AGAINST ALL OTHER CORPORATE I)     ANTS UNDER
                              _
JOINT AND SEVERAL LIABILITY) HORIZONTAL CONSPIRACY TO ALLOCATE
 MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION
                   OF SECTION 1 OF THE SHERMAN ACT

          1218. Plaintiff    States repeat and re-allege every preceding allegation as      if fully   set forth

herein.

          1219. Defendant Dr. Reddy's entered into agreements with Teva and various other

competitors to allocate and divide customers and markets for various generic drugs in

accordance with the principles of fair share discussed above, and to         fix   and raise prices, and rig

bids, for certain generic drugs. The details regarding these anticompetitive agreements are

discussed throughout this Complaint. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                                 Ciprofl oxacin HCL Tablets
                                 Glimepiride Tablets


                                                     366
                              Oxaprozin Tablets
                              Paricalcitol
                              Tizanidine

        1220.   These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Dr. Reddy's and its competitors, including many of the corporate Defendants herein.

These agreements have eliminated any meaningful form of price competition in the market             for

certain generic drugs, including those identified herein.

        1221. The conspiracies substantially affected     and   still affect interstate commerce.

        1222. The    agreements constitute unreasonable restraints of trade that are per se illegal

under Section   I of the Sherman Act,   15 U.S.C. $ 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

        1223. As   a direct and proximate result of these agreements,     Plaintiff   States,

governmental entities andlor consumers have been injured in their business or property because

they have had to purchase or reimburse for certain generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Dr. Reddy's has enjoyed ill-gotten gains from

the sales ofthese generic drugs.

        1224. These agreements were part of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the

corporate Defendants are jointly and severally liable for any harm caused as a result of the

conspiracy.




                                                 367
COUNT THIRTEEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANTS PFIZER
  AND GREENSTONE. AND AGAINST ALL OTHER CORPORATE DEFENDANTS
  UNDER JOINT AND SEVERAL LIABILITN _ HORIZONTAL CONSPIRACY TO
   ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS
           IN VIOLATION OF SECTI   1 OF'THE SHERMAN ACT

         1225. Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

herein

         1226. Defendant Pfrzer, acting through its wholly-owned subsidiary       and alter ego,

Defendant Greenstone, entered into agreements with Teva and various other competitors to

allocate and divide customers and markets for various generic drugs in accordance with the

principles of fair share discussed above, and to fix and raise prices, and rig bids, for numerous

generic drugs. The details regarding these anticompetitive agreements are discussed throughout

this Complaint. The generic drugs subject to these market allocation and price-fixing agreements

include at least the following:

                             Azithromycin Oral Suspension
                             Azithromycin Suspension
                              Cabergoline
                              Fluconazole Tablets
                              Medroxypro gesterone Tablets
                              Oxaprozin Tablets
                              Penicillin VK Tablets
                              Piroxicam
                              Tolterodine Tartraie


         1227. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendants Pftzer and Greenstone and their competitors, including many of the corporate

Defendants herein. These agreements have eliminated any meaningful form of price competition

in the market for numerous generic drugs, including those identified herein.

         1228. The conspiracies substantially affected and still affect interstate commerce.

                                                 368
          1229. The agreements constitute unreasonable restraints of trade that arc per se illegal

under Section    I of the Sherman Act,   15 U.S.C. $ 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          1230. As   a direct and proximate result of these agreements,   Plaintiff   States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendants Pfizer and Greenstone have enjoyed                ill-

gotten gains from the sales ofthese generic drugs.

          1231. These agreements were part of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially f,rx, raise, stabilize and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the

corporate Defendants are jointly and severally liable for any harm caused as a result of the

conspiracy.

    COUNT FOURTEEN ßY ALL PLAINTIFF STATES AGAINST DEFENDANT
  I,ANNF],TT. AND AGAINST AI,I, OTHE CORPORATE DEFENDANTS UNDER
JOINT AND SEVERAL LIABILITN - HORIZONTAL CONSPIRACY TO ALLOCATE
 MARKETS AND F'IX PRICES F'OR MUL       GENERIC DRUGS IN VIOLATION
                   OF SECTION 1 OF THE SHERMAN ACT

          1232. Plaintiff States repeat and re-allege every preceding allegation      as   if fully   set forth

herein.

          1233. Defendant Lannett entered into agreements with Teva and various other

competitors to allocate and divide customers and markets for various generic drugs in

accordance with the principles of fair share discussed above, and to      fix   and raise prices, and rig

bids, for certain generic drugs. The details regarding these anticompetitive agreements are



                                                   369
discussed throughout this Complaint. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                                Baclofen Tablets
                                Levothyroxine

        1234. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Lannett and its competitors, including many of the corporate Defendants herein.

These agreements have eliminated any meaningful form of price competition in the market for

certain generic drugs, including those identified herein.

        1235. The conspiracies substantially affected and still affect interstate commerce.

        1236. The agreements constitute unreasonable restraints of trade that       are   per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. $ 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

        1237   .   As a direct and proximate result of these agreements, Plaintiff States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for certain generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Lannett has enjoyed ill-gotten gains from the

sales ofthese generic drugs.

        1238. These agreements were paft of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially frx, raise, stabilize and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the

corporate Defendants are jointly and severally liable for any harm caused as a result of the

conspiracy.


                                                    370
COUNT FIFTEEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANT PAR. AND
AGAINST ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
 LIABILITY) _ HORIZONTAL CONSPIRACY TO ALLOCATE MARI(ETS AND FIX
         PRICITS F'OR MIII,TIPI,E GE,  C DRUGS IN VIOLATION OF
                      SECTION 1 OF THE SHERMAN ACT

          1239. Plaintiff States repeat and re-allege every preceding allegation    as   if fully   set forth

herein.

          1240. Defendant Par entered into agreements with Teva and various other competitors

to allocate and divide customers and markets for various generic drugs in accordance with the

principles of fair share discussed above, and to fix and raise prices, and rig bids, for certain

generic drugs. The details regarding these anticompetitive agreements are discussed throughout

this Complaint. The generic drugs subject to these market allocation and price-f,rxing agreements

include at least the following:

                               Budesonide DR Capsules
                               Entecavir
                               Fluoxetine HCL Tablets
                               Flutamide Capsules
                               Hydroxyurea Capsules
                               Labetalol HCL Tablets
                               Omega-3 -Acid Ethyl Esters

          1241.   These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Par and its competitors, including many of the corporate Defendants herein. These

agreements have eliminated any meaningful form of price competition in the market for certain

generic drugs, including those identified herein.

          1242. The conspiracies substantially affected   and   still affect interstate commerce.




                                                  371
          1243. The agreements constitute unreasonable restraints of trade that        are   per se illegal

under Section   I of the Sherman Act,    15 U.S.C. $ 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          1244. As   a direct and proximate result of these agreements,   Plaintiff   States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for certain generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Par has enjoyed ill-gotten gains from the sales

ofthese generic drugs.

          1245. These agreements were part of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the

coqporate Defendants are jointly and severally liable for any harm caused as a result of the

conspiracy.

    COUNT SIXTEEN ßY ALL PLAINTIFF STATES AGAINST DEFENDANT
UPSHER-SMITH, AND AGAINST ALL OTHER CORPORATE DEFENDANTS UNDER
JOINT AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO ALLOCATE
        MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS
           IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          1246. Plaintiff   States repeat and re-allege every preceding allegation as    if fully   set forth

herein.

          1247. Defendant Upsher-Smith entered into agreements with Teva and various other

competitors to allocate and divide customers and markets for various generic drugs in

accordance with the principles of fair share discussed above, and to      fix   and raise prices, and rig

bids, for certain generic drugs. The details regarding these anticompetitive agreements are



                                                   372
discussed throughout this Complaint. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                              Baclofen Tablets
                              Oxybutynin Chloride Tablets

        1248. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Upsher-Smith and its competitors, including many of the corporate Defendants

herein. These agreements have eliminated any meaningful form of price competition in the

market for certain generic drugs, including those identified herein.

        1249. The conspiracies substantially affected and still affect interstate commerce.

        1250. The agreements constitute unreasonable restraints of trade that        are per se   illegal

under Section 1 of the Sherman Act, 15 U.S.C. $ 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

        1251. As   a direct and proximate result of these agreements,     Plaintiff States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for certain generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Upsher-Smith has enjoyed ill-gotten gains

from the sales ofthese generic drugs.

        1252. These agreements were part of an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the

corporate Defendants are   jointly   and severally liable for any harm caused as a result of the

conspiracy.


                                                   Jt-t
                                                   ^ãa
   COUNT SEVENTEEN ßY ALL PLAINTIFF STATES AGAINST DEFENDANT
 WOCKHARDT. AND AGAINST ALL OTHER CORPORATE DEFENDA¡ITS UNDER
JOINT AND SEVERAL LIABILITN _ HORIZONTAL CONSPIRACY TO ALLOCATE
    MARKETS AND FIX PRICES FOR ENALAPRIL MALEATE TABLETS IN
            VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          1253. Plaintiff States repeat   and re-allege every preceding allegation as     if fully   set   forth

herein.

          1254. Defendant Wockhardt entered into agreements with Teva and various other

competitors to allocate and divide customers within the market for the generic drug Enalapril

Maleate Tablets in accordance with the principles of fair share discussed above, and to              fix   and

raise prices, and rig bids, for that drug on multiple occasions. The details regarding these

anticompetitive agreements are discussed throughout this Complaint.

          1255.   These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Wockhardt and its competitors, including many of the corporate Defendants herein.

These agreements have eliminated any meaningful form of price competition in the market for

Enalapril Maleate Tablets.

          1256. The conspiracies substantially affected    and   still affect interstate commerce.

          1257. The agreements constitute unreasonable restraints of trade that        are per se     illegal

under Section 1 of the Sherman Act, 15 U.S.C. $ 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          1258. As   a direct and proximate result of these agreements,    Plaintiff   States,

governmental entities andlor consumers have been injured in their business or property because

they have had to purchase or reimburse for Enalapril Maleate Tablets at supra-competitive

prices, and Defendant Wockhardt has enjoyed ill-gotten gains from the sales of that drug.



                                                    374
         1259. These agreements were part of an overarching conspiracy among allof the

cotporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially   fix, raise, stabilize   and control the prices    for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the

corporate Defendants are jointly and severally liable for any harm caused as a result of the

conspiracy.

COUNT EIGHTEEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANT ZYDUS.
 AND AGAINST ALL OTHER CORPORATE DEFENDA}ITS UNDER JOINT AND
SEVERAL LIABILITN _ HORIZONTAL CONSPIRACY TO ALLOCATE MARIGTS
   AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                  SECTION 1 OF THE SHERMAN ACT

         1260. Plaintiff States repeat and re-allege every preceding allegation         as   if fully   set   forth

herein

         1261. Defendant Zydus entered into agreements with Teva and various other

competitors to allocate and divide customers and markets for various generic drugs in

accordance with the principles of fair share discussed above, and to        fix   and raise prices, and rig

bids, for numerous generic drugs. The details regarding these anticompetitive agreements are

discussed throughout this Complaint. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                             Clarithromycin ER Tablets
                             Etodolac ER Tablets
                             Fenofibrate
                             Niacin ER Tablets
                             Paricalcitol
                             Pravastatin Sodium Tablets
                             Topiramate Sprinkle Capsules
                             Warfarin Sodium Tablets

         1262. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between


                                                   375
Defendant Zydus and its competitors, including many of the corporate Defendants herein. These

agreements have eliminated any meaningful form of price competition in the market for

numerous generic drugs, including those identified herein.

        1263. The conspiracies substantially affected     and   still affect interstate commerce.

        1264. The   agreements constitute unreasonable restraints of trade that arc per se illegal

under Section   I of the Sherman Act,   15 U.S.C. $   l. No elaborate analysis is required to
demonstrate the anticompetitive character of these agreements.

        1265. As a direct   and proximate result of these agreements,     Plaintiff   States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Zydus has enjoyed ill-gotten gains from the

sales ofthese generic drugs.

        1266. These agreements were part of      an overarching conspiracy among all of the

corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

drugs, including those identified herein. As participants in the overarching conspiracy, the

corporate Defendants are jointly and severally liable for any harm caused as a result of the

conspiracy.




                                                  376
 COUNT NINETEEN ßY CERTAIN PLAINTIFF STATES'O AGAINST DEFENDA¡IT
 ARA APRAHAMIAII) _ HORIZONTAL CONSPIRACY TO ALLOCATE MART(ETS
    AND FIX PRICES F'OR MI]I,TIPI,E ENERIC DRUGS IN VIOLATION OF'
                   SECTION 1 OF THE SHERMAN ACT

          1267   .   Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

herein.

          1268. Beginning at least as early as 2013, Defendant Aprahamian took active steps to

facilitate market allocation and price fixing agreements between Defendant Taro and its

competitors involving numerous generic drugs, as discussed herein

          1269. Defendant Aprahamian participated directly in these conspiracies by

communicating with competitors about market entry, loss of exclusivity, price increases, supply

disruptions, and other significant markets events affecting Defendant Taro and its competitors.

          1270. These communications resulted in agreements between Defendant Taro and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to       fîx and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following

                                  Adapalene Gel
                                  Carbamazepine Chewable Tablets
                                  Carbamazepine Tablets
                                  Clomipramine HCL
                                  Clotrimazole Topical Solution
                                  Enalapril Maleate Tablets
                                  Epitol Tablets
                                  Etodolac ER Tablets
                                  Etodolac Tablets
                                  Fluocinonide Cream
                                  Fluocinonide Emollient Cream
                                  Fluocinonide Gel


'o All Plaintiff States join in Counts Nineteen through Thirty-Four against the Individual
Defendants except: Florida, NewYork, Tennessee, and Wisconsin.

                                                      377
                                  Fluocinonide Ointment
                                  Ketoconazole Cream
                                  Ketoconazole Tablets
                                  Nortriptyline Hydrochloride Capsules
                                  Warfarin Sodium Tablets

          1271. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Taro and its competitors. These agreements have eliminated any meaningful form                    of

price competition in the market for numerous generic drugs, including those identified herein.

          1272. The conspiracies substantially affected and still affect interstate commerce.

          1273. The agreements constitute unreasonable restraints of trade that        are   per se illegal

under Section        I of the Sherman Act, l5 U.S.C. $ 1. No elaborate analysis     is required to

demonstrate the anticompetitive character of these agreements.

          1274. As      a direct and proximate result of this ongoing conspiracy,   Plaintiff   States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Aprahamian has personally enjoyed ill-gotten

gains from the sales ofthese generic drugs.

          I27   5.   As a participant in the agreements identiflred above, Defendant Aprahamian is

jointly and severally liable for any harm      caused as a result of those conspiracies.

   COUNT TWENTY (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
  DAVID BERTHOLD) - HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
     AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                    SECTION 1 OF THE SHERMAN ACT

          1276. Plaintiff     States repeat and re-allege every preceding allegation as    if fully   set forth

herein.




                                                     378
       1277   .   Beginning at least as early as 2012, Defendant Berthold took active steps to

facilitate market allocation and price fixing agreements between Defendant Lupin and its

competitors involving numerous generic drugs, as discussed herern

       1278. Defendant Berthold participated directly in these conspiracies by communicating

with competitors about market entry, loss of exclusivity, price increases, supply disruptions, and

other significant markets events affecting Defendant Lupin and its competitors

       1279. These communications resulted in agreements between Defendant Lupin and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to     fix   and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                            Cefdinir Capsules
                            Cefdinir Oral Suspension
                            Cefprozil Tablets
                            Cephalexin Suspension
                            Drospirenone and ethinyl estradiol (Ocella)
                            Fenofibrate
                            Irbesartan
                            Lamivudine I Zidovudine (generic Combivir)
                            Niacin ER Tablets
                            Norethindrone/ethinyl estradiol (Balziva)
                            Pravastatin Sodium Tablets

        1280. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Lupin and its competitors. These agreements have eliminated any meaningful form               of

price competition in the market for numerous generic drugs, including those identified herein.

        1281. The conspiracies substantially affected     and   still affect interstate commerce.




                                                  379
          1282. The agreements constitute unreasonable restraints of trade thatarc per se illegal

underSectionloftheShermanAct, 15U.S.C.$1. Noelaborateanalysisisrequiredto

demonstrate the anticompetitive character of these agreements.

          1283. As   a direct and proximate result of this ongoing conspiracy,   Plaintiff   States,

governmental entities andlor consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Berthold has personally enjoyed ill-gotten

gains from the sales ofthese generic drugs.

          1284. As   a participant in the agreements identif,red above, Defendant Berthold is      jointly

and severally liable for any harm caused as a result ofthose conspiracies.

COUNT TWENTY-ONE fBY CBRTAIN            STATES AGAINST DEFENDANT
JAMES (JINO BROWN) _ HORIZONTAL CONSPIRACY TO ALLOCATE MARI(ETS
   AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                   SECTION 1 OF THE SHERMAN ACT

          1285. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

herein.

          1286. Beginning at least   as early as 2013, Defendant Brown took active steps to

facilitate market allocation and price fixing agreements between Defendant Glenmark and its

competitors involving numerous generic drugs, as discussed herein.

          1287. Defendant Brown participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Glenmark to communicate with

competitors, or tacitly approving of those communications by other Glenmark employees, about

market entry, loss of exclusivity, price increases, supply disruptions, and other significant

markets events affecting Defendant Glenmark and its competitors.




                                                   380
          1288. These communications resulted in agreements between Defendant Glenmark and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to   fix   and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                          Adapalene Gel
                          Deso gestrel/Ethinyl Estradiol Tablets (Kariva)
                          Fluconazole Tablets
                          Gabapentin Tablets
                          Moexipril HCL Tablets
                          Moexipri I HCLIHCT Z Tablets
                          Nabumetone Tablets
                          Norethindrone Acetate
                          Pravastatin Sodium Tablets
                          Ranitidine HCL Tablets

          1289. These agreements are facially anticompetitive   because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Glenmark and its competitors. These agreements have eliminated any meaningful

form of price competition in the market for numerous generic drugs, including those identified

herein.

          1290. The conspiracies substantially affected and still affect interstate commerce.

          1291. The agreements constitute unreasonable restraints of trade that arc per    se illegal

under Section 1 of the Sherman Act,    l5 U.S.C. $ l. No elaborate analysis     is required to

demonstrate the anticompetitive character of these agreements.

          1292. As a direct and proximate result of this ongoing conspiracy, Plaintiff    States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified




                                                 381
herein, at supra-competitive prices, and Defendant Brown has personally enjoyed ill-gotten gains

from the sales ofthese generic drugs

          1293. As   a   participant in the agreements identified above, Defendant Brown is jointly

and severally liable for any harm caused as a result of those conspiracies.

COUNT T\ryENTY-TWO (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
   MAUREEN CAVANAUGH) _ HORIZONTAL CONSPIRACY TO ALLOCATE
      MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
            VIOLATION OF SECTION 1 OF THE SHERMAII ACT

          1294. Plaintiff States repeat    and re-allege every preceding allegation as   if fully   set forth

herein.

          1295. Beginning at least    as   early as2012, Defendant Cavanaugh took active steps to

facilitate market allocation and price fixing agreements between Defendant Teva and its

competitors involving numerous generic drugs, as discussed herein.

          1296. Defendant Cavanaugh participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Teva to communicate with competitors, or

tacitly approving of those communications by other Teva employees, about market entry, loss of

exclusivity, price increases, supply disruptions, and other significant markets events affecting

Defendant Teva and its competitors.

          1297.   These communications resulted in agreements between Defendant Teva and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to f,rx and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and

price-frxing agreements include at least the following:

          Adapalene Gel
          Ami loride HCLIHCT Z Tablets
          Amoxicillin/Clavulanate Chewable Tablets


                                                     382
Amphetamine/Dextroamphetamine ER (aka Mixed Amphetamine Salts)
Amphetam ine/Dextroamphetamine IR
Azithromycin Oral Suspension
Azithromycin Suspension
Baclofen Tablets
Bethanechol Chloride Tablets
Budesonide DR Capsules
Budesonide Inhalation
Bumetanide Tablets
Buspirone Hydrochloride Tablets
Cabergoline
Capecitabine
Carbamazepine Chewable Tab lets
Carbamazepine Tablets
Cefdinir Capsules
Cefdinir Oral Suspension
Cefprozil Tablets
Celecoxib
Cephalexin Suspension
Cimetidine Tablets
Ciprofl oxacin HCL Tablets
Clarithromycin ER Tablets
Clemastine Fumarate Tablets
Clonidine TTS Patch
Clotrimazole Topical Solution
Cyproheptadine HCL Tablets
Desmopressin Acetate Tablets
Deso gestre l/Ethinyl Estradiol Tablets (Kariva)
Dexmethylphenidate HCL ER Capsules
Dextroamphetamine Sulfate ER
Diclofenac Potassium Tablets
Dicloxacillin Sodium Capsules
Diflunisal Tablets
Diltiazem HCL Tablets
Disopyramide Phosphate Capsules
Doxazosin Mesylate Tablets
Drospirenone and ethinyl estradiol (Ocella)
Enalapril Maleate Tablets
Entecavir
Epitol Tablets
Estazolam Tablets
Estradiol Tablets
Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
Ethosuximide Capsules
Ethosuximide Oral Solution
Etodolac ER Tablets


                                  383
Etodolac Tablets
Fenofibrate
Fluconazole Tablets
Fluocinonide Cream
Fluocinonide Emollient Cream
Fluocinonide Gel
Fluocinonide Ointment
Fluoxetine HCL Tablets
Flurbiprofen Tablets
Flutamide Capsules
Fluvastatin Sodium Capsules
Gabapentin Tablets
Glimepiride Tablets
Griseofulvin Suspension
Hydroxyurea Capsules
Hydroxyzine Pamoate Capsules
Irbesartan
Isoniazid
Ketoconazole Cream
Ketoconazole Tablets
Ketoprofen Capsules
Ketorolac Tromethamine Tablets
Labetalol HCL Tablets
Lamivudine I Zidovudine (generic Combivir)
Loperamide HCL Capsules
Medroxypro ge sterone Tablets
Methotrexate Tablets
Mimvey (EstradiolA{orethindrone Acetate) Tablets
Moexipril HCL Tablets
Moexipril HCLIHCT Z Tab lets
Nabumetone Tablets
Nadolol Tablets
Niacin ER Tablets
Nitrofurantoin MAC Capsules
Norethindrone/ethinyl estradiol (Balziva)
Norethindrone Acetate
Nortriptyline Hydrochloride Capsules
Omega-3-Acid Ethyl Esters
Oxaprozin Tablets
Oxybutynin Chloride Tablets
Paricalcitol
Penicillin VK Tablets
Pentoxifylline Tablets
Piroxicam
Pravastatin Sodium Tablets
Prazosin HCL Capsules


                                     384
          Prochlorperazine Tablets
          Propranolol HCL Tablets
          Raloxifene HCL Tablets
          Ranitidine HCL Tablets
          Tamoxifen Citrate Tablets
          Temozolomide
          Tobramycin
          Tolmetin Sodium Capsules
          Tolterodine ER
          Tolterodine Tartrate
          Topiramate Sprinkle Capsules
          Warfarin Sodium Tablets

          1298. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, arlificially raise prices, and limit competition between

Defendant Teva and its competitors. These agreements have eliminated any meaningful form                   of

price competition in the market for numerous generic drugs, including those identified herein.

          1299, The conspiracies substantially affected and still affect interstate commerce.

          1300. The agreements constitute unreasonable restraints of trade that     are per se   illegal

under Section 1 of the ShermanAct,       l5 U.S.C. $ L No elaborate analysis     is requiredto

demonstrate the anticompetitive character of these agreements.

          1301. As   a direct and proximate result of this ongoing conspiracy,   Plaintiff   States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Cavanaugh has personally enjoyed ill-gotten

gains from the sales of these generic drugs.

          1302. As a participant in the agreements identified above, Defendant Cavanaugh is

jointly   and severally liable for any harm caused as a result of those conspiracies.




                                                  385
     COUNT TWENTY-THREE IBY CERTAIN PLAINTIFF STATES AGAINST
   DEFENDANT MARC FALKIN - HORIZONTAL CONSPIRACY TO ALLOCATE
       MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
            VIOLATION OF SECTION 1 OF THE SHERMAN ACT

         1303. Plaintiff States repeat and re-allege every preceding allegation    as   if fully   set forth

herein

         1304. Beginning at least   as early as 2013, Defendant Falkin took active steps to

facilitate market allocation and price fixing agreements between Defendant Actavis and its

competitors involving numerous generic drugs, as discussed hereln.

         1305. Defendant Falkin participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Actavis to communicate with competitors,

or tacitly approving of those communications by other Actavis employees, about market entry,

loss of exclusivity, price increases, supply disruptions, and other significant markets events

affecting Defendant Actavis and its competitors.

         1306. These communications resulted in agreements between Defendant Actavis and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to   fix   and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                  Amphetamine/Dextroamphetamine IR
                  Budesonide Inhalation
                  Buspirone Hydrochloride Tablets
                  Celecoxib
                  Ciprofloxacin HCL Tablets
                  Clarithromycin ER Tablets
                  Clonidine TTS Patch
                  Desmopressin Acetate Tablets
                  Dextroamphetamine Sulfate ER
                  Disopyramide Phosphate Capsules
                  Drospirenone and ethinyl estradiol (Ocella)

                                                 386
                  Estazolam Tablets
                  Estradiol Tablets
                  Flutamide Capsules
                  Griseofulvin Suspension
                  Hydroxyzine Pamoate Capsules
                  Nortriptyline Hydrochloride Capsules
                  Propranolol HCL Tablets
                  Tamoxifen Citrate Tablets
                  Topiramate Sprinkle Capsules

       1306.    These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Actavis and its competitors. These agreements have eliminated any meaningful form

of price competition in the market for numerous generic drugs, including those identified herein.

       1307. The conspiracies substantially affected and still affect interstate commerce.

       1   308. The agreements constitute   unreasonable restraints of trade that   are   per se illegal

under Section   I of the Sherman Act,   15 U.S.C. $ 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

       1309. As a direct   and proximate result of this ongoing conspiracy, Plaintiff States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Falkin has personally enjoyed ill-gotten gains

from the sales ofthese generic drugs.

       1310. As a participant in the agreements identified above, Defendant Falkin            is   jointly

and severally liable for any harm caused as a result ofthose conspiracies.




                                                 387
      COUNT TWENTY-FOUR (BY CERTAIN PLAINTIFF STATES AGAINST
     DEFENDANT JAMES (JIM) GRAUSO) _ HORIZONTAL CONSPIRACY TO
  ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
            VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          13 I   1   .   Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

herein.

          1312. Beginning at least          as early as 2012, Defendant Grauso took active steps to

facilitate market allocation and price fixing agreements between Defendants Aurobindo and/or

Glenmark, and their competitors, involving certain generic drugs, as discussed herein.

          1313. Defendant Grauso participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Aurobindo and/or Glenmark to

communicate with competitors, or tacitly approving of those communications by other

Aurobindo andlor Glenmark employees, about market entry, loss of exclusivity, price increases,

supply disruptions, and other signif,rcant markets events affecting Defendants Aurobindo andlor

Glenmark, and their competitors.

          1314. These communications resulted in agreements between Defendant Aurobindo

and/or Glenmark and various competitors to allocate and divide customers and markets for

various generic drugs in accordance with the fair share principles discussed above, and to fix and

raise prices, and rig bids, for certain generic drugs. The generic drugs subject to these market

allocation and price-fixing agreements include at least the following:

                                 DesogestrelÆthinyl Estradiol Tablets (Kariva)
                                 Gabapentin Tablets
                                 Lamivudin el Zidovudine (generic Combivir)

          1315. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artifrcially raise prices, and limit competition between

Defendants Aurobindo and/or Glenmark and their competitors. These agreements have


                                                          388
eliminated any meaningful form of price competition in the market for certain generic drugs,

including those identified herein.

          1316. The conspiracies substantially affected and still affect interstate commerce.

          1317. The agreements constitute unreasonable restraints of trade that     are   per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. $ 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          1318. As a direct and proximate result of this ongoing conspiracy, Plaintiff States,

governmental entities andior consumers have been injured in their business or property because

they have had to purchase or reimburse for certain generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Grauso has personally enjoyed ill-gotten

gains from the sales of these generic drugs.

          13   19. As a participant in the agreements identified above, Defendant   Grauso is jointly

and severally liable for any harm caused as a result ofthose conspiracies.

COIINT TWENTY-X'IVR IRY CERTAIN           STATES AGAINST DEF'ENDANT
                _
 KEVIN GREENI HORIZONTAI, CONS           TO ALLOCATE MARKETS AND
       FIX PRICES FOR MULTIPLE G        DRUGS IN VIOLATION OF
                    SECTION 1 OF THE SHERMAN ACT

          1320. Plaintiff States repeat and re-allege every preceding allegation    as   if fully   set   forth

herein.

          l32l.    Beginning at least as early as 2012, Defendant Green took active steps to facilitate

market allocation and price fixing agreements between Defendants Teva and/or Zydus and their

competitors involving numerous generic drugs, as discussed herein.

          1322. Defendant Green participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Teva and/or Zydus to communicate with

competitors, or tacitly approving of those communications by other Teva andlor Zydus


                                                   389
employees, about market entry, loss of exclusivity, price increases, supply disruptions, and other

significant markets events affecting Defendants Teva and/or Zydus and their competitors.

       1323. These communications resulted in agreements between Defendants Teva and/or

Zydus and various competitors to allocate and divide customers and markets for various generic

drugs in accordance with the fair share principles discussed above, and to   fìx   and raise prices,

and rig bids, for numerous generic drugs. The generic drugs subject to these market allocation

and price-fixing agreements include at least the following:

       Amiloride HCLIHCT Z Tablets
       Amphetamine/Dextroamphetamine ER (aka Mixed Amphetamine Salts)
       Buspirone Hydrochloride Tablets
       Cefdinir Capsules
       Cefdinir Oral Suspension
       Ceþrozil Tablets
       Cimetidine Tablets
       Clarithromycin ER Tablets
       Clonidine TTS Patch
       Diclofenac Potassium Tablets
       Diltiazem HCL Tablets
       Doxazosin Mesylate Tablets
       Drospirenone and ethinyl estradiol (Ocella)
       Enalapril Maleate Tablets
       Estradiol Tablets
       Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
       Etodolac ER Tablets
       Fenofibrate
       Fluconazole Tablets
       Irbesartan
       Ketoprofen Capsules
       Ketorolac Tromethamine Tablets
       Labetalol HCL Tablets
       Lamivudine/Zidovudine (generic Combivir)
       Levothyroxine
       Loperamide HCL Capsules
       Methotrexate Tablets
       Nadolol Tablets
       Niacin ER Tablets
       Nitrofurantoin MAC Capsules
       Oxaprozin Tablets
       Paricalcitol


                                                390
        Pravastatin Sodium Tablets
        Prazosin HCL Capsules
        Tamoxifen Citrate Tablets
       Temozolomide
       Tolmetin Sodium Capsules
       Topiramate Sprinkle Capsules
       Warfarin Sodium Tablets

        1324. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendants Teva and/or Zydus and their competitors. These agreements have eliminated any

meaningful form of price competition in the market for numerous generic drugs, including those

identified herein.

        1325. The conspiracies substantially affected and still affect interstate commerce.

        1326. The agreements constitute unreasonable restraints of trade that       are   per se illegal

under Section      I of the ShermanAct, l5 U.S.C. $ l. No elaborate analysis    is requiredto

demonstrate the anticompetitive character of these agreements.

        1327   .   As a direct and proximate result of this ongoing conspiracy, Plaintiff States,

governmental entities andlor consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Green has personally enjoyed ill-gotten gains

from the sales ofthese generic drugs.

        1327   .   As a participant in the agreements identifìed above, Defendant Green is jointly

and severally liable for any harm caused as a result ofthose conspiracies.




                                                    39t
COUNT TWENTY-SIX ßY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
ARMANDO KELLUM) _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION
                      1 OT'THE S       ACT

          1328. Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

herein.

          1329. Beginning at least as early as2012, Defendant Kellum took active         steps to

facilitate market allocation and price fixing agreements between Defendant Sandoz and its

competitors involving numerous generic drugs, as discussed herein.

          1330. Defendant Kellum participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Sandoz to communicate with competitors,

or tacitly approving of those communications by other Sandoz employees, about market entry,

loss of exclusivity, price increases, supply disruptions, and other signihcant markets events

affecting Defendant Sandoz and its competitors.

          1331. These communications resulted in agreements between Defendant Sandoz and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to   fix   and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

          Amoxicillin/Clavulanate Chewable Tablets
          Benazepril HCTZ
          Bumetanide Tablets
          Cefdinir Capsules
          Cefdinir Oral Suspension
          Cefprozil Tablets
          Clemastine Fumarate Tablets
          Clomipramine HCL
          Dexmethylphenidate HCL ER Capsules
          Diclofenac Potassium Tablets
          Dicloxacillin Sodium Capsules


                                                 392
       Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
       Etodolac Tablets
       Fluocinonide Emollient Cream
       Fluocinonide Gel
       Haloperidol
       Hydroxyzine Pamoate Capsules
       Ketoconazole Cream
       Labetalol HCL Tablets
       Levothyroxine
       Nabumetone Tablets
       Nadolol Tablets
       Penicillin VK Tablets
       Prochlorperazine Tablets
       Temozolomide
       Tizanidine
       Tobramycin
       Trifluoperazine HCL
       Valsartan HCTZ

        1332. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Sandoz and its competitors. These agreements have eliminated any meaningful form

of price competition in the market for numerous generic drugs, including those identified herein.

        1333. The conspiracies substantially affected and still affect interstate commerce.

        1334. The agreements constitute unreasonable restraints of trade that     are   per se illegal

underSectionloftheShermanAct, 15U.S.C.$1. Noelaborateanalysisisrequiredto

demonstrate the anticompetitive character of these agreements.

        1335. As   a direct and proximate result of this ongoing conspiracy,   Plaintiff   States,

governmental entities andlor consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Kellum has personally enjoyed ill-gotten

gains from the sales ofthese generic drugs.




                                                393
          1336. As      a participant in the agreements identified above, Defendant     Kellum      is   jointly

and severally liable for any harm caused as a result of those conspiracies.

      COI]NT TWENTY-SEVTN IRY CER AIN PLAINTIFF STATES AGAINST
    DEF'E,NDANT .III,I, NAII,ORì _ HOR NTAL CONSPIRACY TO ALLOCATE
        MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
              VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          1337   .   Plaintiff States repeat and re-allege every preceding allegation   as   if fully    set forth

herein.

          133   8.   Beginning at least as early as 2012, Defendant Nailor took active steps to

facilitate market allocation and price fixing agreements between Defendants Greenstone and

Pf,rzer and their competitors     involving numerous generic drugs, as discussed herein.

          1339. Defendant Nailor participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Greenstone and/or Pftzer to communicate

with competitors, or tacitly approving of those communications by other Greenstone and/or

Pftzer employees, about market entry, loss of exclusivity, price increases, supply disruptions, and

other significant markets events affecting Defendants Greenstone and Pfizer and their

competitors.

          1340.      These communications resulted in agreements between Defendants Greenstone

and Pfizer and various competitors to allocate and divide customers and markets for various

generic drugs in accordance with the fair share principles discussed above, and to            fix   and raise

prices, and rig bids, for numerous generic drugs. The generic drugs subject to these market

allocation and price-fixing agreements include at least the following:

                               Azithromycin Oral Suspension
                               Azithromycin Suspension
                               Cabergoline
                               Fluconazole Tablets
                               Medroxypro gesterone Tablets


                                                      394
                             Oxaprozin Tablets
                             Penicillin VK Tablets
                             Piroxicam
                             Tolterodine Tartrate

          1341.   These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and    limit competition      between

Defendants Greenstone and Pfrzer and their competitors. These agreements have eliminated any

meaningful form of price competition in the market for numerous generic drugs, including those

identified herein.

          1342. The conspiracies substantially affected and still affect interstate commerce.

          1343. The agreements constitute unreasonable restraints of trade that      are per se    illegal

under Section     I of the ShermanAct, 15 U.S.C. $ 1. No elaborate analysis      is requiredto

demonstrate the anticompetitive character of these agreements.

          1344. As   a direct and proximate result   of this ongoing conspiracy, Plaintiff States,

governmental entities andlor consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Nailor has personally enjoyed ill-gotten gains

from the sales of these generic drugs.

          1345. As a participant in the agreements identified above, Defendant Nailor        is   jointly

and severally liable for any harm caused as a result ofthose conspiracies.

     COUNT TWENTY-EIGHT (BY CERTAIN PLAINTIFF STATES AGAINST
   DEFENDANT.I    NESTA) - HORIZONTAL CO          TO ALLOCATE
  MARKETS AND   PRICES FOR MULTIPLE GENERIC I)   GS IN VIOLATION
                OF'SECTION I OF'   SHERMAN ACT

          1346. Plaintiff   States repeat and re-allege every preceding allegation as   if fully   set forth

herein.



                                                     395
        1347   .   Beginning at least as early as 2012, Defendant Nesta took active steps to facilitate

market allocation and price fixing agreements between Defendant Mylan and its competitors

involving numerous generic drugs, as discussed herein.

        1348. Defendant Nesta participated directly in these conspiracies by communicating

with competitors about market entry, loss of exclusivity, price increases, supply disruptions, and

other significant markets events affecting Defendant Mylan and its competitors

        1349. These communications resulted in agreements between Defendant Mylan and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to     fix   and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                             Am i loride HCL IHCT Z Tablets
                             Benazepril HCTZ
                             Budesonide DR Capsules
                             Buspirone Hydrochloride Tablets
                             Capecitabine
                             Cimetidine Tablets
                             Clomipramine HCL
                             Clonidine TTS Patch
                             Diclofenac Potassium Tablets
                             Diltiazem HCL Tablets
                             Doxazosin Mesylate Tablets
                             Enalapril Maleate Tablets
                             Estradiol Tablets
                             Fenofibrate
                             Fluoxetine HCL Tablets
                             Flurbiprofen Tablets
                             Fluvastatin Sodium Capsules
                             Haloperidol
                             Ketoconazole Tablets
                             Ketoprofen Capsules
                             Ketorolac Tromethamine Tablets
                             Levothyroxine
                             Loperamide HCL Capsules


                                                    396
                          Methotrexate Tablets
                          Nadolol Tablets
                          Nitrofurantoin MAC Capsules
                          Pentoxifylline Tablets
                          Prazosin HCL Capsules
                          Prochlorperazine Tablets
                          Propranolol HCL Tablets
                          Tamoxifen Citrate Tablets
                          Tizanidine
                          Tolmetin Sodium Capsules
                          Tolterodine ER
                          Trifluoperazine HCL
                          Valsartan HCTZ

        1350. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Mylan and its competitors. These agreements have eliminated any meaningful form

of price competition in the market for numerous generic drugs, including those identified herein.

       1351. The conspiracies substantially affected and still affect interstate commerce.

       1352. The agreements constitute unreasonable restraints of trade that      are per se   illegal

underSectionloftheShermanAct, 15U.S.C.$1. Noelaborateanalysisisrequiredto

demonstrate the anticompetitive character of these agreements.

       1353. As   a direct and proximate result   of this ongoing conspiracy, Plaintiff States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Nesta has personally enjoyed ill-gotten gains

from the sales ofthese generic drugs.

       1354. As   a participant in the agreements identified above, Defendant Nesta is    jointly

and severally liable for any harm caused as a result ofthose conspiracies.




                                                  397
COUNT TWENTY-NINE, IRY CERTAIN PI        STATES AGAINST DEFENDANT
  KONSTANTIN OSTAF'ICIIIKì _ HOR     AL CONSPIRACY TO ALLOCATE
       MARKETS AND F'IX PRICES    MULTIPLE GENERIC DRUGS
          IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          1355. Plaintiff States repeat and re-allege every preceding allegation     as   if fully   set forth

herein.

          1356. Beginning at least   as   early as2074, Defendant Ostaficiuk took active steps to

facilitate market allocation and price fixing agreements between Camber Pharmaceuticals, Inc.

and its competitors involving ceftain generic drugs, as discussed herein.

          1357. Defendant Ostaficiuk participated directly in these conspiracies by

communicating with competitors about market entry, loss of exclusivity, price increases, supply

disruptions, and other significant markets events affecting Defendant Mylan and its competitors.

          1358.   These communications resulted in agreements between Camber Pharmaceuticals,

Inc. and various competitors to allocate and divide customers and markets for various generic

drugs in accordance with the fair share principles discussed above, and to     fix   and raise prices,

and rig bids, for certain generic drugs. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                         Lamivudine/Zidovudine (generic Combivir)
                         Raloxifene HCL Tablets

          1359.   These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Camber Pharmaceuticals, Inc. and its competitors. These agreements have eliminated any

meaningful form of price competition in the market for certain generic drugs, including those

identif,red herein.

          1360. The conspiracies substantially affected and still affect interstate commerce.



                                                    398
          1361. The agreements constitute unreasonable restraints of trade that arc per se illegal

under Section    I of the Sherman Act, l5 U.S.C. $ 1. No elaborate analysis     is required to

demonstrate the anticompetitive character of these agreements.

          1362. As a direct and proximate result of this ongoing conspiracy, Plaintiff      States,

governmental entities andlor consumers have been injured in their business or property because

they have had to purchase or reimburse for certain generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Ostaficiuk has personally enjoyed ill-gotten

gains from the sales ofthese generic drugs.

          1363. As a participant in the agreements identified above, Defendant Ostaficiuk           is

jointly   and severally liable for any harm caused as a result of those conspiracies.

   COUNT THIRTY IBY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
  NISHA PATEL) - HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND
       FIX PRICES F'OR MIII,TIPI,E      C DRUGS IN VIOLATION OF'
                     SECTION 1 OF THE SHERMAN ACT

          1364. Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

herein.

          1365. Beginning at least   as   early as2013, Defendant Pateltook active steps to facilitate

market allocation and price fixing agreements between Defendant Teva and its competitors

involving numerous generic drugs,      as discussed herein.


          1366. Defendant Patel participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Teva to communicate with competitors, or

tacitly approving of those communications by other Teva employees, about market entry, loss of

exclusivity, price increases, supply disruptions, and other significant markets events affecting

Defendant Teva and its competitors.




                                                    399
        1367. These communications resulted in agreements between Defendant Teva and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to   fix   and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                 Adapalene Gel
                 Am iloride HCLIHCT Z Tablets
                 Amoxicillin/Clavulanate Chewable Tablets
                 Amphetamine/Dextroamphetamine IR
                 Azithromycin Oral Suspension
                 Azithromycin Suspension
                 Baclofen Tablets
                 Bethanechol Chloride Tablets
                 Budesonide DR Capsules
                 Budesonide Inhalation
                 Bumetanide Tablets
                 Cabergoline
                 Capecitabine
                 Carbamazep ine Chewable Tablets
                 Carbamazepine Tablets
                 Cefdinir Capsules
                 Cefdinir Oral Suspension
                 Cefprozil Tablets
                 Celecoxib
                 Cephalexin Suspension
                 Cimetidine Tablets
                 Ciprofl oxacin HCL Tablets
                 Clarithromycin ER Tablets
                 Clemastine Fumarate Tablets
                 Clonidine TTS Patch
                 Clotrimazole Topical Solution
                 Cyproheptadine HCL Tablets
                 Desmopressin Acetate Tablets
                 Desogestrel/Ethinyl Estradiol Tablets (Kariva)
                 Dexmethylphenidate HCL ER Capsules
                 Dextroamphetamine Sulfate ER
                 Diclofenac Potassium Tablets
                 Dicloxacillin Sodium Capsules
                 Diflunisal Tablets
                 Diltiazem HCL Tablets

                                                400
Disopyramide Phosphate Capsules
Doxazosin Mesylate Tablets
Drospirenone and ethinyl estradiol (Ocella)
Enalapril Maleate Tablets
Entecavir
Epitol Tablers
Estazolam Tablets
Estradiol Tablets
Ethosuximide Capsules
Ethosuximide Oral Solution
Etodolac ER Tablets
Etodolac Tablets
Fluconazole Tablets
Fluocinonide Cream
Fluocinonide Emollient Cream
Fluocinonide Gel
Fluocinonide Ointment
Fluoxetine HCL Tablets
Flurbiprofen Tablets
Flutamide Capsules
Fluvastatin Sodium Capsules
Gabapentin Tablets
Glimepiride Tablets
Griseofulvin Suspension
Hydroxyurea Capsules
Hydroxyzine Pamoate Capsules
Isoniazid
Ketoconazole Cream
Ketoconazole Tablets
Ketoprofen Capsules
Ketorolac Tromethamine Tablets
Loperamide HCL Capsules
Medroxypro gesterone Tablets
Methotrexate Tablets
Mimvey (EstradiolA{orethindrone Acetate) Tablets
Moexipril HCL Tablets
Moexipri I HCLIFICT Z Tablets
Nabumetone Tablets
Nadolol Tablets
Niacin ER Tablets
Norethindrone/ethinyl estradiol (B alziv a)
Norethindrone Acetate
Nortriptyline Hydrochloride Capsules
Omega-3-Acid Ethyl Esters
Oxaprozin Tablets

                            40t
                 Oxybutynin Chloride Tablets
                 Paricalcitol
                 Penicillin VK Tablets
                 Pentoxifylline Tablets
                 Piroxicam
                 Pravastatin Sodium Tablets
                 Prazosin HCL Capsules
                 Prochlorperazine Tablets
                 Propranolol HCL Tablets
                 Raloxifene HCL Tablets
                 Ranitidine HCL Tablets
                 Tamoxifen Citrate Tablets
                 Temozolomide
                 Tobramycin
                 Tolmetin Sodium Capsules
                 Tolterodine ER
                 Tolterodine Tartrate
                 Topiramate Sprinkle Capsules
                 Warfarin Sodium Tablets

        1368.   These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Teva and its competitors. These agreements have eliminated any meaningful form             of

price competition in the market for numerous generic drugs, including those identified herein.

        1369. The conspiracies substantially affected and still affect interstate commerce.

        1370. The agreements constitute unreasonable restraints of trade that     are   per se illegal

underSectionloftheShermanAct, l5U.S.C.$1. Noelaborateanalysisisrequiredto

demonstrate the anticompetitive character of these agreements.

        1371. As a direct   and proximate result of this ongoing conspiracy,   Plaintiff   States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Patel has personally enjoyed ill-gotten gains

from the sales ofthese generic drugs.


                                                402
          1372. As   a participant in the agreements identified above, Defendant Patel is     jointly and

severally liable for any harm caused as a result of those conspiracies.

 COUNT THIRTY-ONE ßY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
    DAVID RT,KENTHALER) _ HORIZO          CONSPIRACY TO ALLOCATE
      MARKETS AND FIX PRICES FO MULTIPLE GENERIC DRUGS IN
            VIOI,ATION OF SECTI f)N I OF'THE SHERMAN ACT

          1373. Plaintiff   States repeat and re-allege every preceding allegation as   if fully   set forth

herein.

          1374. Beginning at least   as early as 2012, Defendant Rekenthaler took active steps to

facilitate market allocation and price fixing agreements between Defendant Teva and its

competitors involving numerous generic drugs, as discussed herein.

          1375. Defendant Rekenthaler participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Teva to communicate with competitors, or

tacitly approving of those communications by other Teva employees, about market entry, loss of

exclusivity, price increases, supply disruptions, and other significant markets events affecting

Defendant Teva and its competitors.

          1376. These communications resulted in agreements between Defendant Teva                 and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to     fix   and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

          Adapalene Gel
          Ami loride HCLIHCT Z Tablets
          Amoxici I lin I Clav ulanare Chewable Tab lets
          Amphetamine/Dextroamphetamine ER (aka Mixed Amphetamine Salts)
          Amphetamine/Dextroamphetamine IR
          Azithromycin Oral Suspension
          Azithromycin Suspension


                                                   403
Baclofen Tablets
Bethanechol Chloride Tablets
Budesonide DR Capsules
Budesonide Inhalation
Bumetanide Tablets
Buspirone Hydrochloride Tablets
Cabergoline
Capecitabine
Carbamazepine Chewable Tablets
Carbamazepine Tablets
Cefdinir Capsules
Cefdinir Oral Suspension
Cefprozil Tablets
Celecoxib
Cephalexin Suspension
Cimetidine Tablets
Ciprofl oxacin HCL Tablets
Clarithromycin ER Tablets
Clemastine Fumarate Tablets
Clonidine TTS Patch
Clotrimazole Topical Solution
Cyproheptadine HCL Tablets
Desmopressin Acetate Tablets
Deso gestre l/Ethinyl Estradio I Tablets (Kariva)
Dexmethylphenidate HCL ER Capsules
Dextroamphetamine Sulfate ER
Diclofenac Potassium Tablets
Dicloxacillin Sodium Capsules
Diflunisal Tablets
Diltiazem HCL Tablets
Disopyramide Phosphate Capsules
Doxazosin Mesylate Tablets
Drospirenone and ethinyl estradiol (Ocella)
Enalapril Maleate Tablets
Entecavir
Epitol Tablets
Estazolam Tablets
Estradiol Tablets
Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
Ethosuximide Capsules
Ethosuximide Oral Solution
Etodolac ER Tablets
Etodolac Tablets
Fenof,rbrate
Fluconazole Tablets
Fluocinonide Cream


                                        404
Fluocinonide Emollient Cream
Fluocinonide Gel
Fluocinonide Ointment
Fluoxetine HCL Tablets
Flurbiprofen Tablets
Flutamide Capsules
Fluvastatin Sodium Capsules
Gabapentin Tablets
Glimepiride Tablets
Griseofulvin Suspension
Hydroxyurea Capsules
Hydroxyzine Pamoate Capsules
Irbesartan
Isoniazid
Ketoconazole Cream
Ketoconazole Tablets
Ketoprofen Capsules
Ketorolac Tromethamine Tablets
Labetalol HCL Tablets
Lamivudin el Zidovudine (generic Combivir)
Loperamide HCL Capsules
Medroxypro gesterone Tablets
Methotrexate Tablets
Mimvey (EstradiolÆ.{orethindrone Acetate) Tablets
Moexipril HCL Tablets
Moexipri I HCL/FICT Z Tablets
Nabumetone Tablets
Nadolol Tablets
Niacin ER Tablets
Nitrofurantoin MAC Capsules
Norethindrone/ethinyl estradiol (Balziva)
Norethindrone Acetate
Nortriptyline Hydrochloride Capsules
Omega-3-Acid Ethyl Esters
Oxaprozin Tablets
Oxybutynin Chloride Tablets
Paricalcitol
Penicillin VK Tablets
Pentoxifylline Tablets
Piroxicam
Pravastatin Sodium Tablets
Prazosin HCL Capsules
Prochlorperazine Tablets
Propranolol HCL Tablets
Raloxifene HCL Tablets
Ranitidine HCL Tablets


                                     405
          Tamoxifen Citrate Tablets
          Temozolomide
          Tobramycin
          Tolmetin Sodium Capsules
          Tolterodine ER
          Tolterodine Tartrate
          Topiramate Sprinkle Capsules
          Warfarin Sodium Tablets

          1377.   These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Teva and its competitors. These agreements have eliminated any meaningful form               of

price competition in the market for numerous generic drugs, including those identified herein.

          1378. The conspiracies substantially affected and still affect interstate commerce.

          1379. The agreements constitute unreasonable restraints of trade that     are   per se illegal

under Section 1 of the Sherman Act,      l5 U.S.C.   $ 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          1380. As   a direct and proximate result of this ongoing conspiracy,   Plaintiff States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Rekenthaler has personally enjoyed ill-gotten

gains from the sales ofthese generic drugs.

          1381. As   a participant in the agreements identified above, Defendant Rekenthaler is

jointly   and severally liable for any harm caused as a result of those conspiracies.




                                                     406
COUNT THIRTY-TWO IBY CERTAIN            STATES AGAINST DEFENDANT
 RICHARD (RICK) ROGERSON) _ HORIZONTAL CONSPIRACY TO ALLOCATE
 MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION
                 OF SECTION 1 OF THE SHERMAN ACT

          1382. Plaintiff States repeat and re-allege every preceding allegation    as   if fully   set forth

herein.

          13   83. Beginning   at least as early as 2073 , Defendant Rogerson took active steps to

facilitate market allocation and price fixing agreements between Defendant Actavis and its

competitors involving numerous generic drugs, as discussed herein

          1384. Defendant Rogerson participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Actavis to communicate with competitors,

or tacitly approving of those communications by other Actavis employees, about market entry,

loss of exclusivity, price increases, supply disruptions, and other signifrcant markets events

affecting Defendant Actavis and its competitors.

          1385. These communications resulted in agreements between Defendant Actavis                 and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to      fìx and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                    Amphetamine/Dextroamphetamine IR
                    Budesonide Inhalation
                    Buspirone Hydrochloride Tablets
                    Celecoxib
                    Ciprofloxacin HCL Tablets
                    Clarithromycin ER Tablets
                    Clonidine TTS Patch
                    Desmopressin Acetate Tablets
                    Dextroamphetamine Sulfate ER
                    Disopyramide Phosphate Capsules
                    Drospirenone and ethinyl estradiol (Ocella)

                                                    407
                 Estazolam Tablets
                 Estradiol Tablets
                 Flutamide Capsules
                  Griseofu   lvin Suspension
                 Hydroxyzine Pamoate Capsules
                 Nabumetone Tablets
                 Nortriptyline Hydrochloride Capsules
                 Propranolol HCL Tablets
                 Tamoxifen Citrate Tablets
                 Topiramate Sprinkle Capsules

       1386. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Actavis and its competitors. These agreements have eliminated any meaningful form

of price competition in the market for numerous generic drugs, including those identified herein.

        1387. The conspiracies substantially affected and still affect interstate commerce.

        1388. The agreements constitute unreasonable restraints of trade that     are   per se illegal

under Section   I of the Sherman Act, l5 U.S.C. $ 1. No elaborate analysis     is required to

demonstrate the anticompetitive character of these agreements.

        1389. As   a direct and proximate result of this ongoing conspiracy,   Plaintiff States,

governmental entities and/or consumers have been injured in their business or property because

they have had to purchase or reimburse for numerous generic drugs, including those identihed

herein, at supra-competitive prices, and Defendant Rogerson has personally enjoyed ill-gotten

gains from the sales of these generic drugs.

        1390. As    a participant in the agreements identified above, Defendant Rogerson is        jointly

and severally liable for any harm caused as a result ofthose conspiracies.




                                                408
     COUNT THIRTY-THREE (BY CERTAIN PLAINTIFF STATES AGAINST
 DEFENDANT TRACY SULLIVAN) - HORIZONTAL CONSPIRACY TO ALLOCATE
 MARKETS AND F'IX PRICES F'OR MIII,   GENERIC DRI]GS IN VTOI,ATION
                 OF SECTION 1 OF THE SHERMAN ACT

          1391. Plaintiff   States repeat and re-allege every preceding allegation as   if fully   set forth

herein.

          1392. Beginning     at least as early as 2013, Defendant Sullivan took active steps to

facilitate market allocation and price fixing agreements between Defendant Lannett and its

competitors involving certain generic drugs, as discussed herein.

          1393. Defendant Sullivan participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Lannett to communicate with competitors,

or tacitly approving of those communications by other Lannett employees, about market entry,

loss of exclusivity, price increases, supply disruptions, and other significant markets events

affecting Defendant Lannett and its competitors.

          1394. These communications resulted in agreements between Defendant Lannett                and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to     fix   and raise prices, and rig

bids, for certain generic drugs. The generic drugs subject to these market allocation and price-

fixing agreements include at least the following:

                                     Baclofen Tablets
                                     Levothyroxine

          1395. These agreements are facially anticompetitive     because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Lannett and its competitors. These agreements have eliminated any meaningful form

of price competition in the market for certain generic drugs, including those identif,red herein.



                                                   409
        1396. The conspiracies substantially affected and still affect interstate commerce.

        1397. The agreements constitute unreasonable restraints of trade that       are per se    illegal

under Section   I of the Sherman Act, l5 U.S.C.    $ 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

        1398. As a direct and proximate result of this ongoing conspiracy, Plaintiff      States,

governmental entities andlor consumers have been injured in their business or property because

they have had to purchase or reimburse for certain generic drugs, including those identified

herein, at supra-competitive prices, and Defendant Sullivan has personally enjoyed ill-gotten

gains from the sales of these generic drugs.

        1399. As a participant in the agreements identified above, Defendant Sullivan        is   jointly

and severally liable for any harm caused as a result of those conspiracies.

           COUNT THIRTY-FOUR _ SUPPLBMENTAL STATE LAW CLAIMS

                                             a"t
        1400. Plaintiff   State of Connecticut repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        1401. Defendants' actions     as alleged herein violate the Connecticut   Antitrust Act, Conn

Gen. Stat. $$ 35-26 and35-28, in that they have the purpose and/or effect of unreasonably

restraining trade and commerce within the State of Connecticut and elsewhere.

        1402. Defendants' actions     as alleged herein have damaged,   directly and indirectly, the

prosperity, welfare, and general economy of the State of Connecticut and the economic well

being of a substantial portion of the People of the State of Connecticut and its citizens and

businesses at large.   Plaintiff State of Connecticut seeks recovery of such damages    as parens




                                                   410
patriae on behalf of the State of Connecticut and the People of the State of Connecticut pursuant

to Conn. Gen. Stat. $ 35-32(c)(2).

          1403. Defendants'acts      and practices as alleged herein constitute unfair methods      of

competition in violation of the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. $ 42-

l 10b.

          1404. Plaintiff    State of Connecticut seeks injunctive relief pursuant to Conn. Gen. Stat.


$ 35-34,      civil penalties pursuant to Conn. Gen. Stat.   $ 35-38   for each and every violation of the

Connecticut Antitrust Act, civil penalties pursuant to Conn. Gen. Stat. ç 42-110o of $5,000 for

each and every       willful violation of the Connecticut Unfair Trade     Practices Act, an order pursuant

to Conn. Gen. Stat. ç 42-l l0m requiring Defendants to submit to an accounting to determine the

amount of improper compensation paid to them as a result of the allegations in the Complaint,

disgorgement of all revenues, profits and gains achieved in whole or in part through the unfair

methods of competition complained of herein, pursuant to Conn. Gen. Stat. $ 42-l l0m,

reasonable attorney's fees pursuant to Conn. Gen. Stat. ç 42-l l0m, and such other and further

relief   as   this Court deems just and equitable.

                                                 Alabama

          1405. Plaintiff    State of Alabama repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

          1406. The acts and practices by Defendants constitute unconscionable            acts in violation

of the Alabama Deceptive Trade Practices Act, Code of Alabama,l975, $ 8-19-5(27) for which

the State of Alabama is entitled to relief.




                                                     411
                                                   Alaska

        1407   .   Plaintiff State of Alaska repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        1408. The aforementioned practices by Defendants are in violation of the Alaska

Restraint of Trade Act, AS 45.50.562 et seq., and these violations had impacts within the State      of
Alaska and have substantially affected the people of Alaska. Specifically, the defendants

conspired to allocate market share and to    fix   and raise prices of generic pharmaceuticals resulting

in a restraint of trade or commerce. Plaintiff State of Alaska is entitled to relief for these

violations under AS 45.50.5 7 6-.580.

        1409. The aforementioned practices by Defendants are in violation of the Alaska Unfair

Trade Practices and Consumer Protection Act, AS 45.50.471(bX11) and (bX12), and these

violations had impacts within the State of Alaska and have substantially affected the people of

Alaska. Specifically, the defendants' conduct in allocating market share and in fixing and raising

prices, as described in the preceding paragraphs, deceived and damaged Alaskans by causing

them to pay increased prices for generic pharmaceuticals. Further, the defendants deceived and

defrauded Alaskans and omitted a material fact, namely their anti-competitive conduct, when

selling their product to wholesalers and pharmacies knowing this would increase the cost to

consumers. Plaintiff State of Alaska is entitled to relief for these violations under AS 45.50.501,

.537, and .551.

                                                   Arizona

        1410. Plaintiff State of Arizonarepeats and re-alleges each and every preceding

allegation as if fully set forth herein.




                                                     4t2
          141   l.   Defendants' actions as alleged herein violate the Arizona State Uniform Antitrust

Act, Ariz. Rev. Stat. $ 44-1401, et seq.

          1412. Plaintiff State of Arizona brings this action pursuant to A.R.S. gg 44-1407 and

1408, and seeks relief, including but not limited to injunctive relief, civil penalties, other

equitable relief (including but not limited to disgorgement), fees and costs, and such other relief

as   this Court deems just and equitable.

          1413. Defendants engaged in deception, deceptive or unfair acts or practices, fraud,

false pretense, false promise, misrepresentation, or concealment, suppression or omission           of

material facts with the intent that others rely upon such concealment, suppression or omission, in

connection with the sale or adveftisement of generic drugs in violation of the Arizona Consumer

Fraud Act, A.R.S. $$ 44-152144-1531, including but not limited to:

                a.   Defendants engaged in deceptive and unfair acts and practices by omitting from

                     their customers and from end-users the fact that Defendants were engaged in an

                     overarching conspiracy to improperly allocate the markets for generic drugs

                     amongst competitors and maintain anti-competitively high prices for generic

                     drugs.

                b.   Defendants engaged in deceptive and unfair acts and practices by misrepresenting

                     to their customers and other market participants the reasons for their price

                     increases and refusals to submit bids to supply generic drugs, by attributing these

                     actions to supply issues, among other things, instead of to their unlawful

                     agreements with competitors to maintain their "fair share" of the market or inflate

                     prices.




                                                      4t3
        1414. The unfair acts and practices alleged in the preceding paragraphs caused or were

likely to cause substantial injury to consumers that was not reasonably avoidable by consumers

and was not outweighed by countervailing benefits to consumers or to competition.

        1415. Defendants' violations of the Arizona Consumer Fraud Act were willful, in that

they knew or should have known that their conduct was of the nature prohibited by A.R.S. $44-

1522.

        1416. Plaintiff     State of Arizona brings this action pursuant to A.R.S. $$ 44-1528 and

1531, and seeks relief, including but not limited to injunctive relief, restitution, disgorgement and

other equitable relief, civil penalties, fees and costs, and such other relief as this Court deems just

and equitable.

                                                 Colorado

        1417   .   Plaintiff State of Colorado repeats and realleges each and every preceding

allegation as if fully set forth herein.

        1418. Defendants' actions violate,      and   Plaintiff State of Colorado is entitled to relief

under, the Colorado Antitrust Act      of 1992, ç 6-4-101, et seq., Colo. Rev.    Stat.

        l4l9.      Plaintiff State of Colorado seeks relief including, but not limited to, equitable

relief, damages on behalf of the Colorado Department of Health Care Policy and Financing, and

all other relief allowed by law, including attorneys' fees and costs.

                                                 Delaware

        1420. Plaintiff     State of Delaware repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        1421. The aforementioned practices by defendants constitute violations of Section 2103

of the Delaware Antitrust Act, 6 Del. C. $ 2101, et seq.



                                                      414
           1422. Plaintiff State of Delaware through the Attorney General brings this action

pursuant to Sections 2105 and 2707 , and seeks civil penalties and equitable relief pursuant to

Section 2107 of the Delaware Antitrust Act, 6 Del. C. $ 2101, et seq.

                                                  Florida

           1423. The State ofFlorida repeats and re-alleges each and every preceding allegation as

if fully   set forth herein.

           1424. This is an action that alleges   a   violation of the Florida Antitrust Act, Section

542.18, and the Florida Deceptive and Unfair Trade Practices Act, Section 501.201, et seq. The

State of Florida is entitled to relief, including, but not limited to, damages, disgorgement,       civil

penalties, equitable relief, injunctive relief, attorneys' fees and costs resulting from the

Defendants' conduct as stated above, for allpurchases of pharmaceuticals by the State of Florida

and its government entities and municipalities, Florida businesses, and individual consumers.

           1425. Minnesota Multistate Contracting Alliance for Pharmacy ("MMCAP") purchases

pharmaceuticals directly from Defendants andlor has an assignment of antitrust claims from

Cardinal Health, Inc. ("Cardinal"). The State of Florida purchases generic drugs from MMCAP

and has a similar assignment from        MMCAP for any claims MMCAP may have for violations of

the antitrust laws. As a result of these assignments, any claims for violations of federal and/or

state antitrust laws that      MMCAP and/or Cardinal may have had have been assigned to the State

of Florida when the claims relate to purchases by the State of Florida.

           1426. Defendants knowingly       - that is, voluntarily and intentionally -   entered into a

continuing agreement, understanding, and conspiracy to raise, fix, maintain, and/or stabilize the

prices charged for pharmaceuticals during the Relevant Period, continuing through the filing of

this Complaint.



                                                       41s
        1427   .   Defendants directly and indirectly sold pharmaceuticals to the State of Florida and

its government entities and municipalities, Florida businesses, and individual consumers.

        1428. The State of Florida and its govemment entities and municipalities, and Florida

individual consumers have been injured and will continue to be injured by paying more for

pharmaceuticals purchased directly and/or indirectly from the Defendants and their co-

conspirators than they would have paid in the absence of the conspiracy.

        1429. As       a direct and proximate result of the Defendants' conduct, the State   of Florida

and its government entities and municipalities, and Florida individual consumers have been

harmed and     will   continue to be harmed by paying supra-competitive prices for pharmaceuticals

that they would not had to pay in the absence of the Defendants' conduct as alleged herein.

        1430. The sale of pharmaceuticals in the State of Florida involves trade or commerce

within the meaning of the Florida Antitrust Act and the Florida Deceptive and Unfair Trade

Practices Act.

        1431. Defendants' combination, conspiracy, acts, and practices, or the effects thereof,

are continuing and      will continue and are likely to recur   unless permanently restrained and

enjoined.

        1432. The combination, conspiracy, acts, and practices alleged herein constitute unfair

methods of competition in violation of the Florida Deceptive and Unfair Trade Practices Act,

501. 201, et seq, Florida Statutes.

        1433. Further, Defendants' actions offend established public policy and are immoral,

unethical, oppressive, unscrupulous, or substantially injurious to Florida governmental entities,

to municipalities in the State of Florida, and to consumers in the State of Florida in violation of

Section 507.204, Florida Statutes.



                                                     416
                                               Hawaii

        1434. Plaintiff State of Hawaii    repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        1435. The aforementioned practices by Defendants negatively affected competition by

unlawfully restraining trade or commerce, or having the purpose or effect of fixing, controlling

or maintaining prices, allocating or dividing customers or markets, fixing or controlling prices or

bidding for public or private contracts, or otherwise thwarting genuine competition in generic

drug markets, in violation of Chapter 480, Hawaii Revised Statutes.

        1436. Section 480-2, Hawaii Revised      Statutes, provides that   "fu]nfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade or commerce are

unlawful."

        1437. The aforementioned practices by Defendants were and          are deceptive acts or

practices because they involve representations, omissions, and/or practices that were and are

material, and likely to mislead entities acting reasonably under the circumstances.

        1438. The aforementioned practices by Defendants: were         and are unfair because they

offend public policy as established by statutes, the common law, or otherwise; were and are

immoral, unethical, oppressive, unscrupulous, or substantially injurious to consumer and entities

affected by Defendants' practices; and were and are unfair competitive conduct.

        1439. The aforementioned practices are unfair or deceptive acts or practices and unfair

methods of competition in violation of section 480-2, Hawaii Revised Statutes.

        1440. Plaintiff State of Hawaii is entitled to: injunctive relief pursuant to section 480-

15, Hawaii Revised Statutes, and other equitable relief (including but not limited to restitution

and disgorgement of Defendants' ill-gotten gains);     civil penalties pursuant to section 480-3.1,



                                                 417
Hawaii Revised Statutes; threefold the actual damages sustained by government agencles; as

parens patriae on behalf of natural persons residing in the State for threefold damages for injuries

sustained by such natural persons to theirproperty by reason ofany violation ofchapter 480; and

reasonable attorney fees and costs.

                                                     Idaho

          1441. Plaintiff    State of Idaho repeats and re-alleges each and every preceding allegation

as   if fully set forth herein.

          1442. Defendants' actions        as alleged herein violate the Idaho Competition    Act, Idaho

Code $ 48-104, in that they have the purpose andlor the effect of unreasonably restraining Idaho

commerce, as that term is def,rned by Idaho Code $ 48-103(1).

          1443. For each and every violation alleged herein, Plaintiff         State of Idaho, on behalf   of

itself, its state agencies, and persons residing in ldaho, is entitled to all legal and equitable relief

available under the Idaho Competition Act, Idaho Code $$ 48-108, 48-112, including, but not

limited to, injunctive relief, actual damages or restitution, civil penalties, disgorgement,

expenses, costs, attorneys' fees, and such other and further relief as this Court deems just and

equitable.

          1444. Defendants' actions constitute per        se    violations of Idaho Code $ 48-104. Pursuant

to Idaho Code $ 48-108(2), Plaintiff State of Idaho, as parens patriae on behalf of persons

residing in ldaho, is entitled to treble damages for the per se violations of Idaho Code $ 48-104.

                                                     Illinois

          1445. Plaintiff    State of   Illinois repeats and re-alleges each and every preceding

allegation as if fully set forth herein.




                                                       418
          1446. Defendants' actions       as alleged herein violate sections 3(1), 3(2) and 3(3) of the

Illinois Antitrust Ãct,740ILCS 10/1 et seq.

          1447   .   Plaintiff State of Illinois, under its antitrust enforcement authority in 740 ILCS

l0/7, seeks relief,, including but not limited to damages, for Illinois consumers and Illinois            state

entities that paid for one or more of the drugs identified in this Complaint during the relevant

period and thereby paid more than they would have paid but for Defendants' unlawful conduct.

Plaintiff State of Illinois also seeks, and is entitled to, injunctive relief, civil penalties, other

equitable relief (including but not limited to disgorgement), fees and costs, and any other remedy

available for these violations under sections      7   (l), 7 (2), and 7 (4) of the Illinois Antitrust Act.

                                                   Indiana

         1448. Plaintiff      State of Indiana repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

         1449. The aforementioned practices            are a violation of Chapter Two of the Indiana

Antitrust Act, Ind. Code $ 24-l-2-1, and the Plaintiff State of Indiana seeks recovery pursuant to

r.c. ç 24-t-2-s.

         1450. The aforementioned practices are a violation of Chapter One of the Indiana

Antitrust Act, I.C. $ 24-1-1-1, and the Plaintiff State of Indiana seeks recovery pursuant to I.C.                $


24-l-l-2   and IC $     24-l-l-5.1.

         1451. The aforementioned practices are unfair and/or deceptive acts by a supplier in the

context of a consumer transaction in violation of the Indiana Deceptive Consumer Sales Act, I.C.

$ 24-5-0.5-3 and the       Plaintiff State of Indiana seeks recovery pursuant to IC       $ 24-5-0.5-4.

         1452. Plaintiff      State of Indiana under its authority in I.C. 5 24-l-2-5,1.C. $ 24-l      -l-2,IC

$   24-1-l-5.1 and I.C. $ 24-5-0.5-4 seeks relief, including but not limited to damages, for Indiana



                                                        419
consumers and Indiana state entities that paid for one or more of the drugs identified in this

Complaint during the relevant period and thereby paid more than they would have paid but for

Defendants' unlawful conduct. Plaintiff State of Indiana also seeks, and is entitled to, civil

penalties, injunctive relief, other equitable relief (including but not limited to disgorgement), fees

and costs and any other remedy available for these violations under the Indiana Antitrust Act and

the Indiana Deceptive Consumer Sales Act.

                                                     Iowa

          1453 Plaintiff State of Iowa repeats      and re-alleges each and every preceding allegation

as   if fully set forth herein.

          1454. The alleged practices by Defendants were in violation of the Iowa Competition

Law, Iowa Code Chapter 553.

          1455. Iowa      seeks an injunction and divestiture of profits resulting from these practices

pursuant to Iowa Code $ 553.12, and civil penalties pursuant to Iowa Code $ 553.13.

          1456. Defendants'       acts and practices as alleged herein also constitute deceptive and/or

unfair practices in violation of the Iowa Consumer Fraud Act, Iowa Code $ 7|al6Q)@).

          1457   .   Pursuant to Iowa Code $ 714.16(7), the State of Iowa seeks disgorgement,

restitution, and other equitable relief for these violations. In addition, pursuant to Iowa Code

$ 714.16(11), the      Attorney General seeks reasonable fees and costs for the investigation and

litigation.

                                                    Kansas

          i458. Plaintiff    State of Kansas repeats and re-alleges each and every preceding

allegation as if fully set forth herein.




                                                      420
        1459. The aforementioned practices by Defendants were and are in violation of the

Kansas Restraint of Trade Act, Kan. Stat. Ann. $$ 50-101 et seq.

        1460. The State of Kansas seeks relief on behalf of itself and its agencies and     as parens

patriae on behalf of its residents, pursuant to Kan. Stat. Ann. $$ 50-103 and 50-762.

        1461. Kansas governmental entities and residents        are entitled to money damages

regardless of whether they purchased one or more of the drugs identified in this Complaint

directly or indirectly from Defendants, pursuant to Kan. Stat. Ann. $ 50-161(b).

        1462. The State of Kansas is entitled to injunctive relief, civil penalties, restitution,

treble damages, reasonable expenses and investigative fees, reasonable attorney fees and costs,

and any other appropriate relief the court so orders, pursuant to Kan. Stat. Ann. $$ 50-103, 50-

160, and 50-161.

                                                 Kentucky

        1463. Plaintiff Commonwealth of Kentucky           repeats and re-alleges each and every

preceding allegation as if   fully   set forth herein. The aforementioned acts or practices by

Defendants violate the Consumer Protection Act, Ky. Rev.Stat.Ann.$ 367.110 et seq. ("KCPA")

        1464. Defendants, by distributing, marketing and selling generic pharmaceutical drugs

to consumers through wholesalers and distributors, pharmacy and supermarket chains, and other

resellers of generic pharmaceutical drugs and otherwise engaging in the conduct described herein

with respect to the generic pharmaceutical drugs identified herein, are engaging in trade or

commerce that harmed the Commonwealth and consumers within the meaning of Ky.Stat.Ann.

ç367.170.

        1465. Defendants impaired consumer choice in each generic drug market identified

herein in what should have been a freely competitive marketplace for the generic pharmaceutical



                                                     421
drugs identified herein. Defendants have deprived consumers of being able to meaningfully

choose from the options a competitive market would have provided.

        1466. The Defendants agreed to, and did in fact, act in restraint of trade or commerce in

each generic drug market identif,red herein, by affecting,       fixing, controlling andlor maintaining at

artificial and non-competitive levels, the prices at which the generic pharmaceutical drugs

identified herein were sold, distributed or obtained. Such conduct has been and is unfair under

the KCPA.

        1467   .   Defendants have misrepresented the absence of competition in each generic drug

market identified herein. By misrepresenting andlor omitting material facts concerning the

absence of competition in each generic drug market identified herein, the Defendants misled the

Commonwealth that prices for the numerous generic pharmaceutical drugs identified herein were

competitive and fair. Defendants' conduct has been misleading and/or had a tendency to deceive.

        1468. The Defendants' misrepresentations            and omission of material facts had the

following effects:      (l)   generic drug price competition was restrained, suppressed and eliminated;

(2) generic drug prices were raised, fixed, maintained and stabilized at artificially-high levels; (3)

the Commonwealth was deprived of free and open markets; and (4) the Commonwealth and

consumers paid supra-competitive, artificially inflated prices for the generic pharmaceutical

drugs identified herein. The Defendants' misrepresentations and omissions of material facts have

caused Commonwealth harm in paying more for generic pharmaceutical drugs identified herein.

        1469. Defendants violated the KCPA:

                   a.         Each time Defendants agreed to allocate the market for specific drugs in

                              the generic pharmaceutical drug market as set forth above;




                                                      422
                b.        Each time Defendants agreed to   fix prices on the specified drugs in the

                          specified drug markets as set forth above;

                c.       Each time a Defendant failed to disclose the existence of a market

                          allocation agreement and/or a price-fixing agreement involving any of the

                         numerous generic pharmaceutical drugs identified herein;

                d.        Each time a Defendant submitted false or misleading cover bids and/or

                          offers to their customers and wholesalers;

                e.        Each time a Defendant provided false or misleading statements to

                         prospective customers related to supply capacity or reasons for bidding or

                         not bidding;

                f.       Each time a request for reimbursement was made to the Commonwealth

                          for any of the numerous generic pharmaceutical drugs identified herein;

                          and

                g.        Each time the Comrnonwealth or its consumers paid an      artificially inflated

                         price for any of the numerous generic pharmaceutical drugs identified

                          herein the Defendants' distributed, marketed or sold.

       1470. The above described        conduct has been and is   willful within the meaning of

Ky.Stat.Ann.   $3   67.990.

       1471. The Commonwealth           states that the public interest is served by seeking a

permanent injunction to restrain the acts and practices described herein. The Commonwealth and

its citizens will continue to be harmed unless the acts and practices complained of herein are

permanently enjoined pursuant to Ky.Stat.Ann. $367.190. Fufther, the Commonwealth seeks

restitution to the Commonwealth and/or disgorgement pursuant to Ky.Stat.Ann.$$ 367.190 -.200



                                                   423
The Commonwealth seeks a civilpenalty of up to $2,000 for each such          willful violation, or

$10,000 for each such violation directed at a person over 60 pursuant to Ky.Stat.Ann.$ 367.990.

                                        Uni.@,richment
        1472, Defendants have been unjustly enriched        as a result of the conduct set forth herein.

The Commonwealth and consumers were purchasers, reimbursers and/or end-payors              of

Defendants' generic pharmaceutical drugs identified herein and have paid, at their expense,

amounts far in excess of the competitive prices for such drugs that would have prevailed in a

competitive and fair market.

        1473. For those customers that purchase directly or indirectly from Defendants at

artificially inflated and supra-competitive prices, Defendants have increased prices above what

would have prevailed in a competitive and fair market; thereby, directly benefiting Defendants in

the form ofincreased revenues.

        1474. Defendants knew of, and appreciated and retained the benefrts of Commonwealth

and consumers' purchases of any of the Defendants' generic pharmaceutical drugs identifîed

herein at amounts far in excess of the competitive price.

        1475. Based on Defendants' conduct set for herein, it would be inequitable and unjust

for Defendants to retain such benefits without payment of value. Defendants will be unjustly

enriched if they are permitted to retain the direct or indirect benefits received resulting from the

purchase of any of the generic pharmaceutical drugs identified herein by the Commonwealth.

The Commonwealth therefore seeks to recover the amounts that unjustly enriched the

Defendants. The Commonwealth is entitled to equitable relief in the form of an injunction and

disgorgement, and any other relief the Court deems appropriate.




                                                 424
                                                 Louisiana

         1476. Plaintiff State of Louisiana repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

         1477   .   The practices of Defendants described herein are in violation of the Louisiana

Monopolies Act, LSA-R.S. 51:121 et seq., and the Louisiana Unfair Trade Practices Act, LSA-

R.S.51:1401 et. seq.

         1478. Plaintiff    State of Louisiana is entitled to injunctive relief and   civil penalties under

LSA-R.S. 5l:1407 as well as damages, disgorgement and any other equitable relief that the court

deems proper under LSA-R.S. 5l:1408.


                                                  Maine

        1479    '     Plaintiff State of Maine repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        1480.         The aforementioned practices by Defendants are in violation of the Maine

Monopolies and Profiteering Law, 10 M.R.S.A $$            l10l   and 1102, and Plaintiff State of Maine is

entitled to all available relief for these violations under l0 M.R.S.A. $ I104, including, without

limitation, treble damages for Maine governmental and consumer purchasers, civil penalties,

injunctive relief, attorney's fees, investigative and litigation costs, and any other appropriate

injunctive and equitable relief.

                                                Maryland

        1481. Plaintiff State of Maryland repeats and re-alleges each and every preceding

allegation as if fully set forth herein.




                                                    425
        1482. The aforementioned practices by Defendants were and are in violation of the

Maryland Antitrust Act, Md. Com. Law Code Ann. $$ l1-201 et seq. These violations

substantially affect the people of Maryland and have impacts within the State of Maryland.

        1483. Plaintiff   State of Maryland brings this action against Defendants in the following

capacities:

               a.      Pursuant to Md. Com. Law Code Ann. $ 11-209(a) in its sovereign

                       capacity for injunctive relief, civil penalties, restitution, disgorgement and

                       all other available equitable remedies;

               b.      Pursuant to Md. Com Law Code Ann. $ l1-209(b)(5) as parens patriae on

                       behalf of persons residing in Maryland. These persons are entitled to three

                       times the amount of money damages sustained regardless of whether they

                       have purchased generic pharmaceuticals directly or indirectly from

                       Defendants. Md. Health Gen. Code Ann. $ 2l-1114.

        1484. Plaintiff State of Maryland also seeks, pursuant to Md. Com. Law Code Ann.

$ 11-209(b), reimbursement of reasonable attorney's fees, expert fees and costs.

                                             Massachusetts

        1485. Plaintiff Commonwealth of Massachusetts repeats       and re-alleges each and every

preceding allegation as   if fully set forth herein.

        1486. The aforementioned practices by Defendants, including but not limited to

agreements in restraint of trade and/or attempted agreements in restraint of trade, constitute

unfair methods of competition and/or unfair or deceptive acts or practices in trade or commerce

in violation of the Massachusetts Consumer Protection Act, M.G.L c. 93A, $ 2 et seq.




                                                       426
         1487   .   Defendants knew or should have known that their conduct violated the

Massachusetts Consumer Protection Act, M.G.L c. 934, $ 2 et seq.

         1488. Plaintiff Commonwealth of Massachusetts is entitled to relief under M.G.L.       c.

934,   $ 4, including,   without limitation, damages and restitution to Massachusetts consumers and

Massachusetts governmental purchasers; civil penalties for each violation committed by the

Defendants; injunctive relief and other equitable relief including, without limitation,

disgorgement; fees and costs including, without limitation, costs of investigation, litigation, and

attorneys' fees; and any other relief available under M.G.L. c. 934, $ 4.

         1489. Plaintiff Commonwealth of Massachusetts notified the Defendants of this

intended action at least five days prior to the commencement of this action and gave the

Defendants an opportunity to confer in accordance with M.G. L. c. 934, $ 4.

                                               Micþjs
         1490. Plaintiff    State of Michigan repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

         1491. The State of Michigan brings this action both on behalf of itself, its   State

Agencies, and as parens patriae on behalf of natural persons, pursuant to Mich. Comp. Laws

$14.28, and $14.101, to enforce public rights and to protect residents and its general economy

against violations of the Michigan Antitrust Reform Act, Mich. Comp. Laws $ 445.771, et seq.,

and the common law of the State of Michigan.

         1492. The aforementioned practices by Defendants were and are in violation of the

Michigan Antitrust Reform Act, Mich. Comp. Laws $ 445.771, et seq., and the common law of

the State of Michigan. As a result of Defendant's unfair, unconscionable, or deceptive methods,

acts, or practices in the conduct oftrade and Defendants' conspiracy to restrain trade for the




                                                   427
purpose of excluding or avoiding competition, all as more    fully described above, the Plaintiff

State of Michigan, its agencies, and consumers have suffered and been injured in business and

property by reason of having to purchase or reimburse at supra-competitive prices as direct and

indirect purchasers and will continue to suffer ascertainable loss and damages in an amount to be

determined attrial.

        1493. Accordingly, Plaintiff State of Michigan on behalf of itself, its agencies, and     as


parens patriae on behalf of its consumers affected by Defendants' illegal conduct, is entitled to

relief including but not limited to injunctive relief and other equitable relief (including but not

limited to disgorgement), civil penalties, damages, costs and attorney fees.

                                             Minnesota

        1494. Plaintiff State of Minnesota repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        1495. Defendants'     acts as alleged herein violate the Minnesota Antitrust Law    of 1971,

Minn. Stat. $$ 325D.49-.66. Plaintiff State of Minnesota    seeks   relief, including but not limited

to:

                a.      damages for itself, its state agencies that paid for the generic
                        pharmaceutical drugs identified herein, and as parens patriae on behalf of
                        its consumers. Plaintiff State of Minnesota is entitled to damages under
                        Minn. Stat. $ 8.31, subd. 3a and treble damages under Minn. Stat.
                         $ 325D.57;

                b.      disgorgement under Minn. Stat. g 325D.59 and Minn. Stat. Ch. 8;

                c.      injunctive relief under Minn. Stat. $$ 325D.58 and Minn. Stat. g 8.31,
                        subd. 3;

                d.      costs and reasonable attorneys'fees under Minn. Stat. $ 325D.57 and
                        Minn. Stat. $ 8.31, subd.3a;and

                e.      civil penalties under Minn. Stat. g 325D.56 and Minn. Stat. g 8.31, subd.



                                                 428
        1496. The Defendants deceptively misrepresented to Plaintiff State of Minnesota, its

state agencies and Minnesota consumers that Defendants' pricing at which the numerous generic

pharmaceutical drugs identified herein were sold, distributed or obtained in Minnesota was

competitive and fair.

        1497. The Defendants' deceptive misrepresentations and failure to disclose material

facts had the following effects:   (l)   generic drug price competition was restrained, suppressed and

eliminated throughout Minnesota; (2) generic drug prices were raised, fixed, maintained and

stabilized at artificially-high levels throughout Minnesota; (3) Plaintiff State of Minnesota, its

state agencies and Minnesota consumers were deprived of free and open markets; and (4)

Plaintiff State of Minnesota, its state agencies and Minnesota consumers paid supra-competitive,

artificially inflated prices for the numerous generic pharmaceutical drugs identified herein.

        1498. The Defendants' deceptive misrepresentations and failure to disclose material

facts have caused Plaintiff State of Minnesota, its state agencies, and Minnesota consumers to

suffer and to continue to suffer loss of money or property, real or personal, by means of

Defendants' use or employment of deceptive commercialpractices as set forth above.

        1499. Defendants violated the deceptive trade practices laws of Minnesota:

               a.       Each time a Defendant failed to disclose the existence of a market
                        allocation agreement and/or a price-fixing agreement involving any of the
                        numerous generic pharmaceutical drugs identified herein;

               b.       Each time a Defendant submitted false or misleading cover bids and/or
                        offers to their customers and wholesalers;

               c.       Each time a Defendant provided false or misleading statements to
                        prospective customers related to supply capaciiy or reasons for bidding or
                        not bidding;

               d.       Each time Plaintiff State of Minnesota, its state agencies and Minnesota
                        consumers paid an artificially inflated price for any of the numerous
                        generic pharmaceutical drugs identified herein; and


                                                    429
                 e            Each time a request for reimbursement was made to Minnesota for any            of
                              the numerous generic pharmaceutical drugs identified herein.

        1500. The Defendants' conduct is unlawful pursuant to the Uniform Deceptive Trade

Practices Act   of    1973,   Minn. Stat. $$ 325D.43-.48 and Minn. Stat. Ch. 8. The aforesaid methods,

acts or practices constitute deceptive acts under this Act, including, but not limited to:

                 a.           Representing "that goods or services have sponsorship, approval,
                              characteristics, ingredients, uses, benefits, or quantities that they do not
                              have or that a person has a sponsorship, approval, status, affiliation, or
                              connection that the person does not have" in violation of Minn. Stat.
                              ç 325D.44, subd. l(5);

                b.            Representing"that goods or services are of a particular standard, quality,
                              or grade, or that goods are of a particular style or model, if they are of
                              another" in violation of Minn. Stat. $ 325D.44, subd. 1(7); and

                 c.           Engaging "in any other conduct which similarly creates a likelihood of
                              confusion or of misunderstanding" in violation of Minn. Stat. $ 325D.44,
                              subd. 1(13).

        1501. Some or all of these violations by Defendants were willful

        1502. Plaintiff        State of Minnesota seeks relief for violations of the Uniform Deceptive

Trade Practices Act of 1973, Minn. Stat. $$ 325D.43-.48 including but not limited to:

                 a.           damages for itself, its state agencies that paid for the generic
                              pharmaceuticaldrugs identihed herein, and as parens patriae on behalf of
                              its consumers under Minn. Stat. $ 325D.45, subd. 3 and Minn. Stat. $ 8.31,
                              subd. 3a;

                 b.           disgorgement under Minn. Stat. $ 325D.45, subd. 3, Minn. Stat. Ch. 8, and
                              Minnesota common law;

                 c            injunctive relief under Minn. Stat. $ 325D.45, subd. 1 and Minn. Stat.
                              $ 8.31, subd.3;

                 d.           costs and reasonable attorneys' fees under Minn. Stat. $ 325D.44 and
                              Minn. Stat. $ 8.31, subd. 3a;and

                 e            civil penalties under Minn. Stat. $ 8.31, subd. 3.



                                                        430
        1503. By reason of the foregoing, the Defendants have been unjustly enriched       as a result

of the conduct set forth herein with respect to Plaintiff State of Minnesota, its state agencies that

paid for the generic pharmaceutical drugs identified herein, and its consumers.

        1504. Plaintiff State of Minnesota, its state agencies that paid for the generic

pharmaceutical drugs identified herein, and its consumers were purchasers, reimbursers and/or

end-payors of Defendants' generic pharmaceutical drugs identified herein and have paid amounts

far in excess of the competitive prices for such drugs that would have prevailed in a competitive

and fair market.

        1505. Defendants knew of and appreciated, retained, or used, the benefits of Plaintiff

State of Minnesota, its state agencies that paid for the generic pharmaceutical drugs identified

herein, and its consumers'purchases of any of the Defendants'generic pharmaceutical drugs

identified herein at amounts far in excess of the competitive price. Defendants engaged in the

conduct described herein to allocate or preserve the market share of the numerous generic

pharmaceutical drugs identified herein thereby increasing their sales and profits.

       1506. For those customers that purchase directly or indirectly from Defendants       at

artificially inflated and supra-competitive prices, Defendants have increased prices above what

would have prevailed in a competitive and fair market; thereby, directly benefiting Defendants in

the form of increased revenues.

       1507   .   Based on Defendants' conduct set forth herein, it would be inequitable and unjust

for Defendants to retain such benefits without payment of value.

       1508. Defendants will be unjustly enriched if they     are permitted to retain the direct or

indirect benefits received or used resulting from the purchase of any of the numerous generic

pharmaceutical drugs identified herein by Plaintiff State of Minnesota, its state agencies that paid



                                                  43t
for the generic pharmaceutical drugs identifìed herein, and its consumers. Plaintiff State of

Minnesota, on behalf of itself, its state agencies that paid for the generic pharmaceutical drugs

identified herein, and as parens patriae on behalf of its consumers, seeks to recover the amounts

that unjustly enriched the Defendants.

        1509. Plaintiff State of Minnesota seeks relief, on behalf of itself, its state agencies that

paid for the generic pharmaceutical drugs identified herein, and as parens patriae on behalf of its

consumers, and is therefore entitled to equitable relief in the form of an injunction, restitution

and disgorgement and any other relief the Court deems appropriate under Minn. Stat. Ch. 8 and

Minnesota common law for unjust enrichment.

                                               Mississipni

        15   10.   Plaintiff State of Mississippi repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        l5l 1.     Defendants' acts violate Miss. Code Ann. ç 75- 21-l et seq., and Plaintiff State   of

Mississippi is entitled to relief under Miss. Code Ann. g 75-    2l-l   et seq.

        1512. The aforesaid conduct was not only anti-competitive but was also unfair and

deceptive to the consumers of the State of Mississippi, therefore Defendants'acts violate the

Mississippi Consumer Protection Act, Miss. Code Ann. ç 75-24-1, et seq., and Plaintiff State of

Mississippi is entitled to relief under the Mississippi Consumer Protection Act, Miss. Code Ann.

ç 75-24-1, et seq.

        1513. Pursuant to Miss.      Code Ann. ç 75-21-1 et seq., and the Mississippi Consumer

Protection Act, Miss. Code Ann. 5 75-24-1, et seq., Plaintiff State of Mississippi seeks and is

entitled to relief, including but not limited to injunctive relief, damages, restitution,




                                                   432
disgorgement, civil penalties, costs, attorney fees, and any other just and equitable relief which

this Court deems appropriate.

                                               Missouri

        1514. Plaintiff State of Missouri repeats   and re-alleges each and every preceding

allegation as if fully set forth herein.

        1515. The aforementioned practices by Defendants violate the Missouri Antitrust Law,

Missouri Rev. Stat. $$ 416.011 et seq., and Missouri's Merchandising Practices Act, Missouri

Rev. Stat. $$ 407.010 et seq., as further interpreted by 15 CSR 60-8.0i0 et seq. and 15 CSR 60-

9.01 et seq., and the State of Missouri is entitled to an injunction, disgorgement, civil penalties

and any other relief available under the aforementioned Missouri statutes and regulations.

        1516. The State of Missouri also seeks its costs and attorney fees incuned in the

prosecution of this action.

                                               Montana

        1517. Plaintiff   State of Montana repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        1518. Defendants' acts and practices described in this Complaint violate Montana's

Unfair Trade Practices and Consumer Protection Act, Mont Code Ann. $ 30-14-101 et seq.,

including $ 30-14-103, and Unfair Trade Practices Generally, Mont. Code Ann. g 30-14-201 et

seq., including $ 30-14-205.

        1519. Mont. Code Ann        $ 30-14-103 prohibits unfair methods of competition and unfair

or deceptive acts or practices in the conduct of any trade or commerce. Mont. Code Ann. $ 30-

14-102(8) defines the terms "ttade" and "commerce" as meaning "the advertising, offering for

sale, sale, or distribution of any services, any property, tangible or intangible, real, personal, or




                                                  433
mixed, or any other article, commodity, or thing of value, wherever located, and includes any

trade or commerce directly or indirectly affecting the people of this state."

        1520. Montana's standard for'unfairness'as prohibited under Mont. Code Ann.           $ 30-

l4-103 is articulated in Rohrer v. Knudson,203 P.3d 759 (Mont. 2009) as an act or practice

which "offends established public policy and which is either immoral, unethical, oppressive,

unscrupulous or substantially injurious to consumers."

        1521. Mont    Code Ann. $ 30-14-205 states that   it is unlawful for a person or group of

persons, directly or indirectly:

                (1)     to enter an agreement for the purpose of fixing the price or regulating the

                        production of an article of commerce;

                (2)     for the purpose ofcreating or carrying out any restriction in trade to: (a)

                        limit productions; (b) increase or reduce the price of merchandise or

                        commodities; (c) prevent competition in the distribution or sale of

                        merchandise or commodities; (d)    fix a standard or figure whereby   the

                        price of an article of commerce intended for sale, use, or consumption will

                        be in any way controlled.

        1522. Defendants' anticompetitive and unfair andlor deceptive acts and practices in the

marketing and sale of pharmaceuticals as described in this Complaint occurred in the conduct of

"trade" and "commerce" as defined by Montana law.

        1523. Defendants' anticompetitive     and unfair and/or deceptive acts and practices in the

marketing and sale of pharmaceuticals as described in this Complaint offend established public

policy. Those   acts and practices are also unethical, oppressive, and unscrupulous and have

substantially injured and continue to injure Montanans through supra-competitive prices.



                                                 434
        1524. Defendants' price-fixing      and market allocating conduct as described in this

complaint violates the plain language of Mont. code Ann. $ 30-14-205(1) and (2).

        1525. Defendants' unlawful conduct was willful        as defined in   Mont. Code Ann. $ 30-

14-t42(4).

        1526. Plaintiff State of Montana is entitled to injunctive and equitable relief, including

disgorgement, and the maximum civil penalties available under Mont. Code Ann. $ 30-14-101 et

seq. and $ 30-14-201 et seq., including but not limited to Mont. Code Ann. gg 30-14-111(4), -

131, -142(2), -144, and -222. Plaintiff State of Montana also seeks reasonable attornevs' fees

and costs.

                                               Nebraska

        1527   .   Plaintiff State of Nebraska repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        1528. Defendants' actions      as alleged herein violate the   Unlawful Restraint of Trade Act,

Neb. Rev. Stat. $ 59-801 et seq. and the Consumer Protection Act, Neb. Rev. Stat. $ 59-1601 et

seq. Specifically, Defendants' actions constitute unreasonable restraints of trade or commerce in

violation ofNeb. Rev. Stat. $ 59-801 andNeb. Rev. Stat. $ 59-1603, and Defendants'actions

constitute unfair methods of competition in violation of Neb. Rev. Stat. $ 59-1602. The sale      of
pharmaceuticals to the State of Nebraska and its citizens constitutes trade or commerce as

defined in Neb. Rev. Stat. $ 59- 1601 . These violations have had an impact, directly and

indirectly, upon the public interest of the State of Nebraska, for the State of Nebraska, its state

agencies, and its citizens have been injured and continue to be injured by paying supra-

competitive prices for pharmaceuticals purchased directly and/or indirectly from the Defendants.




                                                   43s
        1529. Accordingly, Plaintiff State of Nebraska, on behalf of itself, its state agencies, and

as parens patriae   for all citizens within the state, seeks all relief available under the Unlawful

Restraint of Trade Act, the Consumer Protection Act, and Neb. Rev. Stat. $ 84-212. Plaintiff

State of Nebraska is entitled to relief including, but not limited to: damages, disgorgement,     civil

penalties, equitable relief, injunctive relief, and its costs and attorney's fees pursuant to Neb.

Rev. Stat. $$ 59-803, 59-819, 59-821,59-1608, 59-7609,59-1614, and84-212.

                                                  Nevada

        1530. Plaintiff State of Nevada repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        1531. As alleged in Sections IV and YI, supra, the Defendants' conduct was and is

directed at consumers nationwide, including in Nevada, and was overtly deceptive; not merely

anticompetitive.

        1532. As repeatedly alleged supra, in the course of carrying out their schemes,

Defendants often (i) declined bid opportunities and misrepresented the reason for their failure to

bid, (ii) provided false bids that they knew would not be successful, or (iii) withdrew offers and

misrepresented the reasons why the offers were withdrawn. In all such cases, the alleged acts

and practices by Defendants were, and are, in violation of the Nevada Deceptive Trade Practices

Act, Nev. Rev. Stat. $ 598.0903, et seq., and specifically the following:

                a.       NRS 598.0915(15), a person engages in a deceptive trade practice by

                         knowingly making a false representation in    a transaction;

                b.       NRS 598.0923(2), a person engages in a deceptive trade practice by

                         failing to disclose a material fact in connection with the sale or lease of

                         goods or services; and



                                                   436
                     c.      NRS 598.0923(3), a person engages in a deceptive trade practice by

                             violating a state or federal statute or regulation relating to the sale or lease

                             ofgoods or services.

          1533. As alleged in Sections IV, V and VI, suprq,the Defendants' anticompetitive

conduct produced, and continues to produce, harm across the Plaintiff States, including in

Nevada. Accordingly, the aforementioned acts and practices by Defendants were, and are, also

in violation of the Nevada Unfair Trade Practices Act, Nev. Rev. Stat. $ 5984.010, et seq., and

specifi cally the     following:

                     a.     NRS 5984.060(a), competitors unlawfully restrain trade by engaging in

                            price fixing;

                     b.     NRS 5984.060(b), competitors unlawfully restrain trade by agreeing to

                            division of markets; and

                     c.     NRS 5984.060(c), competitors unlawfully restrain trade by agreeing to

                            allocate customers.

          1534   .   Accordingly, Plaintiff State of Nevada seeks all relief available under the Nevada

Deceptive Trade Practices Act, the Nevada Unfair Trade Practices Act, and common law.

Plaintiff State of Nevada is entitled to relief including but not limited to: disgorgement,

injunctions, civil penalties, damages, and its costs and attorney's fees pursuant to Nev. Rev. Stat.

$   $ 598.0963, 598.097 3, 598.0999, 5984. 1 60, 5 984. I 7 0, 598A.200 and 598A.25 0.

                                                  New Jersey

          1535. Plaintiff State of New Jersey repeats and re-alleges each and every preceding

allegation as if fully set forth herein.




                                                      437
        1536. Defendants' actions      as alleged herein violate the New Jersey   Antitrust Act,

N.J.S.A. 56:9-1 et seq., in that they have the purpose and/or effect of unreasonably restraining

trade and commerce within the State of New Jersey and elsewhere. N.J.S.A. 56:9-3. Plaintiff

State of New Jersey seeks relief including but not limited to, treble damages for New Jersey

consumers and state agencies that paid for one or more of the drugs identified in this Complaint,

injunctive relief,, disgorgement, restitution, civil penalties and attomeys' fees and investigative

costs. N.J.S.A. 56:9-10, -12.

        1537. Defendants' actions      as alleged herein violate the New Jersey Consumer Fraud

Act, N.J.S.A. 56:8-l et seq., in that Defendants' made misleading statements, omitted material

facts and engaged in unconscionable commercial practices in connection with the advertising,

offering for sale and sale of one or more of the drugs identified in this Complaint. N.J.S.A. 56:8-

2. Plaintiff State of New Jersey   seeks relief including but not limited to, injunctive relief,

disgorgement, restitution, civil penalties and attorneys' fees and investigative costs. N.J.S.A.

56:8-8, -1 l, -13 and -19.

                                             New Mexico

        1538. Plaintiff   State of New Mexico repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        1539. The State of New Mexico, through its Attorney General, brings this enforcement

action as parens patriae in its sovereign and quasi-sovereign capacity and in its proprietary

capacity on behalf of the State, including its agencies and entities, to recover damages to the

State, its residents, its economy, and all such other relief as may be authorized by statute or

common law.




                                                  438
          1540. The aforementioned actions and practices by Defendants were and are a contract,

agreement, combination, or conspiracy in an unreasonable restraint of trade or commerce in New

Mexico, thus violating the New Mexico Antitrust Act, N.M. Stat. Ann. $ 57-l -1 et seq.

         l54l.   The aforementioned actions and practices by Defendants were unfair or deceptive

trade practices as they were false or misleading oral or written statements or other

representations made in connection with the sale of goods in the regular course of their trade or

commerce, that may, tended to or did deceive or mislead consumers. These practices included

false or misleading statements of fact concerning the price of drugs and failures to state material

facts about the costs of drugs, actions that deceived or tended to deceive consumers.

Additionally, Defendants' actions constituted unconscionable trade practices, because they

resulted in supra-competitive prices for the aforementioned drugs, resulting in a gross disparity

between the prices paid by consumers and the valued received. These practices and actions

violated the New Mexico unfair Practices Act, N.M. Stat. Ann. $ 57-12-l et. seq.

         1542. The aforementioned actions     and practices by Defendants also constitute unfair

competition and unjust enrichment under New Mexico's common law.

         1543. Accordingly, the State of New Mexico is entitled remedies available to it under

the New Mexico Antitrust Act, the New Mexico Unfair Practices Act, and New Mexico common

law, including injunctive relief, actual, treble, and statutory damages, restitution, disgorgement,

civil penalties, costs, attorney's fees, and any other appropriate monetary and injunctive relief.

See   N.M. Stat. Ann. $$ 57-l-3, -7, -8iN.M. Stat. Ann. g 57-12-8, -10, -i l.

                                             New York

         1544. Plaintiff   State of New York repeats and re-alleges each and every preceding

allegation as if fully set forth herein.



                                                 439
        1545. In addition to violating federal antitrust law, the aforementioned practices by the

Defendants violate New York antitrust law, the Donnelly Act, New York Gen. Bus. Law $$ 340-

342c, and constitute both "fraudulent" and "illegal" conduct in violation of New York Executive

Law $ 63(t2).

        1546. Plaintiff   State of New York seeks relief, including but not limited to damages, for

New York consumers and New York state entities that paid for one or more of the drugs

identified in this Complaint during the relevant period and thereby paid more than they would

have paid but for Defendants' unlawful conduct. Plaintiff State of New York also seeks, and is

entitled to, civil penalties, injunctive relief, other equitable relief (including but not limited to

disgorgement), and fees and costs.

        1547. Minnesota Multistate Contracting Alliance for Pharmacy ("MMCAP") contracts

directly with Defendants and/or has an assignment of antitrust claims from Cardinal Health, Inc.

("Cardinal") or other intermediary. New York entities purchase generic drugs through MMCAP

contracts and have a similar assignment from MMCAP for any claims MMCAP may have for

violations of the antitrust laws.

        1548. To the extent these assignment clauses support a direct purchase by those

represented by New York, in addition to all other remedies sought herein, Plaintiff State of New

York seeks damages under federal antitrust law,      15 U.S.C. $ 15.

                                            North Carolina

        1549. Plaintiff   State of North Carolina repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        1550. By distributing, marketing and selling generic pharmaceutical drugs to consumers

through drug wholesalers and distributors, pharmacy and supermarket chains, and other resellers



                                                   440
of generic pharmaceutical drugs and in otherwise engaging in the conduct more fully described

herein with respect to the numerous generic pharmaceutical drugs identified herein, the

Defendants are engaging in trade or commerce that directly or indirectly harmed North Carolina

consumers pursuant to North Carolina's Unfair or Deceptive Trade Practices Act, N.C. Gen. Stat.

$ 75-1 et seq.

        1551. The Defendants agreed to, and did in fact,       act in restraint of trade or commerce in

each generic drug market identified herein that includes North Carolina, by affecting, fixing,

controlling andlor maintaining at artificial and non-competitive levels, the prices at which the

numerous generic pharmaceutical drugs identified herein were sold, distributed or obtained in

North Carolina and deprived North Carolina consumers from paying          a   price for the numerous

generic pharmaceutical drugs identified herein which would have been competitive and fair

absent the agreement to allocate customers and   fix prices.

        1552. The aforesaid methods, acts or practices constitute unfair methods of competition

and/or unfair acts or practices within their meaning under the North Carolina Unfair or Deceptive

Trade Practices Act, and are injurious to North Carolina consumers and the general economy             of
the State of North Carolina, including, but not limited to by:

                 a.    Violating Section 1 of the Sherman Act, 15 U.S.C $ l, through engaging

                       in a market allocation agreement as set forth in the preceding counts;

                 b.    Violating Section 1 of the Sherman Act, l5 U.S.C $ 1, through engaging

                       in a price-fixing agreement as set forth in the preceding counts; and

                 c.    Engaging in any conduct which causes substantial injury to consumers.

       1553. By deceptively misrepresenting andlor omitting material facts concerning the

absence of competition in each generic drug market identified herein to the State of North




                                                44t
Carolina and North Carolina consumers, the Defendants misled the State of North Carolina and

North Carolina consumers into believing that prices for the numerous generic pharmaceutical

drugs identified herein were competitive and fair in violation of the North Carolina Unfair or

Deceptive Trade Practices Act.

       1554. The Defendants      agreed to, and did in fact, act in restraint of trade or commerce in

each generic drug market identified herein that includes North Carolina, by affecting, fixing,

controlling and/or maintaining at artificial and non-competitive levels, the prices at which the

numerous generic pharmaceutical drugs identified herein were sold, distributed or obtained in

North Carolina.

       1555. The Defendants' impairment of choice        and the competitive process had the

following effects: (1) generic drug price competition was restrained, suppressed and eliminated

throughout North Carolina; (2) generic drug prices were raised, fixed, maintained and stabilized

at artificially-high levels throughout North Carolina; (3) the State of North Carolina and North

Carolina consumers were deprived of free and open markets; and (4) the State ofNorth Carolina

and North Carolina consumers paid supra-competitive,      artificially inflated prices for the

numerous generic pharmaceutical drugs identified herein.

        1556. The Defendants' impairment of choice and the competitive process have caused

the State of North Carolina and North Carolina consumers to suffer and to continue to suffer loss

of money or property, real or personal, by means of Defendants' use or employment of unfair

methods of competition and/or unfair acts or practices as set forth above.

        1557. The Defendants' deceptive misrepresentations and failure to disclose material

facts had the following effects: (1) generic drug price competition was restrained, suppressed

and eliminated throughout North Carolina; (2) generic drug prices were raised, fixed, maintained




                                                 442
and stabilized at artificially-high levels throughout North Carolina; (3) the State of North

Carolina and North Carolina consumers were deprived of free and open markets; and (4) the

State of North Carolina and North Carolina consumers paid supra-competitive,       artificially

inflated prices for the numerous generic pharmaceutical drugs identified herein.

       1558. The Defendants' deceptive misrepresentations and failure to disclose material

facts have caused the State of North Carolina and North Carolina consumers to suffer and to

continue to suffer loss of money or property, real or personal, by means of Defendants' use or

employment of deceptive commercial practices as set forth above.

       1559. Defendants violated the North Carolina Unfair or Deceptive Trade Practices Act:

               a.      Each time Defendants agreed to participate in the overarching conspiracy

                       within the generic pharmaceutical drug market as set forth herein;

               b.      Each time Defendants agreed to allocate the market for specific drugs in

                       the generic pharmaceutical drug market as set forth herein;

               c.      Each time Defendants agreed to    fix prices on the specihed drugs in the

                       specified drug markets as set forth herein;

               d.      Each time the State of North Carolina or a North Carolina consumer paid

                       an unfairly or unconscionably inflated price for any of the numerous

                       generic pharmaceutical drugs identified herein;

               e.      Each time a Defendant failed to disclose the existence of a market

                       allocation agreement and/or a price-fixing agreement involving any of the

                       numerous generic pharmaceutical drugs identified herein;

               f.      Each time a Defendant submitted false or misleading cover bids and/or

                       offers to their customers and wholesalers;



                                                 443
                     g.      Each time a Defendant provided false or misleading statements to

                             prospective customers related to supply capacity or reasons for bidding or

                             not bidding;

                     h.      Each time a request for reimbursement was made to the State of North

                             carolina for any of the numerous generic pharmaceutical drugs identified

                             herein; and

                     i.      Each time the State of North Carolina or a North Carolina consumer paid

                             an   artificially inflated price for any of the numerous generic

                            pharmaceutical drugs identified herein.

             1560. Plaintiff State of North Carolina is entitled to relief pursuant to N.C. Gen. Stat.   $

75-l       et seq., including recovery of its costs and attorneys' fees pursuant to N.C. Gen. Stat. $ 75-

16.1   .




                                                  North Dakota

             1561. Plaintiff State of North Dakota repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

             1562. The aforementioned practices by Defendants are in violation of North Dakota's

Uniform State Antitrust ActNorth Dakota Century Code (lr{.D.C.C.) $ 51-08.1-01 et seq., and

Plaintiff State of North Dakota is entitled to relief for these violations under N.D.C.C.       $ 51-08.1-

0l   et seq.

             1563. The aforementioned practices by Defendants constitute unconscionable or

deceptive acts or practices in violation of the North Dakota Consumer Fraud Law, N.D.C.C. $51-

l5-01 et seq., and Plaintiff State of North Dakota is entitled to relief for those violations under

N.D.C.C. $51-15-01 et seq.



                                                        444
                                                    Ohio

          1564. Plaintiff State of Ohio repeats and re-alleges each and every preceding allegation

as   if fully   set forth herein.

          1565. The aforementioned practices by Defendants were, and are, a per        se illegal

conspiracy against trade in violation of Ohio Revised Code Section 1331.01 et seq, the common

law of Ohio, and void pursuant to Ohio Rev. Code $ 1331.06. The State of Ohio, the general

economy of Ohio, Ohio entities and individuals in Ohio were harmed as a direct result         of

Defendants' per se illegal conduct. Defendants received ill-gotten gains or proceeds as a direct

result of their per se illegal conduct.

          1566. Plaintiff State of Ohio seeks and is entitled to an injunction, disgorgement        and

civil forfeiture pursuant to Ohio Rev. Code $ 109.81 and Ohio Rev. Code $$ l33l.0l et seq,

including Section 1331.03, which requires a forfeiture of $500 per day that each violation was

committed or continued, and any other remedy available at law or equity.

                                                  Oklahoma

          1567    .   Plaintiff State of Oklahoma repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

          1568. The aforementioned practices by Defendants are in violation of the Oklahoma

Antitrust Reform Act,79 O.S. $$ 201 et seq., and Plaintiff State of Oklahoma is entitled to relief

under 79 O.S. $ 205.

                                                   Oregon

          1569. Plaintiff State of Oregon repeats and re-alleges each and every preceding

allegation as if fully set forth herein.




                                                      445
        1570. The aforementioned practices by Defendants were,           and are, in violation of the

Oregon Antitrust Law, Oregon Revised Statutes ("ORS") 646.705, et seq. These violations had

impacts within the State of Oregon and substantially affected the people of Oregon.

        l57l   .   Plaintiff State of Oregon seeks all relief available under the Oregon Antitrust Act

for Oregon consumers and the State of Oregon, including injunctive, civil penalties, other

equitable relief including but not limited to disgorgement, the State of Oregon's costs incurred in

bringing this action, plus reasonable attorney fees, expert witness fees, and costs of investigation,

and any other remedy available at law for these violations under ORS 646.760, ORS 646.770,

ORS 646.775, and ORS 646.780.

                                                 Pennsylvania

        1572. Plaintiff Commonwealth of Pennsylvania repeats and re-alleges each and every

preceding allegation as    if fully   set forth herein.

               Pennsvlvanía Unfair Trøde Practíces and Consumer Protectíon Law

        1573. In distributing, marketing         and selling generic pharmaceutical drugs to consumers

through drug wholesalers and distributors, pharmacy and supermarket chains, and other resellers

of generic pharmaceutical drugs and in otherwise engaging in the conduct more fully described

herein with respect to the numerous generic pharmaceutical drugs identified herein, the

Defendants are engaging in trade or commerce that directly or indirectly harmed the

Commonwealth of Pennsylvania and Pennsylvania consumers within the meaning of 73 P. S. $

201'2(3) of the Pennsylvania Unfair Trade Practices and Consumer Protection Law

("PUTPCPL").

                     Unfaír Methods of Competítíon and Unfaír Acts or Practíces




                                                          446
        1574. By reason of the foregoing, the Defendants have impaired Commonwealth of

Pennsylvania and Pennsylvania consumer choice in each generic drug market identified herein.

        1575. By impairing choice in what should have been        a freely competitive marketplace

for the numerous generic pharmaceutical drugs identified herein, the Defendants have deprived

the Commonwealth of Pennsylvania and Pennsylvania consumers from being able to

meaningfully choose from among the options a competitive market would have provided.

       157   6.   The Defendants agreed to, and did in fact, act in restraint of trade or commerce in

each generic drug market identified herein that includes Pennsylvania, by affecting, fixing,

controlling and/or maintaining at artificial and non-competitive levels, the prices at which the

numerous generic pharmaceutical drugs identified herein were sold, distributed or obtained in

Pennsylvania.

       1577. The Defendants impaired the competitive         process which deprived the

Commonwealth of Pennsylvania and Pennsylvania consumers from paying a price for the

numerous generic pharmaceutical drugs identified herein which would have been competitive

and fair absent the agreement to allocate customers and    fix prices.

       1578. Regardless of the nature or quality of Defendants' aforementioned        acts or

practices on the competitive process or competition, Defendants' conduct has been otherwise

unfair or unconscionable because they offend public policy as established by statutes, the

common law, or otherwise, are immoral, unethical, oppressive, unscrupulous, or substantially

injurious to the Commonwealth of Pennsylvania and Pennsylvania consumers.

        1579. Defendants' unscrupulous conduct        has resulted in the Commonwealth and its

consumers being substantially injured by paying more for or not being able to afford the

numerous generic pharmaceutical drugs identified herein.



                                                  447
        1580. The Defendants' impairment of choice and the competitive process had the

following effects: (1) generic drug price competition was restrained, suppressed and eliminated

throughout Pennsylvania; (2) generic drug prices were raised, fixed, maintained and stabilized at

artificially-high levels throughout Pennsylvania; (3) Commonwealth of Pennsylvania and

Pennsylvania consumers were deprived of free and open markets; and (4) Commonwealth            of
Pennsylvania and Pennsylvania consumers paid supra-competitive, artificially inflated prices for

the numerous generic pharmaceutical drugs identifred herein.

        1581. The Defendants' impairment of choice and the competitive process have caused

the Commonwealth of Pennsylvania and Pennsylvania consumers to suffer and to continue to

suffer loss of money or property, real or personal, by means of Defendants' use or employment

of unfair methods of competition and/or unfair acts or practices as set forth above.

       1582. Defendants violated the PUTPCPL:

               a.      Each time Defendants agreed to participate in the overarching conspiracy

                       within the generic pharmaceutical drug market as set forth herein;

               b.      Each time Defendants agreed to allocate the market for specific drugs in

                       the generic pharmaceutical drug market as set forth herein;

               c.      Each time Defendants agreed to   fix prices   on the specified drugs in the

                       specifred drug markets as set forth herein;

               d.      Each time Defendants agreed to   fix prices on the specified drugs in the

                       specified drug markets as set forth herein;

               e.      Each time Defendants agreed to allocate markets and fix prices on the

                       specified drugs in the specified drug markets as set forth herein;




                                                448
                f.      Each time Defendants agreed to decline to bid or otherwise bid high so as

                        to not take market share on the specified drugs in the specified drug

                        markets as set forth herein;

                g.      Each time Defendants knowingly breached a legal or equitably duty, justly

                        reposed, within the generic pharmaceutical drug market as set forth herein;

                        and

                h.      Each time the Commonwealth of Pennsylvania or a Pennsylvania

                        consumer paid an unfairly or unconscionably inflated price for any of the

                        numerous generic pharmaceutical drugs identif,red herein.

        1583. The Defendants' conduct more fully described herein is unlawful pursuant to       73

P.S.$ 201-3.

        1584. The aforesaid methods,     acts or practices constitute unfair methods of competition

and/or unfair acts or practices within their meaning under Sections 2 and 3 of the PUTPCPL,

including, but not limited to:

                a.      "Engaging in any other fraudulent or deceptive conduct which creates a

                        likelihood of confusion or of misunderstanding" in violation of 73 P.S. $

                        201-2(4)(xxi).

        1585. The above described conduct created the likelihood ofconfusion and

misunderstanding and exploited unfair advantage of the Commonwealth of Pennsylvania and

Pennsylvania consumers seeking to exercise a meaningful choice in a market expected to be free

of impairment to the competitive process and thus constitutes constructive fraud or, in the

alternative, constructive fraud in its incipiency through one or more of the following breaches of

legal or equitable duties:



                                                 449
               a.      Violating Section I of the Sherman Act, l5 U.S.C $ 1, through engaging

                       in a market allocation agreement as set forth in the preceding counts;

               b.      Violating Section I of the Sherman Act, l5 U.S.C $ 1, through engaging

                       in a price-fixing agreement as set forth in the preceding counts;

               c.      Violating Pennsylvania antitrust common law through engaging in            a


                       market allocation agreement;

               d.      Violating Pennsylvania antitrust common law through engaging in            a   price-

                       fixing agreement; and/or

               e.      Engaging in any conduct which causes substantial injury to consumers.

       1586. The above described conduct substantially injured Pennsylvania consumers and

the Commonwealth of Pennsylvania.

       1587. The above described conduct has been willful within the meaningof 73 P.S. $

201-8 and is unlawful under the PUTPCPL.

       1588. Pursuant to 7l P.S.       $ 201-4, the Commonwealth of Pennsylvania believes that the

public interest is served by seeking   a permanent   injunction to restrain the methods, acts and

practices described herein, as well as seeking restoration, disgorgement and attorneys' fees and

costs pursuant to 73 P.S. $$ 201-4 and    4.1for the Commonwealth of Pennsylvania       and

Pennsylvania consumers and civil penalties of not exceeding $3,000 for each such        willful

violation pursuant to 73 P.S. $ 201-8 (b). The Commonwealth of Pennsylvania believes that the

Commonwealth of Pennsylvania and its citizens are suffering and will continue to suffer harm

unless the methods, acts and practices complained of herein are permanently enjoined.




                                                  4s0
                                   Deceptíve Acts or Practíces

       1589. By reason of the foregoing, the Defendants have deceptively misrepresented the

absence of competition in each generic drug market identifred herein to the Commonwealth      of

Pennsylvania and Pennsylvania consumers in violation of the PUTPCPL.

       1590. By deceptively misrepresenting and/or omitting material facts concerning the

absence of competition in each generic drug market identified herein to the Commonwealth      of

Pennsylvania and Pennsylvania consumers, the Defendants misled the Commonwealth          of

Pennsylvania and Pennsylvania consumers into believing that prices for the numerous generic

pharmaceutical drugs identified herein were competitive and fair.

       1591. The Defendants agreed to, and did in fact, act in restraint of trade or commerce in

in each generic drug market identified herein that includes Pennsylvania, by affecting, fixing,

controlling andlor maintaining at artificial and non-competitive levels, the prices at which the

numerous generic pharmaceutical drugs identified herein were sold, distributed or obtained in

Pennsylvania.

        1592. The Defendants deceptively misrepresented to the Commonwealth of

Pennsylvania and Pennsylvania consumers that Defendants' pricing at which the numerous

generic pharmaceutical drugs identified herein were sold, distributed or obtained in Pennsylvania

was competitive and fair.

        1593. Regardless of the nature or quality of Defendants' aforementioned acts or

practices on the competitive process or competition, Defendants' conduct has had the tendency

or capacity to deceive.




                                                 4st
        1594. Defendants expressed, implied or otherwise falsely claimed conformance with

prescribed bidding practices to their customers and wholesalers in relation to the numerous

generic pharmaceutical drugs identified herein.

        1595. Defendants expressed, implied or otherwise falsely claimed supply capacity or

reasons to prospective customers for bidding or not bidding in relation to the numerous generic

pharmaceutical drugs identified herein.

        1596. The Defendants' deceptive misrepresentations and failure to disclose material

facts had the following effects: (1) generic drug price competition was restrained, suppressed

and eliminated throughout Pennsylvania; (2) generic drug prices were raised, fixed, maintained

and stabilized at   artificially-high levels throughout Pennsylvania; (3) Commonwealth of

Pennsylvania and Pennsylvania consumers were deprived of free and open markets;and (4)

Commonwealth of Pennsylvania and Pennsylvania consumers paid supra-competitive, artificially

inflated prices for the numerous generic pharmaceutical drugs identified herein.

        1597. The Defendants' deceptive misrepresentations and failure to disclose material

facts have caused Commonwealth of Pennsylvania and Pennsylvania consumers to suffer and to

continue to suffer loss of money or property, real or personal, by means of Defendants' use or

employment of deceptive commercial practices as set forth above.

        1598. Defendants violated the PUTPCPL:

               a.        Each time a Defendant failed to disclose the existence of a market

                         allocation agreement and/or a price-fixing agreement involving any of the

                         numerous generic pharmaceutical drugs identified herein;

               b.        Each time a Defendant submitted false or misleading cover bids and/or

                         offers to their customers and wholesalers;



                                                  452
                 c.   Each time a Defendant provided false or misleading statements to

                      prospective customers related to supply capacity or reasons for bidding or

                      not bidding;

                 d.   Each time a request for reimbursement was made to the Commonwealth                of

                      Pennsylvania for any of the numerous generic pharmaceutical drugs

                      identified herein; and

                 e.   Each time the Commonwealth of Pennsylvania or a Pennsylvania

                      consumer paid an artificially inflated price for any of the numerous

                      generic pharmaceutical drugs identified herein.

        1599. The Defendants' conduct more fully described herein is unlawful pursuant to 73

P. S. $ 201-3.

       1600. The aforesaid methods,    acts or practices constitute deceptive acts or practices

within their meaning under Sections 2 and 3 of the PUTPCPL, including, but not limited to:

                 a.   "Representing that goods or services have sponsorship, approval,

                      characteristics, ingredients, uses, benefits or quantities that they do not

                      have or that a person has a sponsorship, approval, status affiliation or

                      connection that he does not have" in violation of 73 P.S. $ 201-2(a)(v);

                 b.   "Representing that goods or services are of a particular standard, quality or

                      grade, or that goods are of a particular style or model, if they are   of

                      another" in violation of 73 P.S. $ 201-2(4xvii); and

                 c.   "Engaging in any other fraudulent or deceptive conduct which creates a

                      likelihood of confusion or of misunderstanding" in violation of 73 P.S.       $


                      201-2(4)(xxi).



                                                453
          l60l   .   The above described conduct has been   willful within the meanin g of 73 P.S.    $


201-8 and is unlawful under the PUTPCPL.

          1602. Pursuant to 7l P.S. $ 201-4, the Commonwealth of Pennsylvania believes that the

public interest is served by seeking a permanent injunction to restrain the methods, acts and

practices described herein, as well as seeking restoration, disgorgement and attomeys' fees and

costs pursuant to 73 P.S. $$ 201-4 and 4.1 for the Commonwealth of Pennsylvania and

Pennsylvania consumers and civil penalties of not exceeding $3,000 for each such            willful

violation pursuant to 73 P.S. $ 201-S (b). The Commonwealth of Pennsylvania believes that the

Commonwealth of Pennsylvania and its citizens are suffering and will continue to suffer harm

unless the methods, acts and practices complained of herein are permanently enjoined.

                            Common Law Doctrine against Restraínt of Trade

          1603. By reason of the foregoing, the Defendants have entered into an agreement in

restraint of trade to allocate markets and   fix prices in each generic drug market identified herein

within the Commonwealth of Pennsylvania.

          1604. The agreements to allocate customers and to fix pricing      as set   forth in the

preceding counts constitute an unreasonable restraint of trade in violation of Pennsylvania

antitrust common law.

          1605. Unless Defendants'overall anticompetitive        scheme is enjoined, the Defendants

will   continue to illegally restrain trade in the relevant market in concert with another in violation

of the Pennsylvania common law doctrine against unreasonable restraint of trade.

          1606. Defendants' conduct in engaging in       a contract to unreasonably restrain trade

conceming the customers to whom and the prices at which the numerous generic pharmaceutical




                                                   454
drugs identified herein were sold, distributed or obtained in Pennsylvania threatens injury to the

Commonwealth of Pennsylvania and Pennsylvania consumers.

        1607. Defendants' anticompetitive and unlawful conduct alleged herein has injured,       is

injuring and will continue to injure competition in the relevant market by denying consumer

choice and otherwise thwarting competition in the relevant market.

        1608. The Defendants' contract in restraint of trade had the following effects: (1)

generic drug price competition was restrained, suppressed and eliminated throughout

Pennsylvania; (2) generic drug prices were raised, f,rxed, maintained and stabilized at artificially-

high levels throughout Pennsylvania; (3) Commonwealth of Pennsylvania and Pennsylvania

consumers were deprived of free and open markets; and (4) Commonwealth of Pennsylvania and

Pennsylvania consumers paid supra-competitive, artihcially inflated prices for the numerous

generic pharmaceutical drugs identified herein.

        1609. The Defendants' illegal conduct has had     a substantial effect on the

Commonwealth of Pennsylvania and Pennsylvania consumers.

        1610. As a direct    and proximate result of the Defendants' unlawful conduct, the

Commonwealth of Pennsylvania and Pennsylvania consumers have been injured in their business

and property.

        161   L   On behalf of the Commonwealth of Pennsylvania and its citizens pursuant to 71

P.S. $732-204 (c), the Commonwealth of Pennsylvania seeks injunctive relief, disgorgement and

any other relief the Court deems appropriate.




                                                  455
                           Common Law Doctríne against Uniust Enríchment

        1612. By reason of the foregoing, the Defendants have been unjustly enriched             as a result

of the conduct set forth herein with respect to the Commonwealth of Pennsylvania and

Pennsylvania consumers.

        1613. The Commonwealth of Pennsylvania and Pennsylvania consumers were

purchasers, reimbursers andlor end-payors of Defendants' numerous generic pharmaceutical

drugs identified herein and have paid amounts far in excess of the competitive prices for such

drugs that would have prevailed in a competitive and fair market.

        1614. Defendants knew        of,, and appreciated and retained, or used, the benefits    of

Commonwealth of Pennsylvania and Pennsylvania consumers' purchases of any of the

Defendants' numerous generic pharmaceutical drugs identified herein at amounts far in excess of

the competitive price. Defendants engaged in the conduct described herein to increase the

market share of the numerous generic pharmaceutical drugs identified herein thereby increasing

their sales and profits.

        I6I   5.   For those customers that purchase directly or indirectly from Defendants at

artificially inflated and supra-competitive prices, Defendants have increased prices above what

would have prevailed in a competitive and fair market; thereby, directly benefiting Defendants in

the form of increased revenues.

        1616. Based on Defendants' conduct set forth herein, it would be inequitable and unjust

for Defendants to retain such benefits without payment of value.

        1617. Defendants will      be unjustly enriched   if they   are permitted to retain the direct or

indirect benefits received or used resulting from the purchase of any of the numerous generic

pharmaceutical drugs identified herein by the Commonwealth of Pennsylvania and Pennsylvania



                                                    456
consumers. The Commonwealth of Pennsylvania, on behalf of itself and Pennsylvania

consumers, seeks to recover the amounts that unjustly enriched the Defendants.

          1618. The Commonwealth of Pennsylvania and Pennsylvania consumers                  are therefore

entitled to equitable relief in the form of an injunction, restitution and disgorgement and any

other relief the Court deems appropriate.

                                                     Puerto Rico

          1619. Plaintiff Commonwealth of Puerto Rico              repeats and re-alleges each and every

preceding allegation as       if fully   set forth herein.

          1620. The aforementioned practices by Defendants were in violation of Puerto Rico

Law No. 77 of June 25, 1964, also known as "Puerto Rico's Antitrust and Restrictions of

Commerce Law",10 P.R. Laws Ann. $$ 257 et seq., and32 P.R. Laws Ann. $ 3341.

          1621. The Commonwealth of Puerto Rico, through its Attorney General, brings this

enforcement action as parens patriae in its proprietary capacity on behalf of the Commonwealth,

including its agencies and entities, to recover damages to the Commonwealth and all such other

relief as may be authorized by statute or common law.

          1622. Accordingly, the Commonwealth of Puerto Rico is entitled remedies available

under the Puerto Rico's Antitrust and Restrictions of Commerce Law and 32 P.R. Laws Ann.                   $


3341, including injunctive relief, civil penalties and damages for the Commonwealth agencies

and entities and any other appropriate monetary and injunctive relief.

                                                    Rhode Island

          1623. Plaintiff State of Rhode Island repeats and re-alleges every preceding allegations

as   if fully   set forth herein.




                                                             4s7
        1624. Defendants' actions      as alleged herein violate the Rhode Island   Antitrust Act, R.I.

Gen. Laws $ 6-36-1, et seq.

        1625. Plaintiff State of Rhode Island brings this action pursuant to R.I. General Laws         $$

6-36-10,6-36-l I and 6-36-12 and seeks relief, including but not limited to injunctive relief, civil

penalties, other equitable relief (including but not limited to disgorgement), fees, costs, and such

other relief as this couft deems just and equitable.

        1626. Defendants' actions      as alleged herein constitute unfair methods   of competition

and unfair or deceptive acts or practices as defined in the Rhode Island Deceptive Trade

Practices Act, R.I. Gen. Laws $ 6-13.3-1 , et seq.

        1627. Defendants     engaged in unfair or deceptive acts or practices in connection with the

sale or advertisement of merchandise by, among other things, making misrepresentations and

taking steps to conceal their anticompetitive schemes.

        1628. Defendants' violations of the Rhode Island Deceptive Trade Practices Act were

willful, in that they knew or should have known that their conduct was of the nature prohibited

by R.I. Gen. Laws $ 6-13.1-2, as defined by the R.I. General Laws $ 6-13.1-1(6).

        1629. Plaintiff   State of Rhode Island brings this action pursuant to Rhode Island Gen.

Laws $ 6-13.1-5, and seeks relief, including but not limited to injunctive relief, restitution,

disgorgement and other equitable relief, civil penalties, fees, costs, and such other relief as this

court deems just and equitable.

                                            South Carolina

        1630. Plaintiff South Carolina     repeats and re-alleges each and every preceding

allegation as if fully set forth herein.




                                                  458
          1631. The aforementioned practices by Defendants constitute "unfair methods of

competition and unfair or deceptive acts or practices" under $39-5-20 of the South Carolina

Code of Laws. The State of South Carolina asserts claims in a statutory parens patriae capacity

under S.C. Code $ 39-5-50 and a common law parens patriae capacity. Pursuant to common law

and S.C. Code $ 39-5-50(b), South Carolina seeks that this Court restore any ascertainable loss

incurred in purchasing the generic drugs at issue. Pursuant to S.C. Code $ 39-5-50(a), South

Carolina seeks injunctive relief to prohibit Defendants from engaging in the conduct described in

this complaint.

          1632. Defendants knew or reasonably should have known that their conduct violated

S.C. Code $ 39-5-20. Under S.C. Code $ 39-5-l l0(c), Defendants' conduct therefore constitutes

a   willful violation of S.C. Code   $   39-5-20. Accordingly, South Carolina seeks an award of civil

penalties under S.C. Code $ 39-5-110(a) in an amount up to $5,000.00 per violation in South

Carolina.

          1633. South Carolina   seeks attomeys'fees and costs under S.C. Code $ 39-5-50(a).

                                                  Tennessee

          1634. PlaintiffState ofTennessee        repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

          1635. This is an action that alleges violation of Tennessee's antitrust [aw, the Tennessee

Trade Practices Act, Tenn. Code Ann. $$ 47-25-101 et seq.

          1636. Defendants directly and/or indirectly through nationwide distributors,

wholesalers, and retailers, sold or marketed the generic drugs at issue to the State of Tennessee

and its agencies, Tennessee businesses, and individual consumers.




                                                      4s9
          1637. Defendants made arrangements or agreements with              a view    to lessening, or which

tend to lessen,    full   and free competition in the sale in Tennessee of, or which were designed to

advance or control the prices charged for, the generic drugs at issue.

          1638. Defendants' conduct affected Tennessee commerce to a substantial degree and

substantially affected the people of Tennessee by affecting the choice of generic drugs available

to, andlor the prices paid by, the State ofTennessee and its agencies, Tennessee businesses, and

individual consumers for such generic drugs.

          1639. The aforementioned conduct by Defendants was in violation of Tennessee's

antitrust law, the Tennessee Trade Practices Act, Tenn. Code Ann. $$ 47-25-101 et seq.

          1640. As        a direct and proximate result   of Defendants' illegal conduct, the State of

Tennessee and its agencies, Tennessee businesses, and individual consumers have been harmed

and   will   continue to be harmed,by, inter alia, paying more for generic drugs purchased directly

and/or indirectly from the Defendants and their co-conspirators than they would have paid in the

absence      ofthe illegal conduct.

          1641. The State ofTennessee is entitled to relieffor purchases ofaffected generic drugs

by the State of Tennessee and its agencies, Tennessee businesses, and individual consumers.

          1642. On behalf of the State and its agencies,         Tennessee businesses, and individual

consumers, the State of Tennessee seeks all legal and equitable relief available under the

Tennessee Trade Practices         Act and the common law, including, but not limited to: damages for

purchases of the affected generic drugs; equitable relief including disgorgement and injunctive

relief; attorneys' fees and costs; and such other and further relief        as   this Court deems just and

equitable.




                                                          460
                                                          Utah

          1643. Plaintiff State of Utah repeats and re-alleges each and every preceding allegation

as   if fully   set forth herein.

          1644. The aforementioned             acts by Defendants violate the Utah Antitrust Act, Utah Code


$$ 76-10-3101 through 76-10-3118 (the                "Act"),   and Utah common    law. Accordingly, Plaintiff

State of Utah, by and through the Attorney General of Utah, on behalf of itself, Utah

governmental entities, and          as   parens patriae for its natural persons, is entitled to all available

relief under the Act and Utah common law, including, without limitation, damages (including

treble damages, where permitted), injunctive relief, including disgorgement, restitution, unjust

enrichment, and other equitable monetary relief, civil penalties, and its costs and reasonable

attorneys'fees.

                                                        Vermont

          1645. Plaintiff      State of Vermont repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

          1646. Defendants' actions alleged herein constitute unfair methods of competition in

commerce and thereby violate the Vermont Consumer Protection Act, 9 V.S.A. $ 2453. Plaintiff

State of Vermont seeks relief for Vermont consumers and state entities that paid for one or more

of the drugs identified herein during the relevant period and thereby paid more than they would

have paid but for Defendants' unlawful conduct.                Plaintiff State of Vermont   seeks and is entitled

to injunctive relief, civil penalties, other equitable relief (including but not limited to restitution

and disgorgement), and its costs and fees for these violations pursuant to 9 V.S.A. $$ 2458 and

2465.




                                                            461
                                                   Vireinia

        1647   .   Plaintiff Commonwealth of Virginia repeats and re-alleges each and every

preceding allegation as if   fully   set forth herein.

        1648. The aforementioned practices by Defendants        are in violation of the Virginia

Antitrust Act, Virginia Code Sections 59.1-9.1, et seq. These violations substantially affect the

people of Virginia and have impacts within the Commonwealth of Virginia.

        1649. Plaintiff Commonwealth of Virginia, through the Attorney General, brings this

action pursuant to the Virginia Antitrust Act, Virginia Code Section 59.1-9.15. Pursuant to

Sections 59.1-9.15(a) and (d), Plaintiff Commonwealth of Virginia seeks disgorgement,

restitution, and other equitable relief as well as civil penalties for these violations. In addition,

pursuant to Sections 59.1-9.1 5(b), the Plaintiff Commonwealth of Virginia seeks reasonable fees

and costs for the investigation and litigation.

                                                 Washinqton

        1650. Plaintiff    State of Washington repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        1651. The aforementioned practices by Defendants were,         and are, in violation of the

Washington Consumer Protection Act, Wash. Rev. Code 19.86.020 and .030. Defendants have

also engaged in conduct in violation of RCW 19.86.020 that is not a reasonable business practice

and constitutes incipient violations of antitrust law and/or unilateral attempts to flrx prices or

allocate markets. These violations have impacts within the State of Washington and

substantially affect the people of Washington.

        1652. Plaintiff    State of Washington seeks relief, including but not limited to damages,

for Washington consumers and Washington state agencies that paid more for the generic drugs at



                                                         462
issue than they would have paid but for the Defendants' unlawful conduct. Plaintiff State                  of

Washington also seeks, and is entitled to, injunctive relief, other equitable relief (including but

not limited to disgorgement), civil penalties, and costs and fees under the Consumer Protection

Act, Wash Rev. Code 19.86.080 and 19.86.140.

                                                West Vireinia

        1653. Plaintiff State of West Virginia repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        1654. Defendants' acts violate the West Virginia Antitrust Act,           see W. Va. Code $            47-

18-1 et seq. These violations substantially affected the State of West Virginia and had impacts

within the State of West Virginia.

        1655. West Virginia affirmatively expresses that the State is not seeking any relief in

this action for the federal share of funding for West Virginia's Medicaid Program.

        1656. Claims for       damages for any federal monies expended by the State of West

Virginia are hereby expressly disavowed.

        1657   .   Plaintiff State of West Virginia is entitled to all remedies available at law or in equity

(including injunctive relief, disgorgement, restitution, and reimbursement),          as   well   as   civil

penalties under West Virginia Code $ 47-18-1 et seq.

        1658. Plaintiff State of West Virginia also is entitled to recover its costs and attorneys'

fees under West     Virginia Code    $   47-18-9.

                                                    Wisconsin

        1659. Plaintiff State of Wisconsin repeats and re-alleges each and every preceding

allegation as if fully set forth herein.




                                                       463
       1660. The aforementioned practices by Defendants       are in violation of Wisconsin's

Antitrust Act, Wis. Stat. Ch. $ 133.03 et seq. These violations substantially affect the people of

Wisconsin and have impacts within the State of IVisconsin.

       166I. Plaintiff State of Wisconsin,   under its antitrust enforcement authority in Wis. Stat.

Ch. 133, is entitled to all remedies available at law or in equity under Wis. Stat. $$ 133.03,

133.14, 133.16, 133.17, and 133.1 8.




                                                 464
                             PRAYER FOR RELIEF

Accordingly, the Plaintiff States request that the Court:

A.     Adjudge and decree that Defendants violated Section 1 of the Sherman Act, 15

       u.S.c. $ 1;

B.     Adjudge and decree that the foregoing activities violated each of the State statutes

       enumerated in this Complaint;

C.     Enjoin and restrain, pursuant to federal and state law, Defendants, their affiliates,

       assignees, subsidiaries, successors, and transferees, and their ofhcers, directors,

       partners, agents and employees, and all other persons acting or claiming to act on

       their behalf or in concert with them, from continuing to engage in any

       anticompetitive conduct and from adopting in the future any practice, plan,

       program, or device having a similar purpose or effect to the anticompetitive

       actions set forth above;

D.     Award to Plaintiff States disgorgement of the Defendants' ill-gotten gains and any

       other equitable relief as the Court finds appropriate to redress Defendants'

       violations of federal law or state antitrust and consumer protection laws to restore

       competition;

E.     Award to the Plaintiff States damages, including treble damages, to the extent

       sought pursuant to applicable state laws as enumerated in Count Thirty-Four         of

       this Complaint;

F.     Award to each Plaintiff State the maximum civil penalties allowed by law       as


       enumerated in Count Thirty-Four of this Complaint;

G.     Award to each Plaintiff State its costs, including reasonable attorneys' fees; and



                                         46s
H.   Order any other relief that this Court deems proper




                                     466
                                              JURY DEMAND

       The Plaintiff States demand atrial by jury, pursuant to Rule 38(b) of the Federal Rules   of

Civil Procedure, on all issues triable   as   of right by jury.



                                                            PLAINTIFF

                                                            WILLIAM TONG
                                                            ATTORNEY GENERAL

                                                            â-)
                                                   BY:
                                                            Michdel E. C-le
                                                            W. Joseph Nielsen
                                                            Federal Bar No. ct204l5
                                                            Laura J. Martella
                                                            Federal Bar No. ct27380
                                                            Assistant Attomeys General
                                                            55 Elm Street, P.O. Box 120
                                                            Hartford, CT 06141-0120
                                                            Tel: (860) 808-s040
                                                            Fax: (860) 808-5033
                                                            Joseph.Nielsen@ct. gov




                                                      467
FOR PLAINTIFF STATE OF ALABAMA
STEVEN T. MARSHALL
ATTORNEY GENERAL

Billington M. Garrett
Assistant Attorney General
Office of the Attorney General
501 Washington Avenue
Montgomery, AL 36130
Telephone: (33 4) 242-7 300
Fax: (334) 242-2433
Email : b garrett@ago.state.al.us




  468
FOR PLAINTIFF STATE OF ALASKA
KEVIN G. CLARKSON
ATTORNEY GENERAL

Margaret Paton-Walsh
(Alaska Bar No. 0411074)
Jeff Pickett
(Alaska Bar No. 9906022)
Assistant Attorneys General
Alaska Department of Law
l03l W. 4ù Avenue. Suite 200
Anchorage, AK 995ôl
Tel: (907) 269-5100
Fax: (907) 276-3697
margaret.paton-wal sh@alaska. gov
ieff , pickett@a laska.sov




  469
FOR PLAINTIFF STATE OF ARIZONA
MARK BRNOVICH
ATTORNEY GENERAL OF ARIZONA

DANA R. VOGEL
(Arizona Bar No. 030748)
Antitrust Unit Chief
Off,rce of the Attorney General
Civil Litigation Division, Antitrust Unit
2005 North Central Avenue
Phoenix, AZ 85004-1592
Telephone: (602) 542-7728
Fax: (602) 542-9088
Dana.vogel@azag.sov




  470
FOR PLAINTIFF STATE OF COLORADO
PHITIP J. WEISER
ATTORNEY GENERAL

Jennifer H. Hunt
First Assistant Attorney General
Devin M. Laiho
Senior Assistant Attorney General
Abigail Smith
Assistant Attorney General
Colorado Department of Law
Consumer Protection Section
1300 Broadway, Seventh Floor
Denver, Colorado 80203
Telephone: 720 -508-621 5
Emai I : Jennifer.hu nt@co ag. gov ;
Devin.Laih o @coag. gov ;
Abi gail. smith@coag. gov




  471
STATE OF DELAWARE
KATHLEEN JENNINGS
ATTORNEY GENERAL

Michael A. Undorf
Deputy Attomey General
Delaware Department of Justice
820 N. French St., 5'h Floor
V/ilmington, DE 19801
Telephone: (302) 577 -8924
Email: Michael.Undorf@delaware.gov




 472
FOR PLAINTIFF STATE OF FLORIDA
ASHLEY MOODY
Attorney General

JOHN GUARD
(Florida Bar No. 374600)
Chief Deputy Attorney General
PATRICIA A. CONNERS
(Florida Bar No. 361275)
Chief Associate Deputy Attomey General
LIZABETH A. BRADY
(Florida Bar No. 457991)
Chief, Multistate Enforcement
TIMOTHY FRASER
(Florida Bar No. 957321)
Assistant Attomey General
Office of the Attorney General
State of Florida
PL-01, The Capitol
Tallahassee, FL 32399-l 050
Tel: (850) 414-3300
Fax: (850) 488-9134




 473
FOR THE STATE OF HAWAII
CLARE E. CONNORS
ATTORNEY GENERAL OF HAWAII

BRYAN C. YEE
RODNEY I. KIMURA
Deputy Attorneys General
Department of the Attomey General
425 Queen Street
Honolulu, Hawaii 96813
Tel: 808-586-1180
Fax: 808-586-1205
Bryan.c.yee@.hawaii. gov
Rodnev. i.kimura@hawai i. gov




  474
FOR PLAINTIFF STATE OF IDAHO
LAWRENCE G. WASDEN
ATTORNEY GENERAL

Brett T. Delange
John K. Olson
David Young
Deputy Attorneys General
Consumer Protection Division
Office of the Attorney General
954 W. Jefferson Street, 2nd Floor
P.O. Box 83720
Boise, Idaho 83720-0010
Telephone : (208) 33 4-41 14
Fax: (208) 334-4151

john.olson@ag.idaho. eov
david.youne@ae.idaho. gov




  47s
FOR PLAINTIFF STATE OF ILLINOIS

LISA MADIGAN
Attorney General

Robert W. Pratt
Antitrust Bureau Chief
Offìce of the Illinois Attorney General
100 W. Randolph Street
Chicago, IL 60601
Tel: (312) 814-3722
Fax: (312)814-4902
mratt@atg.state.i l.us




 476
Respectfully submitted,

CURTIS T. HILL
Attorney General of the State of Indiana

TAMARA WEAVER
Deputy Attomey General

PHILIP RTZZO
Deputy Attorney General

JUSTIN G. FIAZLETT
Section   Chief Consumer Protection
Division

302 West Washington St., 5th Floor
IGCS -5th Floor
Indianapolis,IN 46204

Tel: (317) 234-7122
Fax: (317)233-4393

ATTORNEYS FOR THE
STATE OF INDIANA




 477
Respectfully submitted,

THOMAS J. MILLER
Attorney General of Iowa

Layne M. Lindebak
Assistant Attorney General
Special Litigation Division
Hoover Ofhce Building-Second Floor
1305 East Walnut Street
Des Moines,IA 50319
Tel: (5ls) 281-7054
Fax: (515) 281-4902
Layne.Lindebak@ iowa. com


ATTORNEYS FOR THE
STATE OF IOWA




  478
FOR PLAINTIFF STATE OF KANSAS
DEREK SCHMIDT
ATTORNEY GENERAL

Lynette R. Bakker
Assistant Attorney General
Office of the Kansas Attomey General
120 S.W. 10th Avenue,2nd Floor
Topeka, KS 66612-1597
Telephone: (785) 368-845 1
Fax: (785) 291-3699
Email : lynette.bakker@,ag.ks. sov




  479
ANDY BESHEAR
Attorney General of Kentucky

LeeAnne Applegate
Charles W. Rowland
Assistant Attomeys General
Office of the Attomey General of Kentucky
1024 Capital Center Drive, Suite 200
Frankfort, KY 40601
Tel: 502-696-5300
Fax: 502-573-8317
LeeAnne.Applegate@ky. eov
Charl ie.Rowland@.kv. sov

ATToRNpyS FoRTHE ST TE oF KENTUCKY




 480
FOR PLAINTIFF
STATE OF LOUISIANA
JEFF LANDRY
Attorney General
State of Louisiana

STACIE L. DEBLIEUX
LA Bar # 29142
Assistant Attorney General
Public Protection Division
1885 North Third St.
Baton Rouge, LA70802
Tel: (225) 326-6400
Fax: (225) 326-6499
Email : deblieuxs@ag. louisiana. gov




 481
AARON M. FREY
Attorney General of Maine

Christina Moylan
Assistant Attorney General
Office of the Attorney General of Maine
6 State House Station
Augusta, ME 04333
Tel: 207-626-8838
Fax:207-624-7730
christina.moylan@maine. gov

ATTORNEYS FOR THE
STATE OF MAINE




  482
BRIAN E. FROSH
MARYLAND ATTORNEY GENERAL

John R. Tennis
Assistant Attomey General
Chiet Antitrust Division

Schonette J. Walker
Assistant Attomey General
Deputy Chief, Antitrust Division
Office of the Attorney General
200 St. Paul Place, 1éth Floor
Baltimore, Maryland 21202
Tel. # (4r0) 576-6470
Fax # (410) 576-7830
jtennis@oas.state.md.us
swalker@oa g. state.md.us

Attorneys for the State of Maryland




  483
FOR PLAINTIFF COMMONWEALTH
OF MASSACHUSETTS
MAURA HEALEY
ATTORNEY GENERAL

William T. Matlack (MA BBO No. 552109)
Assistant Attomey General
Chief, Antitrust Division
Michael B. MacKenzie (MA BBO No. 683305)
Daniel H. Leff (MA BBO No. 689302)
Assistant Attomeys General
Antitrust Division
One Ashburton Place
Boston, MA 02108
Tel: (617) 727-2200
Fax: (617)722-0184
Wi I I iam.Matlack@mass. gov
Michael.Mackenzie@mass. gov
Daniel.Leff@mass.gov




  484
FOR PLAINTIFF
STATE OF MICHIGAN
DANA NESSEL
ATTORNEY GENERAL

Carl Hammaker
Assistant Attorney General
Corporate Oversi ght Division
Michigan Department of Attorney General
G. Mennen Williams Building, 6th Floor
525 W. Ottawa Street
Lansing, Michigan 48933
hammakerc @michi gan. gov
Telephone: (517) 335-7 632
Fax: (517) 335-6755




 485
FOR PLAINTIFF
STATE OF MINNESOTA

KEITH ELLISON
ATTORNEY GENERAL

JAMES CANADAY
Deputy Attomey General

ERIN R. ELDRIDGE
Assistant Attorney General

JOSEPH C. MEYER
Assistant Attomey General
Office of the Minnesota Attorney General
Suite 1400
445 Minnesota Street
St. Paul, MN 55101
Telephone: (651) 7 57 -1433
Fax: (651) 296-9663
Email: Joseph.meyer@ag.state.mn.us




  486
FOR PLAINTIFF STATE OF MISSISSIPPI

JIM HOOD, ATTORNEY GENERAL
STATE OF MISSISSIPPI

By: Crystal Utley Secoy, MSBN 102132
Special Assistant Attorney General

Consumer Protection Division
Office of the Attorney General
Post Office 8ox22947
Jackson, Mississippi 39225
Telephone: 601-359-4213
Fax: 601-359-4231
Email: cutle@ago.state.ms.us




  487
FOR PLAINTIFF STATE OF MISSOURI

ERIC S. SCHMITT
Attorney General

Michael Schwalbert, E.D.MO BarNo. 63229MO
Assistant Attomey General
815 Olive Street, Suite 200
Saint Louis, Missouri 63101
Tel: (314) 340-7888
Fax: (314) 340-7957
Michael. Schwalbert@ago.mo. gov

ATTORNEY FOR PLAINTIFF
STATE OF MISSOURI




 488
STATE OF MONTANA
TIMOTHY C. FOX
Attorney General


MARK MATTIOLI
Chief, Consumer Protection
CHUCK MUNSON
Assistant Attorney General

MONTANA DEPARTMENT OF ruSTICE
OFFICE OF CONSUMER PROTECTION
555 Fuller Avenue
P.O. Box 200151
Helena, MT 59620-0151
(406) 444-4s00
FAX: (406) 442-1894
cmunson@mt.sov




 489
FOR PLAINTIFF
STATE OF NEBRASKA,
EX TEI. DOUGLAS J. PETERSON,
ATTORNEY GENERAL

Collin Kessner
Assistant Attorney General
Nebraska Attomey General's Office
2l l5 State Capitol
Lincoln, NE 68509
Tel 402-471-3833
Fax: 402-471-4725
collin.kessnerØ.nebraska. sov




 490
FOR PLAINTIFF STATE OF NEVADA

AARON D. FORD
Nevada Attorney General

ERNEST D. FIGUEROA
Consumer Advocate

Lucas J. Tucker
Senior Deputy Attorney General
Office of the Nevada Attorney General
Bureau of Consumer Protection
8945 West Russell Road., Suite 204
Las Vegas, Nevada 89148
Nevada Bar No. 10252
LTucker@ae.nv.gov

Marie W.L. Martin
Senior Deputy Attorney General
Office of the Nevada Attomey General
Bureau of Consumer Protection
100 N. Carson Street
Carson City, NV 89701
Nevada Bar No. 07808
MMartin@ag.nv.gov




  49t
GURBIR S. GREWAL
Attomey General of New Jersey

RobertN. Holup
Christopher Kozik
Deputy Attorneys General
State ofNew Jersey
Office of the Attorney General
Division of Law

124 Halsey Street   -   5th Floor
P.O. Box 45029
Newark, New Jersey 07101
Tel: (973) 648-7819
Fax: (973) 648-4887
Robert.Ho lup@law.nj oae. eov


ATTORNEYS FOR THE
STATE OF NEW JERSEY




 492
FOR PLAINTIFF STATE OF NEW MEXICO
HECTOR BALDERAS
ATTORNEY GENERAL

Nicholas M. Sydow
Cholla Khoury
Assistant Attorneys General
P.O. Drawer 1508
Santa Fe, NM 87504-1508
Telephone: (505) 7 17 -357 I
Fax: (505) 490-4881
Email: nsydow@nmag.gov
Email: ckhoury@nmag.sov




  493
Respectfully submitted,

LETITIA JAMES
Attorney General of the State of New York

CHRISTOPHER D'ANGELO
Chief Deputy Attorney General
Eoonomic Justice Division

BEAU BUFFIER
Chiel Antitrust Bureau

ROBERT L. HUBBARD
EMILY GRANRUD
Assistant Attorneys General

28Liberty,20th Floor
New York, New York 10005
Tel: (212) 416-8267
Fax: (212) 416-6015

ATTORNEYS FOR THE
STATE OF NEW YORK




  494
FOR PLAINTIFF
STATE OF NORTH CAROLINA

Respectfu   lly submitted,

JOSHUA H. STEIN
Attomey General ofNorth Carolina

Kimberley A. D'Arruda
Special Deputy Attorney General
kdanudalDncdoj.eov

Jessica   V. Sutton
Assistant Attorney General
isutton2@ncdoj.gov

North Carolina Dept. of Justice
Consumer Protection Division
114 West Edenton Street
Raleigh, NC 27603
Telephone: (9 I 9) 7 1 6-6000
Fax: (919) 716-6050




  49s
STATE OF NORTH DAKOTA
Wayne Stenehjem
Attomey General

Parrell D. Grossman, ND ID 04684
Assistant Attomey General
Director, Consumer Protection &
Antitrust Division
Office of Attorney General
Gateway Professional Center
1050 E Interstate Ave, Ste 200
Bismarck, ND 58503 --5574
Telephone (7 01) 328-5 57 0
Facsimile (701) 328-5568
pgrossman@nd.sov

Attorneysfor the State of Narth Dakota




  496
Respectfully submitted,


DAVE YOST
Attorney General of Ohio

Jennifer Pratt
Chief, Antitrust Section
Beth A. Finnerty
Assistant Section Chiet Antitrust Section
Edward J. Olszewski
Principal Assistant Attorney General
Ofhce of the Ohio Attorney General
Antitrust Section
150E. Gay St., 22ndFloor
Columbus, OH 43215
Tel: (614) 466-4328
Fax: (614) 995-0269
edward.olszewski@.ohioattorne)¡ general. gov

ATTORNEYS FOR THE
STATE OF OHIO




  497
FOR PLAINTIFF STATE OF OKLAHOMA
MIKE HUNTER
ATTORNEY GENERAL

Caleb J. Smith, OBA No. 33613
Assistant Attorney General
Consumer Protection Unit
Oklahoma Office of the Attorney General
313 NE 21st St
Oklahoma City, OK 73105
Tel. (40s) s22-1014
Fax (405) 522-0085
Caleb. Sm ith@oae.ok. eov




  498
STATE OF OREGON

ELLEN F. ROSENBLUM
ATTORNEY GENERAL

TIM D. NORD, OSB 882800
Special Counsel
Civil Enforcement Division
Oregon Department of Justice
1162 Court Street NE
Salem, OR 97301-4096
Tel: (503) 934-4400
Fax: (503) 373-7067
tim.   d.   nord@doj state.or. us
                      .




CHERYL F. HIEMSTRA, OSB 133857
Assistant Attomey General
Civil Enforcement Division
Oregon Department of Justice
1162 Court Street NE
Salem, OR 97301-4096
Tel: (503) 934-4400
Fax: (503) 373-7067




  499
COMMONWEALTH OF
PENNSYLVANIA
Office of the Attorney General

JOSH SHAPIRO
ATTORNEY GENERAL

Tracy W.'Wertz
Chief Deputy Attomey General
Antitrust Section

Joseph S. Betsko
Senior Deputy Attorney General
Antitrust Section

Pennsylvania Office of Attomey General
Strawberry Square, 14th Floor
Harrisburg, PA17120
Phone: 717-787-4530
Fax: 717-787-1190
twertz@attorneygeneral. eov
i betsko @.attorneygeneral. gov



ATTORNEYS FOR THE
COMMONWEALTH
OF PENNSYLVANIA




  500
FOR PLAINTIFF COMMONWEALTH OF
PUERTO RICO

WANDA YAZQUEZ GARCED
Attorney General


Denise Maldonado Rosa
Assistant Attorney General
USDC-PR 30I108
PRBarNo.    15652
dmaldonado@j usticia.pr. gov

Johan M. Rosa Rodríguez
Attorney
PRBarNo.    16819
P.O. Box 9020192
San Juan, Puerto Rico 00902-0192
Tel: (787) 721 -2900, ext. 2600, 2601
Fax: (787) 721-3223
i orosa@j usticia.pr. gov




  s01
FOR PLAINTIFF STATE OF RHODE ISLAND

Julia C. Wyman (#9017)
Special Assistant Attorney General
R.I. Office of Attorney General
150 South Main Street
Providence, Rhode Island 02903
Tel. (401) 274-4400 Ext.2380
Fax (401) 222-3016
iwyman@riag.ri.eov




  502
ALAN WILSON
Attorney General for the
State of South Carolina
Federal ID No. 10457
Email : awilson@scag. eov

W. JEFFREY YOUNG
Chief Deputy Attorney General
Federal ID No. 6122
Email : iyouns@scag.gov

ROBERT D. COOK
Solicitor General
Federal ID No. 285
Email: bcook@scag.gov

C. HAVIRD JONES, JR.
Senior Assistant Deputy Attorney General
Federal IDNo.2227
Email: sjones@scas.sov

CLARK KIRKLAND, JR.
Assistant Attorney General
Federal ID No. 12410
Emai I : ckirklandjr@scag. gov

OFFICE OF THE ATTORNEY GENERAL
1000 Assembly Stree
Rembert C. Dennis Building
Post Office Box 11549
Columbia, South Carolina 2921 I -l 5 49
Phone: 803.734.3970

Attorneys for Alan Wilson, in his official
capacity as Attorney General of the
State of South Carolina.




  s03
FOR PLAINTIFF STATE OF TENNESSEE

FIERBERT H. SLATERY III
Attomey General and Reporter of
Tennessee



DAVID MCDOWELL
Assistant Attorney General

Office of the Attorney General and Reporter
P.O. Box 20207
Nashville, TN 37202
Tel: (615) 741-8722
Dav id.McDowel l@ag.tn. gov



ATTORNEYS FOR THE
STATE OF TENNESSEE




  504
FOR PLAINTIFF STATE OF UTAH

SEAN D. REYES
UTAH ATTORNEY GENERAL


/sl
David Sonnenreich
Deputy Attomey General
Antitrust Section Director

Office of the Attorney General of Utah
160 East 300 South, 5th Floor
P.O. Box 140874
salt Lake city, uT 84114-0874
Tel: 801-366-0375
Fax: 801-366-0378
dsonnenreich@agutah. gov




  505
FOR PLAINTIFF STATE OF VERMONT
THOMAS J. DONOVAN, JR.
ATTORNEY GENERAL

Jill S. Abrams
Assistant Attomey General
109 State Street
Montpelier, Vermont 05 609
Telephone: (802) 828-l 106
Fax: (802) 828-2154
Email : Jill.Abrams@vermont. gov




 506
Respectfully submitted,

MARK R. HERRING
Attorney General of Virginia

Cynthia E. Hudson
Chief Deputy Attorney General

Samuel T. Towell
Deputy Attomey General

Richard S. Schweiker, Jr.
Senior Assistant Attorney General and
Chief, Consumer Protection Section

Sarah Oxenham   Allen
Senior Assistant Attorney General

Tyler T. Henry
Assistant Attorney General
Office of the Attorney General of Virginia
202 North 9th Street
Richmond, YA 23219
Tel: 804-692-0485
Fax: 804-786-0122
thenry@oag. state.va.us


ATTORNEYS FOR THE
COMMONWEALTH OF VIRGINIA




  507
ROBERT W. FERGUSON
Attorney General of Washington State

JONATHAN A. MARK
Senior Assistant Attorney General
Antitrust Division Chief

Erica Koscher
Travis Kennedy
Assistant Attomeys General
Office of the Attorney General of
'Washington
            State
800 5th Ave, Ste. 2000
Seattle, WA 98104-3188
(206) 464-7744

Attorneys for Plaintiff State of Washington




  508
FOR PLAINTIFF STATE OF WEST VIRGINIA
PATRICK MORRISEY
ATTORNEY GENERAL

Edward M. Wenger
General Counsel
Douglas L. Davis
Assistant Attomey General
Office of the West Virginia Attorney General
State Capitol
Bldg. 1, Room E-26
Charleston, WV 25305
Telephone: (304) 558-2021
Fax: (304) 558-0140
Email : edward.m.wenger@wvaqo.eov
Email: douglas.l.davis@wvaso.eov




  s09
Respectfully submitted,

JOSH   KAUL
Attorney General of Wisconsin

GIWENDOLYN J. COOLEY
Assistant Attorney General
State Bar #1053856

Attorneys for the State of Wisconsin
'Wisconsin
           Department of Justice
Post Office Box 7857
Madison, Wisconsin 537 07 -7 857
(608) 261-5810
(608) 266-2250 (Fax)
coo levei @.do i.state.wi.us




 s10
